Exhibit 10.1

 

EXECUTION COPY

 

 

2005 AMENDED AND RESTATED

 

 

AGREEMENT OF LIMITED PARTNERSHIP

 

 

OF

 

 

MACWH, LP

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I - DEFINED TERMS

 

 

 

ARTICLE II - ORGANIZATIONAL MATTERS

 

Section 2.1. Formation and Continuation

 

Section 2.2. Name

 

Section 2.3. Registered Office and Agent; Principal Office

 

Section 2.4. Power of Attorney

 

Section 2.5. Term

 

 

 

ARTICLE III - PURPOSE

 

Section 3.1. Purpose and Business

 

Section 3.2. Powers

 

 

 

ARTICLE IV - CAPITAL CONTRIBUTIONS

 

Section 4.1. Capital Contributions of the Partners

 

Section 4.2. Future Issuances of Additional Partnership Interests

 

Section 4.3. Other Contribution Provisions
[a05-7552_1ex10d1.htm#Section4_3_OtherContributionProvi_230639]

 

Section 4.4. No Preemptive Rights
[a05-7552_1ex10d1.htm#Section4_4_NoPreemptiveRights_230643]

 

Section 4.5. No Interest on Capital
[a05-7552_1ex10d1.htm#Section4_5_NoInterestOnCapital_230645]

 

 

 

ARTICLE V - DISTRIBUTIONS [a05-7552_1ex10d1.htm#ArticlevDistributions_230651]

 

Section 5.1. Requirement and Characterization of Distributions
[a05-7552_1ex10d1.htm#Section5_1_RequirementAndCharacte_230656]

 

Section 5.2. Amounts Withheld
[a05-7552_1ex10d1.htm#Section5_2_AmountsWithheld_230709]

 

Section 5.3. Distributions Upon Liquidation
[a05-7552_1ex10d1.htm#Section5_3_DistributionsUponLiqui_230711]

 

Section 5.4. Subordinated Amounts
[a05-7552_1ex10d1.htm#Section5_4_SubordinatedAmounts_230716]

 

 

 

ARTICLE VI - ALLOCATIONS [a05-7552_1ex10d1.htm#ArticleviAllocations_230738]

 

Section 6.1. Allocations For Capital Account Purposes
[a05-7552_1ex10d1.htm#Section6_1_AllocationsForCapitalA_230741]

 

Section 6.2. Substantial Economic Effect
[a05-7552_1ex10d1.htm#Section6_2_SubstantialEconomicEff_230751]

 

 

 

ARTICLE VII - MANAGEMENT AND OPERATIONS OF BUSINESS
[a05-7552_1ex10d1.htm#ArticleviiManagementAndOperations_230755]

 

Section 7.1. Management [a05-7552_1ex10d1.htm#Section7_1_Management_230756]

 

Section 7.2. Certificate of Limited Partnership
[a05-7552_1ex10d1.htm#Section7_2_CertificateOfLimitedPa_230814]

 

Section 7.3. Restrictions on General Partner Authority
[a05-7552_1ex10d1.htm#Section7_3_RestrictionsOnGeneralP_230818]

 

Section 7.4. Compensation of the General Partner
[a05-7552_1ex10d1.htm#Section7_4_CompensationOfTheGener_230827]

 

Section 7.5. Outside Activities of the General Partner
[a05-7552_1ex10d1.htm#Section7_5_OutsideActivitiesOfThe_230829]

 

Section 7.6. Contracts with Affiliates
[a05-7552_1ex10d1.htm#Section7_6_ContractsWithAffiliate_230834]

 

Section 7.7. Indemnification
[a05-7552_1ex10d1.htm#Section7_7_Indemnification_230839]

 

Section 7.8. Liability of the General Partner
[a05-7552_1ex10d1.htm#Section7_8_LiabilityOfTheGeneralP_230848]

 

Section 7.9. Other Matters Concerning the General Partner
[a05-7552_1ex10d1.htm#Section7_9_OtherMattersConcerning_230852]

 

Section 7.10. Title to Partnership Assets
[a05-7552_1ex10d1.htm#Section7_10_TitleToPartnershipAss_230856]

 

Section 7.11. Reliance by Third Parties
[a05-7552_1ex10d1.htm#Section7_11_RelianceByThirdPartie_230900]

 

Section 7.12. Covenants Restricting Operation of Business
[a05-7552_1ex10d1.htm#Section7_12_CovenantsRestrictingO_230903]

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE VIII - RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS
[a05-7552_1ex10d1.htm#ArticleviiiRightsAndObligationsOf_230923]

 

Section 8.1. Limitation of Liability
[a05-7552_1ex10d1.htm#Section8_1_LimitationOfLiability_230924]

 

Section 8.2. Management of Business
[a05-7552_1ex10d1.htm#Section8_2_ManagementOfBusiness_230926]

 

Section 8.3. Outside Activities of Limited Partners
[a05-7552_1ex10d1.htm#Section8_3_OutsideActivitiesOfLim_230928]

 

Section 8.4. Return of Capital
[a05-7552_1ex10d1.htm#Section8_4_ReturnOfCapital_230931]

 

Section 8.5. Rights of Limited Partners Relating to the Partnership
[a05-7552_1ex10d1.htm#Section8_5_RightsOfLimitedPartner_230934]

 

Section 8.6. Redemption Right
[a05-7552_1ex10d1.htm#Section8_6_RedemptionRight_230939]

 

Section 8.7. Participating Limited Partners’ Redemption Right
[a05-7552_1ex10d1.htm#Section8_7_ParticipatingLimitedPa_230952]

 

Section 8.8. Partnership Call Right [a05-7552_1ex10d1.htm#Section8_8_233300]

 

Section 8.9. Class A Preferred Unit Conversion Right
[a05-7552_1ex10d1.htm#Section8_9__233328]

 

Section 8.10. Parent LP Call Right and Partnership Unit Put Right
[a05-7552_1ex10d1.htm#Section8_10__233341]

 

 

 

ARTICLE IX - BOOKS, RECORDS, ACCOUNTING AND REPORTS
[a05-7552_1ex10d1.htm#ArticleixBooksRecordsAccountingAn_233351]

 

Section 9.1. Records and Accounting [a05-7552_1ex10d1.htm#Section9_1_233356]

 

Section 9.2. Taxable Year and Fiscal Year
[a05-7552_1ex10d1.htm#Section9_2_233403]

 

Section 9.3. Reports [a05-7552_1ex10d1.htm#Section9_3_233411]

 

 

 

ARTICLE X - TAX MATTERS [a05-7552_1ex10d1.htm#ArticlexTaxMatters_233418]

 

Section 10.1. Preparation of Tax Returns
[a05-7552_1ex10d1.htm#Section10_1_233426]

 

Section 10.2. Tax Elections [a05-7552_1ex10d1.htm#Section10_2_233500]

 

Section 10.3. Tax Matters Partner; Certain Disputes
[a05-7552_1ex10d1.htm#Section10_3_233505]

 

Section 10.4. Organizational Expenses [a05-7552_1ex10d1.htm#Section10_4_233537]

 

Section 10.5. Withholding [a05-7552_1ex10d1.htm#Section10_5_233541]

 

Section 10.6. Conversions [a05-7552_1ex10d1.htm#Section10_6_233550]

 

Section 10.7. Defined Terms [a05-7552_1ex10d1.htm#Section10_7_233600]

 

Section 10.8. Lock Out [a05-7552_1ex10d1.htm#Section10_8_233616]

 

Section 10.9. Debt Allocations and Related Matters
[a05-7552_1ex10d1.htm#Section10_9_233649]

 

Section 10.10. Periods after the Protection Period
[a05-7552_1ex10d1.htm#Section10_10_233659]

 

Section 10.11. Partnership Tax Status [a05-7552_1ex10d1.htm#Section10_11_233736]

 

Section 10.12. 704(c) Allocation Method
[a05-7552_1ex10d1.htm#Section10_12_233742]

 

Section 10.13. Indemnification [a05-7552_1ex10d1.htm#Section10_13_233747]

 

Section 10.14. Tax Treatment of Amendment
[a05-7552_1ex10d1.htm#Section10_14_233809]

 

Section 10.15. Limited Partner Tax Representative
[a05-7552_1ex10d1.htm#Section10_15_233818]

 

Section 10.16. Exclusion of Certain Transactions
[a05-7552_1ex10d1.htm#Section10_16_233825]

 

Section 10.17. Prior Tax Protection Agreements
[a05-7552_1ex10d1.htm#Section10_17_233833]

 

Section 10.18. Cooperation Regarding Zone Credits
[a05-7552_1ex10d1.htm#Section10_18_233837]

 

 

 

ARTICLE XI - TRANSFERS AND WITHDRAWALS
[a05-7552_1ex10d1.htm#ArticlexiTransfersAndWithdrawals_233845]

 

Section 11.1. Transfer [a05-7552_1ex10d1.htm#Section11_1_233849]

 

Section 11.2. Transfer of the General Partner Interest and of Parent’s Limited
Partner Interests; Extraordinary Transactions
[a05-7552_1ex10d1.htm#Section11_2_233857]

 

Section 11.3. Limited Partners’ Rights to Transfer
[a05-7552_1ex10d1.htm#Section11_3_233933]

 

Section 11.4. Substituted Limited Partners
[a05-7552_1ex10d1.htm#Section11_4_233946]

 

Section 11.5. General Provisions [a05-7552_1ex10d1.htm#Section11_5_233953]

 

 

 

ARTICLE XII - ADMISSION OF PARTNERS
[a05-7552_1ex10d1.htm#ArticlexiiAdmissionOfPartners_234000]

 

Section 12.1. Admission of Successor General Partner
[a05-7552_1ex10d1.htm#Section12_1_234007]

 

 

ii

--------------------------------------------------------------------------------


 

Section 12.2. Admission of Additional Limited Partners
[a05-7552_1ex10d1.htm#Section12_2_234019]

 

Section 12.3. Amendment of Agreement and Certificate of Limited Partnership
[a05-7552_1ex10d1.htm#Section12_3_234027]

 

 

 

ARTICLE XIII - DISSOLUTION, LIQUIDATION AND TERMINATION
[a05-7552_1ex10d1.htm#ArticlexiiiDissolutionLiquidation_234032]

 

Section 13.1. Dissolution [a05-7552_1ex10d1.htm#Section13_1_234036]

 

Section 13.2. Winding Up [a05-7552_1ex10d1.htm#Section13_2_234116]

 

Section 13.3. Compliance with Timing Requirements of Regulations
[a05-7552_1ex10d1.htm#Section13_3_234136]

 

Section 13.4. Rights of Limited Partners
[a05-7552_1ex10d1.htm#Section13_4_234147]

 

Section 13.5. Notice of Dissolution [a05-7552_1ex10d1.htm#Section13_5_234154]

 

Section 13.6. Termination of Partnership and Cancellation of Certificate of
Limited Partnership [a05-7552_1ex10d1.htm#Section13_6_234201]

 

Section 13.7. Reasonable Time for Winding Up
[a05-7552_1ex10d1.htm#Section13_7_ReasonableTimeForWind_022849]

 

Section 13.8. Waiver of Partition
[a05-7552_1ex10d1.htm#Section13_8_WaiverOfPartition_022905]

 

Section 13.9. Liability of Liquidator
[a05-7552_1ex10d1.htm#Section13_9_LiabilityOfLiquidato_022910]

 

 

 

ARTICLE XIV - AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS
[a05-7552_1ex10d1.htm#ArticlexivAmendmentOfPartnershipA_022914]

 

Section 14.1. Amendments [a05-7552_1ex10d1.htm#Section14_1_Amendments_022922]

 

Section 14.2. Meetings of the Partners and Action by Written Consent
[a05-7552_1ex10d1.htm#Section14_2_MeetingsOfThePartners_022928]

 

 

 

ARTICLE XV - GENERAL PROVISIONS
[a05-7552_1ex10d1.htm#ArticlexvGeneralProvisions_022933]

 

Section 15.1. Addresses and Notice
[a05-7552_1ex10d1.htm#Section15_1_AddressesAndNotice_022937]

 

Section 15.2. Titles and Captions
[a05-7552_1ex10d1.htm#Section15_2_TitlesAndCaptions_022940]

 

Section 15.3. Pronouns and Plurals
[a05-7552_1ex10d1.htm#Section15_3_PronounsAndPlurals_022941]

 

Section 15.4. Further Action
[a05-7552_1ex10d1.htm#Section15_4_FurtherAction_022942]

 

Section 15.5. Binding Effect
[a05-7552_1ex10d1.htm#Section15_5_BindingEffect_022943]

 

Section 15.6. Creditors [a05-7552_1ex10d1.htm#Section15_6_Creditors_022946]

 

Section 15.7. Waiver [a05-7552_1ex10d1.htm#Section15_7_Waiver_022946]

 

Section 15.8. Counterparts
[a05-7552_1ex10d1.htm#Section15_8_Counterparts_022949]

 

Section 15.9. Applicable Law; Consent to Jurisdiction
[a05-7552_1ex10d1.htm#Section15_9_ApplicableLawConsentT_022951]

 

Section 15.10. Invalidity of Provisions
[a05-7552_1ex10d1.htm#Section15_10_InvalidityOfProvisio_022958]

 

Section 15.11. No Rights as Stockholders
[a05-7552_1ex10d1.htm#Section15_11_NoRightsAsStockholde_023003]

 

Section 15.12. Entire Agreement
[a05-7552_1ex10d1.htm#Section15_12_EntireAgreement_023005]

 

 

EXHIBITS

 

 

 

 

 

 

 

Exhibit A [a05-7552_1ex10d1.htm#Exhibita_024709]

- [a05-7552_1ex10d1.htm#Exhibita_024709]

Partners Contributions and Partnership Interests
[a05-7552_1ex10d1.htm#Exhibita_024709]

 

Exhibit B [a05-7552_1ex10d1.htm#Exhibitb_024712]

- [a05-7552_1ex10d1.htm#Exhibitb_024712]

Capital Account Maintenance [a05-7552_1ex10d1.htm#Exhibitb_024712]

 

Exhibit C [a05-7552_1ex10d1.htm#Exhibitc_024717]

- [a05-7552_1ex10d1.htm#Exhibitc_024717]

Special Allocation Rules [a05-7552_1ex10d1.htm#Exhibitc_024717]

 

Exhibit D [a05-7552_1ex10d1.htm#Exhibitd_024722]

- [a05-7552_1ex10d1.htm#Exhibitd_024722]

Notice of Redemption [a05-7552_1ex10d1.htm#Exhibitd_024722]

 

Exhibit E

-

Participating Limited Partners

 

Exhibit F

-

Class A Preferred Return Hypothetical Calculation

 

Exhibit G [a05-7552_1ex10d1.htm#Exhibitg_024743]

- [a05-7552_1ex10d1.htm#Exhibitg_024743]

Notice of Forced Conversion [a05-7552_1ex10d1.htm#Exhibitg_024743]

 

Exhibit H

-

Form of Tenth Amendment to Parent LP Partnership Agreement

 

Exhibit I

-

Form of Tax Protection Agreement

 

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

 

 

Schedule 7.12.B

-

Restricted Partnership Properties

 

Schedule 10.7

-

Protected Assets

 

 

 

Wilmorite Limited Partners

 

Schedule 10.9

-

Tax Matters

 

 

iv

--------------------------------------------------------------------------------


 

MACWH, LP
2005 AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP

 

THIS 2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP, dated as of
April 25, 2005 is entered into by and among MACWPI Corp., formerly known as
Wilmorite Properties, Inc. (the “Company”), a Delaware corporation, as the
general partner of MACWH, LP, formerly known as Wilmorite Holdings, L.P., a
Delaware limited partnership (the “Partnership”), and those persons who have
executed this Agreement as limited partners and whose names and addresses are
set forth on Exhibit A hereto, as the same may be amended from time to time,
together with any other Persons who become Partners of the Partnership as
provided herein.

 

WHEREAS, the Partnership was formed by (i) filing a Certificate of Limited
Partnership with the Secretary of State of the State of Delaware on October 20,
1999, and (ii) the Company, as the initial general partner, and Thomas C.
Wilmot, Sr., as the initial limited partner, entering into that certain limited
partnership agreement dated October 20, 1999 (the “Original Agreement”);

 

WHEREAS, the Original Agreement was amended and restated pursuant to that
certain 2000 Amended and Restated Agreement of Limited Partnership dated
February 23, 2000 (the “First Amendment”), and further amended and restated
pursuant to that certain 2002 Amended and Restated Limited Partnership
Agreement, dated as of July 2, 2002 (the “Second Amendment”);

 

WHEREAS, on the date hereof, Parent Acquisition, Inc. has merged with and into
the Company (the “Merger”), with the Company becoming a wholly-owned subsidiary
of The Macerich Partnership, L.P., a Delaware limited partnership (“Parent LP”),
as a result of the transaction;

 

WHEREAS, Parent LP is majority owned by The Macerich Company, a Maryland
corporation (“Parent”), that acts as general partner for Parent LP and whose
shares of common stock are publicly traded on the New York Stock Exchange; and

 

WHEREAS, on the date hereof (the “Effective Date”), immediately following the
consummation of the Merger, MACP LP, a Delaware limited partnership and
subsidiary of Parent LP, is merging with and into the Partnership (the
“Partnership Merger”), with the Partnership as the surviving entity of the
Partnership Merger, in accordance with the terms of the Agreement and Plan of
Merger, dated as of February 25, 2005 (the “Partnership Merger Agreement”),
among Parent LP, MACP LP and the Partnership;

 

WHEREAS, simultaneously with the consummation of the Partnership Merger, the
Second Amendment is being amended and restated as set forth herein; and

 

WHEREAS, this Agreement has been approved in accordance with the Second
Amendment.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in accordance with the provisions of Section 9.10 of the Second
Amendment, the Second Amendment is hereby amended and restated in its entirety
as follows.

 


ARTICLE I - DEFINED TERMS


 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

 

“Act” means the Delaware Revised Uniform Limited Partnership Act, 6 Del.C.
§17-101, et seq. as it may be amended, supplemented or restated from time to
time, and any successor to such statute.

 

“Additional Limited Partner” means a Person admitted to the Partnership as a
Limited Partner pursuant to Sections 4.2 and 12.2 hereof and who is shown as
such on the books and records of the Partnership.

 

“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each Partnership taxable year (i) increased by any amounts
which such Partner is obligated to restore pursuant to any provision of this
Agreement or is deemed to be obligated to restore pursuant to the penultimate
sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) and
(ii) decreased by the items described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and
1.704-1(b)(2)(ii)(d)(6).  The foregoing definition of Adjusted Capital Account
is intended to comply with the provisions of Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

 

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant Partnership taxable year.

 

“Adjusted Property” means any property, the Carrying Value of which has been
adjusted pursuant to Exhibit B hereof.  Once an Adjusted Property is deemed
contributed to the Partnership for federal income tax purposes upon a
termination thereof pursuant to Section 708 of the Code, such property shall
thereafter constitute a Contributed Property until the Carrying Value of such
property is further adjusted pursuant to Exhibit B hereof.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person. 
For purposes of this definition, “control,” when used with respect to any
Person, means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

“Agreed Value” means (i) in the case of any Contributed Property as of the time
of its contribution to the Partnership, the 704(c) Value of such property,
reduced by any liabilities either assumed by the Partnership upon such
contribution or to which such property is subject when contributed, and (ii) in
the case of any property distributed to a Partner by the Partnership,

 

2

--------------------------------------------------------------------------------


 

the Partnership’s Carrying Value of such property at the time such property is
distributed, reduced by any indebtedness either assumed by such Partner upon
such distribution or to which such property is subject at the time of
distribution as determined under Section 752 of the Code and the Regulations
thereunder.  The aggregate Agreed Value of any Contributed Property contributed
or deemed contributed by each Partner is as set forth on Exhibit A.

 

“Agreement” means this 2005 Amended and Restated Agreement of Limited
Partnership, as it may be amended, supplemented or restated from time to time,
including by way of adoption of a Certificate of Designations, including any
exhibits attached hereto.

 

“Applicable Protection Period” has the meaning set forth in Section 10.7 hereof.

 

“Applicable Tax Returns” has the meaning set forth in Section 10.1 hereof.

 

“Articles of Incorporation” means the Articles of Incorporation of Parent filed
with the Secretary of State of Maryland, as amended or restated from time to
time.

 

“Available Cash” means, subject to Section 7.12.D, with respect to any period
for which such calculation is being made, (a) all cash revenues and funds
received by the Partnership from whatever source (but excluding the proceeds of
any Capital Contribution to the Partnership pursuant to Section 4.1, 4.2 or 4.3
hereof and excluding the gross proceeds of any Terminating Capital Transaction)
plus the amount of any reduction (including, without limitation, a reduction
resulting because the General Partner determines such amounts are no longer
necessary) in reserves of the Partnership, which reserves are referred to in
clause (b)(v) below; (b) less the sum of the following (except to the extent
made with the proceeds of any Capital Contribution and except to the extent
taken into account in determining Capital Transaction Proceeds):

 

(i)            all interest, principal and other debt payments made in cash
during such period by the Partnership,

 

(ii)           all expenditures made in cash by the Partnership during such
period relating to normal and customary operating expenses and capital
expenditures related to regular maintenance and customary tenant allowances,

 

(iii)          all extraordinary capital expenditures made in cash by the
Partnership during such period,

 

(iv)          cash investments in any entity (including loans made thereto) to
the extent that such investments are not otherwise described in clauses (b)(i),
(ii) or (iii), and

 

(v)           the amount of any increase in reserves established during such
period which the General Partner reasonably determines is necessary or
appropriate, subject to Section 7.12.D.

 

Notwithstanding the foregoing, Available Cash shall not include any cash
received or reductions in reserves, or take into account any disbursements made
or reserves established, after

 

3

--------------------------------------------------------------------------------


 

commencement of the dissolution and liquidation of the Partnership or relating
to the Fixed Charge Escrow established pursuant to Section 7.12.D hereof.

 

“Book-Tax Disparities” means, with respect to any item of Contributed Property
or Adjusted Property, as of the date of any determination, the difference
between the Carrying Value of such Contributed Property or Adjusted Property and
the adjusted basis thereof for federal income tax purposes as of such date.  A
Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to
Exhibit B and the hypothetical balance of such Partner’s Capital Account
computed as if it had been maintained strictly in accordance with federal income
tax accounting principles.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

 

“Capital Account” means the Capital Account maintained for a Partner pursuant to
Exhibit B hereof.

 

“Capital Contribution” means, with respect to any Partner, any cash, cash
equivalents and the Agreed Value of Contributed Property which such Partner
contributes or is deemed to contribute to the Partnership pursuant to
Section 4.1, 4.2, or 4.3 hereof.

 

“Capital Transaction” means a sale, exchange or other disposition (other than in
liquidation of the Partnership) or a financing by the Partnership or any
Subsidiary of the Partnership (which shall not include any loan or financing to
or by the General Partner) of any property of the Partnership or any Subsidiary
of the Partnership.

 

“Capital Transaction Proceeds” means the net cash proceeds of a Capital
Transaction, after deducting all expenses incurred in connection therewith and
after application of any proceeds, at the sole discretion of the General
Partner, toward the payment of any indebtedness of the Partnership or Subsidiary
of the Partnership, the purchase or financing of any additions, improvements or
an expansion of existing or additional Partnership property or property of a
Subsidiary of the Partnership, or the establishment of any reserves deemed
reasonably necessary by the General Partner; provided that “Capital Transaction
Proceeds” shall not include any proceeds received after commencement of the
dissolution and liquidation of the Partnership or any proceeds from a
Terminating Capital Transaction.

 

“Carrying Value” means (i) with respect to a Contributed Property or Adjusted
Property, the 704(c) Value of such property, reduced (but not below zero) by all
Depreciation with respect to such Contributed Property or Adjusted Property, as
the case may be, charged to the Partners’ Capital Accounts following the
contribution of or adjustment with respect to such property; and (ii) with
respect to any other Partnership property, the adjusted basis of such property
for federal income tax purposes, all as of the time of determination.  The
Carrying Value of any property shall be adjusted from time to time in accordance
with Exhibit B hereof, and to reflect changes, additions or other adjustments to
the Carrying Value for dispositions and acquisitions of Partnership properties,
as deemed appropriate by the General Partner.

 

4

--------------------------------------------------------------------------------


 

“Cash Amount” means an amount of cash equal to the Value on the Valuation Date
or the Business Day immediately preceding the Conversion Date, as applicable, of
the REIT Shares Amount plus, with respect to a Class A Preferred Unit, the
Pro-Rated Preferred Amount.

 

“Certificate of Designations” means any Exhibit attached hereto or any amendment
to this Agreement that sets forth the designations, rights, powers, duties and
preferences of holders of any Partnership Interests issued pursuant to
Section 4.2.A hereof, which amendment is in the form of a certificate signed by
the General Partner and appended to this Agreement.  A Certificate of
Designations is not the exclusive manner in which such an amendment may be
effected.  The General Partner may adopt a Certificate of Designations without
the Consent of the Limited Partners to the extent permitted pursuant to
Section 14.1.B hereof.

 

“Certificate of Limited Partnership” means the Certificate of Limited
Partnership relating to the Partnership filed in the office of the Secretary of
State of the State of Delaware, as amended from time to time in accordance with
the terms hereof and the Act.

 

“Class A Forced Conversion” has the meaning set forth in Section 8.6.C hereof.

 

“Class A Liquidation Preference” means an amount equal to $62.39 per Class A
Preferred Unit.

 

“Class A Preferred Return Amount” means (A) with respect to those Units set
forth on Exhibit E with respect to the Participating Election Right, an amount
per Class A Preferred Unit for each quarter equal to the sum of (i) 1.15% per
quarter of the Class A Liquidation Preference plus 80% of the amount, if any, by
which the quarterly dividend payable on one REIT Share for such quarter with
respect to the corresponding period exceeds $0.65 per share plus (ii) the
aggregate amount of cash distributions per REIT Share paid or payable for such
quarter with respect to a corresponding payment period on one REIT Share,
multiplied by a fraction (the numerator of such fraction being 0.717485 and the
denominator being 2.60), multiplied by the Conversion Factor; or (B) with
respect to all other Class A Preferred Units, an amount per Class A Preferred
Unit for each quarter equal to the sum of (i) 1.4375% of the Class A Liquidation
Preference plus (ii) the amount, if any, by which the quarterly dividend payable
on one REIT Share for such quarter with respect to the corresponding period
exceeds $0.65 per share.  Exhibit F attached hereto contains hypothetical
calculations of this Class A Preferred Return Amount for illustrative purposes.
The applicable Class A Preferred Return Amount shall accrue for the last full
calendar quarter, or, if applicable, the relevant shorter period (including,
(1) the period from the day after the Effective Date to the end of the first
calendar quarter ending after the Effective Date, and (2) the period from the
beginning of the calendar quarter in which commencement of the dissolution and
liquidation of the Partnership occurs through the date of such commencement) on
the Partnership Payment Date, and shall be adjusted as otherwise provided
herein.

 

“Class A Preferred Unit” means a Partnership Unit which is designated as a
Class A Convertible Preferred Unit of limited partnership interest and which has
the rights, preferences and other privileges designated herein in respect of
Class A Preferred Unitholders.  The allocation of Class A Preferred Units among
the Partners shall be set forth on Exhibit A, as such Exhibit may be amended
from time to time.

 

5

--------------------------------------------------------------------------------


 

“Class A Preferred Unitholder” means a Partner that holds Class A Preferred
Units.

 

“Class A Put Right” has the meaning set forth in Section 8.6.C hereof.

 

“Cliff Effect Transfer Tax” has the meaning set forth in Section 8.6.G hereof.

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, as interpreted by the applicable regulations thereunder.  Any
reference herein to a specific Section or sections of the Code shall be deemed
to include a reference to any corresponding provision of any succeeding law.

 

“Common Distribution Amount” means with respect to the Common Units held by a
Partner (other than the General Partner, Parent, or any of their respective
Subsidiaries or Affiliates or any Parent Transferee) on a Partnership Record
Date for distribution of Available Cash, a cash amount for each quarter equal in
value to the aggregate cash dividends, cash distributions or other cash amounts
that would have been payable to such holder of Common Units in the event that
such Partner owned REIT Shares equal in number to the REIT Shares Amount
attributable to all of such Partner’s Common Units as of such Partnership Record
Date.  The Common Distribution Amount shall accrue for the last full calendar
quarter, or, if applicable, the relevant shorter period (including, (1) the
period from the day after the Effective Date to the end of the first calendar
quarter ending after the Effective Date, and (2) the period from the beginning
of the calendar quarter in which commencement of the dissolution and liquidation
of the Partnership occurs through the date of such commencement) on the
Partnership Payment Date, and shall be adjusted as otherwise provided herein.

 

“Common Unit” means a Partnership Unit which is designated as a common unit of
limited partnership interest and which has the rights, preferences and other
privileges designated herein in respect of Common Unitholders.  The allocation
of Common Units among the Partners shall be set forth on Exhibit A, as such
Exhibit may be amended from time to time.

 

“Common Unitholder” means a Partner that holds Common Units.

 

“Company” has the meaning set forth in the preamble hereof and shall be deemed
to refer to all successors, including without limitation, by operation of law.

 

“Consent” means the consent or approval of a proposed action by a Partner given
in accordance with Section 14.2 hereof.

 

“Contributed Property” means each property or other asset, in such form as may
be permitted by the Act (but excluding cash), contributed or deemed contributed
to the Partnership (including deemed contributions to the Partnership on
reconstitution thereof pursuant to Section 708 of the Code).  Once the Carrying
Value of a Contributed Property is adjusted pursuant to Exhibit B hereof, such
property shall no longer constitute a Contributed Property for purposes of
Exhibit B hereof, but shall be deemed an Adjusted Property for such purposes.

 

“Conversion Date” has the meaning set forth in Section 8.9.B hereof.

 

6

--------------------------------------------------------------------------------


 

“Conversion Factor” means, as of the date of this Agreement, one (1.0), provided
that in the event that Parent (i) declares or pays a dividend on its outstanding
REIT Shares in REIT Shares or makes a distribution to all holders of its
outstanding REIT Shares in REIT Shares; (ii) subdivides its outstanding REIT
Shares; or (iii) combines its outstanding REIT Shares into a smaller number of
REIT Shares, the Conversion Factor shall be adjusted by multiplying the
Conversion Factor by a fraction, the numerator of which shall be the number of
REIT Shares issued and outstanding on the record date for such dividend,
distribution, subdivision or combination (assuming for such purpose that such
dividend, distribution, subdivision or combination has occurred as of such
time), and the denominator of which shall be the actual number of REIT Shares
(determined without the above assumption) issued and outstanding on the record
date for such dividend, distribution, subdivision or combination.  Any
adjustment to the Conversion Factor shall become effective immediately after the
effective date of such event retroactive to the record date, if any, for such
event (provided, however, if a Notice of Redemption is given prior to such a
record date and the Specified Redemption Date is after such a record date, then
the adjustment to the Conversion Factor shall, with respect to such Redeeming
Partner, be retroactive to the date of such Notice of Redemption, provided that
such dividend, distribution, subdivision or combination occurs as of the
effective date of such event).  It is intended that adjustments to the
Conversion Factor are to be made in order to avoid unintended dilution or
anti-dilution as a result of transactions in which REIT Shares are issued or
combined for no consideration.  If, prior to a Specified Redemption Date, Rights
(other than Rights issued pursuant to an employee benefit plan or other
compensation arrangement) were issued and have expired, and such Rights were
issued with an exercise price that, together with the purchase price for such
Rights, was below fair market value in relation to the security or other
property to be acquired upon the exercise of such Rights, and such Rights were
issued to all holders of outstanding REIT Shares or Parent and the General
Partner cannot in good faith represent that the issuance of such Rights
benefited the Limited Partners, then the Conversion Factor applicable upon a
Notice of Redemption shall be equitably adjusted in a manner consistent with
anti-dilution provisions in warrants and other instruments in the case of such a
below market issuance or exercise price.  A similar equitable adjustment to
protect the value of Common Units shall be made in all events if any Rights
issued under a “Shareholder Rights Plan” became exercisable and expired prior to
a Specified Redemption Date.  Any such equitable adjustment shall be made in a
manner determined by the General Partner in good faith.

 

“Conversion Price” has the meaning set forth in Section 8.9.A hereof.

 

“Conversion Rate” has the meaning set forth in Section 8.9.A hereof.

 

“Conversion Window” has the meaning set forth in Section 8.6.C hereof.

 

“Cumulative Unpaid Class A Preferred Return Amount” means, with respect to any
Class A Preferred Unitholder, an amount, if any, equal to (i) the aggregate of
all accrued Class A Preferred Return Amounts for previous quarters with respect
to the Class A Preferred Units held by such Partner, less (ii) the cumulative
amount of distributions previously made with respect to such Class A Preferred
Units pursuant to Sections 5.1.A and 5.1.B hereof.  The Cumulative Unpaid
Class A Preferred Return Amount of a Redeeming Partner shall be reduced by the
value of the aggregate Cash Amount or REIT Shares Amount paid by the Partnership
or Parent, as applicable, in respect of any Cumulative Unpaid Class A Preferred
Return Amount attributable

 

7

--------------------------------------------------------------------------------


 

to any Class A Preferred Units redeemed by the Partnership or purchased by
Parent pursuant to Section 8.6 hereof.

 

“Cumulative Unpaid Common Distribution Amount” means, with respect to any Common
Unitholder (other than the General Partner, Parent or any of their respective
Subsidiaries or Affiliates or any Parent Transferee), an amount, if any, equal
to (i) the aggregate of all accrued Common Distribution Amounts for previous
quarters with respect to the Common Units held by such Partner, less (ii) the
cumulative amount of distributions previously made with respect to such Common
Units pursuant to Sections 5.1.C and 5.1.D hereof.  The Cumulative Unpaid Common
Distribution Amount of a Redeeming Partner shall be reduced by the value of the
aggregate Cash Amount or REIT Shares Amount paid by the Partnership or Parent,
as applicable, in respect of any Cumulative Unpaid Common Distribution Amount
attributable to any Common Units redeemed by the Partnership or purchased by
Parent pursuant to Section 8.6 hereof.

 

“Delaware Courts” has the meaning set forth in Section 15.9.B hereof.

 

“Depreciation” means, for each taxable year or other period, an amount equal to
the federal income tax depreciation, amortization, or other cost recovery
deduction allowable with respect to an asset for such year or other period,
except that if the Carrying Value of an asset differs from its adjusted basis
for federal income tax purposes at the beginning of such year or other period,
Depreciation shall be an amount which bears the same ratio to such beginning
Carrying Value as the federal income tax depreciation, amortization, or other
cost recovery deduction for such year or other period bears to such beginning
adjusted tax basis; provided, however, that if the federal income tax
depreciation, amortization, or other cost recovery deduction for such year is
zero, Depreciation shall be determined with reference to such beginning Carrying
Value using any reasonable method selected by the General Partner.

 

“Disposition” has the meaning set forth in Section 10.8.A hereof.

 

“Effective Date” has the meaning set forth in the recitals hereof.

 

“Encumbrance” has the meaning set forth in the definition of “Indebtedness.”

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Expiration Date” has the meaning set forth in Section 8.8.E hereof.

 

“Extraordinary Transaction” means the occurrence of one or more of the following
events: (i) a merger (including a triangular merger), consolidation or other
combination with or into another Person (other than in connection with a change
in Parent’s state of incorporation or organizational form or a merger with a
direct or indirect Subsidiary of Parent); (ii) the direct or indirect sale,
lease, exchange or other transfer of all or substantially all of its assets in
one transaction or a series of related transactions; (iii) any reclassification,
recapitalization or change of its outstanding equity interests (other than a
change in par value, or from par value to no par value, or as a result of a
split, dividend or similar subdivision); or (iv) the adoption of any plan of
liquidation or dissolution of Parent (whether or not in compliance with the
provisions of this Agreement).

 

8

--------------------------------------------------------------------------------


 

“Family Group” means, with respect to any natural Person, such Person’s spouse,
brothers and sisters (whether by the whole or half blood or adopted), ancestors
and lineal descendants (whether natural or adopted), any trust solely for the
benefit of any one or more of the foregoing, and any limited partnership,
limited liability company or other entity owned exclusively by any one or more
of the foregoing.

 

“Final Adjustment” has the meaning set forth in Section 10.3.B hereof.

 

“First Amendment” has the meaning set forth in the recitals hereof.

 

“First Put Window” has the meaning set forth in Section 8.10.B.(1).

 

“Fixed Charge Coverage Ratio” shall mean the ratio of (a) net operating income
(cash revenues less cash expenses) of the Partnership for the applicable
calendar quarter less (i) all regularly scheduled principal amortization
payments and all interest payments on all Indebtedness of the Partnership
together with any Subsidiaries (excluding any balloon payments), and (ii) the
pro rata share of all regularly scheduled principal amortization payments and
all interest payments on all Indebtedness of any other entity in which the
Partnership directly or indirectly owns an interest (excluding any balloon
payments) to (b) the aggregate distribution payable to the holders of Class A
Preferred Units and the holders of Common Units (other than the General Partner,
the Parent, any of their respective Subsidiaries or Affiliates and any Parent
Transferee) under Article 5 hereof for the applicable calendar quarter.

 

“Fixed Charge Escrow” has the meaning set forth in Section 7.12.D.

 

“Flow Through Owner” has the meaning set forth in Section 10.7.

 

“GAAP” means generally accepted accounting principles as used in the United
States on the date hereof applied on a consistent basis.

 

“General Partner” means the Company, in its capacity as the general partner of
the Partnership, or any Person who becomes a successor general partner of the
Partnership, including Parent Transferee or any successor to the Company by
operation of law.

 

“General Partner Interest” means a Partnership Interest held by the General
Partner, in its capacity as general partner.  A General Partner Interest may be
expressed as a number of Partnership Units.

 

“General Partner Partnership Units” has the meaning set forth in Section 4.1.C
hereof.

 

“Gross-Up Amount” has the meaning set forth in Section 10.13.A hereof.

 

“Group A Restricted Properties” shall mean Tysons Corner Center and Tysons
Corner Office Building and all interests in downstream Affiliates of the
Partnership directly or indirectly holding such properties.

 

9

--------------------------------------------------------------------------------


 

“Group B Restricted Properties” shall mean Freehold Raceway Mall and Wilton Mall
at Saratoga and all interests in downstream Affiliates of the Partnership
directly or indirectly holding such properties.

 

“Group C Restricted Properties” shall mean Freehold Raceway Mall and Danbury
Fair Mall and all interests in downstream Affiliates of the Partnership directly
or indirectly holding such properties.

 

“Guarantee Opportunity” has the meaning set forth in Section 10.10.A hereof.

 

“IRS” means the Internal Revenue Service, which administers the internal revenue
laws of the United States.

 

“Incapacity” or “Incapacitated” means, (i) as to any natural person which is a
Partner, death, total physical disability or entry by a court of competent
jurisdiction of an order adjudicating him or her incompetent to manage his or
her Person or estate; (ii) as to any corporation which is a Partner, the filing
of a certificate of dissolution, or its equivalent, for the corporation or the
revocation of its certificate of incorporation; (iii) as to any partnership or
limited liability company which is a Partner, the dissolution and commencement
of winding up of the partnership or the limited liability company; (iv) as to
any estate which is a Partner, the distribution by the fiduciary of the estate’s
entire interest in the Partnership; (v) as to any trustee of a trust which is a
Partner, the termination of the trust (but not the substitution of a new
trustee) or (vi) as to any Partner, the bankruptcy of such Partner.  For
purposes of this definition, bankruptcy of a Partner shall be deemed to have
occurred when (a) the Partner commences a voluntary proceeding seeking
liquidation, reorganization or other relief under any bankruptcy, insolvency or
other similar law now or hereafter in effect; (b) the Partner is adjudged as
bankrupt or insolvent, or a final and nonappealable order for relief under any
bankruptcy, insolvency or similar law now or hereafter in effect has been
entered against the Partner; (c) the Partner executes and delivers a general
assignment for the benefit of the Partner’s creditors; (d) the Partner files an
answer or other pleading admitting or failing to contest the material
allegations of a petition filed against the Partner in any proceeding of the
nature described in clause (b) above; (e) the Partner seeks, consents to or
acquiesces in, the appointment of a trustee, receiver or liquidator for the
Partner or for all or any substantial part of the Partner’s properties; (f) any
proceeding seeking liquidation, reorganization or other relief of or against
such Partner under any bankruptcy, insolvency or other similar law now or
hereafter in effect has not been dismissed within one hundred twenty (120) days
after the commencement thereof; (g) the appointment without the Partner’s
consent or acquiescence of a trustee, receiver or liquidator has not been
vacated or stayed within ninety (90) days of such appointment; or (h) an
appointment referred to in clause (g) which has been stayed is not vacated
within ninety (90) days after the expiration of any such stay.

 

“Indebtedness” means any indebtedness of a Person, whether or not contingent, in
respect of (i) borrowed money or evidenced by bonds, notes, debentures or
similar instruments, (ii) indebtedness for borrowed money of such Person or any
of its Subsidiaries which is secured by any mortgage, lien, charge, pledge, or
security interest of any kind existing on property owned by such Person or any
of its Subsidiaries (each securing such debt, an “Encumbrance”) to the extent of
the lesser of (x) the amount of indebtedness so secured and (y) the fair market
value of

 

10

--------------------------------------------------------------------------------


 

the property subject to such Encumbrance, (iii) the reimbursement obligations,
contingent or otherwise, in connection with any letters of credit actually
issued or amounts representing the balance deferred and unpaid of the purchase
price of any property or services, except any such balance that constitutes an
accrued expense or trade payable, or all conditional sale obligations or
obligations under any title retention agreement, (iv) the principal amount of
all obligations of such Person or any Subsidiary with respect to redemption,
repayment or other repurchase of any Disqualified Stock, (v) any lease of
property by such Person or any of its Subsidiaries as lessee which is reflected
on such Person’s consolidated balance sheet as a capitalized lease in accordance
with GAAP, or (vi) interest rate swaps, caps or similar agreements and foreign
exchange contracts, currency swaps or similar agreements, to the extent, in the
case of items of indebtedness under (i) through (iii) above, that any such items
(other than letters of credit) would appear as a liability on such Person’s
consolidated balance sheet in accordance with GAAP, and also includes, to the
extent not otherwise included, any obligation by such Person or any of its
Subsidiaries to be liable for, or to pay, as obligor, guarantor or otherwise
(other than for purposes of collection in the ordinary course of business),
Indebtedness of another Person, whether or not reflected on the Person’s balance
sheet pursuant to GAAP (it being understood that Indebtedness shall be deemed to
be incurred by such Person or any of its Subsidiaries whenever such Person or
such Subsidiary shall create, assume, guarantee or otherwise become liable in
respect thereof).

 

“Indemnitee” means (i) any Person made a party to a proceeding by reason of his,
her or its status as (a) the General Partner or (b) a director, officer,
manager, trustee, general partner of the General Partner or any entity that
directly or indirectly controls the General Partner, including without
limitation, the Partnership and (ii) such other Persons (including Affiliates of
the General Partner or the Partnership) as the General Partner may designate
from time to time (whether before or after the event giving rise to potential
liability), in its sole and absolute discretion.

 

“Limited Partner” means any Person (including the Company or its successor)
named as a Limited Partner on Exhibit A attached hereto, as such Exhibit may be
amended from time to time, or any Substituted Limited Partner or Additional
Limited Partner, in such Person’s capacity as a limited partner of the
Partnership.

 

“Limited Partner Interest” means a Partnership Interest of a Limited Partner in
the Partnership representing a fractional part of the Partnership Interests of
all Partners and includes any and all benefits to which the holder of such a
Partnership Interest may be entitled, as provided in this Agreement, together
with all obligations of such Person to comply with the terms and provisions of
this Agreement.  A Limited Partner Interest may be expressed as a number of
Partnership Units.

 

“Limited Partner Tax Representative” means Thomas C. Wilmot, Sr. or such other
person as he may designate in writing from time to time, provided, however, that
in the event of such person’s death or resignation as Limited Partner Tax
Representative, holders of a majority-in-interest of the Limited Partners, other
than Parent, the General Partner or any of their respective Subsidiaries or
Affiliates, or any Parent Transferee shall select a replacement Limited Partner
Tax Representative.

 

“Liquidating Event” has the meaning set forth in Section 13.1.A hereof.

 

11

--------------------------------------------------------------------------------


 

“Liquidator” has the meaning set forth in Section 13.2.A hereof.

 

“Lock-up Period” has the meaning set forth in Section 8.6.D hereof.

 

“Merger” has the meaning set forth in the recitals hereof.

 

“Merger Agreement” means that certain Agreement and Plan of Merger among The
Macerich Company, The Macerich Partnership, L.P., MACW, Inc., Wilmorite
Properties, Inc. and Wilmorite Holdings, L.P., dated as of December 22, 2004.

 

“Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain for such taxable period over the
Partnership’s items of loss and deduction for such taxable period.  The items
included in the calculation of Net Income shall be determined in accordance with
federal income tax accounting principles, subject to the specific adjustments
provided for on Exhibit B.  If an item of income, gain, loss or deduction that
has been included in the initial computation of Net Income is subjected to the
special allocation rules in Exhibit C, Net Income or the resulting Net Loss,
whichever the case may be, shall be recomputed without regard to such item.

 

“Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction for such taxable period over the
Partnership’s items of income and gain for such taxable period.  The items
included in the calculation of Net Loss shall be determined in accordance with
federal income tax accounting principles, subject to the specific adjustments
provided for on Exhibit B.  If an item of income, gain, loss or deduction that
has been included in the initial computation of Net Loss is subjected to the
special allocation rules in Exhibit C, Net Loss or the resulting Net Income,
whichever the case may be, shall be recomputed without regard to such item.

 

“Net Owed Amount” has the meaning set forth in Section 8.7.A hereof.

 

“Net Owed Amount Financing” has the meaning set forth in Section 8.7.A hereof.

 

“Nonrecourse Built in Gain” means, with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or negative pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to Section 2.B of Exhibit C if such properties were
disposed of in a taxable transaction in full satisfaction of such liabilities
and for no other consideration.

 

“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a
Partnership taxable year shall be determined in accordance with the rules of
Regulations Section 1.704-2(c).

 

“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.752-1(a)(2).

 

“Notice of Redemption” means the Notice of Redemption substantially in the form
of Exhibit D to this Agreement.

 

“Original Agreement” has the meaning set forth in the recitals hereof.

 

12

--------------------------------------------------------------------------------


 

“Other Protected Parties” has the meaning set forth in Section 10.13.B.

 

“Parent” has the meaning set forth in the recitals hereof and shall be deemed to
refer to all successors, including, without limitation, by operation of law.

 

“Parent Acquisition, Inc.” means MACW, Inc., a Delaware corporation.

 

“Parent LP” has the meaning set forth in the recitals hereof and shall be deemed
to refer to all successors, including, without limitation, by operation of law.

 

“Parent LP Call Right” has the meaning set forth in Section 8.10.A hereof.

 

“Parent LP Interests” has the meaning set forth in Section 7.12.A hereof.

 

“Parent Transferee” has the meaning set forth in Section 11.2.E.

 

“Participating Election Right” has the meaning set forth in Section 8.7.A
hereof.

 

“Participating Limited Partners” means those Limited Partners listed on
Exhibit E attached hereto.

 

“Participating LP Representative” has the meaning set forth in Section 8.7.B
hereof.

 

“Participating Redemption Date” has the meaning set forth in Section 8.7.A
hereof.

 

“Partner” means a General Partner or a Limited Partner, and “Partners” means the
General Partner and the Limited Partners collectively.

 

“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

 

“Partner Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).

 

“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i)(2), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Partnership taxable year shall be
determined in accordance with the rules of Regulations Section 1.704-2(i)(2).

 

“Partnership” has the meaning set forth in the preamble hereof and shall be
deemed to refer to all successors, including without limitation, by operation of
law.

 

“Partnership Call Right” has the meaning set forth in Section 8.8.A hereof.

 

“Partnership Interest” means an ownership interest in the Partnership
representing a Capital Contribution by either a Limited Partner or the General
Partner and includes any and all

 

13

--------------------------------------------------------------------------------


 

benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement.  A Partnership Interest
may be expressed as a number of Partnership Units.

 

“Partnership Merger” has the meaning set forth in the recitals hereof.

 

“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in a Partnership Minimum Gain, for a Partnership
taxable year shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).

 

“Partnership Payment Date” means the date on which the General Partner
distributes the Available Cash with respect to Partnership Units pursuant to
Section 5.1 hereof, which payment date shall be the same as the payment date
established by Parent for a distribution to its common stockholders with respect
to the same period, or if no such payment date is established by Parent, the
payment date for such distribution shall be the 15th day after the end of the
applicable quarter.

 

“Partnership Record Date” means the record date for (i) the distribution of
Available Cash with respect to Partnership Units pursuant to Section 5.1 hereof,
which record date shall be the same as the record date established by Parent for
a distribution to its common stockholders with respect to the same period, or if
no such record date is established by Parent, the Partnership Payment Date for
such distribution, or (ii) if applicable, determining the Partners entitled to
vote on or consent to any proposed action for which the Consent or approval of
the Partners is sought.

 

“Partnership Unit” or “Unit” means a fractional, undivided share of the
Partnership Interests of all Partners issued pursuant to Sections 4.1, 4.2, and
4.3 hereof (and includes any class or series of Preferred Units established
after the date hereof).  The number of Partnership Units outstanding and, in the
case of Common Units, the Percentage Interest in the Partnership represented by
such Partnership Units, are set forth on Exhibit A attached hereto, as such
Exhibit may be amended from time to time.  The ownership of Partnership Units
shall be evidenced by such form of certificate for Units as the General Partner
adopts from time to time unless the General Partner determines that the
Partnership Units shall be uncertificated securities.

 

“Partnership Unit Put Right” has the meaning set forth in the Section 8.10
hereof.

 

“Partnership Year” means the fiscal year of the Partnership, which shall be as
determined in Section 9.2 hereof.

 

“Percentage Interest” means, as to a Partner, its percentage interest as a
holder of Partnership Interests determined by dividing the Common Units and
Class A Preferred Units (on an as-converted basis) owned by such Partner by the
total number of Common Units and Class A Preferred Units (on an as-converted
basis) then outstanding and as specified on Exhibit A attached hereto, as such
Exhibit may be amended from time to time.

 

“Person” means a natural person, corporation, partnership (whether general or
limited), limited liability company, trust, estate, unincorporated organization,
association, custodian, nominee or any other individual or entity in its own or
any representative capacity.

 

14

--------------------------------------------------------------------------------


 

“Pre-Closing Period Returns” has the meaning set forth in Section 10.1 hereof.

 

“Preferred Unit” means a limited partnership interest (of any series), other
than a Common Unit, represented by a fractional, undivided share of the
Partnership Interests of all Partners issued hereunder and which is designated
as a “Preferred Unit” (or as a particular class or series of Preferred Units)
herein and which has the rights, preferences and other privileges designated
herein (including by way of a Certificate of Designations) in respect of a
Preferred Unitholder.  The allocation of Preferred Units among the Partners
shall be set forth on Exhibit A, as such Exhibit may be amended from time to
time.

 

“Preferred Unitholder” means a Limited Partner that holds Preferred Units (of
any class or series).

 

“Prior Agreements” means collectively the Original Agreement, the First
Amendment and the Second Amendment.

 

“Prior Partnership Tax Protection Agreements” has the meaning set forth in
Section 10.17 hereof.

 

“Pro-Rated Preferred Amount” means an amount equal to the Class A Preferred
Return Amount for the most recently completed calendar quarter multiplied by a
fraction the numerator of which is equal to the number of days elapsed from the
end of the most recent calendar quarter with respect to which the Partnership
Record Date has occurred as of the applicable date of determination through the
applicable date of determination and the denominator of which is 90 days, which
calculation is intended to yield the portion of the Class A Preferred Return
Amount accrued to the date of determination based on an assumed 360-day year of
twelve 30-day months.

 

“Property” means any property or other investment in which the Partnership holds
an ownership interest, directly or indirectly.

 

“Protected Assets” has the meaning set forth in Section 10.7 hereof.

 

“Protected Parties” has the meaning set forth in Section 10.7 hereof.

 

“Put Windows” means, collectively, the First Put Window and the Second Put
Window.

 

“Qualified REIT Subsidiary” means any Subsidiary of Parent that is a “qualified
REIT subsidiary” within the meaning of Section 856(i) of the Code.

 

“Recapture Income” means any gain recognized by the Partnership upon the
disposition of any property or asset of the Partnership, which gain is
characterized as non-capital gain income because it represents the recapture of
deductions previously taken with respect to such property or asset.

 

“Recognition Event” has the meaning set forth in Section 10.13.A hereof.

 

“Redeeming Partner” has the meaning set forth in Section 8.6.A hereof.

 

15

--------------------------------------------------------------------------------


 

“Redemption Amount” means either the Cash Amount or the REIT Shares Amount, as
determined by Parent, in its sole and absolute discretion.  A Redeeming Partner
shall have no right, without Parent’s consent, which consent may be given or
withheld in Parent’s sole and absolute discretion, to receive the Redemption
Amount in the form of the REIT Shares Amount.

 

“Redemption Right” has the meaning set forth in Section 8.6.A hereof.

 

“Regulations” means the Federal Income Tax Regulations promulgated under the
Code, as such regulations may be amended from time to time (including any
corresponding provisions of succeeding regulations).

 

“Regulatory Allocations” has the meaning set forth in Exhibit C.

 

“REIT” means a real estate investment trust under Sections 856 through 860 of
the Code.

 

“REIT Share” means (i) a share of common stock of Parent or (ii) a common equity
security for which the Common Unitholders have the right to exchange their
Common Unit equivalent interests in the surviving entity in an Extraordinary
Transaction permitted by Section 11.2.B hereof.

 

“REIT Shares Amount” means a number of REIT Shares equal (A) if Common Units are
redeemed, to the product of (x) the number of Common Units offered for
redemption by a Redeeming Partner multiplied by (y) the Conversion Factor in
effect on the date of receipt by the Partnership of a Notice of Redemption or
(B) if Class A Preferred Units are redeemed, to the product of (1) the number of
Class A Preferred Units offered for redemption by a Redeeming Partner multiplied
by (2) the Conversion Rate and multiplied by (3) the Conversion Factor, each in
effect on the date of receipt by the Partnership of a Notice of Redemption, and
in the case of either (A) or (B) plus (without duplication of any amounts
included in (A) or (B)) (i) cash in an amount equal to or (ii) additional REIT
Shares with Value equal to the Cumulative Unpaid Common Distribution Amount or
the Cumulative Unpaid Class A Preferred Return Amount, as applicable, if any,
attributable to the Common or Class A Preferred Units being redeemed or
purchased; provided that, in the event Parent has previously issued to all
holders of REIT Shares rights, options, warrants or convertible or exchangeable
securities entitling the holders of REIT shares to subscribe for or purchase
REIT Shares, or any other securities or property (collectively, “Rights”), and
the Rights have not expired at the Specified Redemption Date, then the REIT
Shares Amount shall also include that number of Rights that were issuable to a
holder of the REIT Shares Amount or REIT Shares on the applicable record date
relating to the issuance of such Rights, including by making such adjustments to
the Conversion Ratio or the Conversion Factor, for this purpose, as are
necessary.

 

“Required Nonrecourse Debt Amount” has the meaning set forth in Section 10.9
hereof.

 

“Residual Gain” or “Residual Loss” means any item of gain or loss, as the case
may be, of the Partnership recognized for federal income tax purposes resulting
from a sale, exchange or other disposition of Contributed Property or Adjusted
Property, to the extent such item of gain or loss is not allocated pursuant to
Section 2.B(1)(i) or Section 2.B(2)(i) of Exhibit C to eliminate Book-Tax
Disparities.

 

16

--------------------------------------------------------------------------------


 

“Restricted Properties” shall mean the Group A Restricted Properties, the
Group B Restricted Properties and the Group C Restricted Properties; provided,
however, that in the event any of the Restricted Properties are transferred to a
party other than a wholly-owned Subsidiary of the Partnership in compliance with
Section 7.12.B hereof, such Restricted Property shall cease to be both a
Restricted Property and a Group A Restricted Property, Group B Restricted
Property or Group C Restricted Property, as applicable.

 

“Rights” has the meaning set forth in the definition of “REIT Shares Amount.”

 

“Rochester Decrease Amount” means an amount, if any, by which the equity value
of the Rochester Properties shall have decreased as measured by the calculation
below between the Effective Date and the consummation of the Participating
Election Right or the Specified Call Date, as applicable.  The Rochester
Decrease Amount is intended to reflect the increase in indebtedness attributable
to the Rochester Properties, net of extraordinary capital expenditures, leasing
commissions and tenant allowances, and shall be determined through the following
calculation, provided that the result of the following calculation may not be
less than zero (in which case there shall be a Rochester Increase Amount and not
a Rochester Decrease Amount):

 

(I)            THE EXCESS OF (X) THE ROCHESTER INDEBTEDNESS AS OF THE
PARTICIPATING REDEMPTION DATE OR SPECIFIED CALL DATE, AS APPLICABLE, OVER (Y)
THE ROCHESTER INDEBTEDNESS AS OF THE EFFECTIVE DATE, EXCLUDING FOR ALL PURPOSES
THE AMOUNT OF ANY NET OWED AMOUNT FINANCING;

 

MINUS

 

(II)           ANY EXTRAORDINARY CAPITAL EXPENDITURES MADE BY THE PARTNERSHIP OR
ITS AFFILIATES WITH RESPECT TO SIGNIFICANT IMPROVEMENTS AT THE ROCHESTER
PROPERTIES OR A PRO RATA SHARE OF SUCH EXPENDITURES WITH RESPECT TO ANY SUCH
PROPERTY THAT IS NOT WHOLLY-OWNED (EXCLUDING, WITHOUT LIMITATION, EXPENDITURES
RELATING TO THE MAINTENANCE AND OPERATION OF THE ROCHESTER PROPERTIES IN THE
ORDINARY COURSE OF BUSINESS OR THE REPAIR OR RESTORATION OF ANY PARTIAL
DESTRUCTION, CASUALTY OR OTHER LOSS WITH RESPECT TO A ROCHESTER PROPERTY IN
ACCORDANCE WITH SECTION 8.7.C. HEREOF), WHICH EXPENDITURES HAVE BEEN APPROVED
AND AGREED TO BY THE GENERAL PARTNER AND THE PARTICIPATING LP REPRESENTATIVE;

 

MINUS

 

(III)          AN AMOUNT EQUAL TO THE UNAMORTIZED AMOUNT OF ANY REASONABLE AND
CUSTOMARY LEASING COMMISSIONS PAID BY THE OWNERS OF THE ROCHESTER PROPERTIES OR
A PRO RATA SHARE WITH RESPECT TO ANY SUCH PROPERTY THAT IS NOT WHOLLY-OWNED TO
ANY LEASING OR PROPERTY MANAGEMENT AGENT AFTER THE EFFECTIVE DATE, WITH
“UNAMORTIZED AMOUNT” MEANING THE PRO RATA UNAMORTIZED BALANCE OF SUCH
COMMISSIONS WHERE THE TERM OF THE LEASE OR THE LEASE RENEWAL FOR WHICH A
COMMISSION WAS PAID WILL REMAIN IN EFFECT AFTER THE PARTICIPATING ELECTION DATE
OR THE SPECIFIED CALL DATE, AS APPLICABLE, ASSUMING A STRAIGHT-LINE AMORTIZATION
OF THE AMOUNT OF THE COMMISSION OVER SUCH TERM OF THE LEASE OR LEASE RENEWAL;

 

17

--------------------------------------------------------------------------------


 

MINUS

 

(IV)          AN AMOUNT EQUAL TO THE UNAMORTIZED PORTION OF ALL TENANT CASH
ALLOWANCES PAID BY THE OWNERS OF THE ROCHESTER PROPERTIES (OR A PRO RATA SHARE
WITH RESPECT TO ANY SUCH PROPERTY THAT IS NOT WHOLLY-OWNED) TO TENANTS THEREIN
IN RESPECT OF LEASES EXECUTED OR RENEWED AFTER THE EFFECTIVE DATE AND PRIOR TO
THE PARTICIPATING ELECTION DATE OR THE SPECIFIED CALL DATE, AS APPLICABLE, AND
ASSUMING THAT ALL SUCH ALLOWANCES ARE AMORTIZED OVER THE TERM OF THE LEASE ON A
STRAIGHT-LINE BASIS, BUT ONLY TO THE EXTENT, IN THE CASE OF EACH OF EASTVIEW
MALL AND GREECE RIDGE CENTER, THAT SUCH ALLOWANCES EXCEED $1,500,000.

 

“Rochester Increase Amount” means the amount, if any, by which the equity value
of the Rochester Properties shall have increased as measured by the calculation
below between the Effective Date and the consummation of the Participating
Election Right or the Specified Call Date, as applicable.  The Rochester
Increase Amount is intended to reflect the decrease in indebtedness attributable
to the Rochester Properties and the total amount of extraordinary capital
expenditures, leasing commissions and tenant allowances, and shall be determined
through the following calculation, provided that the result of the following
calculation may not be less than zero (in which case there shall be a Rochester
Decrease Amount and not a Rochester Increase Amount):

 

(I)            THE EXCESS, IF ANY, OF (X) THE ROCHESTER INDEBTEDNESS AS OF THE
EFFECTIVE DATE, OVER (Y) THE ROCHESTER INDEBTEDNESS AS OF THE PARTICIPATING
REDEMPTION DATE OR SPECIFIED CALL DATE, AS APPLICABLE, EXCLUDING FOR ALL
PURPOSES THE AMOUNT OF ANY NET OWED AMOUNT FINANCING;

 

PLUS

 

(II)           ANY EXTRAORDINARY CAPITAL EXPENDITURES MADE BY THE PARTNERSHIP OR
ITS AFFILIATES WITH RESPECT TO SIGNIFICANT IMPROVEMENTS AT THE ROCHESTER
PROPERTIES OR A PRO RATA SHARE OF SUCH EXPENDITURES WITH RESPECT TO ANY SUCH
PROPERTY THAT IS NOT WHOLLY-OWNED (EXCLUDING, WITHOUT LIMITATION, EXPENDITURES
RELATING TO THE MAINTENANCE AND OPERATION OF THE ROCHESTER PROPERTIES IN THE
ORDINARY COURSE OF BUSINESS OR THE REPAIR OR RESTORATION OF ANY PARTIAL
DESTRUCTION, CASUALTY OR OTHER LOSS WITH RESPECT TO A ROCHESTER PROPERTY IN
ACCORDANCE WITH SECTION 8.7.C. HEREOF), WHICH EXPENDITURES HAVE BEEN APPROVED
AND AGREED TO BY THE GENERAL PARTNER AND THE PARTICIPATING LP REPRESENTATIVE;

 

PLUS

 

(III)          AN AMOUNT EQUAL TO THE UNAMORTIZED AMOUNT OF REASONABLE AND
CUSTOMARY LEASING COMMISSIONS PAID BY THE OWNERS OF THE ROCHESTER PROPERTIES OR
A PRO RATA SHARE WITH RESPECT TO ANY SUCH PROPERTY THAT IS NOT WHOLLY-OWNED TO
ANY LEASING OR PROPERTY MANAGEMENT AGENT AFTER THE EFFECTIVE TIME, WITH
“UNAMORTIZED AMOUNT” MEANING THE PRO RATA UNAMORTIZED BALANCE OF SUCH
COMMISSIONS WHERE THE TERM OF THE LEASE OR THE LEASE RENEWAL FOR WHICH A
COMMISSION WAS PAID WILL REMAIN IN EFFECT AFTER THE PARTICIPATING ELECTION DATE
OR

 

18

--------------------------------------------------------------------------------


 

THE SPECIFIED CALL DATE, AS APPLICABLE, ASSUMING A STRAIGHT-LINE AMORTIZATION OF
THE AMOUNT OF THE COMMISSION OVER SUCH TERM OF THE LEASE OR LEASE RENEWAL;

 

PLUS

 

(IV)          AN AMOUNT EQUAL TO THE UNAMORTIZED PORTION OF ALL TENANT CASH
ALLOWANCES PAID BY THE OWNERS OF THE ROCHESTER PROPERTIES (OR A PRO RATA SHARE
WITH RESPECT TO ANY SUCH PROPERTY THAT IS NOT WHOLLY-OWNED) TO TENANTS THEREIN
IN RESPECT OF LEASES EXECUTED OR RENEWED AFTER THE EFFECTIVE DATE AND PRIOR TO
THE PARTICIPATING ELECTION DATE OR THE SPECIFIED CALL DATE, AS APPLICABLE, AND
ASSUMING THAT ALL SUCH ALLOWANCES ARE AMORTIZED OVER THE TERM OF THE LEASE ON A
STRAIGHT-LINE BASIS, BUT ONLY TO THE EXTENT, IN THE CASE OF EACH OF EASTVIEW
MALL AND GREECE RIDGE CENTER, THAT SUCH ALLOWANCES EXCEED $1,500,000.

 

“Rochester Indebtedness” means the aggregate outstanding secured and unsecured
Indebtedness of Rochester Malls, LLC, and its subsidiaries, or its pro rata
share thereof in the case of subsidiaries that are not wholly-owned.

 

“Rochester Interests” has the meaning set forth in Section 8.7.A hereof.

 

 “Rochester Properties” or “Rochester Portfolio” means the Eastview Mall,
Eastview Commons, Greece Ridge Center, Marketplace Mall and Pittsford Plaza.

 

“Rochester Malls, LLC” means, for the purposes of this Agreement, the limited
liability company to be formed for the purpose of holding, directly or
indirectly, the Rochester Properties.

 

“704(c) Value” of any Contributed Property means the fair market value of such
property or other consideration at the time of contribution, as determined by
the General Partner using such reasonable method of valuation as it may adopt. 
Subject to Exhibit B hereof, the General Partner shall, in its sole and absolute
discretion, use such method as it deems reasonable and appropriate to allocate
the aggregate of the 704(c) Values of Contributed Properties in a single or
integrated transaction among the separate properties on a basis proportional to
their respective fair market values.

 

“Second Amendment” has the meaning set forth in the recitals hereof.

 

“Second Put Window” has the meaning set forth in Section 8.10.B.(2).

 

 “Specified Call Date” has the meaning set forth in Section 8.8.A hereof.

 

“Specified Redemption Date” means the fifteenth (15th) Business Day after
receipt by the Partnership (with a copy to Parent) of a Notice of Redemption;
provided that if Parent combines its outstanding REIT Shares, no Specified
Redemption Date shall occur after the record date of such combination of REIT
Shares and prior to the effective date of such combination; provided, further,
that such date in no event shall be prior to April 25, 2006.

 

“Straddle Period Returns” has the meaning set forth in Section 10.1 hereof.

 

19

--------------------------------------------------------------------------------


 

“Subordinated Amounts” means any and all payments of the Partnership that are
attributable to (i) any payment of principal or interest with respect to any
Indebtedness owing by the Partnership to the General Partner, Parent or any of
their respective Subsidiaries or Affiliates or any Parent Transferee; (ii) any
payments by the Partnership to the General Partner, Parent or any of their
respective Subsidiaries or Affiliates or any Parent Transferee with respect to
any reimbursement of expenses incurred by the General Partner, Parent or any of
their respective Subsidiaries or Affiliates or any Parent Transferee; (iii) any
compensation paid by the Partnership to the General Partner, Parent or any of
their respective Subsidiaries or Affiliates or any Parent Transferee for
services rendered and (iv) any other amounts owed to or being paid to the
General Partner or any of its respective Subsidiaries or Affiliates or any
Parent Transferee.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which a majority of (i) the voting power of the voting equity
securities or (ii) the outstanding equity interests is owned, directly or
indirectly, by such Person.

 

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4 hereof.

 

“Tax Arbitrator” has the meaning set forth in Section 10.13.D hereof.

 

“Tax-Deferred Exchange” has the meaning set forth in Section 10.8.A hereof.

 

“Tax Proceeding” has the meaning set forth in Section 10.3.D hereof.

 

“Terminating Capital Transaction” means any sale or other disposition of all or
substantially all of the assets of the Partnership or a related series of
transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Partnership, other than a
transaction in which gain or loss is not recognized by the Partnership for
federal income tax purposes.

 

“Tier 1 Protected Assets” has the meaning set forth in Section 10.7 hereof.

 

“Tier 2 Protected Assets” has the meaning set forth in Section 10.7 hereof.

 

“Tier 1 Protection Period” has the meaning set forth in Section 10.8.A hereof.

 

“Tier 2 Protection Period” has the meaning set forth in Section 10.8.A hereof.

 

“Total Put Exercise” has the meaning set forth in Section 8.6.C hereof.

 

“Unconsolidated Subsidiaries” means, with respect to a Person, those
Subsidiaries of such Person that are not consolidated for GAAP purposes.

 

“Unrealized Gain” attributable to any item of Partnership Property means, as of
any date of determination, the excess, if any, of (i) the fair market value of
such Property (as determined under Exhibit B hereof) as of such date over
(ii) the Carrying Value of such Property (prior to any adjustment to be made
pursuant to Exhibit B hereof) as of such date.

 

20

--------------------------------------------------------------------------------


 

“Unrealized Loss” attributable to any item of Partnership Property means, as of
any date of determination, the excess, if any, of (i) the Carrying Value of such
Property (prior to any adjustment to be made pursuant to Exhibit B hereof) as of
such date over (ii) the fair market value of such Property (as determined under
Exhibit B hereof) as of such date.

 

“Valuation Date” means the date of receipt by the Partnership of a Notice of
Redemption or, if such date is not a Business Day, the first Business Day
thereafter.

 

“Value” means, with respect to a REIT Share, the average of the daily market
price for the ten (10) consecutive trading days ending on and including the
Valuation Date.  The market price for each such trading day shall be: (i) if the
REIT Shares are listed or admitted to trading on any national securities
exchange or the NASDAQ National Market System, the closing price on such day as
reported by such national securities exchange or the NASDAQ National Market
System, or if no such sale takes place on such day, the average of the closing
bid and asked prices on such day; (ii) if the REIT Shares are not listed or
admitted to trading on any national securities exchange or the NASDAQ National
Market System, the last reported sale price on such day or, if no sale takes
place on such day, the average of the closing bid and asked prices on such day,
as reported by a reliable quotation source designated by the General Partner;
(iii) if the REIT Shares are not listed or admitted to trading on any national
securities exchange or the NASDAQ National Market System and no such last
reported sale price or closing bid and asked prices are available, the average
of the reported high bid and low asked prices on such day, as reported by a
reliable quotation source designated by the General Partner, or if there shall
be no bid and asked prices on such day, the average of the high bid and low
asked prices, as so reported, on the most recent day (not more than ten
(10) days prior to the date in question) for which prices have been so reported;
or (iv) if none of the conditions set forth in clauses (i), (ii), or (iii) is
met then, unless the holder of the Partnership Units being redeemed and the
General Partner otherwise agree, with respect to a REIT Share per Common Unit
offered for redemption, the amount that a holder of one Common Unit would
receive if each of the assets of the Partnership were sold for its fair market
value on the Specified Redemption Date, the Partnership were to pay all of its
outstanding liabilities, and the remaining proceeds were to be distributed to
the Partners in accordance with the terms of this Agreement.  Such Value shall
be determined by the General Partner, acting in good faith and based upon a
commercially reasonable estimate of the amount that would be realized by the
Partnership if each asset of the Partnership (and each asset of each
partnership, limited liability company, trust, joint venture or other entity in
which the Partnership owns a direct or indirect interest) were sold to an
unrelated purchaser in an arms’ length transaction where neither the purchaser
nor the seller were under any economic compulsion to enter into the transaction
(without regard to any discount in value as a result of the Partnership’s
minority interest in any property or any illiquidity of the Partnership’s
interest in any property).  In the event the REIT Shares Amount includes Rights,
then the Value of such Rights shall be determined by the General Partner acting
in good faith on the basis of such quotations and other information as it
considers, in its reasonable judgment, appropriate; provided that the Value of
any Rights issued pursuant to a “Shareholder Rights Plan” shall be deemed to
have no value unless a “triggering event” shall have occurred (i.e., if the
Rights issued pursuant thereto are no longer “attached” to the REIT Shares and
are able to trade independently).

 

“Wilmorite Limited Partners” has the meaning set forth in Section 10.7 hereof.

 

21

--------------------------------------------------------------------------------


 

“Zone Credit” means the refundable real property tax credits originating from
Qualified Empire Zone Entities pursuant to Section 15 of the New York Tax Law,
as amended.

 


ARTICLE II - ORGANIZATIONAL MATTERS


 

Section 2.1.  Formation and Continuation

 

The Partnership was formed as a limited partnership organized pursuant to the
provisions of the Act by filing the Certificate of Limited Partnership with the
Delaware Secretary of State on October 20, 1999.  Except as expressly provided
herein to the contrary, the rights and obligations of the Partners and the
administration and termination of the Partnership shall be governed by the Act. 
No Partner has any interest in any Partnership property, and the Partnership
Interest of each Partner shall be personal property for all purposes.

 

Section 2.2.  Name

 

Prior to the Effective Date, the name of the Partnership was “Wilmorite
Holdings, L.P.”  From and after the Effective Date, upon the effectiveness of
the Partnership Merger, the name of the Partnership shall be MACWH, LP.
 Immediately following the Merger, an amendment to the Partnership’s Certificate
of Limited Partnership was filed to reflect the change in the name of General
Partner.  In accordance with Section 17-211(c) of the Act, the Certificate of
Merger of Merger Sub, L.P. into the Partnership shall amend the Certificate of
Limited Partnership to reflect the name of the Partnership.  The Partnership’s
business may be conducted under any other name or names deemed advisable by the
General Partner, including the name of the General Partner or any Affiliate
thereof.  The words “Limited Partnership,” “L.P.,” “Ltd.” or similar words or
letters shall be included in the Partnership’s name where necessary for the
purposes of complying with the laws of any jurisdiction that so requires.  The
General Partner in its sole and absolute discretion may change the name of the
Partnership at any time and from time to time and shall notify the Limited
Partners of such change in the next regular communication to the Limited
Partners.

 

Section 2.3.  Registered Office and Agent; Principal Office

 

The address of the registered office of the Partnership in the State of Delaware
and the name and address of the registered agent for service of process on the
Partnership in the State of Delaware is The Corporation Trust Company,
Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801.  The
principal business office of the Partnership shall be c/o The Macerich Company,
401 Wilshire Boulevard, Suite 700, Santa Monica, California 90401.  The General
Partner may from time to time designate in its sole and absolute discretion
another registered agent or another location for the registered office or
principal place of business, and shall provide the Limited Partners with notice
of such change promptly following its effective date.  The Partnership may
maintain offices at such other place or places within or outside the State of
Delaware as the General Partner deems advisable.

 

Section 2.4.  Power of Attorney

 


A.            EACH LIMITED PARTNER HEREBY CONSTITUTES AND APPOINTS THE GENERAL
PARTNER, ANY LIQUIDATOR, AND AUTHORIZED OFFICERS AND ATTORNEYS IN FACT OF EACH,
AND EACH OF THOSE ACTING

 

22

--------------------------------------------------------------------------------


 


SINGLY, IN EACH CASE WITH FULL POWER OF SUBSTITUTION, AS ITS TRUE AND LAWFUL
AGENT AND ATTORNEY IN FACT, WITH FULL POWER AND AUTHORITY IN ITS NAME, PLACE AND
STEAD TO:


 

(1)           EXECUTE, SWEAR TO, ACKNOWLEDGE, DELIVER, FILE AND RECORD IN THE
APPROPRIATE PUBLIC OFFICES (I) ALL CERTIFICATES, DOCUMENTS AND OTHER INSTRUMENTS
(INCLUDING, WITHOUT LIMITATION, THIS AGREEMENT AND THE CERTIFICATE OF LIMITED
PARTNERSHIP AND ALL AMENDMENTS OR RESTATEMENTS THEREOF) THAT THE GENERAL PARTNER
OR ANY LIQUIDATOR DEEMS APPROPRIATE OR NECESSARY TO FORM, QUALIFY OR CONTINUE
THE EXISTENCE OR QUALIFICATION OF THE PARTNERSHIP AS A LIMITED PARTNERSHIP (OR A
PARTNERSHIP IN WHICH THE LIMITED PARTNERS HAVE LIMITED LIABILITY) IN THE STATE
OF DELAWARE AND IN ALL OTHER JURISDICTIONS IN WHICH THE PARTNERSHIP MAY OR PLANS
TO CONDUCT BUSINESS OR OWN PROPERTY; (II) ALL INSTRUMENTS THAT THE GENERAL
PARTNER DEEMS APPROPRIATE OR NECESSARY TO REFLECT ANY AMENDMENT, CHANGE,
MODIFICATION OR RESTATEMENT OF THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS;
(III) ALL CONVEYANCES AND OTHER INSTRUMENTS OR DOCUMENTS THAT THE GENERAL
PARTNER OR ANY LIQUIDATOR DEEMS APPROPRIATE OR NECESSARY TO REFLECT THE
DISSOLUTION AND LIQUIDATION OF THE PARTNERSHIP PURSUANT TO THE TERMS OF THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, A CERTIFICATE OF CANCELLATION;
(IV) ALL INSTRUMENTS RELATING TO THE ADMISSION, WITHDRAWAL, REMOVAL OR
SUBSTITUTION OF ANY PARTNER PURSUANT TO, OR OTHER EVENTS DESCRIBED IN,
ARTICLE XI, XII OR XIII HEREOF OR THE CAPITAL CONTRIBUTION OF ANY PARTNER AND
(V) ALL CERTIFICATES, DOCUMENTS AND OTHER INSTRUMENTS RELATING TO THE
DETERMINATION OF THE RIGHTS, PREFERENCES AND PRIVILEGES OF PARTNERSHIP
INTERESTS; AND

 

(2)           EXECUTE, SWEAR TO, SEAL, ACKNOWLEDGE AND FILE ALL BALLOTS,
CONSENTS, APPROVALS, WAIVERS, CERTIFICATES AND OTHER INSTRUMENTS APPROPRIATE OR
NECESSARY, IN THE SOLE AND ABSOLUTE DISCRETION OF THE GENERAL PARTNER OR ANY
LIQUIDATOR, TO MAKE, EVIDENCE, GIVE, CONFIRM OR RATIFY ANY VOTE, CONSENT,
APPROVAL, AGREEMENT OR OTHER ACTION WHICH IS MADE OR GIVEN BY THE PARTNERS
HEREUNDER OR IS CONSISTENT WITH THE TERMS OF THIS AGREEMENT OR APPROPRIATE OR
NECESSARY, IN THE SOLE DISCRETION OF THE GENERAL PARTNER OR ANY LIQUIDATOR, TO
EFFECTUATE THE TERMS OR INTENT OF THIS AGREEMENT.

 

Nothing contained herein shall be construed as authorizing the General Partner
or any Liquidator to amend this Agreement except in accordance with Article XIV
hereof or as may be otherwise expressly provided for in this Agreement.  This
power of attorney may be executed by such agent and attorney-in-fact for all
Limited Partners (or any of them) by a single signature of the attorney-in-fact
with or without listing all of the Limited Partners executing an instrument.

 


B.            THE FOREGOING POWER OF ATTORNEY IS HEREBY DECLARED TO BE
IRREVOCABLE AND A POWER COUPLED WITH AN INTEREST, IN RECOGNITION OF THE FACT
THAT EACH OF THE PARTNERS WILL BE RELYING UPON THE POWER OF THE GENERAL PARTNER
AND ANY LIQUIDATOR TO ACT AS CONTEMPLATED BY THIS AGREEMENT IN ANY FILING OR
OTHER ACTION BY IT ON BEHALF OF THE PARTNERSHIP, AND, TO THE FULLEST EXTENT
PERMITTED BY LAW, IT SHALL SURVIVE AND NOT BE AFFECTED BY THE SUBSEQUENT
INCAPACITY OF ANY LIMITED PARTNER OR THE TRANSFER OF ALL OR ANY PORTION OF SUCH
LIMITED PARTNER’S PARTNERSHIP UNITS AND SHALL EXTEND TO SUCH LIMITED PARTNER’S
HEIRS, SUCCESSORS, ASSIGNS AND PERSONAL REPRESENTATIVES.  EACH SUCH LIMITED
PARTNER, TO THE FULLEST EXTENT PERMITTED BY LAW, HEREBY AGREES TO BE BOUND BY
ANY REPRESENTATION MADE BY THE GENERAL PARTNER OR ANY LIQUIDATOR, ACTING IN GOOD
FAITH PURSUANT TO SUCH POWER OF ATTORNEY, AND EACH SUCH LIMITED PARTNER, TO THE
FULLEST EXTENT PERMITTED BY LAW, HEREBY WAIVES ANY AND ALL DEFENSES WHICH MAY BE
AVAILABLE TO CONTEST, NEGATE

 

23

--------------------------------------------------------------------------------


 


OR DISAFFIRM THE ACTION OF THE GENERAL PARTNER OR ANY LIQUIDATOR, TAKEN IN GOOD
FAITH UNDER SUCH POWER OF ATTORNEY.  EACH LIMITED PARTNER SHALL EXECUTE AND
DELIVER TO THE GENERAL PARTNER OR ANY LIQUIDATOR, WITHIN FIFTEEN (15) DAYS AFTER
RECEIPT OF THE GENERAL PARTNER’S OR SUCH LIQUIDATOR’S REQUEST THEREFOR, SUCH
FURTHER DESIGNATION, POWERS OF ATTORNEY AND OTHER INSTRUMENTS AS THE GENERAL
PARTNER OR ANY LIQUIDATOR, AS THE CASE MAY BE, DEEMS NECESSARY TO EFFECTUATE
THIS AGREEMENT AND THE PURPOSES OF THE PARTNERSHIP.


 

Section 2.5.  Term

 

The term of the Partnership commenced on October 20, 1999 and shall continue
until December 31, 2099, unless the Partnership is dissolved and terminated
sooner pursuant to the provisions of Article XIII hereof or as otherwise
provided by law.

 


ARTICLE III - PURPOSE


 

Section 3.1.  Purpose and Business

 

The purpose and nature of the business to be conducted by the Partnership is
(i) to conduct any business that may be lawfully conducted by a limited
partnership organized pursuant to the Act; provided, however, that such business
shall be limited to and conducted in such a manner as to permit Parent at all
times to be qualified as a REIT for federal income tax purposes, unless and
until Parent is not qualified or ceases to qualify as a REIT for any reason or
reasons other than the conduct of the business of the Partnership; (ii) to enter
into any partnership, joint venture, limited liability company or other similar
arrangement to engage in any of the foregoing or to own interests in any entity
engaged, directly or indirectly, in any of the foregoing; and (iii) to do
anything necessary or incidental to the foregoing.  In connection with the
foregoing, and without limiting Parent’s right, in its sole discretion, to cease
qualifying as a REIT, the Partners acknowledge that Parent’s status as a REIT
inures to the benefit of all of the Partners and not solely the General Partner
or its Affiliates.

 

Section 3.2.  Powers

 

The Partnership is empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described herein and for the
protection and benefit of the Partnership, including, without limitation, full
power and authority, directly or through its ownership interest in other
entities, to enter into, perform and carry out contracts of any kind, borrow
money and issue evidences of indebtedness whether or not secured by mortgage,
deed of trust, pledge or other lien, acquire, own, manage, improve and develop
real property, and lease, sell, transfer and dispose of real property; provided,
however, that (i) the Partnership shall not have the authority to take any
actions expressly prohibited by this Agreement and (ii) the Partnership shall
not take, or omit to take, any action which, in the judgment of the General
Partner, in its sole and absolute discretion, (a) could adversely affect the
ability of Parent to achieve or maintain qualification as a REIT or (b) could
violate any law or regulation of any governmental body or agency having
jurisdiction over Parent or its securities, unless in each case any such action
(or inaction) under the foregoing clauses (a) or (b) shall have been
specifically consented to by Parent in writing.  Notwithstanding the foregoing
or any other provision of this

 

24

--------------------------------------------------------------------------------


 

Agreement, any provision of this Agreement that might jeopardize the REIT status
of Parent (or any of its Affiliates) shall be void and of no effect, or
reformed, as necessary, to avoid any loss of REIT status, provided, however,
that Parent has the right, in its sole discretion, to cease qualifying as a
REIT.

 


ARTICLE IV - CAPITAL CONTRIBUTIONS


 

Section 4.1.  Capital Contributions of the Partners

 


A.            PRIOR TO THE EFFECTIVE DATE, THE PARTNERS HAVE MADE CAPITAL
CONTRIBUTIONS TO THE PARTNERSHIP AS REFLECTED ON EXHIBIT A ATTACHED HERETO AND
IN CONNECTION WITH THE PARTNERSHIP MERGER, THE PARTNERS WERE OFFERED THE
OPPORTUNITY TO ELECT TO EXCHANGE FOR CASH ANY PARTNERSHIP INTEREST THEN HELD OR
TO EXCHANGE SUCH PARTNERSHIP INTEREST FOR PARTNERSHIP INTERESTS DESIGNATED
HEREIN AS “COMMON UNITS” OR “CLASS A PREFERRED UNITS”, EACH WITH THE RIGHTS,
POWERS, DUTIES AND OTHER TERMS OUTLINED IN THIS AGREEMENT.  ON THE EFFECTIVE
DATE, UPON THE EFFECTIVENESS OF THE PARTNERSHIP MERGER, THIS AGREEMENT BECAME
EFFECTIVE AND REPLACED THE SECOND AMENDMENT IN ITS ENTIRETY.  IN CONNECTION WITH
THE AMENDMENTS EFFECTED BY THIS AGREEMENT, AMONG OTHER THINGS, THE PARTNERSHIP
AMENDED THE TERMS OF THE COMMON UNITS AS REFLECTED HEREIN, AND DESIGNATED HEREIN
THE RIGHTS OF CLASS A PREFERRED UNITS.  AS OF THE EFFECTIVE DATE (AFTER TAKING
INTO ACCOUNT THE MERGER, THE PARTNERSHIP MERGER AND ANY CAPITAL CONTRIBUTIONS OR
REDEMPTIONS RELATING THERETO AS WELL AS THE AMENDMENTS TO THE TERMS OF THE
COMMON AND PREFERRED UNITS), THE (I) NUMBER AND CLASS OF PARTNERSHIP UNITS HELD
BY EACH PARTNER, (II) CAPITAL ACCOUNT BALANCE OF EACH PARTNER(1) AND
(III) PERCENTAGE INTEREST OF EACH PARTNER ARE AS SET FORTH ON EXHIBIT A, WHICH
PERCENTAGE INTEREST MAY BE ADJUSTED ON EXHIBIT A FROM TIME TO TIME BY THE
GENERAL PARTNER TO THE EXTENT NECESSARY TO REFLECT ACCURATELY REDEMPTIONS,
ADDITIONAL CAPITAL CONTRIBUTIONS, THE ISSUANCE OF ADDITIONAL PARTNERSHIP UNITS
(PURSUANT TO ANY MERGER OR OTHERWISE), OR SIMILAR EVENTS HAVING AN EFFECT ON ANY
PARTNER’S PERCENTAGE INTEREST.


 


B.            THE PARTNERS LISTED ON EXHIBIT A ATTACHED HERETO HAVE HERETOFORE
BEEN ADMITTED AS PARTNERS, AND UPON THE EXECUTION OF THIS AGREEMENT OR A
COUNTERPART OF THIS AGREEMENT, THE PARTNERS LISTED ON EXHIBIT A ATTACHED HERETO
SHALL CONTINUE AS PARTNERS.  THE COMMON UNITS AND CLASS A PREFERRED UNITS ISSUED
PURSUANT TO THIS AGREEMENT AND THE PARTNERSHIP MERGER AGREEMENT ARE DULY
AUTHORIZED AND VALIDLY ISSUED LIMITED PARTNER INTERESTS IN THE PARTNERSHIP.


 


C.            TO THE EXTENT THE PARTNERSHIP ACQUIRES ANY PROPERTY (OR AN
INDIRECT INTEREST THEREIN) BY THE MERGER OF ANY OTHER PERSON INTO THE
PARTNERSHIP OR WITH OR INTO A SUBSIDIARY OF THE PARTNERSHIP IN A TRIANGULAR
MERGER, PERSONS WHO RECEIVE PARTNERSHIP INTERESTS IN EXCHANGE FOR THEIR
INTERESTS IN THE PERSON MERGING INTO THE PARTNERSHIP OR WITH OR INTO A
SUBSIDIARY OF THE PARTNERSHIP SHALL BECOME PARTNERS AND SHALL BE DEEMED TO HAVE
MADE CAPITAL CONTRIBUTIONS AS PROVIDED IN THE APPLICABLE MERGER AGREEMENT (OR IF
NOT SO PROVIDED, AS DETERMINED BY THE GENERAL PARTNER IN ITS REASONABLE
DISCRETION) AND AS SET FORTH ON EXHIBIT A, AS AMENDED TO REFLECT SUCH DEEMED
CAPITAL CONTRIBUTIONS.


 


D.            THE NUMBER OF COMMON UNITS HELD BY THE GENERAL PARTNER EQUAL TO
ONE PERCENT (1%) OF ALL OUTSTANDING COMMON UNITS SHALL BE DEEMED TO BE THE
“GENERAL PARTNER

 

--------------------------------------------------------------------------------

(1)           The Capital Account balances will reflect a full book-up as of the
Effective Date.

 

25

--------------------------------------------------------------------------------


 


PARTNERSHIP UNITS” AND SHALL BE THE GENERAL PARTNER INTEREST.  ALL OTHER
PARTNERSHIP UNITS HELD BY THE GENERAL PARTNER SHALL BE DEEMED TO BE LIMITED
PARTNER INTERESTS AND SHALL BE HELD BY THE GENERAL PARTNER IN ITS CAPACITY AS A
LIMITED PARTNER IN THE PARTNERSHIP.

 


E.             EXCEPT AS PROVIDED IN SECTIONS 4.2 AND 10.5 HEREOF, THE PARTNERS
SHALL HAVE NO OBLIGATION TO MAKE ANY ADDITIONAL CAPITAL CONTRIBUTIONS OR LOANS
TO THE PARTNERSHIP.


 

Section 4.2.  Future Issuances of Additional Partnership Interests

 


A.            THE GENERAL PARTNER IS HEREBY AUTHORIZED, IN ITS SOLE AND ABSOLUTE
DISCRETION AND WITHOUT THE APPROVAL OF THE LIMITED PARTNERS, TO CAUSE THE
PARTNERSHIP FROM TIME TO TIME TO ISSUE TO THE PARTNERS (INCLUDING THE GENERAL
PARTNER AND ITS AFFILIATES) OR OTHER PERSONS (INCLUDING, WITHOUT LIMITATION, IN
CONNECTION WITH THE CONTRIBUTION OF CASH AND OTHER PROPERTY TO THE PARTNERSHIP)
ADDITIONAL PARTNERSHIP UNITS OR OTHER PARTNERSHIP INTERESTS IN ONE OR MORE
CLASSES, OR IN ONE OR MORE SERIES OF ANY OF SUCH CLASSES, WITH SUCH
DESIGNATIONS, PREFERENCES, AND RELATIVE, PARTICIPATING, OPTIONAL, OR OTHER
SPECIAL RIGHTS, POWERS AND DUTIES ALL AS SHALL BE DETERMINED BY THE GENERAL
PARTNER IN ITS SOLE AND ABSOLUTE DISCRETION SUBJECT TO DELAWARE LAW, INCLUDING,
WITHOUT LIMITATION, (I) RIGHTS, POWERS, AND DUTIES SENIOR TO ONE OR MORE CLASSES
OR SERIES OF PARTNERSHIP INTERESTS AND ANY OTHER PARTNERSHIP UNITS OUTSTANDING
OR THEREAFTER ISSUED; (II) THE RIGHTS TO AN ALLOCATION OF ITEMS OF PARTNERSHIP
INCOME, GAIN, LOSS, DEDUCTION, AND CREDIT TO EACH SUCH CLASS OR SERIES OF
PARTNERSHIP INTERESTS; (III) THE RIGHTS OF EACH SUCH CLASS OR SERIES OF
PARTNERSHIP INTERESTS TO SHARE IN PARTNERSHIP DISTRIBUTIONS; AND (IV) THE RIGHTS
OF EACH SUCH CLASS OR SERIES OF PARTNERSHIP INTERESTS UPON DISSOLUTION AND
LIQUIDATION OF THE PARTNERSHIP; PROVIDED THAT NO SUCH ADDITIONAL PARTNERSHIP
UNITS OR OTHER PARTNERSHIP INTERESTS SHALL BE ISSUED TO THE GENERAL PARTNER OR
PARENT OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR AFFILIATES, UNLESS EITHER (X)
PARENT, THE GENERAL PARTNER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR
AFFILIATES, AS APPLICABLE, SHALL MAKE A CAPITAL CONTRIBUTION TO THE PARTNERSHIP
IN AN AMOUNT EQUAL TO THE FAIR MARKET VALUE OF SUCH PARTNERSHIP UNITS OR OTHER
PARTNERSHIP INTEREST (AS DETERMINED IN GOOD FAITH BY THE GENERAL PARTNER;
PROVIDED, HOWEVER, THAT FOR PURPOSES HEREOF THE FAIR MARKET VALUE OF A COMMON
UNIT OF THE SAME CLASS OF COMMON UNITS OF THE LIMITED PARTNERS SHALL BE EQUAL TO
(A) THE VALUE OF THAT NUMBER OF REIT SHARES (OR FRACTION THEREOF) COMPRISING THE
REIT SHARES AMOUNT ATTRIBUTABLE TO A SINGLE COMMON UNIT OF SUCH CLASS AS OF THE
DATE OF ISSUANCE OF SUCH COMMON UNIT OR (B) WITH RESPECT TO ISSUANCES ON THE
EFFECTIVE DATE, THE PARTNERSHIP CASH CONSIDERATION (AS DEFINED IN THE MERGER
AGREEMENT), OR (Y) ADDITIONAL PARTNERSHIP UNITS OR OTHER PARTNERSHIP INTERESTS
ARE ISSUED TO ALL PARTNERS IN PROPORTION TO THEIR RESPECTIVE PERCENTAGE
INTERESTS; AND PROVIDED FURTHER THAT NO SUCH ADDITIONAL PARTNERSHIP UNITS OR
OTHER PARTNERSHIP INTERESTS SHALL BE ISSUED TO PARENT, THE GENERAL PARTNER OR
ANY OF THEIR RESPECTIVE SUBSIDIARIES OR AFFILIATES OR ANY PARENT TRANSFEREE,
WITH RIGHTS TO DISTRIBUTIONS DURING THE OPERATION OR UPON THE LIQUIDATION OF THE
PARTNERSHIP THAT ARE SENIOR TO THE DISTRIBUTIONS OF THE LIMITED PARTNERS DURING
THE OPERATION OR UPON THE LIQUIDATION OF PARTNERSHIP OR WITH RIGHTS TO NET
LOSSES THAT WOULD RESULT IN A CHANGE IN THE PRIORITY OF ALLOCATION OF NET LOSSES
PURSUANT TO SECTION 6.1.B HEREOF IN A MANNER THAT HAS AN ADVERSE EFFECT UPON ANY
OF THE LIMITED PARTNERS, WITHOUT THE CONSENT OF THE LIMITED PARTNERS HOLDING
TWO-THIRDS-IN-INTEREST OF THE COMMON UNITS AND THE CLASS A PREFERRED UNITS (ON
AN AS-CONVERTED BASIS), OTHER THAN PARTNERSHIP UNITS HELD BY THE GENERAL
PARTNER, PARENT OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR AFFILIATES OR ANY
PARENT TRANSFEREE, OR SUCH OTHER PERCENTAGE OF THE LIMITED PARTNERS AS MAY BE
SPECIFICALLY PROVIDED FOR UNDER A PROVISION OF THIS AGREEMENT.  UPON THE
ISSUANCE OF ADDITIONAL PARTNERSHIP INTERESTS IN ACCORDANCE WITH THIS
SECTION 4.2.A AND THE SATISFACTION OF THE

 

26

--------------------------------------------------------------------------------


 

conditions set forth in Section 12.2 hereof, the holders of such additional
Partnership Interests shall be admitted to the Partnership as Additional Limited
Partners.


 


B.                                     IN THE EVENT THAT THE PARTNERSHIP ISSUES
PARTNERSHIP INTERESTS PURSUANT TO SECTION 4.2.A HEREOF, THE GENERAL PARTNER MAY
MAKE SUCH REVISIONS TO THIS AGREEMENT (WITHOUT ANY REQUIREMENT OF RECEIVING
APPROVAL OF THE LIMITED PARTNERS), AS IT DEEMS NECESSARY TO REFLECT THE ISSUANCE
OF SUCH ADDITIONAL PARTNERSHIP INTERESTS AND THE SPECIAL RIGHTS, POWERS, AND
DUTIES ASSOCIATED THEREWITH.


 

Section 4.3.  Other Contribution Provisions

 

If any Partner is admitted to the Partnership and is given a positive Capital
Account balance in exchange for services rendered to the Partnership, such
transaction shall be treated by the Partnership as if the Partnership had
compensated such Partner in cash, and such Partner had contributed such cash to
the capital of the Partnership.

 

Section 4.4.  No Preemptive Rights

 

Except to the extent expressly granted by the Partnership pursuant to another
agreement, no Person shall have any preemptive, preferential or other similar
right with respect to (i) Capital Contributions or loans to the Partnership or
(ii) the issuance or sale of any Partnership Units or other Partnership
Interests.

 

Section 4.5.  No Interest on Capital

 

No Partner shall be entitled to interest on its Capital Contributions or its
Capital Account.  Except as provided herein or by law, no Partner shall have any
right to withdraw any part of its Capital Account or to demand or receive the
return of its Capital Contributions.

 


ARTICLE V - DISTRIBUTIONS


 

Section 5.1.  Requirement and Characterization of Distributions

 

Subject to Sections 5.3, 5.4 and 5.5 hereof, the General Partner shall
distribute to the Common and Preferred Unitholders who are Partners as of the
Partnership Record Date at least quarterly an amount equal to one hundred
percent (100%) of Available Cash generated by the Partnership during the last
full calendar quarter, or, if applicable, the relevant shorter period
(including, (1) the period from the day after Effective Date to the end of the
first calendar quarter ending after the Effective Date, and (2) the period from
the beginning of the calendar quarter in which commencement of the dissolution
and liquidation of the Partnership occurs through the date of such commencement)
on the Partnership Payment Date as follows:

 


A.                                   FIRST, TO THE CLASS A PREFERRED UNITHOLDERS
WHO ARE PARTNERS ON THE PARTNERSHIP RECORD DATE WITH RESPECT TO SUCH
DISTRIBUTION, PRO RATA AMONG THEM IN PROPORTION TO THE CUMULATIVE UNPAID CLASS A
PREFERRED RETURN AMOUNT, IF ANY, OF EACH SUCH CLASS A PREFERRED UNITHOLDER UNTIL
THE CUMULATIVE UNPAID CLASS A PREFERRED RETURN AMOUNT OF EACH CLASS A PREFERRED
UNITHOLDER IS REDUCED TO ZERO;

 

27

--------------------------------------------------------------------------------


 


B.                                     SECOND, TO THE CLASS A PREFERRED
UNITHOLDERS WHO ARE PARTNERS ON THE PARTNERSHIP RECORD DATE WITH RESPECT TO SUCH
DISTRIBUTION, PRO RATA AMONG THEM IN PROPORTION TO THE CLASS A PREFERRED RETURN
AMOUNT, IF ANY, OF EACH SUCH CLASS A PREFERRED UNITHOLDER, UNTIL EACH SUCH
CLASS A PREFERRED UNITHOLDER HAS RECEIVED AN AMOUNT EQUAL TO THE CLASS A
PREFERRED RETURN AMOUNT WITH RESPECT TO SUCH DISTRIBUTION;


 


C.                                     THIRD, TO THE COMMON UNITHOLDERS (OTHER
THAN THE GENERAL PARTNER, PARENT OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR
AFFILIATES OR ANY PARENT TRANSFEREE) WHO ARE PARTNERS ON THE PARTNERSHIP RECORD
DATE WITH RESPECT TO SUCH DISTRIBUTION, PRO RATA AMONG THEM IN PROPORTION TO THE
CUMULATIVE UNPAID COMMON DISTRIBUTION AMOUNT, IF ANY, OF EACH SUCH COMMON
UNITHOLDER UNTIL THE CUMULATIVE UNPAID COMMON DISTRIBUTION AMOUNT OF EACH SUCH
COMMON UNITHOLDER IS REDUCED TO ZERO;


 


D.                                    FOURTH, TO THE COMMON UNITHOLDERS (OTHER
THAN THE GENERAL PARTNER, PARENT OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR
AFFILIATES OR ANY PARENT TRANSFEREE) WHO ARE PARTNERS ON THE PARTNERSHIP RECORD
DATE WITH RESPECT TO SUCH DISTRIBUTION, PRO RATA AMONG THEM IN PROPORTION TO THE
COMMON DISTRIBUTION AMOUNT, IF ANY, OF EACH SUCH COMMON UNITHOLDER, UNTIL EACH
SUCH COMMON UNITHOLDER HAS RECEIVED AN AMOUNT EQUAL TO THE COMMON DISTRIBUTION
AMOUNT WITH RESPECT TO SUCH DISTRIBUTION; AND


 


E.                                      THEREAFTER AND WITHOUT LIMITATION, ONE
HUNDRED PERCENT (100%) TO THE GENERAL PARTNER, PARENT AND THEIR RESPECTIVE
SUBSIDIARIES AND AFFILIATES OR ANY PARENT TRANSFEREE (AND ANY PERMITTED
TRANSFEREE UNDER SECTION 11.3 HEREOF) PRO RATA IN PROPORTION TO THE COMMON UNITS
HELD BY THE GENERAL PARTNER, PARENT AND THEIR RESPECTIVE SUBSIDIARIES AND
AFFILIATES OR ANY PARENT TRANSFEREE (AND ANY PERMITTED TRANSFEREE UNDER
SECTION 11.3 HEREOF).


 

Notwithstanding the foregoing, in no event may a Partner receive a distribution
of Available Cash with respect to a Common Unit or Class A Preferred Unit if and
to the extent that such Common Unit or Class A Preferred Unit has been redeemed
or exchanged prior to the Partnership Record Date for the same period.  In
addition, for the avoidance of doubt, no Partner shall receive a distribution
with respect to a Common Unit or a Class A Preferred Unit and a dividend with
respect to a REIT Share received upon redemption of such Common Unit or Class A
Preferred Unit for the same quarter.

 

Section 5.2.  Amounts Withheld

 

All amounts withheld pursuant to the Code or any provisions of any state or
local tax law and Section 10.5 hereof with respect to any allocation, payment or
distribution to the Partners shall be treated as amounts distributed to the
Partners pursuant to Section 5.1 hereof for all purposes under this Agreement.

 

Section 5.3.  Distributions Upon Liquidation

 

Proceeds from a Terminating Capital Transaction and any other cash received or
reductions in reserves made after commencement of the liquidation of the
Partnership shall be distributed to the Partners in accordance with Section 13.2
hereof.

 

28

--------------------------------------------------------------------------------


 

Section 5.4.  Subordinated Amounts

 

Notwithstanding any other provision of this Agreement to the contrary, the
Partnership shall not pay any Subordinated Amounts unless and until the
Cumulative Unpaid Common Distribution Amounts and the Common Distribution
Amounts of all of the holders of Common Units (other than the General Partner,
Parent and their respective Subsidiaries and Affiliates and Parent Transferees)
have been reduced to zero.  Subordinated Amounts shall be paid prior to the
payment of distributions under Section 5.1.E.  In addition, any payment of
Subordinated Amounts shall be considered as a distribution of Available Cash
solely for purposes of the one hundred percent (100%) distribution requirement
of Section 5.1 hereof.

 

Section 5.5  Limitation on Distributions

 

Notwithstanding anything to the contrary contained in this Agreement, the
Partnership, and the General Partner on behalf of the Partnership, shall not be
required to make a distribution to any Partner on account of its interest in the
Partnership if such distribution would violate the Act or other applicable law;
provided, however, that any amounts not paid as a result thereof shall continue
to accumulate as Cumulative Unpaid Class A Preferred Return Amount or Cumulative
Unpaid Common Distribution Amount, as applicable.

 


ARTICLE VI - ALLOCATIONS

 

Section 6.1.  Allocations For Capital Account Purposes

 

For purposes of maintaining the Capital Accounts and in determining the rights
of the Partners among themselves, the Partnership’s items of income, gain, loss
and deduction (computed in accordance with Exhibit B hereof) shall be allocated
among the Partners in each taxable year (or portion thereof) as provided herein
below.

 


A.                                   NET INCOME. NET INCOME SHALL BE ALLOCATED:


 

(1)                                  FIRST, TO THE GENERAL PARTNER TO THE EXTENT
THAT NET LOSSES PREVIOUSLY ALLOCATED TO THE GENERAL PARTNER PURSUANT TO
SECTION 6.1.B(3) HEREOF FOR ALL PRIOR TAXABLE YEARS EXCEED NET INCOME PREVIOUSLY
ALLOCATED TO THE GENERAL PARTNER PURSUANT TO THIS SECTION 6.1.A(1) FOR ALL PRIOR
TAXABLE YEARS;

 

(2)                                  SECOND, TO PARTNERS HOLDING CLASS A
PREFERRED UNITS TO THE EXTENT THAT NET LOSSES PREVIOUSLY ALLOCATED TO SUCH
PARTNERS PURSUANT TO SECTION 6.1.B(2) HEREOF FOR ALL PRIOR TAXABLE YEARS EXCEED
NET INCOME PREVIOUSLY ALLOCATED TO SUCH PARTNERS PURSUANT TO THIS
SECTION 6.1.A(2) FOR ALL PRIOR TAXABLE YEARS;

 

(3)                                  THIRD, TO PARTNERS HOLDING COMMON UNITS TO
THE EXTENT THAT NET LOSSES PREVIOUSLY ALLOCATED TO SUCH PARTNERS PURSUANT TO
SECTION 6.1.B(1) HEREOF FOR ALL PRIOR TAXABLE YEARS EXCEED NET INCOME PREVIOUSLY
ALLOCATED TO SUCH PARTNERS PURSUANT TO THIS SECTION 6.1.A(3) FOR ALL PRIOR
TAXABLE YEARS;

 

29

--------------------------------------------------------------------------------


 

(4)                                  FOURTH, TO PARTNERS HOLDING CLASS A
PREFERRED UNITS, PRO RATA IN PROPORTION TO THE NUMBER OF CLASS A PREFERRED UNITS
HELD BY THEM, UNTIL EACH SUCH CLASS A PREFERRED UNIT HAS BEEN ALLOCATED NET
INCOME EQUAL TO THE EXCESS OF (X) THE CUMULATIVE AMOUNT OF PREFERRED
DISTRIBUTIONS SUCH PARTNERS ARE ENTITLED TO RECEIVE PURSUANT TO SECTION 5.1
HEREOF AS OF THE LAST DAY OF THE CURRENT TAXABLE YEAR OR TO THE DATE OF
REDEMPTION TO THE EXTENT SUCH PARTNERSHIP INTERESTS ARE REDEEMED DURING SUCH
TAXABLE YEAR OVER (Y) THE CUMULATIVE NET INCOME ALLOCATED TO SUCH PARTNERS
PURSUANT TO THIS SECTION 6.1.A(4) FOR ALL PRIOR TAXABLE YEARS;

 

(5)                                  FIFTH, TO PARTNERS HOLDING COMMON UNITS PRO
RATA IN PROPORTION TO AND UP TO THE AMOUNT OF ANY DISTRIBUTIONS RECEIVED BY EACH
SUCH PARTNER PURSUANT TO SECTION 5.1 HEREOF FOR THE CURRENT TAXABLE YEAR OR
OTHER TAXABLE PERIOD (PROVIDED THAT FOR PURPOSES OF THIS SECTION 6.1.A(5) THE
GENERAL PARTNER MAY INCLUDE IN THE CALCULATION OF DISTRIBUTIONS RECEIVED BY A
PARTNER DURING ANY TAXABLE YEAR OR OTHER TAXABLE PERIOD OF THE PARTNERSHIP ANY
DISTRIBUTIONS RECEIVED BY THE PARTNER ON OR BEFORE THE THIRTIETH (30TH) DAY
FOLLOWING THE END OF THE PARTICULAR TAXABLE YEAR OR OTHER PERIOD OF THE
PARTNERSHIP, PROVIDED FURTHER THAT, IF THE GENERAL PARTNER ELECTS TO INCLUDE THE
DISTRIBUTION IN ANY SUCH CALCULATION, ANY SUCH DISTRIBUTION SHALL BE DISREGARDED
FOR PURPOSES OF DETERMINING ALLOCATIONS OF INCOME IN THE YEAR IN WHICH IT IS
ACTUALLY MADE); AND

 

(6)                                  SIXTH, THE REMAINING NET INCOME OF THE
PARTNERSHIP SHALL BE ALLOCATED ONE HUNDRED PERCENT (100%) TO THE GENERAL PARTNER
AND ITS SUBSIDIARIES AND AFFILIATES (AND ANY PARENT TRANSFEREE OR PERMITTED
TRANSFEREE UNDER SECTION 11.3 HEREOF) PRO RATA IN PROPORTION TO THE COMMON UNITS
HELD BY THE GENERAL PARTNER AND ITS RESPECTIVE SUBSIDIARIES AND AFFILIATES (AND
ANY PARENT TRANSFEREE OR PERMITTED TRANSFEREE UNDER SECTION 11.3 HEREOF).

 


B.                                     NET LOSSES. AFTER GIVING EFFECT TO THE
SPECIAL ALLOCATIONS SET FORTH IN SECTION 1 OF EXHIBIT C ATTACHED HERETO, NET
LOSSES SHALL BE ALLOCATED:


 

(1)                                  FIRST, WITH RESPECT TO COMMON UNITS, PRO
RATA IN PROPORTION TO EACH PARTNER’S RESPECTIVE ADJUSTED CAPITAL ACCOUNT AS OF
THE LAST DAY OF THE PERIOD FOR WHICH SUCH ALLOCATION IS BEING MADE UNTIL THE
ADJUSTED CAPITAL ACCOUNT (IGNORING FOR THIS PURPOSE ANY AMOUNTS A PARTNER IS
OBLIGATED TO CONTRIBUTE TO THE CAPITAL OF THE PARTNERSHIP OR IS DEEMED OBLIGATED
TO CONTRIBUTE PURSUANT TO REGULATIONS SECTION 1.704-1(B)(2)(II)(C)(2)) OF EACH
PARTNER WITH RESPECT TO SUCH COMMON UNITS IS REDUCED TO ZERO;

 

(2)                                  SECOND, TO THE PARTNERS HOLDING PREFERRED
UNITS IN ACCORDANCE WITH THE RIGHTS OF SUCH CLASS OF PREFERRED UNITS (AND, IF
THERE IS MORE THAN ONE CLASS OF SUCH PREFERRED UNITS, THEN IN THE REVERSE ORDER
OF THEIR PREFERENCES IN DISTRIBUTIONS), UNTIL THE ADJUSTED CAPITAL ACCOUNT
(MODIFIED IN THE SAME MANNER AS IN THE PARENTHETICAL IN THE IMMEDIATELY
PRECEDING CLAUSE (1)) OF EACH SUCH PARTNER WITH RESPECT TO SUCH PREFERRED UNITS
IS REDUCED TO ZERO; AND

 

(3)                                  THIRD, TO THE GENERAL PARTNER.

 

30

--------------------------------------------------------------------------------


 


C.                                     FOR PURPOSES OF REGULATIONS
SECTION 1.752-3(A), THE PARTNERS AGREE THAT NONRECOURSE LIABILITIES OF THE
PARTNERSHIP IN EXCESS OF THE SUM OF (I) THE AMOUNT OF PARTNERSHIP MINIMUM GAIN;
AND (II) THE TOTAL AMOUNT OF NONRECOURSE BUILT-IN GAIN SHALL BE ALLOCATED AMONG
THE PARTNERS (A) FIRST, TO EACH PARTNER PRO RATA IN PROPORTION TO AND UP TO THE
AMOUNT OF BUILT-IN GAIN THAT IS ALLOCABLE TO SUCH PARTNER WITH RESPECT TO
SECTION 704(C) PROPERTY (AS DEFINED UNDER REGULATIONS SECTION 1.704-3(A)(3)(II))
OR PROPERTY FOR WHICH REVERSE 704(C) ALLOCATIONS ARE APPLICABLE (AS DESCRIBED IN
REGULATIONS SECTION 1.704-3(A)(6)(I)) TO THE EXTENT PERMITTED BY REGULATIONS
SECTION 1.752-3(A)(3) (AS INITIALLY SET FORTH ON SCHEDULE 10.9); AND
(B) THEREAFTER, TO THE PARTNERS IN ACCORDANCE WITH EACH PARTNER’S SHARE OF
PARTNERSHIP PROFITS AS DETERMINED BY THE GENERAL PARTNER IN A MANNER CONSISTENT
WITH REGULATIONS SECTION 1.752-3(A)(3).


 


D.                                    ANY GAIN ALLOCATED TO THE PARTNERS UPON
THE SALE OR OTHER TAXABLE DISPOSITION OF ANY PARTNERSHIP ASSET SHALL, TO THE
EXTENT POSSIBLE, AFTER TAKING INTO ACCOUNT OTHER REQUIRED ALLOCATIONS OF GAIN
PURSUANT TO EXHIBIT C, BE CHARACTERIZED AS RECAPTURE INCOME IN THE SAME
PROPORTIONS AND TO THE SAME EXTENT AS SUCH PARTNERS HAVE BEEN ALLOCATED ANY
DEDUCTIONS DIRECTLY OR INDIRECTLY GIVING RISE TO THE TREATMENT OF SUCH GAINS AS
RECAPTURE INCOME.


 


E.                                      NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS AGREEMENT, UPON ANY CONVERSION OF CLASS A PREFERRED UNITS PURSUANT TO
SECTION 8.6.C OR SECTION 8.9 HEREOF OR OTHERWISE, ITEMS OF INCOME, GAIN, LOSS
AND DEDUCTION RESULTING FROM THE REVALUATION OF THE PARTNERSHIP ASSETS PURSUANT
TO SECTION 1.D OF EXHIBIT B HERETO OTHERWISE ALLOCABLE TO THE CONVERTING LIMITED
PARTNER AND THE GENERAL PARTNER AND ITS SUBSIDIARIES AND AFFILIATES OR ANY
PARENT TRANSFEREE SHALL BE SPECIALLY ALLOCATED TO THE HOLDER OF THE CLASS A
PREFERRED UNITS AND THE GENERAL PARTNER AND ITS SUBSIDIARIES AND AFFILIATES
UNTIL SO MUCH OF THE CAPITAL ACCOUNT OF SUCH HOLDER REPRESENTED BY THE CLASS A
PREFERRED UNITS BEING CONVERTED BY SUCH HOLDER EQUALS THE AGGREGATE CAPITAL
ACCOUNTS OF HOLDERS OF COMMON UNITS OTHER THAN THE GENERAL PARTNER AND ITS
SUBSIDIARIES AND AFFILIATES OR ANY PARENT TRANSFEREE (AFTER GIVING EFFECT TO ANY
ALLOCATION OF INCOME, GAIN, LOSS AND DEDUCTION TO SUCH HOLDERS AS A RESULT OF
THE APPLICABLE REVALUATION) DIVIDED BY THE NUMBER OF COMMON UNITS OUTSTANDING
AND OWNED BY SUCH HOLDERS OF COMMON UNITS NOT OWNED BY THE GENERAL PARTNER AND
ITS SUBSIDIARIES AND AFFILIATES OR ANY PARENT TRANSFEREE IMMEDIATELY PRIOR TO
THE CONVERSION.

 

Section 6.2.  Substantial Economic Effect

 

It is the intent of the Partners that the allocations of Net Income and Net
Losses under this Agreement have substantial economic effect (or be consistent
with the Partners’ interests in the Partnership in the case of the allocation of
losses attributable to nonrecourse debt) within the meaning of Section 704(b) of
the Code as interpreted by the Regulations promulgated pursuant thereto.  This
Article VI and other relevant provisions of this Agreement shall be interpreted
in a manner consistent with such intent.

 


ARTICLE VII - MANAGEMENT AND OPERATIONS OF BUSINESS

 

Section 7.1.  Management

 


A.                                   EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS AGREEMENT, ALL MANAGEMENT POWERS OVER THE BUSINESS AND AFFAIRS OF THE
PARTNERSHIP ARE AND SHALL BE EXCLUSIVELY

 

31

--------------------------------------------------------------------------------


 

vested in the General Partner, and no Limited Partner shall have any right to
participate in or exercise control or management power over the business and
affairs of the Partnership.  Notwithstanding anything to the contrary in this
Agreement, the General Partner may not be removed by the Limited Partners with
or without cause.  In addition to the powers now or hereafter granted a general
partner of a limited partnership under applicable law or which are granted to
the General Partner under any other provision of this Agreement, the General
Partner, subject to Sections 7.1.B, 7.3, 7.12, 8.7, 8.8, Article X and
Section 11.2 hereof, shall have full power and authority to do all things deemed
necessary or desirable by it to conduct the business of the Partnership, to
exercise all powers set forth in Section 3.2 hereof and to effectuate the
purposes set forth in Section 3.1 hereof (subject to the proviso in Section 3.2
hereof), including, without limitation:


 

(1)                                  THE MAKING OF ANY EXPENDITURES, THE LENDING
OR BORROWING OF MONEY, THE ASSUMPTION OR GUARANTY OF, OR OTHER CONTRACTING FOR,
INDEBTEDNESS AND OTHER LIABILITIES, THE ISSUANCE OF EVIDENCE OF INDEBTEDNESS
(INCLUDING THE SECURING OF THE SAME BY DEED, MORTGAGE, DEED OF TRUST OR OTHER
LIEN OR ENCUMBRANCE ON THE PARTNERSHIP’S ASSETS) AND THE INCURRING OF ANY OTHER
OBLIGATIONS IT DEEMS NECESSARY FOR THE CONDUCT OF THE ACTIVITIES OF THE
PARTNERSHIP;

 

(2)                                  THE MAKING OF TAX, REGULATORY AND OTHER
FILINGS, OR RENDERING OF PERIODIC OR OTHER REPORTS TO GOVERNMENTAL OR OTHER
AGENCIES HAVING JURISDICTION OVER THE BUSINESS OR ASSETS OF THE PARTNERSHIP, THE
REGISTRATION OF ANY CLASS OF SECURITIES OF THE PARTNERSHIP UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, AND THE LISTING OF ANY DEBT SECURITIES OF THE
PARTNERSHIP ON ANY EXCHANGE;

 

(3)                                  THE ACQUISITION, DISPOSITION, MORTGAGE,
PLEDGE, ENCUMBRANCE, HYPOTHECATION OR EXCHANGE OF ANY OR ALL OF THE ASSETS OF
THE PARTNERSHIP (INCLUDING THE EXERCISE OR GRANT OF ANY CONVERSION, OPTION,
PRIVILEGE, OR SUBSCRIPTION RIGHT OR OTHER RIGHT AVAILABLE IN CONNECTION WITH ANY
ASSETS AT ANY TIME HELD BY THE PARTNERSHIP) OR THE MERGER OR OTHER COMBINATION
OF THE PARTNERSHIP WITH OR INTO ANOTHER ENTITY ON SUCH TERMS AS THE GENERAL
PARTNER DEEMS PROPER (ALL OF THE FOREGOING SUBJECT TO PRIOR APPROVAL AS PROVIDED
ELSEWHERE IN THIS AGREEMENT);

 

(4)                                  THE USE OF THE ASSETS OF THE PARTNERSHIP
(INCLUDING, WITHOUT LIMITATION, CASH ON HAND) FOR ANY PURPOSE CONSISTENT WITH
THE TERMS OF THIS AGREEMENT AND ON ANY TERMS THE GENERAL PARTNER, IN GOOD FAITH,
DEEMS PROPER, INCLUDING, WITHOUT LIMITATION, THE FINANCING OF THE CONDUCT OF THE
OPERATIONS OF THE GENERAL PARTNER, PARTNERSHIP OR ANY SUBSIDIARY OF THE
PARTNERSHIP, THE LENDING OF FUNDS TO OTHER PERSONS (INCLUDING, WITHOUT
LIMITATION, ANY SUBSIDIARY OF THE PARTNERSHIP) AND THE REPAYMENT OF OBLIGATIONS
OF THE PARTNERSHIP AND ITS SUBSIDIARIES AND ANY OTHER PERSON IN WHICH IT HAS AN
EQUITY INVESTMENT, AND THE MAKING OF CAPITAL CONTRIBUTIONS TO ANY OF ITS
SUBSIDIARIES, THE HOLDING OF ANY REAL, PERSONAL AND MIXED PROPERTY OF THE
PARTNERSHIP IN THE NAME OF THE PARTNERSHIP OR IN THE NAME OF A NOMINEE OR
TRUSTEE (SUBJECT TO SECTION 7.10 HEREOF), THE CREATION, BY GRANT OR OTHERWISE,
OF EASEMENTS OR SERVITUDES, AND THE PERFORMANCE OF ANY AND ALL ACTS NECESSARY OR
APPROPRIATE TO THE OPERATION OF THE PARTNERSHIP ASSETS INCLUDING, BUT NOT
LIMITED TO, APPLICATIONS FOR REZONING, OBJECTIONS TO REZONING, CONSTRUCTING,

 

32

--------------------------------------------------------------------------------


 

altering, improving, repairing, renovating, rehabilitating, razing, demolishing
or condemning any improvements or property of the Partnership;

 

(5)                                  THE MANAGEMENT, OPERATION, LEASING,
LANDSCAPING, REPAIR, ALTERATION, DEMOLITION OR IMPROVEMENT OF ANY REAL PROPERTY
OR IMPROVEMENTS OWNED BY THE PARTNERSHIP OR ANY SUBSIDIARY OF THE PARTNERSHIP OR
ANY PERSON IN WHICH THE PARTNERSHIP HAS MADE A DIRECT OR INDIRECT EQUITY
INVESTMENT;

 

(6)                                  THE NEGOTIATION, EXECUTION, AND PERFORMANCE
OF ANY CONTRACTS, CONVEYANCES OR OTHER INSTRUMENTS (INCLUDING WITH AFFILIATES OF
THE PARTNERSHIP TO THE EXTENT PERMITTED BY THIS AGREEMENT) THAT THE GENERAL
PARTNER CONSIDERS USEFUL OR NECESSARY TO THE CONDUCT OF THE PARTNERSHIP’S
OPERATIONS OR THE IMPLEMENTATION OF THE GENERAL PARTNER’S POWERS UNDER THIS
AGREEMENT, INCLUDING CONTRACTING WITH CONTRACTORS, DEVELOPERS, CONSULTANTS,
ACCOUNTANTS, LEGAL COUNSEL, OTHER PROFESSIONAL ADVISORS AND OTHER AGENTS AND THE
PAYMENT OF THEIR EXPENSES AND COMPENSATION OUT OF THE PARTNERSHIP’S ASSETS;

 

(7)                                  THE DISTRIBUTION OF PARTNERSHIP CASH OR
OTHER PARTNERSHIP ASSETS IN ACCORDANCE WITH THIS AGREEMENT;

 

(8)                                  THE HOLDING, MANAGING, INVESTING AND
REINVESTING OF CASH AND OTHER ASSETS OF THE PARTNERSHIP;

 

(9)                                  THE COLLECTION AND RECEIPT OF REVENUES AND
INCOME OF THE PARTNERSHIP;

 

(10)                            THE ESTABLISHMENT OF ONE OR MORE DIVISIONS OF
THE PARTNERSHIP, THE SELECTION AND DISMISSAL OF EMPLOYEES OF THE PARTNERSHIP
(INCLUDING, WITHOUT LIMITATION, EMPLOYEES HAVING TITLES SUCH AS “PRESIDENT,”
“VICE PRESIDENT,” “SECRETARY” AND “TREASURER” OF THE PARTNERSHIP), AND AGENTS,
OUTSIDE ATTORNEYS, ACCOUNTANTS, CONSULTANTS AND CONTRACTORS OF THE PARTNERSHIP,
AND THE DETERMINATION OF THEIR COMPENSATION AND OTHER TERMS OF EMPLOYMENT OR
HIRING, INCLUDING WAIVERS OF CONFLICTS OF INTEREST AND THE PAYMENT OF THEIR
EXPENSES AND COMPENSATION OUT OF THE PARTNERSHIP’S ASSETS;

 

(11)                            THE MAINTENANCE OF SUCH INSURANCE FOR THE
BENEFIT OF THE PARTNERSHIP, THE PARTNERS AND DIRECTORS AND OFFICERS THEREOF AS
IT DEEMS NECESSARY OR APPROPRIATE IN GOOD FAITH;

 

(12)                            THE FORMATION OF, OR ACQUISITION OF AN INTEREST
IN, AND THE CONTRIBUTION OF PROPERTY TO, ANY OTHER CORPORATIONS, LIMITED OR
GENERAL PARTNERSHIPS, JOINT VENTURES OR OTHER ENTITIES OR RELATIONSHIPS THAT IT,
IN GOOD FAITH, DEEMS DESIRABLE (INCLUDING, WITHOUT LIMITATION, THE ACQUISITION
OF INTERESTS IN, AND THE CONTRIBUTIONS OF PROPERTY TO, ITS SUBSIDIARIES AND ANY
OTHER PERSON IN WHICH IT HAS AN EQUITY INVESTMENT FROM TIME TO TIME), PROVIDED
THAT, AS LONG AS PARENT HAS DETERMINED TO CONTINUE TO QUALIFY AS A REIT, THE
PARTNERSHIP MAY NOT ENGAGE IN ANY SUCH FORMATION, ACQUISITION OR CONTRIBUTION
THAT WOULD CAUSE PARENT TO FAIL TO QUALIFY AS A REIT;

 

33

--------------------------------------------------------------------------------


 

(13)                            THE CONTROL OF ANY MATTERS AFFECTING THE RIGHTS
AND OBLIGATIONS OF THE PARTNERSHIP, INCLUDING THE SETTLEMENT, COMPROMISE,
SUBMISSION TO ARBITRATION OR ANY OTHER FORM OF DISPUTE RESOLUTION, OR
ABANDONMENT OF, ANY CLAIM, CAUSE OF ACTION, LIABILITY, DEBT OR DAMAGES, DUE OR
OWING TO OR FROM THE PARTNERSHIP, THE COMMENCEMENT OR DEFENSE OF SUITS, LEGAL
PROCEEDINGS, ADMINISTRATIVE PROCEEDINGS, ARBITRATION OR OTHER FORMS OF DISPUTE
RESOLUTION, AND THE REPRESENTATION OF THE PARTNERSHIP IN ALL SUITS OR LEGAL
PROCEEDINGS, ADMINISTRATIVE PROCEEDINGS, ARBITRATIONS OR OTHER FORMS OF DISPUTE
RESOLUTION, THE INCURRING OF LEGAL EXPENSES, AND THE INDEMNIFICATION OF ANY
PERSON AGAINST LIABILITIES AND CONTINGENCIES TO THE EXTENT PERMITTED BY LAW;

 

(14)                            THE UNDERTAKING OF ANY ACTION IN CONNECTION WITH
THE PARTNERSHIP’S DIRECT OR INDIRECT INVESTMENT IN ITS SUBSIDIARIES OR ANY OTHER
PERSON (INCLUDING, WITHOUT LIMITATION, THE CONTRIBUTION OR LOAN OF FUNDS BY THE
PARTNERSHIP TO SUCH PERSONS, INCURRING INDEBTEDNESS ON BEHALF OF, OR GUARANTYING
THE OBLIGATIONS OF, ANY SUCH PERSONS);

 

(15)                            THE DETERMINATION OF THE FAIR MARKET VALUE OF
ANY PARTNERSHIP PROPERTY DISTRIBUTED IN KIND USING SUCH REASONABLE METHOD OF
VALUATION AS THE GENERAL PARTNER MAY ADOPT IN GOOD FAITH (EXCLUDING
DISTRIBUTIONS PURSUANT TO SECTION 8.7 OR 8.8 HEREOF);

 

(16)                            THE EXERCISE, DIRECTLY OR INDIRECTLY, THROUGH
ANY ATTORNEY IN FACT ACTING UNDER A GENERAL OR LIMITED POWER OF ATTORNEY, OF ANY
RIGHT, INCLUDING THE RIGHT TO VOTE, APPURTENANT TO ANY ASSET OR INVESTMENT HELD
BY THE PARTNERSHIP;

 

(17)                            THE EXERCISE OF ANY OF THE POWERS OF THE GENERAL
PARTNER ENUMERATED IN THIS AGREEMENT ON BEHALF OF OR IN CONNECTION WITH ANY
SUBSIDIARY OF THE PARTNERSHIP OR ANY OTHER PERSON IN WHICH THE PARTNERSHIP HAS A
DIRECT OR INDIRECT INTEREST, OR JOINTLY WITH ANY SUCH SUBSIDIARY OR OTHER
PERSON;

 

(18)                            THE EXERCISE OF ANY OF THE POWERS OF THE GENERAL
PARTNER ENUMERATED IN THIS AGREEMENT ON BEHALF OF ANY PERSON IN WHICH THE
PARTNERSHIP DOES NOT HAVE AN INTEREST PURSUANT TO CONTRACTUAL OR OTHER
ARRANGEMENTS WITH SUCH PERSON;

 

(19)                            THE MAKING, EXECUTION AND DELIVERY OF ANY AND
ALL DEEDS, LEASES, NOTES, MORTGAGES, DEEDS OF TRUST, SECURITY AGREEMENTS,
CONVEYANCES, CONTRACTS, GUARANTEES, WARRANTIES, INDEMNITIES, WAIVERS, RELEASES
OR LEGAL INSTRUMENTS OR AGREEMENTS IN WRITING NECESSARY OR APPROPRIATE, IN THE
GOOD FAITH JUDGMENT OF THE GENERAL PARTNER, FOR THE ACCOMPLISHMENT OF ANY OF THE
POWERS OF THE GENERAL PARTNER ENUMERATED IN THIS AGREEMENT;

 

(20)                            THE MAINTENANCE OF THE PARTNERSHIP’S BOOKS AND
RECORDS;

 

(21)                            THE ISSUANCE OF ADDITIONAL PARTNERSHIP UNITS, AS
APPROPRIATE, IN CONNECTION WITH CAPITAL CONTRIBUTIONS BY ADDITIONAL LIMITED
PARTNERS AND ADDITIONAL CAPITAL CONTRIBUTIONS BY PARTNERS PURSUANT TO ARTICLE IV
HEREOF;

 

(22)                            THE DISTRIBUTION OF CASH TO ACQUIRE PARTNERSHIP
UNITS HELD BY A LIMITED PARTNER IN CONNECTION WITH A LIMITED PARTNER’S EXERCISE
OF ITS REDEMPTION RIGHT

 

34

--------------------------------------------------------------------------------


 

UNDER SECTION 8.6 HEREOF, AND THE IN-KIND DISTRIBUTION OF THE ROCHESTER
INTERESTS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED IN SECTION 8.7 OR 8.8
HEREOF;

 

(23)                            TO DO ANY AND ALL ACTS AND THINGS NECESSARY OR
PRUDENT TO ENSURE THAT THE PARTNERSHIP WILL NOT BE CLASSIFIED AS A “PUBLICLY
TRADED PARTNERSHIP” FOR PURPOSES OF SECTION 7704 OF THE CODE, INCLUDING BUT NOT
LIMITED TO IMPOSING RESTRICTIONS ON TRANSFERS AND RESTRICTIONS ON REDEMPTIONS
(OTHER THAN REDEMPTIONS CONTEMPLATED BY THIS AGREEMENT); AND

 

(24)                            TO TAKE SUCH OTHER ACTION, EXECUTE, ACKNOWLEDGE,
SWEAR TO OR DELIVER SUCH OTHER DOCUMENTS AND INSTRUMENTS, AND PERFORM ANY AND
ALL OTHER ACTS THAT THE GENERAL PARTNER DEEMS NECESSARY OR APPROPRIATE FOR THE
FORMATION, CONTINUATION AND CONDUCT OF THE BUSINESS AND AFFAIRS OF THE
PARTNERSHIP (INCLUDING, WITHOUT LIMITATION, ALL ACTIONS CONSISTENT WITH ALLOWING
PARENT AT ALL TIMES TO QUALIFY AS A REIT UNLESS PARENT VOLUNTARILY TERMINATES
ITS REIT STATUS) AND TO POSSESS AND ENJOY ALL THE RIGHTS AND POWERS OF A GENERAL
PARTNER AS PROVIDED BY THE ACT.

 


B.                                     MANAGEMENT LIMITATIONS ON THE ROCHESTER
PROPERTIES

 

(1)                                  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY, UNTIL THE EARLIER OF (A) AUGUST 31, 2010, AND (B) THE WAIVER BY
THE PARTNERSHIP OR TERMINATION PURSUANT TO SECTION 8.8.E HEREOF OF THE
PARTNERSHIP CALL RIGHT, NONE OF PARENT, THE GENERAL PARTNER OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES OR AFFILIATES SHALL, WITHOUT THE CONSENT OF THE
PARTICIPATING LP REPRESENTATIVE, TAKE ANY OF THE FOLLOWING ACTIONS:

 

(I)                                     EXCEPT PURSUANT TO CREDIT FACILITIES IN
EXISTENCE AS OF THE DATE HEREOF, INCUR OR REFINANCE ANY AMOUNT OF INDEBTEDNESS
FOR BORROWED MONEY SECURED BY THE ROCHESTER PROPERTIES, GUARANTEE ANY
INDEBTEDNESS SECURED BY THE ROCHESTER PROPERTIES, MORTGAGE, PLEDGE OR OTHERWISE
ENCUMBER ANY ASSETS OF, OR CREATE OR SUFFER ANY MATERIAL LIEN UPON, ANY OF THE
ROCHESTER PROPERTIES IN EXCESS OF 105% OF THE CURRENT AMOUNT OF INDEBTEDNESS ON
SUCH PROPERTY, OR PURSUANT TO TERMS THAT WOULD CHANGE FLOATING RATE INDEBTEDNESS
INTO FIXED RATE INDEBTEDNESS;

 

(II)                                  ENTER INTO, TERMINATE, MODIFY OR
SUPPLEMENT ANY TAX INCREMENT FINANCING RELATED TO ANY OF THE ROCHESTER
PROPERTIES;

 

(III)                               DIRECTLY OR INDIRECTLY PURCHASE, ACQUIRE OR
AGREE TO ACQUIRE BY ANY OTHER MANNER, THE FEE OR LEASEHOLD INTEREST OF ANY
ANCHOR TENANT MAINTAINED AT ANY OF THE ROCHESTER PROPERTIES;

 

(IV)                              ENTER INTO, TERMINATE OR MODIFY IN ANY
MATERIAL RESPECT ANY AGREEMENT WITH A TENANT IN CONNECTION WITH A NEW SPACE THAT
CONSISTS OF SQUARE FOOTAGE IN EXCESS OF 35,000 SQUARE FEET OR IN REPLACEMENT OF
AN EXISTING SPACE MAINTAINED BY ANY OF THE ROCHESTER PROPERTIES;

 

(V)                                 ENTER INTO, TERMINATE OR MODIFY ANY
(A) MATERIAL CONTRACT WITH RESPECT TO THE ROCHESTER PROPERTIES OR IN CONNECTION
THEREWITH REQUIRING ROCHESTER MALLS, LLC OR THE RELEVANT PROPERTY OWNER TO PAY
AMOUNTS IN EXCESS OF

 

35

--------------------------------------------------------------------------------


 

$100,000 INDIVIDUALLY OR $1 MILLION IN THE AGGREGATE OR THAT CANNOT BE
TERMINATED WITHOUT PENALTY UPON EITHER (X) NO MORE THAN 60 DAYS NOTICE OR (Y)
PRIOR TO THE EXPIRATION OF THE PARTICIPATING ELECTION RIGHT, OR (B) EASEMENT
AGREEMENT OR SIMILAR AGREEMENT AFFECTING ANY ROCHESTER PROPERTY; AND

 

(VI)                              AMEND, TERMINATE OR OTHERWISE MODIFY OR AGREE
TO AMEND, TERMINATE OR MODIFY, ANY RECIPROCAL EASEMENT AGREEMENT OR SUPPLEMENTAL
AGREEMENT RELATED TO ANY ROCHESTER PROPERTY.

 


C.                                     EACH OF THE LIMITED PARTNERS AGREES THAT
THE GENERAL PARTNER IS AUTHORIZED TO EXECUTE, DELIVER AND PERFORM THE ABOVE
MENTIONED AGREEMENTS AND TRANSACTIONS ON BEHALF OF THE PARTNERSHIP WITHOUT ANY
FURTHER ACT, APPROVAL OR VOTE OF THE PARTNERS, THE ACT OR ANY APPLICABLE LAW,
RULE OR REGULATION, TO THE FULLEST EXTENT PERMITTED UNDER THE ACT OR OTHER
APPLICABLE LAW, RULE OR REGULATION.  THE EXECUTION, DELIVERY OR PERFORMANCE BY
THE GENERAL PARTNER OR THE PARTNERSHIP OF ANY AGREEMENT AUTHORIZED OR PERMITTED
UNDER THIS AGREEMENT SHALL NOT CONSTITUTE A BREACH BY THE GENERAL PARTNER OF ANY
DUTY THAT THE GENERAL PARTNER MAY OWE THE PARTNERSHIP OR THE LIMITED PARTNERS OR
ANY OTHER PERSONS UNDER THIS AGREEMENT OR OF ANY DUTY STATED OR IMPLIED BY LAW
OR EQUITY.


 


D.                                    AT ALL TIMES FROM AND AFTER THE DATE
HEREOF, THE GENERAL PARTNER MAY CAUSE THE PARTNERSHIP TO ESTABLISH AND MAINTAIN
AT ANY AND ALL TIMES WORKING CAPITAL ACCOUNTS AND OTHER CASH OR SIMILAR BALANCES
IN SUCH AMOUNTS AS THE GENERAL PARTNER, IN ITS REASONABLE DISCRETION, DEEMS
APPROPRIATE AND REASONABLE FROM TIME TO TIME, INCLUDING UPON LIQUIDATION OF THE
PARTNERSHIP UNDER ARTICLE XIII HEREOF.


 


E.                                      AT ALL TIMES FROM AND AFTER THE DATE
HEREOF, THE GENERAL PARTNER MAY CAUSE THE PARTNERSHIP TO OBTAIN AND MAINTAIN
(I) CASUALTY, LIABILITY AND OTHER INSURANCE ON THE PROPERTIES OF THE
PARTNERSHIP, (II) LIABILITY INSURANCE FOR THE INDEMNITEES HEREUNDER AND
(III) SUCH OTHER INSURANCE AS THE GENERAL PARTNER, IN ITS REASONABLE DISCRETION,
DETERMINES TO BE NECESSARY.


 


F.                                      EXCEPT AS OTHERWISE PROVIDED HEREIN OR
EXPRESSLY AGREED TO IN A SEPARATE WRITTEN AGREEMENT BETWEEN THE GENERAL PARTNER
AND ONE OR MORE LIMITED PARTNERS, IN EXERCISING ITS AUTHORITY UNDER THIS
AGREEMENT, THE GENERAL PARTNER MAY, BUT SHALL BE UNDER NO OBLIGATION TO, TAKE
INTO ACCOUNT THE TAX CONSEQUENCES TO ANY PARTNER OF ANY ACTION TAKEN BY IT. 
EXCEPT AS OTHERWISE PROVIDED HEREIN OR EXPRESSLY AGREED TO IN A SEPARATE WRITTEN
AGREEMENT BETWEEN THE GENERAL PARTNER AND ONE OR MORE LIMITED PARTNERS, OR WITH
RESPECT TO ACTIONS TAKEN IN BAD FAITH, THE GENERAL PARTNER AND THE PARTNERSHIP
SHALL NOT HAVE LIABILITY TO A LIMITED PARTNER AS A RESULT OF AN INCOME TAX
LIABILITY INCURRED BY SUCH LIMITED PARTNER AS A RESULT OF AN ACTION (OR
INACTION) BY THE GENERAL PARTNER PURSUANT TO ITS AUTHORITY UNDER THIS AGREEMENT.

 

Section 7.2.  Certificate of Limited Partnership

 

The General Partner has previously filed the Certificate of Limited Partnership
with the Secretary of State of the State of Delaware as required by the Act. 
Immediately following the Merger, the Certificate of Limited Partnership was
amended to reflect the change of the name of the General Partner.  The
Certificate of Limited Partnership is being further amended as of the Effective
Date, pursuant to the amendment to change the name of the Limited Partnership

 

36

--------------------------------------------------------------------------------


 

contained in the Certificate of Merger of Merger Sub, L.P. into the
Partnership.  To the extent that such action is determined by the General
Partner to be reasonable and necessary or appropriate, the General Partner shall
file amendments to and restatements of the Certificate of Limited Partnership
and do all of the things necessary to maintain the Partnership as a limited
partnership (or a partnership in which the limited partners have limited
liability) under the laws of the State of Delaware and each other state, or the
District of Columbia, in which the Partnership may elect to do business or own
property.  Subject to the terms of Section 8.5.A(4) hereof, the General Partner
shall not be required, before or after filing, to deliver or mail a copy of the
Certificate of Limited Partnership or any amendment thereto to any Limited
Partner.  The General Partner shall use all reasonable efforts to cause to be
filed such other certificates or documents as may be reasonable and necessary or
appropriate for the formation, continuation, qualification and operation of a
limited partnership (or a partnership in which the limited partners have limited
liability) in the State of Delaware and any other state, or the District of
Columbia, in which the Partnership may elect to do business or own property.

 

Section 7.3.  Restrictions on General Partner Authority

 


A.                                   EXCEPT AS PROVIDED IN THIS AGREEMENT TO THE
CONTRARY, THE GENERAL PARTNER MAY NOT TAKE ANY ACTION IN CONTRAVENTION OF AN
EXPRESS PROHIBITION OR LIMITATION OF THIS AGREEMENT WITHOUT THE CONSENT OF
LIMITED PARTNERS HOLDING A MAJORITY-IN-INTEREST OF THE COMMON UNITS AND THE
CLASS A PREFERRED UNITS (ON AN AS-CONVERTED BASIS), OTHER THAN PARTNERSHIP UNITS
HELD BY THE GENERAL PARTNER, PARENT OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR
AFFILIATES, OR ANY PARENT TRANSFEREE, OR SUCH OTHER PERCENTAGE OF THE LIMITED
PARTNERS AS MAY BE SPECIFICALLY PROVIDED FOR UNDER A PROVISION OF THIS
AGREEMENT.


 


B.                                     PRIOR TO JUNE 1, 2011, AND
NOTWITHSTANDING ANY OTHER PROVISION CONTAINED HEREIN TO THE CONTRARY, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE GENERAL PARTNER MAY NOT CAUSE THE
PARTNERSHIP TO LIQUIDATE, DISSOLVE OR MAKE AN EXCHANGE OFFER FOR ANY OF THE
OUTSTANDING PARTNERSHIP INTERESTS, OTHER THAN THOSE HELD BY THE GENERAL PARTNER,
PARENT OR ANY OF THEIR RESPECTIVE SUBSIDIARIES AND AFFILIATES OR ANY PARENT
TRANSFEREE, OR OTHERWISE ENGAGE IN A TRANSACTION THAT WOULD RESULT IN THE
REPURCHASE OR EXCHANGE OF THE UNITS OTHER THAN AS PROVIDED IN ARTICLE VIII
HEREOF.  AFTER JUNE 1, 2011, EXCEPT AS PROVIDED IN SECTION 8.10, OR IN
ARTICLE XIII HEREOF, THE GENERAL PARTNER MAY NOT CAUSE THE PARTNERSHIP TO
LIQUIDATE, WITHOUT THE CONSENT OF LIMITED PARTNERS HOLDING
TWO-THIRDS-IN-INTEREST OF THE PERCENTAGE INTERESTS OF THE COMMON UNITS AND
CLASS A PREFERRED UNITS (ON AN AS-CONVERTED BASIS), OTHER THAN PARTNERSHIP UNITS
HELD BY THE GENERAL PARTNER, PARENT, OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR
AFFILIATES OR ANY PARENT TRANSFEREE.


 


C.                                     EXCEPT AS PERMITTED IN SECTION 11.2.E,
THE GENERAL PARTNER SHALL NOT TRANSFER OR ASSIGN ITS GENERAL PARTNER INTEREST TO
ANY PERSON OTHER THAN PARENT, PARENT LP OR A DIRECT OR INDIRECT SUBSIDIARY OF
PARENT OR PARENT LP WITHOUT THE CONSENT OF LIMITED PARTNERS HOLDING A
MAJORITY-IN-INTEREST OF THE COMMON UNITS AND CLASS A PREFERRED UNITS (ON AN
AS-CONVERTED BASIS), OTHER THAN PARTNERSHIP UNITS HELD BY THE GENERAL PARTNER,
PARENT OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR AFFILIATES OR ANY PARENT
TRANSFEREE, PROVIDED, HOWEVER, THAT A MERGER, CONSOLIDATION OR OTHER BUSINESS
COMBINATION INVOLVING THE GENERAL PARTNER SHALL NOT CONSTITUTE A “TRANSFER” OR
“ASSIGNMENT” OF ITS GENERAL PARTNER INTEREST FOR PURPOSES OF THIS SECTION 7.3.C
SO LONG AS THE GENERAL PARTNER COMPLIES WITH SECTION 11.2.B HEREOF.

 

37

--------------------------------------------------------------------------------


 


D.                                    EXCEPT AS PROVIDED IN SECTION 7.12.B,
SECTION 8.7, SECTION 10.8 OR ARTICLE XIII HEREOF, THE GENERAL PARTNER MAY NOT
DIRECTLY OR INDIRECTLY, CAUSE THE PARTNERSHIP TO SELL, EXCHANGE, TRANSFER OR
OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY ALL OF THE PARTNERSHIP’S ASSETS IN A
SINGLE TRANSACTION OR A SERIES OF RELATED TRANSACTIONS (INCLUDING BY WAY OF
MERGER (INCLUDING A TRIANGULAR MERGER), CONSOLIDATION OR OTHER COMBINATION WITH
ANY OTHER PERSONS EXCEPT (I) IF SUCH SALE, EXCHANGE, TRANSFER, MERGER OR OTHER
TRANSACTION IS IN CONNECTION WITH AN EXTRAORDINARY TRANSACTION PERMITTED UNDER
SECTION 11.2.B HEREOF OR (II) WITH THE CONSENT OF THE LIMITED PARTNERS HOLDING A
MAJORITY-IN-INTEREST OF THE COMMON UNITS AND CLASS A PREFERRED UNITS (ON AN
AS-CONVERTED BASIS), OTHER THAN PARTNERSHIP UNITS HELD BY THE GENERAL PARTNER,
PARENT OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR AFFILIATES OR ANY PARENT
TRANSFEREE.


 


E.                                      THE GENERAL PARTNER SHALL NOT CAUSE THE
PARTNERSHIP TO COMMENCE A VOLUNTARY PROCEEDING SEEKING LIQUIDATION,
REORGANIZATION OR OTHER RELIEF UNDER ANY BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR
LAW OR TO CONSENT TO THE FILING OF ANY INVOLUNTARY PROCEEDING SEEKING
LIQUIDATION, REORGANIZATION OR OTHER RELIEF UNDER ANY BANKRUPTCY, INSOLVENCY OR
OTHER SIMILAR LAW, WITHOUT THE CONSENT OF LIMITED PARTNERS HOLDING TWO-THIRDS IN
INTEREST OF THE COMMON UNITS AND CLASS A PREFERRED UNITS (ON AN AS-CONVERTED
BASIS), OTHER THAN PARTNERSHIP UNITS HELD BY THE GENERAL PARTNER, PARENT OR ANY
OF THEIR RESPECTIVE SUBSIDIARIES OR AFFILIATES OR ANY PARENT TRANSFEREE.

 

Section 7.4.  Compensation of the General Partner

 


A.                                   THE GENERAL PARTNER AND ITS AFFILIATES AND
THEIR EMPLOYEES MAY PERFORM SERVICES FOR THE PARTNERSHIP, INCLUDING WITHOUT
LIMITATION, PROPERTY MANAGEMENT, CONSTRUCTION MANAGEMENT, LEASING, LEGAL,
ACCOUNTING, SALE AND OTHER SERVICES WITH RESPECT TO THE PARTNERSHIP AND ITS
ASSETS, AND MAY COMPENSATE AND REIMBURSE SUCH PERSONS FOR SUCH SERVICES
DETERMINED ON A FAIR MARKET VALUE BASIS, PROVIDED THAT SUCH COMPENSATION AND
REIMBURSEMENT SHALL BE CONSIDERED SUBORDINATED AMOUNTS.


 


B.                                     THE GENERAL PARTNER SHALL BE REIMBURSED
ON A MONTHLY BASIS, OR SUCH OTHER BASIS AS IT MAY DETERMINE IN ITS SOLE AND
ABSOLUTE DISCRETION, FOR ALL OUT-OF-POCKET EXPENSES ACTUALLY INCURRED AND
COMPENSATION PAID TO PERSONS WHO ARE NOT AFFILIATES OF THE GENERAL PARTNER (AND
TO AFFILIATES AS PROVIDED IN SECTION 7.4.A ABOVE) RELATING TO THE OWNERSHIP AND
OPERATION OF, OR FOR THE BENEFIT OF, THE PARTNERSHIP.

 

Section 7.5.  Outside Activities of the General Partner

 

Nothing herein contained shall prevent or prohibit the General Partner or any
employee or other Affiliate of the General Partner from entering into, engaging
in or conducting any other activity or performing for a fee any service
including (without limiting the generality of the foregoing) engaging in any
business dealing with real property of any type or location; acting as a
director, officer or employee of any corporation, as a trustee of any trust, as
a general partner of any partnership, or as an administrative official of any
other business entity; or receiving compensation for services to, or
participating in profits derived from the investments of any such corporation,
trust, partnership or other entity, regardless of whether such activities are
competitive with the Partnership (subject to Section 8.7.D hereof); provided in
each case that such activity, service, acting, receipt of compensation or
participation in profits relates to or is in

 

38

--------------------------------------------------------------------------------


 

connection with the business of Parent and/or Parent LP.  Nothing herein shall
require the General Partner or any employee or Affiliate thereof to offer any
interest in such activities to the Partnership or any Partner and the doctrine
of “corporate opportunity” shall not apply to such activities.  The General
Partner and any Affiliates of the General Partner may acquire Limited Partner
Interests and shall be entitled to exercise all rights of a Limited Partner
relating to such Limited Partner Interests except as otherwise expressly stated
in this Agreement.

 

Section 7.6.  Contracts with Affiliates

 


A.                                   EXCEPT AS PROVIDED ELSEWHERE IN THIS
AGREEMENT, THE PARTNERSHIP MAY LEND OR CONTRIBUTE FUNDS OR OTHER ASSETS TO ANY
AFFILIATE OR SUBSIDIARY OR OTHER PERSONS IN WHICH IT HAS AN INVESTMENT AND SUCH
PERSONS MAY BORROW FUNDS FROM THE PARTNERSHIP, ON TERMS AND CONDITIONS
ESTABLISHED IN THE SOLE AND ABSOLUTE DISCRETION OF THE GENERAL PARTNER.  THE
FOREGOING AUTHORITY SHALL NOT CREATE ANY RIGHT OR BENEFIT IN FAVOR OF ANY
SUBSIDIARY OR ANY OTHER PERSON.


 


B.                                     EXCEPT AS PROVIDED ELSEWHERE IN THIS
AGREEMENT, THE PARTNERSHIP MAY TRANSFER ASSETS TO JOINT VENTURES, OTHER
PARTNERSHIPS, CORPORATIONS OR OTHER BUSINESS ENTITIES IN WHICH IT IS OR THEREBY
BECOMES A PARTICIPANT UPON SUCH TERMS AND SUBJECT TO SUCH CONDITIONS CONSISTENT
WITH THIS AGREEMENT AND APPLICABLE LAW AS THE GENERAL PARTNER, IN ITS SOLE AND
ABSOLUTE DISCRETION, BELIEVES ARE ADVISABLE.


 


C.                                     EXCEPT AS EXPRESSLY PROHIBITED BY THIS
AGREEMENT OR EXPRESSLY AGREED TO IN A SEPARATE WRITTEN AGREEMENT, THE GENERAL
PARTNER OR ANY OF ITS AFFILIATES MAY SELL, TRANSFER OR CONVEY ANY PROPERTY TO,
OR PURCHASE ANY PROPERTY FROM, THE PARTNERSHIP, DIRECTLY OR INDIRECTLY, PURSUANT
TO TRANSACTIONS THAT ARE DETERMINED BY THE GENERAL PARTNER IN GOOD FAITH TO BE
FAIR AND REASONABLE TO THE PARTNERSHIP AND THE LIMITED PARTNERS.


 


D.                                    THE GENERAL PARTNER, IN ITS SOLE AND
ABSOLUTE DISCRETION AND WITHOUT THE APPROVAL OF THE LIMITED PARTNERS, MAY
PROPOSE AND ADOPT, ON BEHALF OF THE PARTNERSHIP, EMPLOYEE BENEFIT PLANS, STOCK
OPTION PLANS, AND SIMILAR PLANS FUNDED BY THE PARTNERSHIP FOR THE BENEFIT OF
EMPLOYEES OF THE PARTNERSHIP, ANY SUBSIDIARY OF THE PARTNERSHIP OR ANY AFFILIATE
OF ANY OF THEM IN RESPECT OF SERVICES PERFORMED, DIRECTLY OR INDIRECTLY, FOR THE
BENEFIT OF THE PARTNERSHIP, THE GENERAL PARTNER, OR ANY SUBSIDIARY OF THE
PARTNERSHIP.


 


E.                                      THE GENERAL PARTNER IS EXPRESSLY
AUTHORIZED TO ENTER INTO, IN THE NAME AND ON BEHALF OF THE PARTNERSHIP, A RIGHT
OF FIRST OPPORTUNITY ARRANGEMENT AND OTHER CONFLICT AVOIDANCE AGREEMENTS WITH
VARIOUS AFFILIATES OF THE PARTNERSHIP AND THE GENERAL PARTNER, ON SUCH TERMS AS
THE GENERAL PARTNER, IN ITS SOLE AND ABSOLUTE DISCRETION, BELIEVES ARE
ADVISABLE.

 

Section 7.7.  Indemnification

 


A.                                   TO THE FULLEST EXTENT PERMITTED BY DELAWARE
LAW, THE PARTNERSHIP SHALL INDEMNIFY EACH INDEMNITEE FROM AND AGAINST ANY AND
ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES, JOINT OR SEVERAL, EXPENSES (INCLUDING,
WITHOUT LIMITATION, ATTORNEYS FEES AND OTHER LEGAL FEES AND EXPENSES),
JUDGMENTS, FINES, SETTLEMENTS, AND OTHER AMOUNTS ARISING FROM ANY AND ALL
CLAIMS, DEMANDS, ACTIONS, SUITS OR PROCEEDINGS, CIVIL, CRIMINAL, ADMINISTRATIVE
OR INVESTIGATIVE, WHETHER OR NOT BY OR IN THE RIGHT OF THE PARTNERSHIP THAT
RELATE TO THE OPERATIONS OF THE PARTNERSHIP AS SET FORTH

 

39

--------------------------------------------------------------------------------


 

in this Agreement, in which such Indemnitee may be involved, or is threatened to
be involved, as a party or otherwise, unless it has been determined in a
judicial proceeding that: (i) the act or omission of the Indemnitee was material
to the matter giving rise to the proceeding and either was committed in bad
faith or was the result of active and deliberate dishonesty; (ii) the Indemnitee
actually received an improper and unpermitted personal benefit in money,
property or services; or (iii) in the case of any criminal proceeding, the
Indemnitee had reasonable cause to believe that the act or omission was
unlawful.  Without limitation, the foregoing indemnity shall extend to any
liability of any Indemnitee, pursuant to a loan guaranty (except a guaranty by a
Limited Partner of nonrecourse indebtedness of the Partnership or as otherwise
provided in any such loan guaranty) or otherwise for any indebtedness of the
Partnership or any Subsidiary of the Partnership (including without limitation,
any indebtedness which the Partnership or any Subsidiary of the Partnership has
assumed or taken subject to), and the General Partner is hereby authorized and
empowered, on behalf of the Partnership, to enter into one or more indemnity
agreements consistent with the provisions of this Section 7.7 in favor of any
Indemnitee having or potentially having liability for any such indebtedness. 
The termination of any proceeding by judgment, order or settlement does not
create a presumption that the Indemnitee did not meet the requisite standard of
conduct set forth in this Section 7.7.A.  The termination of any proceeding by
conviction of an Indemnitee or upon a plea of nolo contendere or its equivalent
by an Indemnitee, or an entry of an order of probation against an Indemnitee
prior to judgment, creates a rebuttable presumption that such Indemnitee acted
in a manner contrary to that specified in this Section 7.7.A.  Any
indemnification pursuant to this Section 7.7 shall be made only out of the
assets of the Partnership, and neither the General Partner nor any Limited
Partner shall have any obligation to contribute to the capital of the
Partnership, or otherwise provide funds, to enable the Partnership to fund its
obligations under this Section 7.7.


 


B.                                     REASONABLE EXPENSES INCURRED BY AN
INDEMNITEE OR EXPECTED TO BE INCURRED BY AN INDEMNITEE SHALL BE PAID OR
REIMBURSED BY THE PARTNERSHIP IN ADVANCE OF THE FINAL DISPOSITION OF ANY AND ALL
CLAIMS, DEMANDS, ACTIONS, SUITS OR PROCEEDINGS, CIVIL, CRIMINAL, ADMINISTRATIVE
OR INVESTIGATIVE MADE OR THREATENED AGAINST AN INDEMNITEE UPON RECEIPT BY THE
PARTNERSHIP OF (I) A WRITTEN AFFIRMATION BY THE INDEMNITEE OF THE INDEMNITEE’S
GOOD FAITH BELIEF THAT THE STANDARD OF CONDUCT NECESSARY FOR INDEMNIFICATION BY
THE PARTNERSHIP AS AUTHORIZED IN SECTION 7.7.A HEREOF HAS BEEN MET AND (II) A
WRITTEN UNDERTAKING BY OR ON BEHALF OF THE INDEMNITEE TO REPAY THE AMOUNT IF IT
SHALL ULTIMATELY BE DETERMINED THAT THE STANDARD OF CONDUCT HAS NOT BEEN MET.


 


C.                                     THE INDEMNIFICATION PROVIDED BY THIS
SECTION 7.7 SHALL BE IN ADDITION TO ANY OTHER RIGHTS TO WHICH AN INDEMNITEE OR
ANY OTHER PERSON MAY BE ENTITLED UNDER ANY AGREEMENT, PURSUANT TO ANY VOTE OF
THE PARTNERS, AS A MATTER OF LAW OR OTHERWISE, AND SHALL CONTINUE AS TO AN
INDEMNITEE WHO HAS CEASED TO SERVE IN SUCH CAPACITY UNLESS OTHERWISE PROVIDED IN
A WRITTEN AGREEMENT PURSUANT TO WHICH SUCH INDEMNITEE IS INDEMNIFIED.


 


D.                                    THE PARTNERSHIP MAY, BUT SHALL NOT BE
OBLIGATED TO, PURCHASE AND MAINTAIN INSURANCE, ON BEHALF OF THE INDEMNITEES AND
SUCH OTHER PERSONS AS THE GENERAL PARTNER SHALL DETERMINE, AGAINST ANY LIABILITY
THAT MAY BE ASSERTED AGAINST OR EXPENSES THAT MAY BE INCURRED BY SUCH PERSON IN
CONNECTION WITH THE PARTNERSHIP’S ACTIVITIES, REGARDLESS OF WHETHER THE
PARTNERSHIP WOULD HAVE THE POWER TO INDEMNIFY SUCH PERSON AGAINST SUCH LIABILITY
UNDER THE PROVISIONS OF THIS AGREEMENT.

 

40

--------------------------------------------------------------------------------


 


E.                                      FOR PURPOSES OF THIS SECTION 7.7, THE
PARTNERSHIP SHALL BE DEEMED TO HAVE REQUESTED AN INDEMNITEE TO SERVE AS
FIDUCIARY OF AN EMPLOYEE BENEFIT PLAN WHENEVER THE PERFORMANCE BY IT OF ITS
DUTIES TO THE PARTNERSHIP ALSO IMPOSES DUTIES ON, OR OTHERWISE INVOLVES SERVICES
BY, IT TO THE PLAN OR PARTICIPANTS OR BENEFICIARIES OF THE PLAN; EXCISE TAXES
ASSESSED ON AN INDEMNITEE WITH RESPECT TO AN EMPLOYEE BENEFIT PLAN PURSUANT TO
APPLICABLE LAW SHALL CONSTITUTE FINES WITHIN THE MEANING OF THIS SECTION 7.7;
AND ACTIONS TAKEN OR OMITTED BY THE INDEMNITEE WITH RESPECT TO AN EMPLOYEE
BENEFIT PLAN IN THE PERFORMANCE OF ITS DUTIES FOR A PURPOSE REASONABLY BELIEVED
BY IT TO BE IN THE INTEREST OF THE PARTICIPANTS AND BENEFICIARIES OF THE PLAN
SHALL BE DEEMED TO BE FOR A PURPOSE WHICH IS NOT OPPOSED TO THE BEST INTERESTS
OF THE PARTNERSHIP.


 


F.                                      IN NO EVENT MAY AN INDEMNITEE SUBJECT
ANY OF THE LIMITED PARTNERS TO PERSONAL LIABILITY BY REASON OF THE
INDEMNIFICATION PROVISIONS SET FORTH IN THIS AGREEMENT.


 


G.                                     AN INDEMNITEE SHALL NOT BE DENIED
INDEMNIFICATION IN WHOLE OR IN PART UNDER THIS SECTION 7.7 BECAUSE THE
INDEMNITEE HAD AN INTEREST IN THE TRANSACTION WITH RESPECT TO WHICH THE
INDEMNIFICATION APPLIES IF THE TRANSACTION WAS OTHERWISE PERMITTED BY THE TERMS
OF THIS AGREEMENT.


 


H.                                    THE PROVISIONS OF THIS SECTION 7.7 ARE FOR
THE BENEFIT OF THE INDEMNITEES, THEIR EMPLOYEES, OFFICERS, DIRECTORS, TRUSTEES,
HEIRS, SUCCESSORS, ASSIGNS AND ADMINISTRATORS AND SHALL NOT BE DEEMED TO CREATE
ANY RIGHTS FOR THE BENEFIT OF ANY OTHER PERSONS.  ANY AMENDMENT, MODIFICATION OR
REPEAL OF THIS SECTION 7.7 OR ANY PROVISION HEREOF SHALL BE PROSPECTIVE ONLY AND
SHALL NOT IN ANY WAY AFFECT THE PARTNERSHIP’S LIABILITY TO ANY INDEMNITEE UNDER
THIS SECTION 7.7, AS IN EFFECT IMMEDIATELY PRIOR TO SUCH AMENDMENT,
MODIFICATION, OR REPEAL WITH RESPECT TO CLAIMS ARISING FROM OR RELATING TO
MATTERS OCCURRING, IN WHOLE OR IN PART, PRIOR TO SUCH AMENDMENT, MODIFICATION OR
REPEAL, REGARDLESS OF WHEN SUCH CLAIMS MAY ARISE OR BE ASSERTED.


 


I.                                         IF AND TO THE EXTENT ANY PAYMENTS TO
THE GENERAL PARTNER PURSUANT TO THIS SECTION 7.7 CONSTITUTE GROSS INCOME TO THE
GENERAL PARTNER (AS OPPOSED TO THE REPAYMENT OF ADVANCES MADE ON BEHALF OF THE
PARTNERSHIP), SUCH AMOUNTS SHALL CONSTITUTE GUARANTEED PAYMENTS WITHIN THE
MEANING OF SECTION 707(C) OF THE CODE, SHALL BE TREATED CONSISTENTLY THEREWITH
BY THE PARTNERSHIP AND ALL PARTNERS AND SHALL NOT BE TREATED AS DISTRIBUTIONS
FOR PURPOSES OF COMPUTING THE PARTNERS’ CAPITAL ACCOUNTS.

 

Section 7.8.  Liability of the General Partner

 


A.                                   EXCEPT AS OTHERWISE PROVIDED HEREIN OR BY
LAW, NEITHER THE GENERAL PARTNER, NOR ANY OF ITS DIRECTORS, OFFICERS, PARTNERS,
AGENTS OR EMPLOYEES, SHALL BE LIABLE FOR MONETARY DAMAGES TO THE PARTNERSHIP OR
ANY PARTNERSHIP SUBSIDIARY OR ANY PARTNERS FOR LOSSES SUSTAINED, LIABILITIES
INCURRED OR BENEFITS NOT DERIVED AS A RESULT OF ERRORS IN JUDGMENT OR OF ANY ACT
OR OMISSION IF THE GENERAL PARTNER ACTED IN GOOD FAITH, IN COMPLIANCE WITH THIS
AGREEMENT AND IN COMPLIANCE WITH THE LAW.


 


B.                                     EXCEPT AS OTHERWISE PROVIDED HEREIN OR
EXPRESSLY AGREED TO IN A SEPARATE WRITTEN AGREEMENT, THE LIMITED PARTNERS
EXPRESSLY ACKNOWLEDGE THAT THE GENERAL PARTNER IS UNDER NO OBLIGATION TO
CONSIDER THE SEPARATE INTERESTS OF THE LIMITED PARTNERS (INCLUDING WITHOUT
LIMITATION, THE TAX CONSEQUENCES TO LIMITED PARTNERS) IN DECIDING WHETHER TO
CAUSE THE

 

41

--------------------------------------------------------------------------------


 

Partnership to take (or decline to take) any actions which the General Partner
has undertaken (or not taken) in good faith on behalf of the Partnership.  In
the event of a conflict between the interests of the General Partner or its
shareholders, on the one hand, and the Limited Partners, on the other hand, the
General Partner shall endeavor in good faith to resolve the conflict in a manner
not adverse to either its shareholders or the Limited Partners.  Subject to its
obligations and duties as General Partner set forth in Section 7.1.A hereof, the
General Partner may exercise any of the powers granted to it by this Agreement
and perform any of the duties imposed upon it hereunder either directly or by or
through its agents.  The General Partner shall not be responsible for any
misconduct or negligence on the part of any such agent appointed by it in good
faith.


 


C.                                     ANY AMENDMENT, MODIFICATION OR REPEAL OF
THIS SECTION 7.8 OR ANY PROVISION HEREOF SHALL BE PROSPECTIVE ONLY AND SHALL NOT
IN ANY WAY AFFECT THE LIMITATIONS ON THE GENERAL PARTNER’S AND ITS OFFICERS’ AND
DIRECTORS’ LIABILITY TO THE PARTNERSHIP AND THE LIMITED PARTNERS UNDER THIS
SECTION 7.8 AS IN EFFECT IMMEDIATELY PRIOR TO SUCH AMENDMENT, MODIFICATION OR
REPEAL WITH RESPECT TO CLAIMS ARISING FROM OR RELATING TO MATTERS OCCURRING, IN
WHOLE OR IN PART, PRIOR TO SUCH AMENDMENT, MODIFICATION OR REPEAL, REGARDLESS OF
WHEN SUCH CLAIMS MAY ARISE OR BE ASSERTED.

 

Section 7.9.  Other Matters Concerning the General Partner

 


A.                                   THE GENERAL PARTNER MAY RELY AND SHALL BE
PROTECTED IN ACTING, OR REFRAINING FROM ACTING, UPON ANY RESOLUTION,
CERTIFICATE, STATEMENT, INSTRUMENT, OPINION, REPORT, NOTICE, REQUEST, CONSENT,
ORDER, BOND, DEBENTURE, OR OTHER PAPER OR DOCUMENT BELIEVED BY IT IN GOOD FAITH
TO BE GENUINE AND TO HAVE BEEN SIGNED OR PRESENTED BY THE PROPER PARTY OR
PARTIES.


 


B.                                     THE GENERAL PARTNER MAY CONSULT WITH
LEGAL COUNSEL, ACCOUNTANTS, APPRAISERS, MANAGEMENT CONSULTANTS, INVESTMENT
BANKERS, ARCHITECTS, ENGINEERS, ENVIRONMENTAL CONSULTANTS AND OTHER CONSULTANTS
AND ADVISERS SELECTED BY IT, AND ANY ACT TAKEN OR OMITTED TO BE TAKEN IN
RELIANCE UPON THE OPINION OF SUCH PERSONS AS TO MATTERS WHICH SUCH GENERAL
PARTNER REASONABLY BELIEVES TO BE WITHIN SUCH PERSON’S PROFESSIONAL OR EXPERT
COMPETENCE SHALL BE CONCLUSIVELY PRESUMED TO HAVE BEEN DONE OR OMITTED IN GOOD
FAITH AND IN ACCORDANCE WITH SUCH OPINION.


 


C.                                     THE GENERAL PARTNER SHALL HAVE THE RIGHT,
IN RESPECT OF ANY OF ITS POWERS OR OBLIGATIONS HEREUNDER, TO ACT THROUGH ANY OF
ITS DULY AUTHORIZED OFFICERS AND DULY APPOINTED ATTORNEYS IN FACT.  EACH SUCH
ATTORNEY SHALL, TO THE EXTENT PROVIDED BY THE GENERAL PARTNER IN THE POWER OF
ATTORNEY, HAVE FULL POWER AND AUTHORITY TO DO AND PERFORM EACH AND EVERY ACT AND
DUTY WHICH IS PERMITTED OR REQUIRED TO BE DONE BY THE GENERAL PARTNER HEREUNDER.


 


D.                                    NOTWITHSTANDING ANY PROVISION OF THE ACT
AND EXCEPT AS SPECIFICALLY LIMITED BY THIS AGREEMENT, ANY ACTION OF THE GENERAL
PARTNER ON BEHALF OF THE PARTNERSHIP OR ANY PARTNERSHIP SUBSIDIARY OR ANY
DECISION OF THE GENERAL PARTNER TO REFRAIN FROM ACTING ON BEHALF OF THE
PARTNERSHIP OR ANY PARTNERSHIP SUBSIDIARY, UNDERTAKEN IN THE GOOD FAITH BELIEF
THAT SUCH ACTION OR OMISSION IS NECESSARY OR ADVISABLE IN ORDER TO PROTECT THE
ABILITY OF THE PARENT TO CONTINUE TO QUALIFY AS A REIT IS EXPRESSLY AUTHORIZED
UNDER THIS AGREEMENT AND IS DEEMED APPROVED BY ALL OF THE LIMITED PARTNERS.

 

42

--------------------------------------------------------------------------------


 

Section 7.10.  Title to Partnership Assets

 

Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partner, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof.  Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more nominees, as the General Partner may determine,
including Affiliates of the General Partner.  The General Partner hereby
declares and warrants that any Partnership assets for which legal title is held
in the name of the General Partner or any nominee or Affiliate of the General
Partner shall be held by the General Partner or such nominee or Affiliate for
the use and benefit of the Partnership in accordance with the provisions of this
Agreement; provided, however, that the General Partner shall use commercially
reasonable efforts to cause beneficial and record title to such assets to be
vested in the Partnership as soon as reasonably practicable.  All Partnership
assets shall be recorded as the property of the Partnership in its books and
records, irrespective of the name in which legal title to such Partnership
assets is held.

 

Section 7.11.  Reliance by Third Parties

 

Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner has
full power and authority, without consent or approval of any other Partner or
Person, to encumber, sell or otherwise use in any manner any and all assets of
the Partnership and to enter into any contracts on behalf of the Partnership,
and take any and all actions on behalf of the Partnership and such Person shall
be entitled to deal with the General Partner as if the General Partner were the
Partnership’s sole party in interest, both legally and beneficially.  Each
Limited Partner hereby waives any and all defenses or other remedies which may
be available against such Person to contest, negate or disaffirm any action of
the General Partner in connection with any such dealing.  In no event shall any
Person dealing with the General Partner or its representatives be obligated to
ascertain that the terms of this Agreement have been complied with or to inquire
into the necessity or expedience of any act or action of the General Partner or
its representatives.  Each and every certificate, document or other instrument
executed on behalf of the Partnership by the General Partner or its
representatives shall be conclusive evidence in favor of any and every Person
relying thereon or claiming thereunder that (i) at the time of the execution and
delivery of such certificate, document or instrument, this Agreement was in full
force and effect; (ii) the Person executing and delivering such certificate,
document or instrument was duly authorized and empowered to do so for and on
behalf of the Partnership and (iii) such certificate, document or instrument was
duly executed and delivered in accordance with the terms and provisions of this
Agreement and is binding upon the Partnership.

 

Section 7.12.  Covenants Restricting Operation of Business 

 


A.                                   COVENANTS RELATING TO PARENT LP UNITS. 
PRIOR TO A REDEMPTION PURSUANT TO SECTION 8.10 HEREOF, THE PARTNERSHIP SHALL NOT
SELL, ASSIGN, GIFT, TRANSFER, PLEDGE, ENCUMBER, MORTGAGE, HYPOTHECATE, EXCHANGE
OR OTHERWISE DISPOSE OF, BY OPERATION OF LAW OR OTHERWISE, ALL OR ANY PORTION OF
ANY PARTNERSHIP INTEREST IN PARENT LP OR ANY OF THE ECONOMIC RIGHTS ASSOCIATED
THEREWITH (“PARENT LP INTERESTS”) NOW HELD OR HEREAFTER ACQUIRED BY THE
PARTNERSHIP, INCLUDING,

 

43

--------------------------------------------------------------------------------


 

without limitation, dispositions effected through a redemption of such Parent LP
Interests, without the consent of Limited Partners holding
two-thirds-in-interest of the Common Units and the Class A Preferred Units (on
an as-converted basis), other than Partnership Units held by the General
Partner, Parent or any of their respective Subsidiaries or Affiliates or any
Parent Transferee; provided, however, that a sale, merger, consolidation or
other business combination involving the General Partner shall not constitute a
“transfer” for purposes of this Section 7.12 so long as the General Partner
complies with Section 11.2.A hereof.  In the event that any matter is submitted
to the holders of Parent LP Interests generally or of the class of Parent LP
Interests held by the Partnership for their consent or approval, or with respect
to any election to be made by such holders of Parent LP Interests, the General
Partner shall, at least ten (10) Business Days prior to the date on which a
response to such matter or election is due to Parent LP, deliver a request in
writing to each of the Limited Partners (other than the General Partner, Parent
or their respective Subsidiaries or Affiliates or any Parent Transferee)
requesting that each such Limited Partner provide written direction with respect
to such consent, approval or election.  Such request for written direction shall
be accompanied by any relevant disclosure documents provided by Parent LP.  The
General Partner will cause the Partnership, in its capacity as a holder of
Parent LP Interests, to grant or withhold the consent or approval, and to make
any election, in proportion to the written directions received by such Limited
Partners based on their relative holdings.


 


B.                                     RESTRICTIONS REGARDING PARTNERSHIP
PROPERTIES.


 

(1)                                  OTHER THAN PURSUANT TO
SUBSECTION 7.12.B(2) OR (3) BELOW OR PURSUANT TO A TAX-DEFERRED EXCHANGE, THE
PARTNERSHIP SHALL NOT SELL, TRANSFER OR OTHERWISE DISPOSE OF ITS DIRECT OR
INDIRECT INTEREST IN THE RESTRICTED PROPERTIES; PROVIDED, HOWEVER, THAT THE
PARTNERSHIP MAY ELECT TO CONTRIBUTE ANY OF THE RESTRICTED PROPERTIES TO THE
PARENT LP IN EXCHANGE FOR THAT NUMBER OF COMMON UNITS OF PARENT LP INDICATED ON
SCHEDULE 7.12.B; PROVIDED, HOWEVER, THAT THE PARTNERSHIP MUST RETAIN (A) ALL THE
GROUP A RESTRICTED PROPERTIES OR (B) ALL OF THE GROUP B RESTRICTED PROPERTIES OR
(C) ALL OF THE GROUP C RESTRICTED PROPERTIES; IT BEING UNDERSTOOD THAT FOLLOWING
SUCH CONTRIBUTION, THE RESTRICTED PROPERTY SO CONTRIBUTED SHALL CEASE TO BE BOTH
RESTRICTED PROPERTY AND A GROUP A RESTRICTED PROPERTY, GROUP B RESTRICTED
PROPERTY OR GROUP C RESTRICTED PROPERTY, AS APPLICABLE.

 

(2)                                  EITHER DIRECTLY OR THROUGH ENTITIES IN
WHICH IT CURRENTLY OR IN THE FUTURE WILL HAVE AN EQUITY INTEREST, THE
PARTNERSHIP, SUBJECT TO ARTICLES 7 AND 10 HEREOF, MAY ENGAGE IN COMMERCIALLY
REASONABLE DEVELOPMENT ACTIVITIES AT ANY OF THE RESTRICTED PROPERTIES,
INCLUDING, WITHOUT LIMITATION, ENGAGING IN SALE-LEASEBACKS, MASTER LEASES,
SYNTHETIC LEASE-TYPE ARRANGEMENTS OR GROUNDLEASES WITH RESPECT TO PORTIONS OF
THE PROPERTIES, AND SALES OF ANCHOR PADS OR OUTPARCELS, OR DEDICATING OR
TRANSFERRING PORTIONS OF THE PROPERTY FOR PRIVATE OR PUBLIC UTILITIES OR PUBLIC
IMPROVEMENTS OR USES; PROVIDED THAT, IN ANY CASE, SUCH ACTIVITIES ARE NOT
UNDERTAKEN FOR THE PRINCIPAL PURPOSE OF ADVERSELY AFFECTING OR UNDERMINING THE
RIGHTS OF THE LIMITED PARTNERS OR THE ECONOMIC VALUE OF THEIR INTERESTS IN THE
PARTNERSHIP.

 

(3)                                  IN THE EVENT THAT THE PARTNERSHIP SELLS ITS
INTEREST IN TYSONS CORNER CENTER AND/OR TYSONS OFFICE BUILDING PURSUANT TO A
CONTRACTUAL “BUY/SELL” PROVISION,

 

44

--------------------------------------------------------------------------------


 

WHICH WAS INITIATED BY THE PARTNERSHIP’S JOINT VENTURE PARTNER AND SUCH
PROPERTIES ARE AT THAT TIME GROUP A RESTRICTED PROPERTIES, THEN ANY CASH
PROCEEDS FROM THE SALE OF SUCH PROPERTIES MUST BE RETAINED BY THE PARTNERSHIP OR
REINVESTED BY THE PARTNERSHIP AND MAY NOT BE TRANSFERRED OR CONTRIBUTED TO
PARENT IN ANY MANNER.

 


C.                                     LEVERAGE COVENANT.  FOLLOWING THE
EFFECTIVE DATE, NONE OF PARENT, THE GENERAL PARTNER OR ANY OF THEIR RESPECTIVE
AFFILIATES OR SUBSIDIARIES WILL CAUSE THE PARTNERSHIP OR ANY OF ITS SUBSIDIARIES
TO, AND THE PARTNERSHIP AND ITS SUBSIDIARIES WILL NOT, INCUR ANY INDEBTEDNESS
SECURED BY ANY OF THE RESTRICTED PROPERTIES IF, IMMEDIATELY AFTER GIVING EFFECT
TO THE INCURRENCE OF SUCH ADDITIONAL INDEBTEDNESS AND THE APPLICATION OF THE
PROCEEDS THEREFROM, THE RATIO OF (I) THE AGGREGATE PRINCIPAL AMOUNT OF ALL
OUTSTANDING INDEBTEDNESS OF THE PARTNERSHIP SECURED BY THE APPLICABLE RESTRICTED
PROPERTIES TO (II) THE FAIR MARKET VALUE OF ALL RESTRICTED PROPERTIES AS
DETERMINED IN GOOD FAITH BY THE GENERAL PARTNER, EXCEEDS 50%; PROVIDED THAT, AS
OF THE EFFECTIVE DATE, THE FAIR MARKET VALUE OF ALL RESTRICTED PROPERTY SHALL BE
AS SET FORTH ON SCHEDULE 7.12.B AND THEREAFTER SHALL BE ADJUSTED IN THE GOOD
FAITH DETERMINATION OF THE GENERAL PARTNER.  ANY COMPUTATION PURSUANT TO THIS
SECTION 7.12.C SHALL BE MADE WITHOUT DUPLICATION OF FREEHOLD RACEWAY MALL.


 


D.                                    FIXED CHARGE COVERAGE RATIO.  AS OF THE
END OF EACH CALENDAR QUARTER ENDING ON OR PRIOR TO THE SIXTH ANNIVERSARY OF THE
EFFECTIVE DATE, THE FIXED CHARGE COVERAGE RATIO WILL NOT BE LESS THAN 2:1. 
WITHIN NINETY (90) CALENDAR DAYS AFTER THE END OF EACH CALENDAR YEAR, THE
GENERAL PARTNER SHALL DELIVER WRITTEN NOTICE TO THE LIMITED PARTNERS AS TO
WHETHER OR NOT THE PARTNERSHIP IS IN COMPLIANCE WITH THE PRECEDING SENTENCE.  IN
ADDITION, UPON THE WRITTEN REQUEST OF ANY LIMITED PARTNER, THE GENERAL PARTNER
SHALL CONFIRM IN WRITING TO SUCH LIMITED PARTNER THAT THE PARTNERSHIP WAS IN
COMPLIANCE WITH THE FIRST SENTENCE OF THIS SECTION 7.12.D AS OF THE END OF THE
PRECEDING CALENDAR QUARTER.  IF THE FIXED CHARGE COVERAGE RATIO WITH RESPECT TO
ANY CALENDAR QUARTER IS LESS THAN 2:1 OR THE DISTRIBUTIONS REQUIRED BY
SECTION 5.1.A-D HEREOF WITH RESPECT TO SUCH CALENDAR QUARTER HAVE NOT BEEN FULLY
PAID, THEN THE GENERAL PARTNER SHALL, COMMENCING WITHIN 45 DAYS AFTER THE END OF
SUCH CALENDAR QUARTER, (1) DELIVER WRITTEN NOTICE TO THE LIMITED PARTNERS OF
SUCH NON-COMPLIANCE (WITH A SIMILAR NOTICE BEING PROVIDED WITHIN 45 DAYS AFTER
THE END OF EACH SUBSEQUENT CALENDAR QUARTER UNTIL THE PARTNERSHIP IS IN
COMPLIANCE WITH THE FIRST SENTENCE OF THIS SECTION 7.12.D), AND (2) CAUSE THE
PARTNERSHIP TO FUND A SEGREGATED CASH RESERVE ACCOUNT (THE “FIXED CHARGE
ESCROW”) FROM AVAILABLE CASH, PRIOR TO DEDUCTING ANY ITEMS COVERED BY CLAUSES
(B)(III)-(V) OF THE DEFINITION OF “AVAILABLE CASH” (FOR THE SAKE OF CLARITY, THE
PARTIES’ INTENT IS THAT THE FUNDING OF THE FIXED CHARGE ESCROW SHALL TAKE
PRIORITY OVER EXPENDITURES OF THE TYPE COVERED BY CLAUSES (B)(III)-(V) OF THE
DEFINITION OF “AVAILABLE CASH”).  THE PARTNERSHIP SHALL CONTINUE TO FUND THE
FIXED CHARGE ESCROW UNTIL IT CONTAINS AN AMOUNT EQUAL TO THE SUM OF (A) THE
CUMULATIVE UNPAID CLASS A PREFERRED RETURN AMOUNT, (B) THE CUMULATIVE UNPAID
COMMON DISTRIBUTION AMOUNT, AND (C) THE AMOUNT NECESSARY THAT, WHEN ADDED TO
CLAUSE (A) OF THE DEFINITION OF “FIXED CHARGE COVERAGE RATIO” (I.E., THE
NUMERATOR OF THE FRACTION USED IN CALCULATING THE FIXED CHARGE COVERAGE RATIO)
WOULD RESULT IN THE FIXED CHARGE COVERAGE RATIO FOR THE APPLICABLE CALENDAR
QUARTER BEING EQUAL TO 2:1.  TO THE EXTENT THAT THE PARTNERSHIP IS UNABLE TO PAY
IN FULL ANY DISTRIBUTION REQUIRED BY SECTION 5.1.A-D DURING THE EXISTENCE OF THE
FIXED CHARGE ESCROW, THE PARTNERSHIP SHALL USE THE FUNDS IN THE FIXED CHARGE
ESCROW TO PAY ANY SUCH SHORTFALL.  IF THE FIXED CHARGE COVERAGE RATIO IS EQUAL
TO OR GREATER THAN 2:1 AT THE END OF ANY SUBSEQUENT CALENDAR QUARTER, THE FUNDS
IN THE FIXED CHARGE ESCROW SHALL BE RELEASED TO THE PARTNERSHIP FOLLOWING
NOTIFICATION TO THE LIMITED PARTNERS OF SUCH COMPLIANCE.

 

45

--------------------------------------------------------------------------------


 


ARTICLE VIII - RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

 

Section 8.1.  Limitation of Liability

 

The Limited Partners shall have no liability under this Agreement except as
expressly provided in this Agreement, including Sections 8.7.B(3) and 10.5
hereof, or under the Act.

 

Section 8.2.  Management of Business

 

No Limited Partner (other than the General Partner, any of its Affiliates or any
officer, director, employee, partner, agent or trustee of the General Partner,
the Partnership or any of their Affiliates, in their capacity as such) shall
take part in the operation, management or control (within the meaning of the
Act) of the Partnership’s business, transact any business in the Partnership’s
name or have the power to sign documents for or otherwise bind the Partnership. 
The transaction of any such business by the General Partner, any of its
Affiliates or any officer, director, employee, partner, agent or trustee of the
General Partner, the Partnership or any of their Affiliates, in their capacity
as such, shall not affect, impair or eliminate the limitations on the liability
of the Limited Partners under this Agreement.

 

Section 8.3.  Outside Activities of Limited Partners

 

Subject to any agreements entered into pursuant to Section 7.6.E hereof and any
other agreements entered into by a Limited Partner or its Affiliates with the
Partnership or any of its Subsidiaries, notwithstanding any duty (including any
fiduciary duty) at law or in equity any Limited Partner (other than Parent) and
any officer, director, employee, agent, trustee, Affiliate or stockholder of any
Limited Partner shall be entitled to and may have business interests and engage
in business activities in addition to those relating to the Partnership,
including business interests and activities that are in direct competition with
the Partnership or that are enhanced by the activities of the Partnership. 
Neither the Partnership nor any Partners shall have any rights by virtue of this
Agreement in any business ventures of any Limited Partner.  None of the Limited
Partners nor any other Person shall have any rights by virtue of this Agreement
or the Partnership relationship established hereby in any business ventures of
any other Person and such Person shall have no obligation pursuant to this
Agreement to offer any interest in any such business ventures to the
Partnership, any Limited Partner or any such other Person, even if such
opportunity is of a character which, if presented to the Partnership, any
Limited Partner or such other Person, could be taken by such Person.

 

Section 8.4.  Return of Capital

 

Except pursuant to the Redemption Right set forth in Section 8.6 hereof and the
Participating Election Right set forth in Section 8.7 hereof, no Limited Partner
shall be entitled to the withdrawal or return of its Capital Contribution,
except to the extent of distributions made pursuant to this Agreement or upon
dissolution and winding up of the Partnership as provided herein.  Except to the
extent provided by Section 5.1 or Exhibit C hereof or as otherwise expressly
provided in this Agreement, or any Certificate of Designations, no Limited
Partner shall have priority over any other Limited Partner, either as to the
return of Capital Contributions or as to profits, losses or distributions.

 

46

--------------------------------------------------------------------------------


 

Section 8.5.  Rights of Limited Partners Relating to the Partnership

 


A.                                   IN ADDITION TO THE OTHER RIGHTS PROVIDED BY
THIS AGREEMENT OR BY THE ACT, AND EXCEPT AS LIMITED BY SECTION 8.5.C HEREOF,
EACH LIMITED PARTNER SHALL HAVE THE RIGHT, FOR A BUSINESS PURPOSE REASONABLY
RELATED TO SUCH LIMITED PARTNER’S INTEREST AS A LIMITED PARTNER IN THE
PARTNERSHIP, UPON WRITTEN DEMAND WITH A STATEMENT OF THE PURPOSE OF SUCH DEMAND
AND AT SUCH LIMITED PARTNER’S OWN EXPENSE (INCLUDING SUCH COPYING AND
ADMINISTRATIVE CHARGES AS THE GENERAL PARTNER MAY ESTABLISH FROM TIME TO TIME):

 

(1)                                  TO OBTAIN A COPY OF THE MOST RECENT ANNUAL
AND QUARTERLY REPORTS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION BY
PARENT PURSUANT TO THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED;

 

(2)                                  TO OBTAIN A COPY OF THE PARTNERSHIP’S
FEDERAL, STATE AND LOCAL INCOME TAX RETURNS FOR EACH PARTNERSHIP YEAR;

 

(3)                                  TO OBTAIN A CURRENT LIST OF THE NAME AND
LAST KNOWN BUSINESS, RESIDENCE OR MAILING ADDRESS OF EACH PARTNER;

 

(4)                                  TO OBTAIN A COPY OF THIS AGREEMENT AND THE
CERTIFICATE OF LIMITED PARTNERSHIP AND ALL AMENDMENTS THERETO, TOGETHER WITH
EXECUTED COPIES OF ALL POWERS OF ATTORNEY PURSUANT TO WHICH THIS AGREEMENT, THE
CERTIFICATE OF LIMITED PARTNERSHIP AND ALL AMENDMENTS THERETO HAVE BEEN
EXECUTED; AND

 

(5)                                  TO OBTAIN TRUE AND FULL INFORMATION
REGARDING THE AMOUNT OF CASH AND A DESCRIPTION AND STATEMENT OF ANY OTHER
PROPERTY OR SERVICES CONTRIBUTED BY EACH PARTNER AND WHICH EACH PARTNER HAS
AGREED TO CONTRIBUTE IN THE FUTURE, AND THE DATE ON WHICH EACH BECAME A PARTNER.

 


B.                                     THE PARTNERSHIP SHALL NOTIFY EACH LIMITED
PARTNER, UPON REQUEST, OF THE THEN CURRENT CONVERSION FACTOR AND THE REIT SHARES
AMOUNT PER PARTNERSHIP UNIT AND, WITH REASONABLE DETAIL, HOW THE SAME WAS
DETERMINED.


 


C.                                     NOTWITHSTANDING ANY OTHER PROVISION OF
THIS SECTION 8.5, THE GENERAL PARTNER MAY KEEP CONFIDENTIAL FROM THE LIMITED
PARTNERS, FOR SUCH PERIOD OF TIME AS THE GENERAL PARTNER DETERMINES IN ITS SOLE
AND ABSOLUTE DISCRETION TO BE REASONABLE, ANY INFORMATION THAT (I) THE GENERAL
PARTNER REASONABLY BELIEVES TO BE IN THE NATURE OF TRADE SECRETS OR OTHER
INFORMATION, THE DISCLOSURE OF WHICH THE GENERAL PARTNER IN GOOD FAITH BELIEVES
IS NOT IN THE BEST INTERESTS OF THE PARTNERSHIP OR WOULD BE REASONABLY LIKELY TO
DAMAGE THE PARTNERSHIP OR ITS BUSINESS OR (II) THE PARTNERSHIP IS REQUIRED BY
LAW OR BY AGREEMENTS WITH AN UNAFFILIATED THIRD-PARTY TO KEEP CONFIDENTIAL.

 

Section 8.6.  Redemption Right

 


A.                                   SUBJECT TO THE OTHER PROVISIONS OF THIS
SECTION 8.6 AND THE PROVISIONS OF ANY AGREEMENTS BETWEEN THE PARTNERSHIP AND ONE
OR MORE LIMITED PARTNERS, AT ANY TIME, EACH LIMITED PARTNER (OTHER THAN THE
GENERAL PARTNER, PARENT OR THEIR RESPECTIVE SUBSIDIARIES OR AFFILIATES OR ANY
PARENT TRANSFEREE) SHALL HAVE THE RIGHT (THE “REDEMPTION RIGHT”) TO REQUIRE THE

 

47

--------------------------------------------------------------------------------


 

Partnership to redeem on a Specified Redemption Date all or a portion of the
Common or Class A Preferred Units held by such Limited Partner at a redemption
price per Common or Class A Preferred Unit equal to and in the form of the Cash
Amount to be paid by the Partnership.  The Redemption Right shall be exercised
pursuant to a Notice of Redemption delivered to the Partnership (with a copy to
Parent) by the Limited Partner who is exercising the Redemption Right (the
“Redeeming Partner”); provided, however, that the Partnership shall not be
obligated to satisfy such Redemption Right if Parent elects to purchase the
Common or Class A Preferred Units subject to the Notice of Redemption pursuant
to Section 8.6.B hereof.  A Limited Partner may not exercise the Redemption
Right for less than one thousand (1,000) Common or Class A Preferred Units or,
if such Limited Partner holds less than one thousand (1,000) Common or Class A
Preferred Units, all of the Common or Class A Preferred Units held by such
Limited Partner.  The Redeeming Partner shall have no right, with respect to any
Common or Class A Preferred Units so redeemed (including pursuant to
Section 8.6.B hereof), to receive any distributions paid on or after the
Specified Redemption Date (unless the Partnership or, if applicable, Parent
shall have failed to redeem or purchase such Common or Class A Preferred Units
as of such time).  Each Redeeming Partner agrees to execute such documents as
the Partnership may reasonably require in connection with the exercise of the
Redemption Right.


 


B.                                     NOTWITHSTANDING THE PROVISIONS OF
SECTION 8.6.A HEREOF, UPON AN ELECTION BY A LIMITED PARTNER TO EXERCISE THE
REDEMPTION RIGHT, PARENT MAY, IN ITS SOLE AND ABSOLUTE DISCRETION (SUBJECT TO
THE LIMITATIONS ON OWNERSHIP AND TRANSFER OF REIT SHARES SET FORTH IN PARENT’S
ARTICLES OF AMENDMENT AND RESTATEMENT), ELECT TO ASSUME DIRECTLY AND SATISFY A
REDEMPTION RIGHT BY PAYING TO THE REDEEMING PARTNER EITHER THE CASH AMOUNT OR
THE REIT SHARES AMOUNT, AS PARENT DETERMINES IN ITS SOLE AND ABSOLUTE DISCRETION
WHEREUPON PARENT SHALL ACQUIRE THE COMMON AND CLASS A PREFERRED UNITS OFFERED
FOR REDEMPTION BY THE REDEEMING PARTNER AND SHALL BE TREATED FOR ALL PURPOSES OF
THIS AGREEMENT AS THE OWNER OF SUCH COMMON AND CLASS A PREFERRED UNITS.  IF
PARENT SHALL ELECT TO EXERCISE ITS RIGHT TO PURCHASE COMMON AND CLASS A
PREFERRED UNITS UNDER THIS SECTION 8.6.B WITH RESPECT TO A NOTICE OF REDEMPTION,
IT SHALL SO NOTIFY THE REDEEMING PARTNER WITHIN TEN (10) BUSINESS DAYS AFTER THE
RECEIPT BY IT OF SUCH NOTICE OF REDEMPTION.  UNLESS PARENT SHALL EXERCISE ITS
RIGHT TO PURCHASE COMMON AND CLASS A PREFERRED UNITS FROM THE REDEEMING PARTNER
PURSUANT TO THIS SECTION 8.6.B, PARENT SHALL NOT HAVE ANY OBLIGATION TO THE
REDEEMING PARTNER OR THE PARTNERSHIP WITH RESPECT TO THE REDEEMING PARTNER’S
EXERCISE OF THE REDEMPTION RIGHT.  IN THE EVENT PARENT SHALL EXERCISE ITS RIGHT
TO PURCHASE COMMON AND CLASS A PREFERRED UNITS WITH RESPECT TO THE EXERCISE OF A
REDEMPTION RIGHT IN THE MANNER DESCRIBED IN THE FIRST SENTENCE OF THIS
SECTION 8.6.B, THE PARTNERSHIP SHALL HAVE NO OBLIGATION TO PAY ANY AMOUNT TO THE
REDEEMING PARTNER WITH RESPECT TO SUCH REDEEMING PARTNER’S EXERCISE OF SUCH
REDEMPTION RIGHT, AND EACH OF THE REDEEMING PARTNER, THE PARTNERSHIP, AND PARENT
SHALL TREAT THE TRANSACTION BETWEEN PARENT AND THE REDEEMING PARTNER, FOR
FEDERAL INCOME TAX PURPOSES, AS A SALE OF THE REDEEMING PARTNER’S COMMON AND
CLASS A PREFERRED UNITS.  EACH REDEEMING PARTNER AGREES TO EXECUTE SUCH
DOCUMENTS AS PARENT MAY REASONABLY REQUIRE IN CONNECTION WITH THE EXERCISE OF
THE REDEMPTION RIGHT.


 


C.                                     DURING THE THIRTY (30) DAY PERIOD (THE
“CONVERSION WINDOW”) FOLLOWING THE SEVENTH ANNIVERSARY OF THE EFFECTIVE DATE OF
THIS AGREEMENT, (I) EACH LIMITED PARTNER (OTHER THAN THE GENERAL PARTNER, PARENT
OR THEIR RESPECTIVE SUBSIDIARIES OR AFFILIATES OR ANY PARENT TRANSFEREE) SHALL
HAVE THE RIGHT (THE “CLASS A PUT RIGHT”) UPON WRITTEN NOTICE RECEIVED BY THE
PARTNERSHIP TO REQUIRE THE PARTNERSHIP TO REDEEM, ON OR BEFORE THE FIFTH (5TH)
BUSINESS DAY AFTER

 

48

--------------------------------------------------------------------------------


 

the last day of the Conversion Window, all or a portion of the Class A Preferred
Units held by such Limited Partner (other than Units listed on Exhibit E) for
cash at a redemption price per Class A Preferred Unit of $53.0315 (as adjusted
in accordance with the principles of Section 8.9.G hereof in the case of certain
dividends, subdivisions, or combinations with respect to the Class A Preferred
Units), provided that the Partnership may elect to satisfy its obligations under
the Class A Put Right by converting each applicable Class A Preferred Unit into
such number of Common Units that, as of the last day of the Conversion Window
(or the first Business Day thereafter if such last day is not a Business Day),
would be redeemable for cash equal to $53.0315 (adjusted as described above) if
a Notice of Redemption were delivered on such date or that Parent may elect to
assume the Partnership’s obligation under this Class A Put Right and may elect
to satisfy such obligations either in cash or REIT Shares with a Value
(determined using the last day of the Conversion Window (or the first Business
Day thereafter if such last day is not a Business Day) as the Valuation Date)
equal to $53.0315 (adjusted as described above); provided further that the
Class A Put Right shall be limited to an aggregate maximum of $75,000,000 and
(ii) the Partnership shall have the right (the “Class A Forced Conversion”) to
require all the Class A Preferred Unitholders to convert on thirty (30) days
notice, all but not less than all, of the Class A Preferred Units held by each
such Limited Partner (other than Units listed on Exhibit E) for that number of
Common Units that, as of the last Business Day before such notice is issued,
would be redeemable under Section 8.6.A hereof for cash equal to $82.3548 (as
adjusted in accordance with the principles of Section 8.9.G hereof in the case
of certain dividends, subdivisions, or combinations with respect to the Class A
Preferred Units) per Class A Preferred Unit to be converted by such Limited
Partner.  It is understood and agreed that the exercise and implementation of
the Class A Forced Conversion will be structured, to the extent possible, to
avoid triggering the recognition of taxable gain.  If the aggregate redemption
price of Class A Preferred Units tendered for redemption pursuant to the Class A
Put Right and the comparable right provided to Series N partnership unitholders
of Parent LP during the Conversion Window (the “Total Put Exercise”) would
exceed $75,000,000, the number of Class A Preferred Units and Series N units of
Parent LP that shall be redeemed pursuant to the Class A Put Right and the
comparable right provided to Series N partnership unitholders of Parent LP shall
be reduced pro rata among the Limited Partners and the Series N partnership
unitholders of Parent LP who elect to participate such that the Total Put
Exercise equals $75,000,000. The notice to be provided by the Partnership in
order to exercise the Class A Forced Conversion shall be in writing in the form
attached hereto as Exhibit G and shall specify (a) the effective date of the
Class A Forced Conversion, (b) the number of Common Units into which each
Class A Preferred Unit will be converted into pursuant to the Class A Forced
Conversion, (c) the number of Common Units into which each Class A Preferred
Units would convert pursuant to the conversion right in Section 8.9 hereof, and
(d) a statement that the holders of Class A Preferred Units may, in lieu of
having such Units converted pursuant to the Class A Forced Conversion, exercise
their rights to convert such Units pursuant to Section 8.9 by written notice to
the General Partner at the principal offices of the Partnership prior to the
effective date of the Class A Forced Conversion.


 


D.                                    NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY, NO LIMITED PARTNER MAY EXERCISE ANY REDEMPTION RIGHT THAT COULD
RESULT IN THE RECEIPT OF REIT SHARES PRIOR TO APRIL 25, 2006 (THE “LOCK-UP
PERIOD”); PROVIDED THAT, AFTER THE DEATH OF ANY SUCH LIMITED PARTNER, THE
FIDUCIARY OR OTHER AUTHORIZED REPRESENTATIVE OF SUCH LIMITED PARTNER’S ESTATE
SHALL BE

 

49

--------------------------------------------------------------------------------


 

entitled to deliver a Notice of Redemption to the General Partner during the
Lock-up Period with respect to Redemption Rights of Units (other than Units
listed in Exhibit E, which are subject to restrictions of Section 8.6.I hereof)
held by such deceased Limited Partner and to effect a redemption of such Units.


 


E.                                      NOTWITHSTANDING ANYTHING IN
SECTION 8.6.B HEREOF TO THE CONTRARY, IF THE DELIVERY OF REIT SHARES TO A
REDEEMING PARTNER ON THE SPECIFIED REDEMPTION DATE BY PARENT PURSUANT TO
SECTION 8.6.B HEREOF WOULD BE PROHIBITED UNDER THE ARTICLES OF AMENDMENT AND
RESTATEMENT OF PARENT OR PROHIBITED UNDER APPLICABLE FEDERAL OR STATE SECURITIES
LAWS OR REGULATIONS, THEN PARENT MAY NOT ELECT TO DELIVER REIT SHARES UNDER
SECTION 8.6.B HEREOF AND MUST SATISFY ANY OBLIGATIONS UNDER SUCH SECTION 8.6.B
IN CASH.


 


F.                                      IF, PURSUANT TO SECTION 8.6.B HEREOF,
PARENT ELECTS TO PAY THE REDEEMING PARTNER THE REDEMPTION AMOUNT IN THE FORM OF
REIT SHARES, THE TOTAL NUMBER OF REIT SHARES TO BE PAID TO THE REDEEMING PARTNER
IN EXCHANGE FOR THE REDEEMING PARTNER’S COMMON AND CLASS A PREFERRED UNITS SHALL
BE THE APPLICABLE REIT SHARES AMOUNT.  IF THIS AMOUNT IS NOT A WHOLE NUMBER OF
REIT SHARES, THE REDEEMING PARTNER SHALL BE PAID (I) THAT NUMBER OF REIT SHARES
WHICH EQUALS THE NEAREST WHOLE NUMBER LESS THAN SUCH AMOUNT PLUS (II) AN AMOUNT
OF CASH WHICH PARENT DETERMINES, IN ITS REASONABLE DISCRETION, TO REPRESENT THE
FAIR VALUE OF THE REMAINING FRACTIONAL REIT SHARE WHICH WOULD OTHERWISE BE
PAYABLE TO THE REDEEMING PARTNER.


 


G.                                     ALL COMMON AND CLASS A PREFERRED UNITS
DELIVERED FOR REDEMPTION SHALL BE DELIVERED TO THE PARTNERSHIP OR PARENT, AS THE
CASE MAY BE, FREE AND CLEAR OF ALL LIENS AND ENCUMBRANCES, AND NOTWITHSTANDING
ANYTHING CONTAINED HEREIN TO THE CONTRARY, NEITHER THE GENERAL PARTNER NOR THE
PARTNERSHIP SHALL BE UNDER ANY OBLIGATION TO ACQUIRE COMMON OR CLASS A PREFERRED
UNITS WHICH ARE OR MAY BE SUBJECT TO LIENS.  IF ANY STATE OR LOCAL PROPERTY
TRANSFER TAX IS PAYABLE AS A RESULT OF THE TRANSFER OF COMMON AND CLASS A
PREFERRED UNITS TO THE PARTNERSHIP OR PARENT PURSUANT TO THE REDEMPTION RIGHT,
THEN (I) EXCEPT AS PROVIDED IN CLAUSE (II), THE REDEEMING PARTNER SHALL ASSUME
AND PAY SUCH TRANSFER TAX, (II) IF SUCH REDEMPTION, WHEN COMBINED WITH PRIOR
REDEMPTIONS AND TRANSFERS, RESULTS IN A SPECIFIED THRESHOLD BEING SATISFIED SUCH
THAT THE REDEMPTION TRIGGERS A TRANSFER TAX THAT WAS NOT PAYABLE ON ACCOUNT OF
SUCH PRIOR REDEMPTIONS AND TRANSFERS (THE “CLIFF EFFECT TRANSFER TAX”), THEN THE
PARTNERSHIP SHALL ASSUME AND PAY SUCH CLIFF EFFECT TRANSFER TAX, AND (III) IF
ANY TRANSFER TAXES ARE PAYABLE ON ACCOUNT OF REDEMPTIONS OCCURRING AFTER THE
EVENT TRIGGERING THE CLIFF EVENT TRANSFER TAX, THEN THE APPLICABLE REDEEMING
PARTNER SHALL ASSUME AND PAY ANY TRANSFER TAXES PAYABLE AS A RESULT OF SUCH
SUBSEQUENT REDEMPTION.


 


H.                                    IN THE EVENT THAT THE PARTNERSHIP ISSUES
ADDITIONAL PARTNERSHIP INTERESTS PURSUANT TO SECTION 4.2.A HEREOF, THE GENERAL
PARTNER SHALL MAKE SUCH REVISIONS TO THIS SECTION 8.6 AS IT DETERMINES ARE
NECESSARY TO REFLECT THE ISSUANCE OF SUCH ADDITIONAL PARTNERSHIP INTERESTS
(INCLUDING SETTING FORTH ANY RESTRICTIONS ON THE EXERCISE OF THE REDEMPTION
RIGHT WITH RESPECT TO SUCH ADDITIONAL PARTNERSHIP INTERESTS).


 


I.                                         NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, THE PARTICIPATING LIMITED PARTNERS SHALL BE
PROHIBITED FROM EXERCISING THE REDEMPTION RIGHT IN THIS SECTION 8.6 OR THE
CONVERSION RIGHT IN SECTION 8.9 HEREOF WITH RESPECT TO THE CLASS A PREFERRED
UNITS SET FORTH ON EXHIBIT E ATTACHED HERETO, AS SUCH EXHIBIT MAY BE AMENDED
FROM TIME TO TIME,

 

50

--------------------------------------------------------------------------------


 

until the earlier of (i) August 31, 2010, and (ii) the waiver by the Partnership
or termination pursuant to Section 8.8.E hereof of the Partnership Call Right.

 

Section 8.7.  Participating Limited Partners’ Redemption Right

 


A.                                   REDEMPTION RIGHT


 

(1)                                  FOR A PERIOD OF THREE (3) MONTHS BEGINNING
ON AUGUST 31, 2007, THE PARTICIPATING LIMITED PARTNERS SHALL HAVE THE RIGHT (THE
“PARTICIPATING ELECTION RIGHT”) TO REQUIRE THE PARTNERSHIP TO REDEEM ON THIRTY
(30) DAYS NOTICE (THE “PARTICIPATING REDEMPTION DATE”) ALL, BUT NOT LESS THAN
ALL (SUBJECT TO THE ADJUSTMENTS DISCUSSED BELOW), OF THOSE CLASS A PREFERRED
UNITS HELD BY EACH SUCH PARTICIPATING LIMITED PARTNER AND SET FORTH ON EXHIBIT E
ATTACHED HERETO, AS SUCH EXHIBIT MAY BE AMENDED FROM TIME TO TIME, IN EXCHANGE
FOR AN IN-KIND DISTRIBUTION OF ALL OF THE LIMITED LIABILITY COMPANY INTERESTS IN
ROCHESTER MALLS, LLC (THE “ROCHESTER INTERESTS”) HELD BY THE PARTNERSHIP, WHICH
INTERESTS SHALL BE DISTRIBUTED TO THE PARTICIPATING LIMITED PARTNERS PRO RATA IN
PROPORTION TO THEIR RELATIVE OWNERSHIP OF THE TOTAL NUMBER OF CLASS A PREFERRED
UNITS DELIVERED IN REDEMPTION IN ACCORDANCE WITH THIS SECTION 8.7.  THE
PARTICIPATING ELECTION RIGHT SHALL BE EXERCISED PURSUANT TO A WRITTEN NOTICE
DELIVERED TO THE PARTNERSHIP BY THE PARTICIPATING LP REPRESENTATIVE.

 

(2)                                  IN CONNECTION WITH SUCH EXCHANGE THE
FOLLOWING ADJUSTMENTS SHALL BE MADE:

 

(I)                                     IF THERE IS A ROCHESTER DECREASE AMOUNT,
THEN THE TOTAL NUMBER OF CLASS A PREFERRED UNITS REQUIRED TO BE DELIVERED BY THE
PARTICIPATING LIMITED PARTNERS SHALL BE REDUCED BY A NUMBER OF CLASS A PREFERRED
UNITS EQUAL TO THE ROCHESTER DECREASE AMOUNT DIVIDED BY $62.39 (AS ADJUSTED IN
ACCORDANCE WITH THE PRINCIPLES OF SECTION 8.9.G IN THE CASE OF CERTAIN
DIVIDENDS, SUBDIVISIONS, OR COMBINATIONS WITH RESPECT TO THE CLASS A PREFERRED
UNITS) TO REFLECT THE DECREASE IN THE EQUITY VALUE OF THE ROCHESTER INTERESTS
SINCE THE EFFECTIVE DATE.  THE REDUCTION IN THE NUMBER OF CLASS A PREFERRED
UNITS DELIVERED SHALL BE MADE ON A PRO RATA BASIS AMONG THE HOLDERS OF THE
CLASS A PREFERRED UNITS SET FORTH ON EXHIBIT E ATTACHED HERETO, AS SUCH
EXHIBIT MAY BE AMENDED FROM TIME TO TIME.

 

(II)                                  IF THERE IS A ROCHESTER INCREASE AMOUNT,
THEN THE PARTICIPATING LIMITED PARTNERS SHALL BE REQUIRED TO SUPPLEMENT THE
CLASS A PREFERRED UNITS DELIVERED IN THE EXCHANGE WITH A CASH PAYMENT EQUAL TO
THE AMOUNT OF THE ROCHESTER INCREASE AMOUNT (THE “NET OWED AMOUNT”), SUBJECT TO
THE FOLLOWING SENTENCE.  IN THE EVENT THAT THERE IS A NET OWED AMOUNT PAYABLE ON
THE PARTICIPATING REDEMPTION DATE, THEN, PRIOR TO THE EFFECTIVE DATE OF SUCH
EXCHANGE AND IN LIEU OF A CASH PAYMENT, THE GENERAL PARTNER SHALL USE ITS GOOD
FAITH EFFORTS TO CAUSE ROCHESTER MALLS, LLC TO BORROW CASH IN AN AMOUNT EQUAL TO
THE NET OWED AMOUNT, WHICH CASH SHALL BE DISTRIBUTED BY ROCHESTER MALLS, LLC TO
THE PARTNERSHIP PRIOR TO THE PARTICIPATING REDEMPTION DATE.  ANY LOAN ARRANGED
PURSUANT TO THE FOREGOING (A “NET OWED AMOUNT FINANCING”) MAY BE OBTAINED FROM A
THIRD-PARTY OR FROM THE GENERAL PARTNER, PARENT OR PARENT LP, BUT SHALL IN

 

51

--------------------------------------------------------------------------------


 

NO EVENT BE OBTAINED FROM THE PARTNERSHIP.  SUCH NET OWED AMOUNT FINANCING SHALL
HAVE A TERM OF AT LEAST 2.5 YEARS AND SHALL BEAR A RATE OF INTEREST AND HAVE
SUCH OTHER TERMS AS AGREED UPON BETWEEN THE LENDER AND ROCHESTER MALLS, LLC. 
THE FINANCIAL, LEGAL AND ECONOMIC TERMS OF ANY SUCH NET OWED AMOUNT FINANCING
SHALL BE SUBJECT TO APPROVAL BY THE PARTICIPATING LP REPRESENTATIVE, WHICH
APPROVAL MAY NOT BE UNREASONABLY WITHHELD OR DELAYED.

 

(III)                               IN ADDITION TO THE FOREGOING ADJUSTMENTS,
THE NUMBER OF CLASS A PREFERRED UNITS OR OTHER CONSIDERATION DELIVERED BY THE
PARTICIPATING LIMITED PARTNERS IN THIS EXCHANGE SHALL BE ADJUSTED, UP OR DOWN AS
APPROPRIATE, AS A RESULT OF A CUSTOMARY WORKING CAPITAL ADJUSTMENT THAT TAKES
INTO ACCOUNT CHANGES IN THE WORKING CAPITAL (CURRENT ASSETS LESS CURRENT
LIABILITIES) OF ROCHESTER MALLS, LLC AND ITS SUBSIDIARIES OWNING DIRECTLY OR
INDIRECTLY THE ROCHESTER PROPERTIES BETWEEN THE EFFECTIVE DATE AND THE
CONSUMMATION OF THE PARTICIPATING ELECTION RIGHT, WITH THE OBJECTIVE THAT THERE
WILL BE NO NET WORKING CAPITAL IN THE ROCHESTER MALLS, LLC AT THE CONSUMMATION
OF THE PARTICIPATING ELECTION RIGHT.  SUCH ADJUSTMENT MAY BE SETTLED THROUGH THE
METHODS DESCRIBED IN EITHER CLAUSE (I) OR (II) ABOVE, AS APPROPRIATE.

 

(iv)                              If, at any time after the exercise of the
Participating Election Right, any of Parent, Parent LP, the Partnership, any
Parent Transferee, any owner of any Parent Transferee, or any of their
respective Affiliates receives the benefit (whether in cash or by means of an
offset to or reduction in any tax otherwise payable) of any Zone Credit
attributable to any of the Rochester Properties, then any such person who
receives such benefit shall promptly pay to the Participating Limited Partners
(pro rata in proportion to their relative ownership of Units delivered in
redemption in accordance with this Section 8.7) cash in an amount equal to the
actual benefit (net of applicable taxes, if any) received by them once such
benefit has been realized.  The following shall apply for purposes of this
Section 8.7(A)(2)(iv): (a) a benefit will be considered to be realized for
purposes of this Section 8.7(A)(2)(iv) on (1) the date on which the benefit is
received as a refund or credit of taxes, or (2) to the extent that the benefit
is not received as a refund or credit of taxes but rather is claimed as an item
that reduces liability for taxes (on a with and without basis), the date of
filing of the tax return that reflects such change in liability for taxes,
(b) notwithstanding anything herein to the contrary, Parent shall determine
whether, for purposes of this Section 8.7(A)(2)(iv), the extent to which a
benefit is available, if any, to any of Parent, Parent LP, the Partnership, any
Parent Transferee, any owner of any Parent Transferee or any of their respective
Affiliates hereunder, which determination shall be conclusive, provided that
such determination shall be reasonable and shall be made in good faith; (c) any
payment hereunder shall be required to be made solely to the Participating LP
Representative on behalf of each Participating Limited Partner; (d) any person
required to make a payment hereunder shall be entitled to deduct and withhold
from any such payment (1) any allocable reasonable out-of-pocket costs and
expenses incurred in qualifying for any Zone Credit and calculating the amount
of any payments hereunder and (2) any amounts that are required to be withheld
pursuant to the Code or any

 

52

--------------------------------------------------------------------------------


 

PROVISION OF STATE, LOCAL OR FOREIGN TAX LAW, WITH ANY AMOUNT SO WITHHELD BEING
TREATED FOR ALL PURPOSES AS HAVING BEEN PAID TO THE APPLICABLE PARTICIPATING
LIMITED PARTNER; (E) NO PAYMENT SHALL BE REQUIRED PURSUANT TO THIS PROVISION
UNLESS AND UNTIL THE AGGREGATE PAYMENT TO BE MADE HEREUNDER EXCEEDS $200,000;
(F) ANY BENEFIT REALIZED BY ANY PARTNER OF PARENT LP (OTHER THAN PARENT), ANY
WILMORITE LIMITED PARTNER (OR PERSON OTHER THAN PARENT LP OR ANY PARENT
TRANSFEREE WHO ACQUIRES THEIR INTEREST FROM A WILMORITE LIMITED PARTNER AFTER
THE EFFECTIVE DATE), OR ANY SHAREHOLDER OF PARENT, IN EACH CASE IN THEIR
CAPACITY AS SUCH, SHALL NOT BE SUBJECT TO THE PROVISIONS IN THIS
SECTION 8.7(A)(2)(IV),  EVEN IF SUCH PERSON IS OTHERWISE DEEMED AN AFFILIATE OF
ANY OF PARENT, PARENT LP, THE PARTNERSHIP, ANY PARENT TRANSFEREE OR ANY OWNER OF
ANY PARENT TRANSFEREE; (G) IF FOR ANY REASON THE BENEFIT RECEIVED BY PARENT,
PARENT LP, THE PARTNERSHIP, ANY PARENT TRANSFEREE, ANY OWNER OF ANY PARENT
TRANSFEREE, OR ANY OF THEIR RESPECTIVE AFFILIATES IS REQUIRED BY ANY
GOVERNMENTAL AUTHORITY TO BE REFUNDED IN WHOLE OR IN PART (INCLUDING INTEREST
AND PENALTIES), THEN THE PARTICIPATING LIMITED PARTNERS SHALL BE OBLIGATED TO
PROMPTLY REFUND ANY SUCH AMOUNT TO THE ORIGINAL PAYING PERSON; AND
(H) NOTWITHSTANDING THE FOREGOING, PARENT, PARENT LP, THE PARTNERSHIP, ANY
PARENT TRANSFEREE, ANY OWNER OF ANY PARENT TRANSFEREE AND ANY OF THEIR
RESPECTIVE AFFILIATES ARE NOT GUARANTEEING THAT ANY ZONE CREDITS ARE OR WILL BE
AVAILABLE AND THEREFORE SHALL NOT BE LIABLE FOR ANY PAYMENT AS SET FORTH IN
SECTION 8.7(A)(2)(IV) IF THE ZONE CREDITS ARE NOT REALIZED FOR ANY REASON,
INCLUDING BUT NOT LIMITED TO ANY FAILURE TO COMPLY WITH THE ADMINISTRATIVE AND
FILING REQUIREMENTS, THE TAX STATUS OF ANY PARENT TRANSFEREE OR ANY OWNER OF
PARENT TRANSFEREE, OR ON ACCOUNT OF ANY SUBSEQUENT TAX AUDIT OR CHANGE IN LAW.

 

(3)                                  AT THE CONSUMMATION OF THE PARTICIPATING
ELECTION RIGHT, THE PARTNERSHIP SHALL ALSO DELIVER A CASH AMOUNT TO THE
PARTICIPATING LIMITED PARTNERS EQUAL TO THE AMOUNT, IF ANY, OWING TO THE HOLDERS
OF THE CLASS A PREFERRED UNITS AS A RESULT OF ANY CUMULATIVE UNPAID CLASS A
PREFERRED RETURN AMOUNT AND THE PRO-RATED PREFERRED AMOUNT ATTRIBUTABLE TO SUCH
CLASS A PREFERRED UNITS AS OF THE PARTICIPATING REDEMPTION DATE.  EACH
PARTICIPATING LIMITED PARTNER SHALL HAVE NO RIGHT, WITH RESPECT TO ANY CLASS A
PREFERRED UNITS SO REDEEMED, TO RECEIVE ANY DISTRIBUTIONS WITH A PARTNERSHIP
RECORD DATE ON OR AFTER THE PARTICIPATING REDEMPTION DATE.  NOTWITHSTANDING
ANYTHING IN THIS AGREEMENT TO THE CONTRARY, EACH PARTICIPATING LIMITED PARTNER
MAY ASSIGN AND DELEGATE ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER
SECTIONS 8.7 AND 8.8 OF THIS AGREEMENT TO ANOTHER CLASS A PREFERRED UNITHOLDER
TO THE EXTENT OF SUCH PARTNER’S CLASS A PREFERRED UNITS OWNED OF RECORD OR
BENEFICIALLY, WHICH ARE NOT ALREADY SET FORTH ON EXHIBIT E HERETO.

 

(4)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, AN EXERCISE OF THE PARTICIPATING ELECTION RIGHT MAY BE
CONSUMMATED ONLY IF ALL CLASS A PREFERRED UNITS SUBJECT TO THE PARTICIPATING
ELECTION RIGHT ARE DELIVERED TO THE PARTNERSHIP FREE AND CLEAR OF ALL LIENS AND
ENCUMBRANCES (OTHER THAN THOSE THAT WILL BE TERMINATED AS OF THE EFFECTIVE DATE
OF THE REDEMPTION OF CLASS A PREFERRED UNITS PURSUANT TO THIS SECTION 8.7) OR
THE PARTNERSHIP WAIVES SUCH REQUIREMENT IN WRITING.  IF ANY STATE OR LOCAL
PROPERTY TRANSFER TAX IS PAYABLE AS A RESULT OF THE TRANSFER OF PREFERRED UNITS
TO THE PARTNERSHIP OR THE DISTRIBUTION OF THE ROCHESTER INTERESTS PURSUANT TO
THE PARTICIPATING

 

53

--------------------------------------------------------------------------------


 

ELECTION RIGHT, THE PARTICIPATING LIMITED PARTNERS SHALL ASSUME AND PAY SUCH
TRANSFER TAX PRO RATA IN PROPORTION TO THEIR OWNERSHIP OF THE PREFERRED UNITS
SET FORTH ON EXHIBIT E.

 

(5)                                  THE PARTNERSHIP SHALL TAKE ALL ACTIONS
NECESSARY TO EFFECTUATE THE TRANSFER OF THE ROCHESTER INTERESTS IN ACCORDANCE
WITH THIS SECTION 8.7, INCLUDING WITHOUT LIMITATION, SIMULTANEOUSLY TRANSFERRING
TO ROCHESTER MALLS, LLC OR A DESIGNEE, WITHOUT ANY ADDITIONAL CONSIDERATION,
OWNERSHIP OF ALL EQUITY INTERESTS OWNED BY THE PARTNERSHIP, THE GENERAL PARTNER
OR ANY OF THEIR RESPECTIVE AFFILIATES IN ANY ENTITY THAT SERVES AS MANAGER,
GENERAL PARTNER OR IN A SIMILAR CAPACITY OF ANY SUBSIDIARY OF ROCHESTER MALLS,
LLC OR ANY ENTITY THAT OWNS SUCH MANAGER, GENERAL PARTNER OR SUCH OTHER ENTITY,
EXCLUDING THE PARTNERSHIP OR THE GENERAL PARTNER AND ANY ENTITY THAT HOLDS
EQUITY INTERESTS IN EITHER THE PARTNERSHIP OR THE GENERAL PARTNER.  EACH
PARTICIPATING LIMITED PARTNER AGREES TO EXECUTE SUCH DOCUMENTS AS THE GENERAL
PARTNER MAY REASONABLY REQUIRE IN CONNECTION WITH THIS SECTION 8.7.

 


B.                                     PARTICIPATING LP REPRESENTATIVE


 

(1)                                  BY EXECUTION OF THIS AGREEMENT, EACH
PARTICIPATING LIMITED PARTNER HEREBY CONSTITUTES AND APPOINTS THOMAS C.
WILMOT, SR. TO BE EACH PARTICIPATING LIMITED PARTNER’S TRUE AND LAWFUL AGENT AND
ATTORNEY-IN-FACT, WITH FULL POWER AND AUTHORITY IN THE NAME, PLACE, AND STEAD OF
EACH PARTICIPATING LIMITED PARTNER TO TAKE ANY AND ALL ACTIONS, ON BEHALF OF THE
PARTICIPATING LIMITED PARTNERS, EXECUTE ANY AND ALL INSTRUMENTS ON BEHALF OF,
AND EXECUTE OR WAIVE ANY AND ALL RIGHTS OF, THE PARTICIPATING LIMITED PARTNERS
WITH RESPECT TO (I) THE MATTERS CONTEMPLATED BY SECTIONS 8.7 AND 8.8 AND ANY
OTHER PROVISIONS OF THIS AGREEMENT TO THE EXTENT SUCH PROVISIONS RELATE TO THE
ROCHESTER PROPERTIES OR THE PARTICIPATING LIMITED PARTNERS (IN THEIR CAPACITY AS
SUCH) AND (II) ANY OTHER SECTION OF THIS AGREEMENT IN CONNECTION WITH ANY
ARRANGEMENT INTENDED TO OBTAIN FOR THE PARTICIPATING LIMITED PARTNERS ADDITIONAL
BENEFITS ASSOCIATED WITH THE ZONE CREDITS, INCLUDING, WITHOUT LIMITATION, ANY
AMENDMENT TO ANY SECTION OF THIS AGREEMENT THAT WOULD OTHERWISE REQUIRE THE
WRITTEN CONSENT OF EACH PARTICIPATING LIMITED PARTNER (THE “PARTICIPATING LP
REPRESENTATIVE”).  THE PARTICIPATING LP REPRESENTATIVE MAY RESIGN UPON THIRTY
(30) DAYS WRITTEN NOTICE TO THE OTHER PARTICIPATING LIMITED PARTNERS AND THE
PARTNERSHIP.  NO BOND SHALL BE REQUIRED OF THE PARTICIPATING LP REPRESENTATIVE,
AND THE PARTICIPATING LP REPRESENTATIVE SHALL RECEIVE NO COMPENSATION FOR HIS
SERVICES.

 

(2)                                  THE PARTICIPATING LP REPRESENTATIVE SHALL
NOT BE LIABLE FOR ANY ACT DONE OR COMMITTED IN HIS CAPACITY AS THE PARTICIPATING
LP REPRESENTATIVE HEREUNDER.  THE PARTICIPATING LP REPRESENTATIVE MAY, IN ALL
QUESTIONS ARISING IN CONNECTION WITH THE EXERCISE OF HIS DUTIES, RELY ON THE
ADVICE OF COUNSEL OR OTHER ADVISORS OR EXPERTS AND THE PARTICIPATING LP
REPRESENTATIVE SHALL NOT BE LIABLE TO THE PARTICIPATING LIMITED PARTNERS FOR
ANYTHING DONE, OMITTED OR SUFFERED IN GOOD FAITH BY THE PARTICIPATING LP
REPRESENTATIVE BASED ON SUCH ADVICE.

 

(3)                                  THE PARTICIPATING LIMITED PARTNERS HEREBY
SEVERALLY, BUT NOT JOINTLY, AGREE TO INDEMNIFY THE PARTICIPATING LP
REPRESENTATIVE FOR, AND HOLD HIM HARMLESS AGAINST, ANY LOSS, LIABILITY OR
EXPENSE INCURRED WITHOUT GROSS NEGLIGENCE OR BAD

 

54

--------------------------------------------------------------------------------


 

FAITH ON THE PART OF THE PARTICIPATING LP REPRESENTATIVE AND ARISING OUT OF OR
IN CONNECTION WITH THE ACCEPTANCE OR ADMINISTRATION OF HIS DUTIES HEREUNDER.

 

(4)                                  IN THE EVENT THE INITIAL PARTICIPATING LP
REPRESENTATIVE BECOMES INCAPACITATED, OR RESIGNS AS THE PARTICIPATING LP
REPRESENTATIVE, THEN JUDY W. LINEHAN SHALL BECOME THE SUCCESSOR PARTICIPATING LP
REPRESENTATIVE.  IN THE EVENT SHE DIES, BECOMES INCAPACITATED OR RESIGNS AS
PARTICIPATING LP REPRESENTATIVE, A SUCCESSOR PARTICIPATING LP REPRESENTATIVE
SHALL BE ELECTED BY THE AFFIRMATIVE VOTE OF A MAJORITY-IN-INTEREST OF THE
PARTICIPATING LIMITED PARTNERS.  EACH SUCCESSOR PARTICIPATING LP REPRESENTATIVE
SHALL HAVE ALL THE POWER, AUTHORITY, RIGHTS, AND PRIVILEGES CONFERRED BY THIS
AGREEMENT UPON THE ORIGINAL PARTICIPATING LP REPRESENTATIVE, AND THE TERM
“PARTICIPATING LP REPRESENTATIVE” AS USED HEREIN SHALL BE DEEMED TO INCLUDE
SUCCESSOR PARTICIPATING LP REPRESENTATIVES.  A SUCCESSOR PARTICIPATING LP
REPRESENTATIVE SHALL EXECUTE A COUNTERPART SIGNATURE PAGE TO THIS AGREEMENT
EVIDENCING THE ACCEPTANCE OF HIS OR HER RESPONSIBILITIES AS THE PARTICIPATING LP
REPRESENTATIVE.

 

(5)                                  ALL ACTIONS TAKEN BY THE PARTICIPATING LP
REPRESENTATIVE HEREUNDER SHALL BE BINDING UPON THE PARTICIPATING LIMITED
PARTNERS AS IF EXPRESSLY CONFIRMED AND RATIFIED IN WRITING BY EACH OF THEM. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE PARTICIPATING LP
REPRESENTATIVE SHALL HAVE FULL POWER AND AUTHORITY TO INTERPRET ALL THE TERMS
AND PROVISIONS OF THIS AGREEMENT AND ALL OTHER ANCILLARY AGREEMENTS RELATED TO
OR ARISING IN CONNECTION WITH THE ADMINISTRATION OF HIS DUTIES HEREUNDER.  THE
PARTICIPATING LP REPRESENTATIVE AGREES TO EXECUTE SUCH DOCUMENTS AS PARENT MAY
REASONABLY REQUIRE.

 

(6)                                  UNTIL NOTIFIED IN WRITING BY A NOTICE
SIGNED BY A MAJORITY-IN-INTEREST OF THE PARTICIPATING LIMITED PARTNERS, THE
GENERAL PARTNER MAY RELY CONCLUSIVELY AND ACT UPON THE DIRECTIONS, INSTRUCTIONS
AND NOTICES OF THE PARTICIPATING LP REPRESENTATIVE FOR THE PURPOSES SET FORTH
HEREIN AND, THEREAFTER, UPON THE DIRECTIONS, INSTRUCTIONS AND NOTICES OF ANY
SUCCESSOR NAMED IN A WRITING EXECUTED BY A MAJORITY-IN-INTEREST OF THE
PARTICIPATING LIMITED PARTNERS.  IN ADDITION, THE PARTICIPATING LIMITED PARTNERS
ACKNOWLEDGE THAT THE GENERAL PARTNER MAY RELY EXCLUSIVELY UPON THE DIRECTIONS,
INSTRUCTIONS AND NOTICE OF THE PARTICIPATING LP REPRESENTATIVE FOR THE PURPOSES
SET FORTH HEREIN, NOTWITHSTANDING THE FACT THAT THE GENERAL PARTNER MAY HAVE
RECEIVED CONFLICTING DIRECTIONS, INSTRUCTIONS AND NOTICES FROM OTHER
PARTICIPATING LIMITED PARTNERS.

 


C.                                     CERTAIN EVENTS RELATED TO THE ROCHESTER
PROPERTIES


 

(1)                                  THE GENERAL PARTNER, PARTNERSHIP AND PARENT
AGREE TO MAINTAIN THE ROCHESTER PROPERTIES IN GOOD CONDITION, REASONABLE WEAR
AND TEAR EXCEPTED.  IN THE EVENT OF ANY DAMAGE, DESTRUCTION, CASUALTY OR OTHER
LOSS IN RESPECT OF ANY OF THE ROCHESTER PROPERTIES, THE GENERAL PARTNER SHALL BE
ENTITLED TO RECEIVE ANY INSURANCE PROCEEDS AND SHALL CAUSE THE APPLICABLE
ROCHESTER PROPERTY TO BE REBUILT OR RESTORED IN A MANNER COMMENSURATE WITH ITS
PRIOR QUALITY.  IN THE EVENT THAT ANY SUCH ROCHESTER PROPERTY IS NOT SO RESTORED
PRIOR TO THE EXERCISE OF THE PARTICIPATING ELECTION RIGHT OR THE PARTNERSHIP
CALL RIGHT, AS THE CASE MAY BE, THEN THE DISTRIBUTION OF THE ROCHESTER PROPERTY
OR PROPERTIES WITH RESPECT TO WHICH THE LOSS HAS OCCURRED SHALL BE DEFERRED, AND
A PROPORTIONATE NUMBER OF CLASS A PREFERRED UNITS (DETERMINED BASED ON THE
RELATIVE VALUES OF THE ROCHESTER

 

55

--------------------------------------------------------------------------------


 

PROPERTIES AS OF THE EFFECTIVE DATE) SHALL REMAIN OUTSTANDING AND SHALL NOT BE
REDEEMED, UNTIL SUCH ROCHESTER PROPERTY HAS BEEN RESTORED IN A MANNER
COMMENSURATE WITH ITS PRIOR QUALITY.

 

In the event of any condemnation with respect to the Rochester Properties, the
General Partner and the Participating LP Representative shall negotiate in good
faith an agreement to preserve and give effect to, as best as possible, the
rights and obligations of the Partnership and the Participating Limited Partners
contained in this Section 8.7 and Section 8.8 hereof, it being understood,
however, that no such agreement shall result in the Participating Limited
Partners receiving any of the net proceeds from such event, bearing the costs
associated with any repair or restoration of the Rochester Properties following
such an event, or otherwise bearing the risk of any loss resulting from such an
event.

 

(2)                                  IF THE PARTNERSHIP (OR ITS APPLICABLE
SUBSIDIARY OR AFFILIATE) EXERCISES ITS RIGHT OF FIRST REFUSAL TO PURCHASE ANY
PARTNERSHIP INTERESTS IN PITTSFORD PLAZA COMPANY, L.P. OR THE MARKETPLACE (ANY
SUCH INTERESTS, THE “ROFR INTERESTS”), THEN THE PARTICIPATING LP REPRESENTATIVE,
ON BEHALF OF THE PARTICIPATING LIMITED PARTNERS, SHALL HAVE THE RIGHT, BUT NOT
THE OBLIGATION, TO PURCHASE THE ROFR INTERESTS FROM THE PARTNERSHIP FOR THE SAME
PRICE PAID BY THE PARTNERSHIP PURSUANT TO THE RIGHT OF FIRST REFUSAL, PLUS ANY
AND ALL COSTS REASONABLY INCURRED BY THE PARTNERSHIP WITH RESPECT TO SUCH
PURCHASE; PROVIDED, HOWEVER, THAT SUCH RIGHT SHALL BE EXERCISABLE ONLY IF, AND
AT SUCH TIME AS, THE PARTICIPATING ELECTION RIGHT IS EXERCISED.  ANY ROFR
INTERESTS PURCHASED BY THE PARTNERSHIP SHALL NOT BE HELD DIRECTLY OR INDIRECTLY
BY ROCHESTER MALLS, LLC, AND SHALL NOT BE DIRECTLY OR INDIRECTLY SUBJECT TO THE
PARTICIPATING ELECTION RIGHT OR THE PARTNERSHIP CALL RIGHT.

 

If, upon such right of first refusal becoming exercisable, the Partnership (or
its applicable Subsidiary) determines in its sole discretion not to purchase the
ROFR Interests, the Partnership shall provide the Participating LP
Representative with the opportunity to purchase the applicable ROFR Interests
pursuant to the terms of the right of first refusal.  If the Participating LP
Representative so elects, the Partnership shall use its reasonable best efforts
to purchase (or cause its applicable Subsidiary to purchase) for or on behalf
of, and to assign, whether actually or beneficially, the ROFR Interests to the
Participating LP Representative or his designee at the same cost paid by the
Partnership pursuant to the right of first refusal; provided, however that any
and all costs reasonably incurred by the Partnership with respect to such
purchase and assignment shall be reimbursed by the Participating LP
Representative or his designee.  If the Participating LP Representative or his
designee purchases the ROFR Interests, the Partnership shall have the right, but
not the obligation, to purchase the ROFR Interests for the same price paid by
the Participating LP Representative or his designee; provided, however, that
such right shall be exercisable only if, and at such time as, both (i) the
Participating Election Right has expired and (ii) the Partnership Call Right has
expired or been waived.

 

If, upon any right of first refusal becoming exercisable, neither the
Partnership nor the Participating LP Representative elects to purchase the ROFR
Interests, the Partnership shall provide Parent LP with the opportunity to
purchase the

 

56

--------------------------------------------------------------------------------

 


 

applicable ROFR Interests pursuant to the terms of the right of first refusal. 
If Parent LP so elects, the Partnership shall use its reasonable best efforts to
purchase (or cause its applicable Subsidiary to purchase) for or on behalf of,
and to assign, whether actually or beneficially, the ROFR Interests to Parent LP
or its designee at the same cost paid by the Partnership pursuant to the right
of first refusal; provided, however that any and all costs reasonably incurred
by the Partnership with respect to such purchase and assignment shall be
reimbursed by Parent LP or its designee.

 


D.            NON-COMPETITION

 

(1)           PARENT AND PARENT LP HEREBY AGREE THAT FOR A PERIOD OF TEN
(10) YEARS COMMENCING ON THE EFFECTIVE DATE, PARENT AND PARENT LP WILL NOT,
WITHOUT THE EXPRESS WRITTEN CONSENT OF THE PARTICIPATING LP REPRESENTATIVE,
DIRECTLY OR INDIRECTLY, WITHIN A 10-MILE RADIUS OF EACH OF THE ROCHESTER
PROPERTIES, (I) ENGAGE IN ANY ACTIVITY WHICH IS COMPETITIVE IN ANY MANNER WITH
THE BUSINESS OF ROCHESTER MALLS, LLC, AS CURRENTLY CONDUCTED, INTENDED TO BE
CONDUCTED OR CONDUCTED AS OF THE PARTICIPATING REDEMPTION DATE, OR
(II) PARTICIPATE OR INVEST IN, OR PROVIDE FINANCING TO, ANY COMPANY, BUSINESS,
ORGANIZATION, DIVISION, BUSINESS UNIT OR PERSON IN THE BUSINESS OF OWNING,
OPERATING, LEASING, DEVELOPING OR MANAGING A RETAIL SHOPPING MALL WITHIN SUCH
10-MILE RADIUS, PROVIDED, HOWEVER, THAT PARENT AND PARENT LP SHALL NOT BE IN
VIOLATION OF THIS SECTION 8.7.D TO THE EXTENT THAT IT OWNS OR OPERATES A
PROPERTY WHICH WOULD OTHERWISE VIOLATE THIS SECTION 8.7.D IF SUCH PROPERTY
BECAME OWNED BY PARENT OR PARENT LP AS PART OF A SALE, MERGER, CONSOLIDATION OR
OTHER BUSINESS COMBINATION INVOLVING THE GENERAL PARTNER THAT COMPLIES WITH
SECTION 11.2.B HEREOF.  FURTHER, PARENT AND PARENT LP EXPRESSLY AGREE THAT UPON
THE EXERCISE OF THE PARTICIPATING ELECTION RIGHT, PARENT AND PARENT LP WILL TAKE
ANY ACTION NECESSARY TO ACKNOWLEDGE AND REAFFIRM IN WRITING ITS OBLIGATIONS IN
THIS SECTION 8.7.D IN ANY MANNER AS MAY BE REQUESTED BY PARTICIPATING LP
REPRESENTATIVE.

 

(2)           IT IS SPECIFICALLY UNDERSTOOD AND AGREED THAT ANY BREACH OF THE
PROVISIONS OF THIS SECTION 8.7.D BY PARENT OR PARENT LP WILL RESULT IN
IRREPARABLE INJURY TO THE PARTICIPATING LIMITED PARTNERS, THAT THE REMEDY AT LAW
ALONE WILL BE AN INADEQUATE REMEDY FOR SUCH BREACH AND THAT, IN ADDITION TO ANY
OTHER REMEDY IT MAY HAVE, THE PARTICIPATING LIMITED PARTNERS SHALL BE ENTITLED
TO ENFORCE THE SPECIFIC PERFORMANCE OF THIS SECTION 8.7.D AGAINST THE OTHER
PARTIES HERETO THROUGH BOTH TEMPORARY AND PERMANENT INJUNCTIVE RELIEF WITHOUT
THE NECESSITY OF PROVING ACTUAL DAMAGES, BUT WITHOUT LIMITATION OF THEIR RIGHT
TO DAMAGES AND ANY AND ALL OTHER REMEDIES AVAILABLE TO THEM, IT BEING UNDERSTOOD
THAT INJUNCTIVE RELIEF IS IN ADDITION TO, AND NOT IN LIEU OF, SUCH OTHER
REMEDIES.  IN THE EVENT THAT ANY COVENANT CONTAINED IN THIS SECTION 8.7.D SHALL
BE DETERMINED BY ANY COURT OF COMPETENT JURISDICTION TO BE UNENFORCEABLE BY
REASON OF ITS EXTENDING FOR TOO GREAT A PERIOD OF TIME OR OVER TOO GREAT A
GEOGRAPHICAL AREA OR BY REASON OF ITS BEING TOO EXTENSIVE IN ANY OTHER RESPECT,
IT SHALL BE INTERPRETED TO EXTEND ONLY OVER THE MAXIMUM PERIOD OF TIME FOR WHICH
IT MAY BE ENFORCEABLE AND/OR OVER THE MAXIMUM GEOGRAPHICAL AREA AS TO WHICH IT
MAY BE ENFORCEABLE AND/OR TO THE MAXIMUM EXTENT IN ALL OTHER RESPECTS AS TO
WHICH IT MAY BE ENFORCEABLE, ALL AS DETERMINED BY SUCH COURT IN SUCH ACTION. 
THE EXISTENCE OF ANY CLAIM OR CAUSE OF ACTION WHICH PARENT OR PARENT LP MAY HAVE
AGAINST ANY

 

57

--------------------------------------------------------------------------------


 

OF THE PARTICIPATING LIMITED PARTNERS SHALL NOT CONSTITUTE A DEFENSE OR BAR TO
THE ENFORCEMENT OF ANY OF THE PROVISIONS OF THIS SECTION 8.7.D.

 

(3)           THE PROVISIONS OF THIS SECTION 8.7.D WERE NEGOTIATED IN GOOD FAITH
BY THE PARTIES HERETO, AND THE PARTIES HERETO AGREE THAT SUCH PROVISIONS ARE
REASONABLE AND ARE NOT MORE RESTRICTIVE THAN NECESSARY TO PROTECT THE LEGITIMATE
INTERESTS OF THE PARTIES HERETO.

 

Section 8.8.  Partnership Call Right

 


A.            FOR A PERIOD OF THREE (3) MONTHS BEGINNING ON DECEMBER 1, 2009,
THE GENERAL PARTNER SHALL HAVE THE RIGHT (THE “PARTNERSHIP CALL RIGHT”) TO
REQUIRE THE PARTICIPATING LIMITED PARTNERS TO REDEEM ON THIRTY (30) DAYS NOTICE
(THE “SPECIFIED CALL DATE”) ALL, BUT NOT LESS THAN ALL (SUBJECT TO THE
ADJUSTMENTS DISCUSSED BELOW), OF THOSE CLASS A PREFERRED UNITS HELD BY EACH SUCH
PARTICIPATING LIMITED PARTNER AND SET FORTH ON EXHIBIT E ATTACHED HERETO, AS
SUCH EXHIBIT MAY BE AMENDED FROM TIME TO TIME, IN EXCHANGE FOR AN IN-KIND
DISTRIBUTION OF ALL OF THE ROCHESTER PROPERTIES INTERESTS HELD BY THE
PARTNERSHIP, WHICH INTERESTS SHALL BE DISTRIBUTED TO THE PARTICIPATING LIMITED
PARTNERS PRO RATA IN PROPORTION TO THEIR RELATIVE OWNERSHIP OF THE TOTAL NUMBER
OF CLASS A PREFERRED UNITS DELIVERED IN REDEMPTION IN ACCORDANCE WITH THIS
SECTION 8.8.  THE PARTNERSHIP CALL RIGHT SHALL BE EXERCISED PURSUANT TO A
WRITTEN NOTICE DELIVERED TO THE PARTICIPATING LIMITED PARTNERS BY THE
PARTNERSHIP.


 


B.            IN CONNECTION WITH SUCH EXCHANGE THE FOLLOWING ADJUSTMENTS SHALL
BE MADE:


 

(1)           IF THERE IS A ROCHESTER DECREASE AMOUNT, THEN THE TOTAL NUMBER OF
CLASS A PREFERRED UNITS REQUIRED TO BE DELIVERED BY THE PARTICIPATING LIMITED
PARTNERS SHALL BE REDUCED BY A NUMBER OF CLASS A PREFERRED UNITS EQUAL TO THE
ROCHESTER DECREASE AMOUNT DIVIDED BY $62.39 (AS ADJUSTED IN ACCORDANCE WITH THE
PRINCIPLES OF SECTION 8.9.G IN THE CASE OF CERTAIN DIVIDENDS, SUBDIVISIONS, OR
COMBINATIONS WITH RESPECT TO THE CLASS A PREFERRED UNITS) TO REFLECT THE
DECREASE IN THE EQUITY VALUE OF THE ROCHESTER INTERESTS SINCE THE EFFECTIVE
DATE.  THE REDUCTION IN THE NUMBER OF CLASS A PREFERRED UNITS DELIVERED SHALL BE
MADE ON A PRO RATA BASIS AMONG THE HOLDERS OF THE CLASS A PREFERRED UNITS SET
FORTH ON EXHIBIT E ATTACHED HERETO, AS SUCH EXHIBIT MAY BE AMENDED FROM TIME TO
TIME.

 

(2)           IF THERE IS A ROCHESTER INCREASE AMOUNT, THEN THE PARTICIPATING
LIMITED PARTNERS SHALL BE REQUIRED TO SUPPLEMENT THE CLASS A PREFERRED UNITS
DELIVERED IN THE EXCHANGE WITH A CASH PAYMENT EQUAL TO THE NET OWED AMOUNT,
SUBJECT TO THE FOLLOWING SENTENCE.  IN THE EVENT THAT THERE IS A NET OWED AMOUNT
PAYABLE ON THE SPECIFIED CALL DATE, THEN, PRIOR TO THE EFFECTIVE DATE OF SUCH
EXCHANGE AND IN LIEU OF A CASH PAYMENT, THE GENERAL PARTNER SHALL USE ITS GOOD
FAITH EFFORTS TO CAUSE ROCHESTER MALLS, LLC TO BORROW CASH IN AN AMOUNT EQUAL TO
THE NET OWED AMOUNT, WHICH CASH SHALL BE DISTRIBUTED BY ROCHESTER MALLS, LLC TO
THE PARTNERSHIP PRIOR TO THE SPECIFIED CALL DATE.  SUCH NET OWED AMOUNT
FINANCING MAY BE OBTAINED FROM A THIRD-PARTY OR FROM THE GENERAL PARTNER, PARENT
OR PARENT LP, BUT SHALL IN NO EVENT BE OBTAINED FROM THE PARTNERSHIP.  SUCH NET
OWED AMOUNT FINANCING SHALL HAVE A TERM OF AT LEAST 2.5 YEARS

 

58

--------------------------------------------------------------------------------


 

AND SHALL BEAR A RATE OF INTEREST AND HAVE SUCH OTHER TERMS AS AGREED UPON
BETWEEN THE LENDER AND ROCHESTER MALLS, LLC.  THE FINANCIAL, LEGAL AND ECONOMIC
TERMS OF ANY SUCH NET OWED AMOUNT FINANCING SHALL BE SUBJECT TO APPROVAL BY THE
PARTICIPATING LP REPRESENTATIVE, WHICH APPROVAL MAY NOT BE UNREASONABLY WITHHELD
OR DELAYED.

 

(3)           IN ADDITION TO THE FOREGOING ADJUSTMENTS, THE NUMBER OF CLASS A
PREFERRED UNITS OR OTHER CONSIDERATION DELIVERED BY THE PARTICIPATING LIMITED
PARTNERS IN THIS EXCHANGE SHALL BE ADJUSTED, UP OR DOWN AS APPROPRIATE, AS A
RESULT OF A CUSTOMARY WORKING CAPITAL ADJUSTMENT THAT TAKES INTO ACCOUNT CHANGES
IN THE WORKING CAPITAL (CURRENT ASSETS LESS CURRENT LIABILITIES) OF ROCHESTER
MALLS, LLC AND ITS SUBSIDIARIES OWNING DIRECTLY OR INDIRECTLY THE ROCHESTER
PROPERTIES BETWEEN THE EFFECTIVE DATE AND THE CONSUMMATION OF THE PARTNERSHIP
CALL RIGHT, WITH THE OBJECTIVE THAT THERE WILL BE NO NET WORKING CAPITAL IN THE
ROCHESTER MALLS, LLC AT THE CONSUMMATION OF THE PARTNERSHIP CALL RIGHT.  SUCH
ADJUSTMENT MAY BE SETTLED THROUGH THE METHODS DESCRIBED IN EITHER CLAUSE (1) OR
(2) ABOVE, AS APPROPRIATE.

 


C.            AT THE CONSUMMATION OF THE PARTNERSHIP CALL RIGHT, THE PARTNERSHIP
SHALL ALSO DELIVER A CASH AMOUNT TO THE PARTICIPATING LIMITED PARTNERS EQUAL TO
THE AMOUNT, IF ANY, OWING TO THE HOLDERS OF THE CLASS A PREFERRED UNITS AS A
RESULT OF ANY CUMULATIVE UNPAID CLASS A PREFERRED RETURN AMOUNT AND THE
PRO-RATED PREFERRED AMOUNT ATTRIBUTABLE TO SUCH CLASS A PREFERRED UNITS AS OF
THE SPECIFIED CALL DATE.  EACH PARTICIPATING LIMITED PARTNER SHALL HAVE NO
RIGHT, WITH RESPECT TO ANY CLASS A PREFERRED UNITS SO REDEEMED, TO RECEIVE ANY
DISTRIBUTIONS WITH A PARTNERSHIP RECORD DATE ON OR AFTER THE SPECIFIED CALL
DATE.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, EACH
PARTICIPATING LIMITED PARTNER MAY ASSIGN AND DELEGATE ALL OR A PORTION OF ITS
RIGHTS AND OBLIGATIONS UNDER SECTION 8.7 HEREOF AND THIS SECTION 8.8 TO ANOTHER
CLASS A PREFERRED UNITHOLDER TO THE EXTENT OF SUCH PARTNER’S CLASS A PREFERRED
UNITS OWNED OF RECORD OR BENEFICIALLY, WHICH ARE NOT ALREADY SET FORTH ON
EXHIBIT E HERETO.


 


D.            ALL CLASS A PREFERRED UNITS DELIVERED FOR REDEMPTION SHALL BE
DELIVERED TO THE PARTNERSHIP OR THE GENERAL PARTNER, AS THE CASE MAY BE, FREE
AND CLEAR OF ALL LIENS AND ENCUMBRANCES (OTHER THAN THOSE THAT WILL BE
TERMINATED AS OF THE EFFECTIVE DATE OF THE REDEMPTION OF CLASS A PREFERRED UNITS
PURSUANT TO THIS SECTION 8.8) UNLESS THE PARTNERSHIP WAIVES SUCH REQUIREMENT IN
WRITING.  IF ANY STATE OR LOCAL PROPERTY TRANSFER TAX IS PAYABLE AS A RESULT OF
THE TRANSFER OF CLASS A PREFERRED UNITS TO THE PARTNERSHIP OR THE GENERAL
PARTNER PURSUANT TO THE PARTNERSHIP CALL RIGHT, THE PARTNERSHIP SHALL ASSUME AND
PAY SUCH TRANSFER TAX.


 


E.             OTHER THAN PURSUANT TO SECTION 8.7 HEREOF OR THIS SECTION 8.8,
THE PARTNERSHIP SHALL NOT SELL, TRANSFER OR OTHERWISE DISPOSE OF ANY OF THE
ROCHESTER INTERESTS OR ANY DIRECT OR INDIRECT INTERESTS IN THE ROCHESTER
PROPERTIES ON OR BEFORE DECEMBER 1, 2007 (THE “EXPIRATION DATE”), PROVIDED,
HOWEVER, THAT A SALE, MERGER, CONSOLIDATION OR OTHER BUSINESS COMBINATION
INVOLVING THE GENERAL PARTNER SHALL NOT CONSTITUTE A VIOLATION OF THIS
SECTION 8.8.E SO LONG AS SUCH TRANSACTION COMPLIES WITH SECTION 11.2.B.  IN THE
EVENT OF ANY SALE, TRANSFER, OR OTHER DISPOSITION BY THE PARTNERSHIP OF ANY OF
THE ROCHESTER INTERESTS OR ANY DIRECT OR INDIRECT INTEREST IN ONE OR MORE OF THE
LAND OR IMPROVEMENTS CONSTITUTING THE ROCHESTER PROPERTIES PRIOR TO THE LAPSE OR
EXERCISE OF THE PARTNERSHIP CALL RIGHT (OTHER THAN BY REASON OF THE COMPLETE OR
PARTIAL DESTRUCTION, CASUALTY, LOSS, CONDEMNATION OR INVOLUNTARY CONVERSION OF
SUCH LAND OR IMPROVEMENTS), THE PARTNERSHIP CALL RIGHT SHALL IMMEDIATELY
TERMINATE AND BE OF NO FURTHER FORCE

 

59

--------------------------------------------------------------------------------


 

or effect.  Notwithstanding any other provision of this Agreement otherwise
permitting an action or obligation, the General Partner, the Partnership and
Parent shall not take any other action, or fail to take any other action, or
enter into any other obligations (including Encumbrances) that would reasonably
be expected to impair or hinder the parties’ ability to, or delay the, transfer
of the Rochester Interests upon exercise of the rights in either Section 8.7
hereof or this Section 8.8 or that would be reasonably expected to impair the
value of the Rochester Properties; provided, however that the Participating LP
Representative has first given notice to the Partnership that a breach of the
foregoing has occurred and a reasonable time to cure such violation provided
that in no event shall such cure period impair in any respect, the exercise of
the Participating Election Right provided, further, that no action taken with
the approval of the Participating LP Representative pursuant to Section 7.1.B
hereof, and no action failed to be taken because consent was requested but not
granted pursuant to Section 7.1.B hereof shall be deemed to violate this
Section 8.8.E.


 


F.             EACH PARTICIPATING LIMITED PARTNER AGREES TO EXECUTE SUCH
DOCUMENTS AS THE GENERAL PARTNER MAY REASONABLY REQUIRE IN CONNECTION WITH THIS
SECTION 8.8.


 

Section 8.9.  Class A Preferred Unit Conversion Right

 


A.            EACH CLASS A PREFERRED UNITHOLDER SHALL HAVE THE RIGHT TO CONVERT
AT ANY TIME (AND FROM TIME TO TIME) ALL OR A PORTION OF ITS CLASS A PREFERRED
UNITS INTO COMMON UNITS (BASED UPON THE CONVERSION RATE (AS DEFINED BELOW)).  IN
THE EVENT OF A CONVERSION OF CLASS A PREFERRED UNITS INTO COMMON UNITS
HEREUNDER, ANY CUMULATIVE UNPAID CLASS A PREFERRED RETURN AMOUNT AND THE
PRO-RATED PREFERRED AMOUNT ATTRIBUTABLE TO SUCH UNITS BEING CONVERTED SHALL BE
PAID TO THE CONVERTING CLASS A PREFERRED UNITHOLDER IN CASH AS OF THE CONVERSION
DATE (AS DEFINED BELOW).  THE CLASS A PREFERRED UNITS SHALL BE CONVERTED INTO
COMMON UNITS AS FOLLOWS: THE NUMBER OF COMMON UNITS WHICH A CLASS A PREFERRED
UNITHOLDER SHALL BE ENTITLED TO RECEIVE UPON CONVERSION SHALL BE THE PRODUCT
OBTAINED BY MULTIPLYING THE CONVERSION RATE BY THE NUMBER OF CLASS A PREFERRED
UNITS BEING CONVERTED AT SUCH TIME.  THE “CONVERSION RATE” SHALL BE THE QUOTIENT
OBTAINED BY DIVIDING THE CLASS A LIQUIDATION PREFERENCE BY THE CONVERSION
PRICE.  THE “CONVERSION PRICE,” SHALL, EXCEPT AS ADJUSTED PURSUANT TO
SECTION 8.9.G HEREOF, BE $74.868.


 


B.            IN THE EVENT THAT ANY CLASS A PREFERRED UNITHOLDER DESIRES TO
CONVERT ANY OR ALL OF SUCH HOLDER’S CLASS A PREFERRED UNITS INTO COMMON UNITS
PURSUANT TO THIS SECTION 8.9, SUCH HOLDER SHALL DELIVER TO THE GENERAL PARTNER
AT THE PRINCIPAL OFFICES OF THE PARTNERSHIP, OR AT SUCH OTHER OFFICE AS MAY BE
DESIGNATED BY THE PARTNERSHIP FOR NOTATION, A WRITTEN NOTICE CONTAINING THE
NUMBER OF CLASS A PREFERRED UNITS THAT SUCH HOLDER INTENDS TO CONVERT, THE
BALANCE OF CLASS A PREFERRED UNITS RETAINED BY THE CLASS A PREFERRED UNITHOLDER
AND, IF APPLICABLE, THE CERTIFICATE OR CERTIFICATES EVIDENCING SUCH CLASS A
PREFERRED UNITS.  THE GENERAL PARTNER SHALL UPDATE THE BOOKS AND RECORDS OF THE
PARTNERSHIP IN ACCORDANCE WITH THE CONVERSION AND SHALL DELIVER A WRITTEN NOTICE
TO THE CLASS A PREFERRED UNITHOLDER SPECIFYING (I) THAT SUCH CLASS A PREFERRED
UNITS HAVE BEEN CONVERTED, (II) THE NUMBER OF COMMON UNITS INTO WHICH SUCH
CLASS A PREFERRED UNITS WERE CONVERTED AND (III) THE BALANCE OF CLASS A
PREFERRED UNITS HELD BY SUCH HOLDER, IF ANY.  TO THE EXTENT THAT SUCH CLASS A
PREFERRED UNITS OR COMMON UNITS ARE CERTIFICATED, THE GENERAL PARTNER SHALL
ISSUE CERTIFICATES REPRESENTING THE CLASS A PREFERRED UNITS, IF APPLICABLE, AND
COMMON UNITS AFTER GIVING EFFECT TO THE CONVERSION OF THE CLASS A PREFERRED
UNITS TO SUCH HOLDER.  THE HOLDER ENTITLED TO RECEIVE THE COMMON UNITS ISSUABLE
UPON SUCH CONVERSION SHALL BE


 


60

--------------------------------------------------------------------------------



 

deemed for all purposes the record holder of such Common Units as of the close
of business on the date immediately preceding the date on which the notice of
conversion referenced above is received by the General Partner (hereinafter, the
“Conversion Date”).


 


C.            THE CONVERTING LIMITED PARTNER’S RIGHT TO RECEIVE THE COMMON
DISTRIBUTION AMOUNT WITH RESPECT TO THE CALENDAR QUARTER IN WHICH SUCH CLASS A
PREFERRED UNITS ARE CONVERTED SHALL BE PRO-RATED FOR THE PERIOD COMMENCING AS OF
THE DAY AFTER THE CONVERSION DATE AND ENDING AS OF THE END OF THE CALENDAR
QUARTER, BASED ON A 360-DAY YEAR OF TWELVE 30-DAY MONTHS.


 


D.            IF AT ANY TIME PRIOR TO CONVERSION OF A LIMITED PARTNER’S CLASS A
PREFERRED UNITS, THE GENERAL PARTNER DECLARES A DISTRIBUTION IN ACCORDANCE WITH
ARTICLE V HEREOF AND ESTABLISHES THE DATE FOR PAYMENT OF SUCH DISTRIBUTION ON A
DATE OTHER THAN THE PARTNERSHIP RECORD DATE, THE HOLDER OF CLASS A PREFERRED
UNITS AT THE CLOSE OF BUSINESS ON THE PARTNERSHIP RECORD DATE SHALL BE ENTITLED
TO RECEIVE THE DISTRIBUTION PAYABLE ON SUCH CLASS A PREFERRED UNITS ON THE
CORRESPONDING PARTNERSHIP PAYMENT DATE NOTWITHSTANDING THE CONVERSION OF SUCH
CLASS A PREFERRED UNITS FOLLOWING SUCH PARTNERSHIP RECORD DATE AND PRIOR TO SUCH
PARTNERSHIP PAYMENT DATE.  EXCEPT AS PROVIDED ABOVE, THE PARTNERSHIP SHALL MAKE
NO PAYMENT OR ALLOWANCES FOR UNPAID DISTRIBUTIONS, WHETHER OR NOT IN ARREARS, ON
CONVERTED CLASS A PREFERRED UNITS OR FOR DISTRIBUTIONS ON THE COMMON UNITS
ISSUED UPON SUCH CONVERSION.


 


E.             NO FRACTIONAL COMMON UNITS SHALL BE ISSUED UPON CONVERSION OF THE
CLASS A PREFERRED UNITS INTO COMMON UNITS, AND, IN LIEU THEREOF, THE PARTNERSHIP
SHALL PAY A CASH ADJUSTMENT IN AN AMOUNT EQUAL TO THE SAME FRACTION OF THE CASH
AMOUNT DETERMINED AS OF THE BUSINESS DAY WHICH IMMEDIATELY PRECEDES THE
CONVERSION DATE.


 


F.             NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, THE
PARTICIPATING LIMITED PARTNERS SHALL BE PROHIBITED FROM EXERCISING THE
REDEMPTION RIGHT IN SECTION 8.6 HEREOF OR THE CONVERSION RIGHT IN SECTION 8.9
HEREOF WITH RESPECT TO THE CLASS A PREFERRED UNITS SET FORTH ON EXHIBIT E
ATTACHED HERETO, AS SUCH EXHIBIT MAY BE AMENDED FROM TIME TO TIME, UNTIL THE
EARLIER OF (I) AUGUST 31, 2010, AND (II) THE WAIVER BY THE PARTNERSHIP OR
TERMINATION PURSUANT TO SECTION 8.8.E HEREOF OF THE PARTNERSHIP CALL RIGHT.


 


G.            ADJUSTMENTS; CHANGE IN CONTROL TRANSACTIONS

 

(1)           IN THE EVENT THE GENERAL PARTNER SHALL AT ANY TIME (I) PAY A
DIVIDEND OR MAKE A DISTRIBUTION TO HOLDERS OF COMMON UNITS IN THE FORM OF
ADDITIONAL COMMON UNITS, (II) SUBDIVIDE THE PARTNERSHIP’S OUTSTANDING COMMON
UNITS INTO A LARGER NUMBER OF COMMON UNITS, OR (III) COMBINE THE PARTNERSHIP’S
OUTSTANDING COMMON UNITS INTO A SMALLER NUMBER OF COMMON UNITS, THE CONVERSION
PRICE SHALL BE ADJUSTED BY MULTIPLYING THE CONVERSION PRICE BY A FRACTION, THE
DENOMINATOR OF WHICH SHALL BE THE NUMBER OF COMMON UNITS OUTSTANDING IMMEDIATELY
AFTER SUCH DIVIDEND, DISTRIBUTION, SUBDIVISION, COMBINATION OR RECLASSIFICATION
AND THE NUMERATOR OF WHICH SHALL BE THE NUMBER OF COMMON UNITS OUTSTANDING
IMMEDIATELY PRIOR TO SUCH DIVIDEND, DISTRIBUTION, SUBDIVISION, COMBINATION OR
RECLASSIFICATION. AN ADJUSTMENT MADE PURSUANT TO THIS CLAUSE (1) SHALL BECOME
EFFECTIVE IMMEDIATELY UPON THE OPENING OF BUSINESS ON THE DAY FOLLOWING THE
RECORD DATE IN THE CASE OF A DIVIDEND OR DISTRIBUTION (EXCEPT AS PROVIDED IN
CLAUSE (4) OF

 

61

--------------------------------------------------------------------------------


 

THIS SECTION 8.9.G) AND SHALL BECOME EFFECTIVE IMMEDIATELY UPON THE OPENING OF
BUSINESS ON THE DAY FOLLOWING THE EFFECTIVE DATE IN THE CASE OF A SUBDIVISION,
COMBINATION OR RECLASSIFICATION.

 

(2)           WHENEVER THE CONVERSION PRICE SHALL BE ADJUSTED AS HEREIN
PROVIDED, THE GENERAL PARTNER SHALL CAUSE TO BE FILED WITH THE RECORDS OF THE
PARTNERSHIP A NOTATION THAT THE CONVERSION PRICE HAS BEEN ADJUSTED AND SETTING
FORTH THE ADJUSTED CONVERSION PRICE, TOGETHER WITH AN EXPLANATION OF THE
CALCULATION OF THE SAME.

 

(3)           NO ADJUSTMENT IN THE CONVERSION PRICE SHALL BE REQUIRED UNLESS
SUCH ADJUSTMENT WOULD REQUIRE A CUMULATIVE INCREASE OR DECREASE OF AT LEAST ONE
PERCENT (1%) IN SUCH PRICE; PROVIDED, HOWEVER, THAT ANY ADJUSTMENT THAT BY
REASON OF THIS CLAUSE (3) IS NOT REQUIRED TO BE MADE SHALL BE CARRIED FORWARD
AND TAKEN INTO ACCOUNT IN ANY SUBSEQUENT ADJUSTMENT UNTIL MADE; AND PROVIDED,
FURTHER, THAT ANY ADJUSTMENT SHALL BE REQUIRED AND MADE IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 8.9.G (OTHER THAN THIS CLAUSE (3)) NOT LATER THAN
SUCH TIME AS MAY BE REQUIRED IN ORDER TO PRESERVE THE TAX FREE NATURE OF A
DISTRIBUTION TO THE HOLDERS OF COMMON UNITS.  ALL CALCULATIONS UNDER THIS
SECTION 8.9 SHALL BE MADE TO THE NEAREST CENT (WITH $.005 BEING ROUNDED UPWARD)
AND NEAREST ONE-TENTH OF A CLASS A PREFERRED UNIT OR COMMON UNIT (WITH .05 OF A
CLASS A PREFERRED UNIT OR COMMON UNIT BEING ROUNDED UPWARD), AS THE CASE MAY
BE.  ANYTHING IN THIS SECTION 8.9 TO THE CONTRARY NOTWITHSTANDING, THE GENERAL
PARTNER SHALL BE ENTITLED, TO THE EXTENT PERMITTED BY LAW, TO MAKE SUCH
REDUCTIONS IN THE CONVERSION PRICE, IN ADDITION TO THOSE REQUIRED BY THIS
SECTION 8.9, AS IN ITS DISCRETION IT SHALL DETERMINE TO BE ADVISABLE IN ORDER
THAT ANY DIVIDEND, DISTRIBUTION, SUBDIVISION, RECLASSIFICATION OR COMBINATION
WITH RESPECT TO THE COMMON UNITS, HEREAFTER MADE BY THE GENERAL PARTNER TO THE
HOLDERS OF CLASS A PREFERRED UNITS OR COMMON UNITS SHALL NOT BE TAXABLE.

 

(4)           IN ANY CASE IN WHICH THIS SECTION 8.9 PROVIDES THAT AN ADJUSTMENT
SHALL BECOME EFFECTIVE ON THE DATE FOLLOWING THE RECORD DATE FOR AN EVENT, THE
GENERAL PARTNER MAY DEFER UNTIL THE OCCURRENCE OF SUCH EVENT (I) ISSUING TO THE
HOLDER OF CLASS A PREFERRED UNITS CONVERTED AFTER SUCH RECORD DATE AND BEFORE
THE OCCURRENCE OF SUCH EVENT THE ADDITIONAL COMMON UNITS ISSUABLE UPON SUCH
CONVERSION BY REASON OF THE ADJUSTMENT REQUIRED BY SUCH EVENT OVER AND ABOVE THE
COMMON UNITS ISSUABLE UPON SUCH CONVERSION BEFORE GIVING EFFECT TO SUCH
ADJUSTMENT AND (II) FRACTIONALIZING ANY CLASS A PREFERRED UNITS AND/OR PAYING TO
SUCH HOLDER ANY AMOUNT OF CASH IN LIEU OF ANY FRACTION PURSUANT TO SECTION 8.9.E
HEREOF.

 

(5)           THERE SHALL BE NO ADJUSTMENT OF THE CONVERSION PRICE IN CASE OF
THE ISSUANCE OF ANY COMMON UNITS IN A REORGANIZATION, ACQUISITION OR OTHER
SIMILAR TRANSACTION EXCEPT AS SPECIFICALLY SET FORTH IN THIS SECTION 8.9.

 

(6)           IN THE CASE OF DIVIDENDS, SUBDIVISIONS OR COMBINATIONS WITH
RESPECT TO THE CLASS A PREFERRED UNITS, THE REDEMPTION, CONVERSION OR EXCHANGE
OF SUCH UNITS PURSUANT TO THE PROVISIONS OF THIS AGREEMENT SHALL BE EQUITABLY
ADJUSTED IN ACCORDANCE WITH THE PRINCIPLES OF SECTION 8.9.G.

 

62

--------------------------------------------------------------------------------


 

(7)           IN THE CASE OF DIVIDENDS, SUBDIVISIONS OR COMBINATIONS WITH
RESPECT TO THE COMMON UNITS, THE REDEMPTION, CONVERSION OR EXCHANGE OF SUCH
UNITS PURSUANT TO THE PROVISIONS OF THIS AGREEMENT SHALL BE EQUITABLY ADJUSTED
IN ACCORDANCE WITH THE PRINCIPLES OF SECTION 8.9.G.

 


H.            EACH CLASS A PREFERRED UNITHOLDER AGREES TO EXECUTE SUCH DOCUMENTS
AS THE GENERAL PARTNER MAY REASONABLY REQUIRE IN CONNECTION WITH THIS
SECTION 8.9.


 

Section 8.10.  Parent LP Call Right and Partnership Unit Put Right

 


A.            FOR A PERIOD OF TWELVE (12) MONTHS BEGINNING ON JUNE 1, 2011, THE
GENERAL PARTNER SHALL HAVE THE RIGHT TO CAUSE ALL (BUT NOT LESS THAN ALL) OF THE
LIMITED PARTNERS (EXCEPT FOR ANY OF THE PARENT, GENERAL PARTNER, THEIR
RESPECTIVE SUBSIDIARIES OR AFFILIATES, OR ANY PARENT TRANSFEREE, FOR WHOM THE
RIGHTS PROVIDED UNDER THIS SECTION 8.10.A SHALL APPLY INDIVIDUALLY AT THE
GENERAL PARTNER’S SOLE DISCRETION) TO EXCHANGE THEIR PARTNERSHIP UNITS FOR
INTERESTS IN PARENT LP (THE “PARENT LP CALL RIGHT”) AND TO CAUSE PARENT LP TO
ISSUE SUCH INTERESTS.  COMMON UNITS SHALL BE EXCHANGED FOR COMMON UNITS OF
PARENT LP ON A ONE-FOR-ONE BASIS (AS ADJUSTED IN ACCORDANCE WITH THE PRINCIPLES
OF SECTION 8.9.G HEREOF); CLASS A PREFERRED UNITS NOT LISTED ON EXHIBIT E SHALL
BE EXCHANGED FOR SERIES N PARTNERSHIP UNITS OF PARENT LP ON A ONE-FOR-ONE BASIS
(AS ADJUSTED IN ACCORDANCE WITH THE PRINCIPLES OF SECTION 8.9.G HEREOF); AND
CLASS A PREFERRED UNITS LISTED ON EXHIBIT E SHALL BE EXCHANGED FOR SERIES P
PARTNERSHIP UNITS OF PARENT LP ON A ONE-FOR-ONE BASIS (AS ADJUSTED IN ACCORDANCE
WITH THE PRINCIPLES OF SECTION 8.9.G HEREOF).


 


B.            EACH LIMITED PARTNER (OTHER THAN THE GENERAL PARTNER, PARENT OR
THEIR RESPECTIVE SUBSIDIARIES OR AFFILIATES OR PARENT TRANSFEREE) SHALL HAVE THE
FOLLOWING RIGHTS (THE “PARTNERSHIP UNIT PUT RIGHT”) DURING EACH OF THE PUT
WINDOWS:


 

(1)           FOR A PERIOD OF TWELVE (12) MONTHS BEGINNING ON APRIL 25, 2008
(THE “FIRST PUT WINDOW”), EACH LIMITED PARTNER (OTHER THAN THE GENERAL PARTNER,
PARENT OR THEIR RESPECTIVE SUBSIDIARIES OR AFFILIATES OR PARENT TRANSFEREE)
SHALL HAVE THE RIGHT TO EXCHANGE (I) UP TO, IN THE AGGREGATE, FIFTY PERCENT
(50%) OF THE COMMON UNITS HELD BY SUCH LIMITED PARTNER ON THE EFFECTIVE DATE FOR
COMMON UNITS OF PARENT LP ON A ONE-FOR-ONE BASIS (SUBJECT TO EQUITABLE
ADJUSTMENT FOR CUSTOMARY CHANGES IN CAPITALIZATION) AND (II) UP TO, IN THE
AGGREGATE, FIFTY PERCENT (50%) OF THE CLASS A PREFERRED UNITS (OTHER THAN UNITS
LISTED ON EXHIBIT E) HELD BY SUCH LIMITED PARTNER ON THE EFFECTIVE DATE FOR
SERIES N PARTNERSHIP UNITS OF PARENT LP ON A ONE-FOR-ONE BASIS (SUBJECT TO
EQUITABLE ADJUSTMENT FOR CUSTOMARY CHANGES IN CAPITALIZATION).  FOR THE
AVOIDANCE OF DOUBT, (I) UNITS LISTED ON EXHIBIT E MAY NOT BE EXCHANGED PURSUANT
TO THIS SECTION 8.10 DURING THE FIRST PUT WINDOW AND (II) THE MAXIMUM NUMBER OF
CLASS A PREFERRED UNITS THAT CAN BE EXCHANGED BY EACH LIMITED PARTNER DURING THE
FIRST PUT WINDOW IS (X) FIFTY PERCENT (50%) OF (Y) THE CLASS A PREFERRED UNITS
HELD BY SUCH LIMITED PARTNER THAT ARE NOT LISTED ON EXHIBIT E AS OF THE
EFFECTIVE DATE.

 

(2)           FOR A PERIOD OF TWELVE (12) MONTHS BEGINNING ON JUNE 1, 2011 (THE
“SECOND PUT WINDOW”), EACH LIMITED PARTNER (OTHER THAN THE GENERAL PARTNER,
PARENT OR

 

63

--------------------------------------------------------------------------------


 

THEIR RESPECTIVE SUBSIDIARIES OR AFFILIATES OR ANY PARENT TRANSFEREE) SHALL HAVE
THE RIGHT TO EXCHANGE (I) ALL OR PART OF THE COMMON UNITS HELD BY SUCH LIMITED
PARTNER FOR COMMON UNITS OF PARENT LP ON A ONE-FOR-ONE BASIS (SUBJECT TO
EQUITABLE ADJUSTMENT FOR CUSTOMARY CHANGES IN CAPITALIZATION); (II) ALL OR PART
OF THE CLASS A PREFERRED UNITS HELD BY SUCH LIMITED PARTNER (OTHER THAN UNITS
LISTED ON EXHIBIT E) FOR SERIES N PARTNERSHIP UNITS OF PARENT LP ON A
ONE-FOR-ONE BASIS (SUBJECT TO EQUITABLE ADJUSTMENT FOR CUSTOMARY CHANGES IN
CAPITALIZATION); AND (III) ALL OR PART OF THE CLASS A PREFERRED UNITS HELD BY
SUCH LIMITED PARTNER LISTED ON EXHIBIT E FOR SERIES P PARTNERSHIP UNITS OF
PARENT LP ON A ONE-FOR-ONE BASIS (SUBJECT TO EQUITABLE ADJUSTMENT FOR CUSTOMARY
CHANGES IN CAPITALIZATION).

 


C.            UPON WRITTEN NOTICE OF THE EXERCISE OF THE PARTNERSHIP UNIT PUT
RIGHT RECEIVED BY THE GENERAL PARTNER DURING ANY OF THE PUT WINDOWS, PARENT LP
IS REQUIRED TO EXCHANGE THE UNITS (AND THE PARENT SHALL CAUSE PARENT LP TO
EXCHANGE THE UNITS) SUBJECT TO SUCH NOTICE PURSUANT TO THE TERMS OF THIS
SECTION 8.10 ON OR BEFORE THE TENTH (10TH) BUSINESS DAY AFTER ITS RECEIPT OF
SUCH NOTICE.  HOWEVER, IN NO EVENT SHALL PARENT LP OR THE GENERAL PARTNER
EXCHANGE A NUMBER OF UNITS FOR ANY LIMITED PARTNER GREATER THAN THE NUMBER OF
UNITS SUCH LIMITED PARTNER IS ALLOWED TO EXCHANGE UNDER THIS SECTION 8.10 DURING
THE PUT WINDOW IN WHICH THE NOTICE IS GIVEN.


 


D.            WITHOUT LIMITING THE FOREGOING, (A) ANY EXCHANGE PURSUANT TO THE
PARENT LP CALL RIGHT SHALL BE EFFECTED AS A TRANSACTION DESCRIBED IN EITHER
SECTION 721(A) OF THE CODE OR SECTION 731(A) OF THE CODE (OR APPLICABLE
SUCCESSOR PROVISIONS) PURSUANT TO WHICH NO GAIN OR LOSS IS REQUIRED TO BE
RECOGNIZED BY ANY LIMITED PARTNER (OTHER THAN THE GENERAL PARTNER, PARENT OR
THEIR RESPECTIVE SUBSIDIARIES OR AFFILIATES OR PARENT TRANSFEREE), (B) THE
GENERAL PARTNER SHALL NOT BE ENTITLED TO CAUSE ANY EXCHANGE PURSUANT TO THE
PARENT LP CALL RIGHT UNLESS THE AMOUNT OF NONRECOURSE LIABILITIES PROPERLY
ALLOCABLE TO EACH WILMORITE LIMITED PARTNER IMMEDIATELY AFTER THE EXCHANGE IS NO
LESS THAN THE AMOUNT OF NONRECOURSE LIABILITIES (IN CONJUNCTION WITH
SECTION 10.9) ALLOCABLE TO SUCH WILMORITE LIMITED PARTNER IMMEDIATELY PRIOR TO
THE EXCHANGE, AND (C) IN CONNECTION WITH AN EXERCISE OF THE PARTNERSHIP UNIT PUT
RIGHT AND TO THE EXTENT PERMITTED BY LAW, THE GENERAL PARTNER WILL NOT
AFFIRMATIVELY TAKE ANY ACTION TO CAUSE SUCH EXCHANGE TO FAIL TO QUALIFY AS A
TRANSACTION DESCRIBED IN EITHER SECTION 721(A) OF THE CODE OR SECTION 731(A) OF
THE CODE (OR APPLICABLE SUCCESSOR PROVISIONS) PURSUANT TO WHICH NO GAIN OR LOSS
WILL BE REQUIRED TO BE RECOGNIZED BY ANY LIMITED PARTNER (OTHER THAN THE GENERAL
PARTNER, PARENT OR THEIR RESPECTIVE SUBSIDIARIES OR AFFILIATES OR PARENT
TRANSFEREE).


 


E.             AT THE CONSUMMATION OF THE PARENT LP CALL RIGHT OR THE
PARTNERSHIP UNIT PUT RIGHT WITH RESPECT TO A LIMITED PARTNER, (X) PARENT LP AND
SUCH LIMITED PARTNER SHALL EXECUTE AN AMENDMENT TO PARENT LP’S PARTNERSHIP
AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT H AND SHALL EXECUTE THE TAX
PROTECTION AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT I, AND (Y) PARENT LP
SHALL PAY IN CASH THE AMOUNT, IF ANY, OF THE CUMULATIVE UNPAID CLASS A PREFERRED
AMOUNT AND THE CUMULATIVE UNPAID COMMON AMOUNT, AS APPLICABLE, WITH RESPECT TO
THE UNITS BEING EXCHANGED.

 

64

--------------------------------------------------------------------------------


 


ARTICLE IX - BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

Section 9.1.  Records and Accounting

 

The General Partner shall keep or cause to be kept at the principal office of
the Partnership those records and documents required to be maintained by the Act
and other books and records deemed by the General Partner to be appropriate with
respect to the Partnership’s business, including, without limitation, all books
and records necessary to provide to the Limited Partners any information, lists
and copies of documents required to be provided pursuant to Section 9.3 hereof. 
Any records maintained by or on behalf of the Partnership in the regular course
of its business may be kept on, or be in the form of, punch cards, magnetic
tape, photographs, micrographics or any other information storage device,
provided that the records so maintained are convertible into clearly legible
written form within a reasonable period of time.  The books of the Partnership
shall be maintained for financial reporting purposes in accordance with GAAP or
such other basis as the General Partner determines to be necessary or
appropriate.  Sufficient records shall be maintained to adjust the financial
reporting books to report taxable income to taxing authorities.

 

Section 9.2.  Taxable Year and Fiscal Year

 

The taxable year of the Partnership shall be the shall be the calendar year
unless otherwise required by the Code.  The fiscal year of the Partnership shall
be the same as its taxable year.

 

Section 9.3.  Reports

 


A.            AS SOON AS PRACTICABLE, BUT IN NO EVENT LATER THAN THE DATE ON
WHICH PARENT MAILS ITS ANNUAL REPORT TO ITS STOCKHOLDERS, THE GENERAL PARTNER
SHALL CAUSE TO BE MAILED TO EACH LIMITED PARTNER, AS OF THE CLOSE OF THE
PARTNERSHIP YEAR, AN ANNUAL REPORT CONTAINING FINANCIAL STATEMENTS OF THE
PARTNERSHIP, OR OF THE GENERAL PARTNER OR PARENT IF SUCH STATEMENTS ARE PREPARED
SOLELY ON A CONSOLIDATED BASIS WITH THE GENERAL PARTNER OR PARENT, FOR SUCH
PARTNERSHIP YEAR, PRESENTED IN ACCORDANCE WITH GAAP.


 


B.            AS SOON AS PRACTICABLE, THE GENERAL PARTNER SHALL CAUSE TO BE
MAILED TO EACH LIMITED PARTNER, A REPORT CONTAINING UNAUDITED FINANCIAL
STATEMENTS OF THE PARTNERSHIP, OR OF THE GENERAL PARTNER OR PARENT, IF SUCH
STATEMENTS ARE PREPARED SOLELY ON A CONSOLIDATED BASIS WITH THE GENERAL PARTNER
OR PARENT, AND SUCH OTHER INFORMATION AS MAY BE REQUIRED BY APPLICABLE LAW OR
REGULATION, OR AS THE GENERAL PARTNER DETERMINES TO BE APPROPRIATE.


 


ARTICLE X - TAX MATTERS

 

Section 10.1.  Preparation of Tax Returns

 

The General Partner shall arrange for the preparation and timely filing of all
returns of Partnership income, gains, deductions, losses and other items
required of the Partnership for federal and state income tax purposes and shall
use reasonable efforts to furnish the tax information reasonably required by
Limited Partners for federal and state income tax reporting purposes reasonably
in advance of the due date (including extensions) for filing the Partnership’s

 

65

--------------------------------------------------------------------------------


 

tax returns.  The General Partner shall be responsible for preparing and filing
all tax returns and reports required to be filed after the Effective Date,
including any tax returns and reports in respect of taxable periods ending on or
prior to the Effective Date (“Pre-Closing Period Returns”) and any tax returns
and reports in respect of taxable periods beginning prior to, and ending after,
the Effective Date (“Straddle Period Returns,” and together with the Pre-Closing
Period Returns, the “Applicable Tax Returns”).  To the extent permitted by law,
all Applicable Tax Returns shall be prepared in a manner materially consistent
with the past practice of the Partnership and in consultation with the Limited
Partner Tax Representative.  Drafts of all Applicable Tax Returns shall be
provided to the Limited Partner Tax Representative at least 30 days prior to the
anticipated filing date for such return for its review and approval.  The
Partnership shall make any changes to an Applicable Tax Return as is reasonably
requested by the Limited Partner Tax Representative provided that such change is
timely provided and is not materially inconsistent with the past practice of the
Partnership or contrary to applicable law.  The Partnership shall not amend any
Applicable Tax Return without the prior written consent of the Limited Partner
Tax Representative, which consent may not be unreasonably withheld, conditioned
or delayed.

 

Section 10.2.  Tax Elections

 

Except as otherwise provided herein, the General Partner shall, in its sole and
absolute discretion, determine whether to make any available election pursuant
to the Code; provided, however, that the General Partner shall make (and shall
not revoke) the election under Section 754 of the Code with respect to the
Partnership and, to the extent that such election is within the control of the
Partnership, the General Partner or Parent LP, any other entity in which the
Partnership owns a direct or indirect interest that is treated as a partnership
for U.S. tax purposes in accordance with applicable Regulations thereunder. 
Except as otherwise provided herein, the General Partner shall have the right to
seek to revoke any tax election it makes in its sole and absolute discretion.

 

Section 10.3.  Tax Matters Partner; Certain Disputes

 


A.            THE GENERAL PARTNER SHALL BE THE “TAX MATTERS PARTNER” OF THE
PARTNERSHIP FOR FEDERAL INCOME TAX PURPOSES.  PURSUANT TO SECTION 6230(E) OF THE
CODE, UPON RECEIPT OF NOTICE FROM THE IRS OF THE BEGINNING OF AN ADMINISTRATIVE
PROCEEDING WITH RESPECT TO THE PARTNERSHIP, THE TAX MATTERS PARTNER SHALL
FURNISH THE IRS WITH THE NAME, ADDRESS, TAXPAYER IDENTIFICATION NUMBER, AND
PROFIT INTEREST OF EACH OF THE LIMITED PARTNERS; PROVIDED, HOWEVER, THAT SUCH
INFORMATION IS PROVIDED TO THE PARTNERSHIP BY THE LIMITED PARTNERS.


 


B.            THE TAX MATTERS PARTNER IS AUTHORIZED, BUT NOT REQUIRED:


 

(1)           TO ENTER INTO ANY SETTLEMENT WITH THE IRS WITH RESPECT TO ANY
ADMINISTRATIVE OR JUDICIAL PROCEEDINGS FOR THE ADJUSTMENT OF PARTNERSHIP ITEMS
REQUIRED TO BE TAKEN INTO ACCOUNT BY A PARTNER FOR INCOME TAX PURPOSES (SUCH
ADMINISTRATIVE PROCEEDINGS BEING REFERRED TO AS A “TAX AUDIT” AND SUCH JUDICIAL
PROCEEDINGS BEING REFERRED TO AS “JUDICIAL REVIEW”), AND IN THE SETTLEMENT
AGREEMENT THE TAX MATTERS PARTNER MAY EXPRESSLY STATE THAT SUCH AGREEMENT SHALL
BIND ALL PARTNERS, EXCEPT THAT SUCH SETTLEMENT AGREEMENT SHALL NOT BIND ANY
PARTNER (A) WHO (WITHIN THE TIME PRESCRIBED

 

66

--------------------------------------------------------------------------------


 

PURSUANT TO THE CODE AND REGULATIONS) FILES A STATEMENT WITH THE IRS PROVIDING
THAT THE TAX MATTERS PARTNER SHALL NOT HAVE THE AUTHORITY TO ENTER INTO A
SETTLEMENT AGREEMENT ON BEHALF OF SUCH PARTNER; OR (B) WHO IS A “NOTICE PARTNER”
(AS DEFINED IN SECTION 6231(A)(8) OF THE CODE) OR A MEMBER OF A “NOTICE GROUP”
(AS DEFINED IN SECTION 6223(B)(2) OF THE CODE);

 

(2)           IN THE EVENT THAT A NOTICE OF A FINAL ADMINISTRATIVE ADJUSTMENT AT
THE PARTNERSHIP LEVEL OF ANY ITEM REQUIRED TO BE TAKEN INTO ACCOUNT BY A PARTNER
FOR TAX PURPOSES (A “FINAL ADJUSTMENT”) IS MAILED TO THE TAX MATTERS PARTNER, TO
SEEK JUDICIAL REVIEW OF SUCH FINAL ADJUSTMENT, INCLUDING THE FILING OF A
PETITION FOR READJUSTMENT WITH THE TAX COURT OR THE FILING OF A COMPLAINT FOR
REFUND WITH THE UNITED STATES CLAIMS COURT OR THE DISTRICT COURT OF THE UNITED
STATES FOR THE DISTRICT IN WHICH THE PARTNERSHIP’S PRINCIPAL PLACE OF BUSINESS
IS LOCATED;

 

(3)           TO INTERVENE IN ANY ACTION BROUGHT BY ANY OTHER PARTNER FOR
JUDICIAL REVIEW OF A FINAL ADJUSTMENT;

 

(4)           TO FILE A REQUEST FOR AN ADMINISTRATIVE ADJUSTMENT WITH THE IRS
AND, IF ANY PART OF SUCH REQUEST IS NOT ALLOWED BY THE IRS, TO FILE AN
APPROPRIATE PLEADING (PETITION OR COMPLAINT) FOR JUDICIAL REVIEW WITH RESPECT TO
SUCH REQUEST;

 

(5)           TO ENTER INTO AN AGREEMENT WITH THE IRS TO EXTEND THE PERIOD FOR
ASSESSING ANY TAX WHICH IS ATTRIBUTABLE TO ANY ITEM REQUIRED TO BE TAKEN ACCOUNT
OF BY A PARTNER FOR TAX PURPOSES, OR AN ITEM AFFECTED BY SUCH ITEM; AND

 

(6)           TO TAKE ANY OTHER ACTION ON BEHALF OF THE PARTNERS OR THE
PARTNERSHIP IN CONNECTION WITH ANY TAX AUDIT OR JUDICIAL REVIEW PROCEEDING TO
THE EXTENT PERMITTED BY APPLICABLE LAW OR REGULATIONS.

 

The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the tax matters partner
and the provisions relating to indemnification of the General Partner set forth
in Section 7.7 hereof shall be fully applicable to the tax matters partner in
its capacity as such.  The Limited Partners shall not be entitled to cause the
tax matters partner to take any of the actions described in clauses (1) through
(6) above.

 


C.            THE TAX MATTERS PARTNER SHALL RECEIVE NO COMPENSATION FOR ITS
SERVICES.  ALL THIRD-PARTY COSTS AND EXPENSES INCURRED BY THE TAX MATTERS
PARTNER IN PERFORMING ITS DUTIES AS SUCH (INCLUDING LEGAL AND ACCOUNTING FEES
AND EXPENSES) SHALL BE BORNE BY THE PARTNERSHIP.  NOTHING HEREIN SHALL BE
CONSTRUED TO RESTRICT THE PARTNERSHIP FROM ENGAGING AN ACCOUNTING OR LAW FIRM TO
ASSIST THE TAX MATTERS PARTNER IN DISCHARGING ITS DUTIES HEREUNDER, SO LONG AS
THE COMPENSATION PAID BY THE PARTNERSHIP FOR SUCH SERVICES IS REASONABLE.


 


D.            NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, IF ANY
NOTICE OF AUDIT, CLAIM OR DEMAND (INCLUDING ANY REQUESTS FOR INFORMATION, IDRS
OR SIMILAR PRELIMINARY ADMINISTRATIVE ACTION) (A “TAX PROCEEDING”) RELATING TO
ANY APPLICABLE TAX RETURN IS ASSERTED AGAINST THE PARTNERSHIP, THE GENERAL
PARTNER SHALL NOTIFY THE LIMITED PARTNER TAX REPRESENTATIVE

 

67

--------------------------------------------------------------------------------


 

of such notice, claim or demand within five (5) Business Days of receipt
thereof, and shall provide the Limited Partner Tax Representative with copies of
any correspondence received from the applicable taxing authority and such other
information with respect thereto as requested by the Limited Partner Tax
Representative.  The Limited Partner Tax Representative may participate in, and
upon notice to the General Partner, may assume the defense of such Tax
Proceeding.  If the Limited Partner Tax Representative assumes such defense, the
General Partner shall be entitled to participate in the Tax Proceeding at its
request, and upon such request, the Limited Partner Tax Representative shall
cooperate in good faith with the General Partner regarding the conduct of such
proceeding, it being understood that the Limited Partner Tax Representative
shall not settle any such Tax Proceeding on behalf of the Partnership without
the written consent of the General Partner, such consent not to be unreasonably
withheld or delayed.  The General Partner shall execute any documents, including
powers of attorney, and provide such other cooperation as reasonably requested
by the Limited Partner Tax Representative in order to permit the Limited Partner
Tax Representative to conduct any such Tax Proceeding.


 

Section 10.4.  Organizational Expenses

 

The Partnership shall elect to deduct expenses, if any, incurred by it in
organizing the Partnership ratably over the period provided in Section 709 of
the Code.

 

Section 10.5.  Withholding

 

Each Limited Partner hereby authorizes the Partnership to withhold from, or pay
on behalf of or with respect to, such Limited Partner any amount of federal,
state, local, or foreign taxes that the General Partner determines that the
Partnership is required to withhold or pay with respect to any amount
distributable or allocable to such Limited Partner pursuant to this Agreement,
including, without limitation, any taxes required to be withheld or paid by the
Partnership pursuant to Sections 1441, 1442, 1445, and 1446 of the Code.  Any
amount paid on behalf of or with respect to a Limited Partner shall constitute a
loan by the Partnership to such Limited Partner, which loan shall be repaid by
such Limited Partner within fifteen (15) days after notice from the General
Partner that such payment must be made unless (i) the Partnership withholds such
payment from a distribution which would otherwise be made to the Limited
Partner, (ii) the General Partner determines, in its sole and absolute
discretion, that such payment may be satisfied out of the available funds of the
Partnership which would, but for such payment, be distributed to the Limited
Partner or (iii) treatment as a loan would jeopardize Parent’s status as a REIT
and Parent has not elected to cease qualifying as a REIT (in which case the
payment shall be satisfied out of future distributions to the Limited Partner). 
Any amounts withheld pursuant to the foregoing clauses (i), (ii) or (iii) shall
be treated as having been distributed to such Limited Partner.  Each Limited
Partner hereby unconditionally and irrevocably grants to the Partnership a
security interest in such Limited Partner’s Partnership Interest to secure such
Limited Partner’s obligation to pay to the Partnership any amounts required to
be paid pursuant to this Section 10.5.  In the event that a Limited Partner
fails to pay any amounts owed to the Partnership pursuant to this Section 10.5
when due, the General Partner may, in its sole and absolute discretion, elect to
make the payment to the Partnership on behalf of such defaulting Limited
Partner, and in such event shall be deemed to have loaned such amount to such
defaulting Limited Partner and shall succeed to all rights and remedies of the
Partnership as against such defaulting Limited Partner.  Without limitation, in
such event the General Partner

 

68

--------------------------------------------------------------------------------


 

shall have the right to receive distributions that would otherwise be
distributable to such defaulting Limited Partner until such time as such loan,
together with all interest thereon, has been paid in full, and any such
distributions so received by the General Partner shall be treated as having been
distributed to the defaulting Limited Partner and immediately paid by the
defaulting Limited Partner to the General Partner in repayment of such loan. 
Any amounts payable by a Limited Partner hereunder shall bear interest at the
lesser of (A) the base rate on corporate loans at large United States money
center commercial banks, as published from time to time in The Wall Street
Journal, plus four (4) percentage points, or (B) the maximum lawful rate of
interest on such obligation, such interest to accrue from the date such amount
is due (i.e., fifteen (15) days after demand) until such amount is paid in
full.  Each Limited Partner shall take such actions as the Partnership or the
General Partner shall request in order to (i) perfect or enforce the security
interest created hereunder and (ii) cause any loan arising hereunder to be
treated as a real estate asset for purposes of Section 856(c)(4)(A) of the Code.

 

Section 10.6.  Conversions

 

Except as may be required by law, a conversion of Class A Preferred Units into
Common Units pursuant to Section 8.6 or Section 8.9 hereof or otherwise shall
not be treated as (i) a taxable event to either the Partnership or the
converting Class A Preferred Unitholder or (ii) an event requiring any special
allocations of Partnership tax items that would not have been made absent such
conversion.

 

Section 10.7.  Defined Terms

 

For purposes of this Article X, the following definitions shall apply:

 

“Applicable Protection Period” shall mean, with respect to a Tier 1 Protected
Asset, the Tier 1 Protection Period and with respect to a Tier 2 Protected
Asset, the Tier 2 Protection Period.

 

“Protected Assets” shall mean the Tier 1 Protected Assets and the Tier 2
Protected Assets.

 

“Protected Parties” shall mean (i) each Wilmorite Limited Partner, (ii) each
direct or indirect owner of a Wilmorite Limited Partner that is required to
include in its taxable income any portion of the income or gains of the
Partnership on a current basis (a “Flow Through Owner”), and (iii) each Person
who acquires an interest in the Partnership from a Wilmorite Limited Partner or
Flow Through Owner in a transaction in which such Person’s adjusted basis in
such interest for federal income tax purposes is determined in whole or in part
by reference either to such Person’s basis in other property or the Wilmorite
Limited Partner’s or Flow Through Owner’s basis in such interest, in each case
other than the Company, Parent or any of their respective Subsidiaries or
Affiliates or any Parent Transferee.  For the avoidance of doubt, (x) a person
who acquires direct or indirect interests in the Partnership as a result of the
death of a Protected Party shall not be considered a Protected Party with
respect to such direct or indirect interests in the Partnership if such person
received a stepped-up basis, for federal income tax purposes, in such direct or
indirect interests in the Partnership, and (y) upon the complete redemption of
direct or indirect interests in the Partnership from any Protected Party, such
person

 

69

--------------------------------------------------------------------------------


 

or entity holding such direct or indirect interests in the Partnership shall
cease to be a Protected Party, except with respect to any breaches occurring
prior to the date of such complete redemption (regardless of when such breach is
actually discovered or claimed).

 

“Tier 1 Protected Assets” shall mean those assets of the Partnership set forth
on Schedule 10.7 under the heading “Tier 1 Protected Assets,” and any assets
which become Tier 1 Protected Assets pursuant to Section 10.8.A hereof.(2)

 

“Tier 2 Protected Assets” shall mean those assets of the Partnership set forth
on Schedule 10.7 under the heading “Tier 2 Protected Assets,” and any assets
which become Tier 2 Protected Assets pursuant to Section 10.8.B hereof.

 

“Wilmorite Limited Partners” shall mean the persons whose names are set forth on
Schedule 10.7 under the heading “Wilmorite Limited Partners.”

 

Section 10.8.  Lock Out

 


A.            EXCEPT AS EXPRESSLY PERMITTED BY THIS SECTION 10.8, NEITHER THE
PARTNERSHIP NOR ANY ENTITY IN WHICH THE PARTNERSHIP HOLDS A DIRECT OR INDIRECT
INTEREST SHALL, DIRECTLY OR INDIRECTLY, SELL, TRANSFER OR OTHERWISE ACTUALLY OR
CONSTRUCTIVELY DISPOSE OF OR PERMIT THE ACTUAL OR DEEMED DISPOSITION, OTHER THAN
ANY DEEMED DISTRIBUTION BY REASON OF ENTERING INTO THIS AGREEMENT (IN EACH CASE,
A “DISPOSITION”) (I) OF ANY OF THE TIER 1 PROTECTED ASSETS, OR ANY DIRECT OR
INDIRECT INTEREST THEREIN, PRIOR TO THE 20TH ANNIVERSARY OF THE EFFECTIVE DATE
(THE PERIOD FROM THE EFFECTIVE DATE THROUGH SUCH DATE, THE “TIER 1 PROTECTION
PERIOD”) OR (II) OF ANY OF THE TIER 2 PROTECTED ASSETS, OR ANY DIRECT OR
INDIRECT INTEREST THEREIN, PRIOR TO THE 10TH ANNIVERSARY OF THE EFFECTIVE DATE
(THE PERIOD FROM THE EFFECTIVE DATE THROUGH SUCH DATE, THE “TIER 2 PROTECTION
PERIOD”).  NOTWITHSTANDING THE FOREGOING, THE PARTNERSHIP (OR OTHER ENTITY
REFERRED TO IN THE PRECEDING SENTENCE) SHALL HAVE THE RIGHT, DURING THE
APPLICABLE PROTECTION PERIOD: (I) TO CONSUMMATE ANY DISPOSITION OF ALL OR ANY
PORTION OF ANY PROTECTED ASSET IN A TRANSACTION WITH RESPECT TO WHICH NO INCOME
OR GAIN WOULD BE REQUIRED TO BE RECOGNIZED BY ANY PROTECTED PARTY UNDER THE CODE
AND ANY APPLICABLE STATE OR LOCAL TAX LAW (A “TAX-DEFERRED EXCHANGE”), (II) TO
CONSUMMATE ANY DISPOSITION OF THE ROCHESTER INTERESTS PURSUANT TO AN EXERCISE OF
THE PARTICIPATING ELECTION RIGHT OR THE PARTNERSHIP CALL RIGHT OR (III) EXCEPT
WITH RESPECT TO THE PARTNERSHIP’S DIRECT OR INDIRECT INTERESTS IN TYSONS CORNER
CENTER AND TYSONS CORNER OFFICE BUILDING, TO CONSUMMATE ANY DISPOSITION PURSUANT
TO THE EXERCISE, BY A PERSON OTHER THAN THE PARTNERSHIP OR ITS AFFILIATES AND IN
THE ABSENCE OF ANY ACTION BY THE PARTNERSHIP OR ITS AFFILIATES GIVING RISE TO
SUCH PERSON’S RIGHT TO EXERCISE, OF THEIR RIGHTS UNDER ANY BUY-SELL AGREEMENT,
CALL OPTION OR SIMILAR CONTRACTUAL ARRANGEMENT TO WHICH SUCH ASSETS ARE SUBJECT
AS OF THE EFFECTIVE DATE, PROVIDED THAT THE GENERAL PARTNER USES GOOD FAITH
EFFORTS TO STRUCTURE ANY SUCH DISPOSITION AS A TAX-FREE LIKE-KIND EXCHANGE UNDER
CODE SECTION 1031.  IN SITUATIONS WHERE THE PARTNERSHIP ENGAGES IN A WHOLLY OR
PARTIALLY TAX-DEFERRED EXCHANGE INVOLVING A PROTECTED ASSET, THE PROPERTY (OR AS
APPLICABLE, THE PORTION THEREOF) RECEIVED ON A TAX-DEFERRED BASIS IN EXCHANGE
FOR

 

--------------------------------------------------------------------------------

(2)             Tier 1 assets are Danbury Fair Mall, Freehold Raceway Mall,
Tysons Corner Center, Tysons Corner Office Building and Eastview Mall.  Tier 2
consists of all other properties other than the “Excluded Properties” (as
defined in the Merger Agreement (and which will include the management
companies)).

 

70

--------------------------------------------------------------------------------


 

such Protected Asset shall be treated as a Tier 1 Protected Asset or a Tier 2
Protected Asset, as applicable, for all purposes under this Agreement.


 


B.            IF THE PARTNERSHIP CONTRIBUTES OR OTHERWISE TRANSFERS ANY
PROTECTED ASSET DIRECTLY OR INDIRECTLY TO ANY PARTNERSHIP OR OTHER ENTITY IN
WHICH THE PARTNERSHIP HOLDS OR WILL HOLD A DIRECT OR INDIRECT INTEREST, THEN AS
A CONDITION TO SUCH CONTRIBUTION OR TRANSFER THE PARTNERSHIP SHALL REQUIRE THAT
THE TRANSFEREE GRANT THE PARTNERSHIP RIGHTS WITH RESPECT TO SUCH PROTECTED ASSET
SUBSTANTIALLY SIMILAR TO THOSE CONTAINED IN SECTIONS 10.8 TO 10.13 HEREOF.


 

Section 10.9.  Debt Allocations and Related Matters

 

The Partnership shall, at all times during the Tier 1 Protection Period,
maintain nonrecourse indebtedness (including for the avoidance of doubt the
Partnership’s share of nonrecourse indebtedness from any other entity, including
without limitation Parent LP) which qualifies as “qualified nonrecourse
financing” within the meaning of Section 465(b)(6)(B) of the Code that is
properly allocable to each Wilmorite Limited Partner pursuant to Section 752 of
the Code and the Regulations thereunder in an amount at least equal to 120% of
the amount of income and gain that as of the Effective Date would be required to
be recognized by such Wilmorite Limited Partner pursuant to Section 731(a)(1) of
the Code (including by reason of Section 752(b) of the Code) if no Partnership
nonrecourse liabilities were properly allocable to such Wilmorite Limited
Partner (the “Required Nonrecourse Debt Amount”), which Required Nonrecourse
Debt Amount shall be 120% of the amount set forth on Schedule 10.9. 
Schedule 10.9 initially shall be prepared based on estimates as of December 31,
2004 provided by the Wilmorite Limited Partners, but shall be updated promptly
by the General Partner based on actual data as of the Effective Date when such
information is available.  Notwithstanding the foregoing, if the General Partner
determines that the aggregate amount that should have been set forth on
Schedule 10.9 (determined as of December 31, 2004) is greater than 110% of the
aggregate estimate amount as of December 31, 2004 provided by the Wilmorite
Limited Partners on Schedule 10.9, then the Required Nonrecourse Debt Amount
shall be an aggregate amount equal to 120% of 110% of the amount set forth on
the estimated Schedule 10.9, as adjusted for operations of the Partnership from
December 31, 2004 through the Effective Date (with the amount set forth with
respect to each Wilmorite Limited Partner reduced proportionately).  For
purposes of this Agreement, a “Wilmorite Limited Partner” shall include each
Person who acquires an interest in the Partnership from a Wilmorite Limited
Partner in a transaction in which such Person’s adjusted basis in such interest
for federal income tax purposes is determined in whole or in part by reference
either to such Person’s basis in other property or the Wilmorite Limited
Partner’s basis in such interest, in each case other than Parent or any
Affiliate of Parent or any Parent Transferee, provided that such transferee has
executed this Agreement.  Notwithstanding the foregoing, (x) a Wilmorite Limited
Partner who acquires direct or indirect interests in the Partnership as a result
of the death of a Wilmorite Limited Partner shall not be considered a Wilmorite
Limited Partner with respect to such interests if such Person received a
stepped-up basis, for federal income tax purposes, in such interests, and (y)
upon the complete redemption of direct or indirect interests in the Partnership
from any Protected Party, such Person holding such interests shall cease to be a
Wilmorite Limited Partner, except with respect to any breaches occurring prior
to the date of such complete redemption (regardless of when such breach is
actually discovered or claimed).

 

71

--------------------------------------------------------------------------------


 

Section 10.10.  Periods after the Protection Period

 


A.            THE PARTNERSHIP AND PARENT LP SHALL, AT ALL TIMES AFTER THE TIER 1
PROTECTION PERIOD, MAKE AVAILABLE TO EACH WILMORITE LIMITED PARTNER THE
OPPORTUNITY (A “GUARANTEE OPPORTUNITY”) TO MAKE A “BOTTOM GUARANTEE” OF
INDEBTEDNESS PURSUANT TO THE SAME PROCEDURES AND CONDITIONS AS ARE SPECIFIED IN
SECTION 7.5 OF THE LIMITED PARTNERSHIP AGREEMENT OF PARENT LP, A COPY OF WHICH
SHALL BE PROVIDED TO ANY WILMORITE LIMITED PARTNER UPON SUCH PARTNER’S REQUEST.


 


B.            TO THE EXTENT PERMITTED BY REGULATIONS SECTION 1.752-3(A)(3), WITH
RESPECT TO EACH WILMORITE LIMITED PARTNER, THE PARTNERSHIP SHALL ALLOCATE, AND
WITH RESPECT TO THE PARTNERSHIP, PARENT LP SHALL ALLOCATE, AND EACH OF THE
PARTNERSHIP AND PARENT LP SHALL (TO THE EXTENT PERMITTED BY THE APPLICABLE
PARTNERSHIP AGREEMENT) CAUSE ANY OTHER ENTITY IN WHICH THEY HAVE A DIRECT OR
INDIRECT INTEREST TO ALLOCATE, “EXCESS NONRECOURSE LIABILITIES,” AS DEFINED IN
REGULATIONS SECTION 1.752-3(A)(3) DIRECTLY AND INDIRECTLY TO THE PARTNERSHIP AND
THE WILMORITE LIMITED PARTNERS, RESPECTIVELY, UP TO THE AMOUNT OF BUILT-IN GAIN
THAT IS ALLOCABLE TO SUCH PARTNER WITH RESPECT TO SECTION 704(C) PROPERTY (AS
DEFINED UNDER REGULATIONS SECTION 1.704-3(A)(3)(II)) OR PROPERTY FOR WHICH
REVERSE 704(C) ALLOCATIONS ARE APPLICABLE (AS DESCRIBED IN REGULATIONS
SECTION 1.704-3(A)(6)(I)), LESS AMOUNTS PREVIOUSLY TAKEN INTO ACCOUNT UNDER
REGULATIONS SECTIONS 1.752-3(A)(1) AND 1.752-3(A)(2).


 


C.            THE PARTNERSHIP AND PARENT LP ACKNOWLEDGE THAT THE PURPOSE AND
INTENT OF PROVIDING GUARANTEE OPPORTUNITIES TO THE WILMORITE LIMITED PARTNERS IS
TO RESULT IN THE GUARANTEED LIABILITY BEING TREATED AS A “RECOURSE” LIABILITY AS
DEFINED IN REGULATIONS SECTION 1.752-1(A)(1) WITH RESPECT TO THE GUARANTEEING
WILMORITE LIMITED PARTNER TO THE EXTENT OF THE AMOUNT OF SUCH GUARANTEE.  EXCEPT
TO THE EXTENT REQUIRED BY LAW OR OTHERWISE DETERMINED IN A FINAL JUDICIAL
PROCEEDING IN WHICH THE AFFECTED WILMORITE LIMITED PARTNERS HAVE BEEN GRANTED
THE OPPORTUNITY TO PARTICIPATE, THE PARTNERSHIP AND PARENT LP SHALL FILE, AND
SHALL CAUSE TO THE EXTENT WITHIN THEIR CONTROL ANY ENTITY IN WHICH THEY DIRECTLY
OR INDIRECTLY OWN AN INTEREST TO FILE, THEIR RESPECTIVE TAX RETURNS AND REPORTS
IN A MANNER CONSISTENT WITH THE TREATMENT OF ANY SUCH GUARANTEED LIABILITY AS A
RECOURSE LIABILITY WITH RESPECT TO THE GUARANTEEING WILMORITE LIMITED PARTNER TO
THE EXTENT OF THE AMOUNT GUARANTEED.  NOTWITHSTANDING THE FOREGOING, THE
PARTNERSHIP AND PARENT LP MAKE NO REPRESENTATION OR WARRANTY TO ANY WILMORITE
LIMITED PARTNER THAT PROVIDING A “BOTTOM GUARANTEE” SHALL RESULT IN THE DESIRED
TREATMENT OF THE LIABILITY AS A RECOURSE LIABILITY FOR PURPOSES OF SECTION 752
OF THE CODE.


 

Section 10.11.  Partnership Tax Status

 

The Partnership shall not elect to be treated as an association taxable as a
corporation for U.S. federal or any applicable state tax purposes, and the
Partnership and the General Partner shall take all actions, and refrain from
taking all actions, as necessary to prevent the Partnership from being treated
as an association or publicly traded partnership taxable as a corporation for
U.S. federal or any applicable state income tax purposes.

 

Section 10.12.  704(c) Allocation Method

 

The Partnership and each entity in which the Partnership holds a direct or
indirect interest shall, with respect to each asset comprising the Protected
Assets, use the “traditional method”

 

72

--------------------------------------------------------------------------------


 

under Section 704(c) of the Code and the Regulations thereunder with no curative
or remedial allocations.

 

Section 10.13.  Indemnification

 


A.            IF THE PARTNERSHIP BREACHES ANY OBLIGATION SET FORTH IN SECTIONS
10.8, 10.9, 10.10, 10.11 OR 10.12 OF THIS ARTICLE X, (A “RECOGNITION EVENT”),
THEN PARENT LP SHALL PAY TO EACH PROTECTED PARTY AN AMOUNT EQUAL TO THE SUM OF:
(1) THE PRODUCT OF THE AGGREGATE INCOME OR GAIN RECOGNIZED BY SUCH PROTECTED
PARTY SOLELY BY REASON OF SUCH BREACH, MULTIPLIED BY THE HIGHEST COMBINED
FEDERAL, STATE AND LOCAL INCOME TAX RATE TO WHICH SUCH PROTECTED PARTY IS
SUBJECT WITH RESPECT TO INCOME OR GAIN OF THE TYPE OR TYPES RECOGNIZED; PLUS
(2) THE AGGREGATE FEDERAL, STATE AND LOCAL INCOME TAXES (DETERMINED BASED ON THE
TAX RATES AND ASSUMPTIONS IN (1) ABOVE AND TREATING ANY SUCH PAYMENT AS ORDINARY
INCOME) FOR WHICH SUCH PROTECTED PARTY BECOMES LIABLE AS A RESULT OF THE RECEIPT
OF THE PAYMENTS REQUIRED BY THIS SECTION 10.13 (INCLUDING, WITHOUT LIMITATION,
PAYMENTS RECEIVED PURSUANT TO THIS CLAUSE (2), ((1) AND (2) TOGETHER, THE
“GROSS-UP AMOUNT”).  IN THE EVENT OF A RECOGNITION EVENT WITH RESPECT TO ANY
PROTECTED PARTY, THE PARTNERSHIP SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
PROMPTLY NOTIFY EACH SUCH PROTECTED PARTY IN WRITING OF SUCH BREACH, WHICH
REQUIREMENT MAY BE SATISFIED BY DELIVERY OF NOTICE TO EACH APPLICABLE WILMORITE
LIMITED PARTNER, INCLUDING WITH SUCH NOTIFICATION AN ESTIMATE OF THE AMOUNT AND
CHARACTER OF ANY INCOME OR GAIN TO BE RECOGNIZED BY SUCH PROTECTED PARTY AND THE
GROSS-UP AMOUNT WITH RESPECT TO SUCH PROTECTED PARTY.  THE PAYMENT OF THE
GROSS-UP AMOUNT FOR EACH RECOGNITION EVENT SHALL BE MADE AT LEAST FIVE
(5) BUSINESS DAYS PRIOR TO THE NEXT DATE UPON WHICH ESTIMATED U.S. FEDERAL
INCOME TAXES ARE REQUIRED TO BE PAID BY INDIVIDUALS;  PROVIDED, HOWEVER, THAT
PARENT LP MAY BY WRITTEN NOTICE DELIVERED TO EACH PROTECTED PARTY AT LEAST
SIXTEEN (16) DAYS IN ADVANCE OF THE DATE ON WHICH SUCH GROSS-UP AMOUNT WOULD
OTHERWISE BE DUE, REQUIRE SUCH PROTECTED PARTY TO CERTIFY TO PARENT LP THE
AMOUNT OF THE GROSS-UP AMOUNT IT INTENDS TO APPLY TO U.S. FEDERAL, STATE AND ANY
APPLICABLE LOCAL ESTIMATED TAX PAYMENTS BELIEVED IN GOOD FAITH TO BE OWED BY
SUCH PROTECTED PARTY AS A RESULT OF THE RECOGNITION EVENT (INCLUDING BY REASON
OF RECEIPT OF THE GROSS-UP AMOUNT).   IF (1) ANY SUCH CERTIFICATION IS REQUESTED
IN ACCORDANCE WITH THE FOREGOING AND NOT RECEIVED BY PARENT LP BY THE DAY PRIOR
TO THE DATE A GROSS-UP AMOUNT WOULD OTHERWISE BE DUE OR (2) SUCH CERTIFICATION
SHOWS THAT SUCH PROTECTED PARTY’S ESTIMATED TAX PAYMENTS BELIEVED IN GOOD FAITH
TO BE OWED BY SUCH PROTECTED PARTY AS A RESULT OF THE RECOGNITION EVENT
(INCLUDING BY REASON OF RECEIPT OF THE GROSS-UP AMOUNT) WILL BE LESS THAN THE
GROSS-UP AMOUNT, THEN, AS TO A FAILURE TO PROVIDE A CERTIFICATION, PARENT LP
NEED NOT PAY THE GROSS-UP AMOUNT UNTIL MARCH 31ST OF THE NEXT CALENDAR YEAR, AND
AS TO ANY INCREASE IN A PROTECTED PARTY’S ESTIMATED TAX PAYMENTS, PARENT LP
SHALL TIMELY PAY SUCH INCREASE IN ITS ESTIMATED TAX PAYMENT AMOUNT TO SUCH
PROTECTED PARTY ON THE DATE PROVIDED ABOVE, WITH ANY REMAINING PORTION OF THE
GROSS-UP AMOUNT TO BE PAID NO LATER THAN MARCH 31ST OF THE NEXT CALENDAR YEAR. 
FOR PURPOSES OF THIS SECTION 10.13.A., (I) ANY AMOUNTS GIVING RISE TO A PAYMENT
PURSUANT TO THIS SECTION 10.13.A WILL BE DETERMINED ASSUMING THAT THE
TRANSACTION OR EVENT GIVING RISE TO PARENT LP’S OBLIGATION TO MAKE A PAYMENT WAS
THE ONLY TRANSACTION OR EVENT REPORTED ON THE PROTECTED PARTY’S TAX RETURN
(I.E., WITHOUT GIVING EFFECT TO ANY LOSS CARRY FORWARDS OR OTHER DEDUCTIONS
ATTRIBUTABLE TO SUCH PROTECTED PARTY) AND (II) SUBJECT TO ANY APPLICABLE
PHASE-OUTS OR OTHER THEN APPLICABLE LIMITATIONS (INCLUDING, BUT NOT LIMITED TO
THE “ALTERNATIVE MINIMUM TAX”), ANY AMOUNTS PAYABLE WITH RESPECT TO STATE AND
LOCAL INCOME TAXES SHALL BE ASSUMED TO BE DEDUCTIBLE FOR FEDERAL INCOME TAX
PURPOSES.  NOTWITHSTANDING THE FOREGOING, IN THE CASE OF A PROTECTED PARTY THAT
IS EXEMPT FROM TAX FOR FEDERAL INCOME TAX PURPOSES, AS WELL AS ANY PROTECTED
PARTY THAT QUALIFIES EITHER AS A REGULATED

 

73

--------------------------------------------------------------------------------


 

investment company or as a real estate investment trust, such Protected Party
shall not be entitled to indemnification pursuant to this Agreement, except, in
the case of a Protected Party that is exempt from tax (other than a “qualified
organization” within the meaning of Section 514(c)(9)(C) to the extent such
income constitutes debt-financed income or gain from real property), to the
extent that such income or gain constitutes “unrelated business taxable income”
as defined in Section 512 of the Code with respect to such Protected Party
solely by reason of the activities or borrowing of the Partnership.  For
purposes of determining the Gross-Up Amount in respect of any breach of
Section 10.8 hereof, in no event shall the gain taken into account by a
Protected Party with respect to the Disposition of a Protected Asset exceed the
amount of gain that would have been recognized by or allocated to such Protected
Party (or in the case of a person who is a Protected Party by reason of clause
(iii) of the definition thereof, the original Protected Party described in
clause (i) or (ii) from whom such Protected Party directly or indirectly
acquired its Units) if the Partnership had sold such Protected Asset in a fully
taxable transaction on the day following the Effective Date for a purchase price
equal to its fair market value at such time, provided that, for purposes of
computing such amount, the aggregate amount of such gain with respect to each
Protected Asset allocated to each Protected Party shall not exceed such
Protected Party’s share of the Code Section 704(c) gain stated with respect to
such Protected Asset on Schedule 10.9 of this Agreement (after subtracting from
such scheduled amount the amount of any gain attributable to such scheduled
amount which was previously recognized by or was otherwise allocable to a
Protected Party with respect to such Protected Asset (a) with respect to a
direct or indirect transfer (including any redemption) of some or all of its
direct or indirect interests in the Partnership to the extent of any reduction
in 704(c) gain with respect to such Protected Party and Protected Asset as a
result of such transfer (or redemption) or (b) to the extent of any decrease in
the difference between the adjusted tax basis, as determined for federal income
tax purposes, and the book value of the Protected Assets pursuant to Regulation
Section 1.704-3).  For the avoidance of doubt and except in the case of a
transaction pursuant to Section 8.10 hereof, for purposes of determining the
Gross-Up Amount, in no event shall any “new layer” of Code
Section 704(c) built-in gain created on account of the contribution of any
properties to or the distribution of any properties from the Partnership,
including but not limited to through application of Regulations
Section 1.704-1(b)(2)(iv)(d), (e) and (f), be entitled to protection under this
Agreement or otherwise.


 


B.            NOTWITHSTANDING SECTION 10.13.A. HEREOF, IN THE EVENT THAT TYSONS
CORNER CENTER AND/OR TYSONS CORNER OFFICE BUILDING IS SOLD, TRANSFERRED OR
EXCHANGED PURSUANT TO THE EXERCISE, BY A PERSON OTHER THAN THE PARTNERSHIP OR
ITS AFFILIATES AND IN THE ABSENCE OF ANY ACTION BY THE PARTNERSHIP OR ITS
AFFILIATES GIVING RISE TO SUCH PERSON’S RIGHT TO EXERCISE, OF THEIR RIGHTS UNDER
ANY BUY-SELL AGREEMENT OR SIMILAR CONTRACTUAL ARRANGEMENT TO WHICH SUCH ASSETS
ARE SUBJECT AS OF THE EFFECTIVE DATE, THE AGGREGATE AMOUNT PAYABLE TO THE
PROTECTED PARTIES (INCLUDING ANY PROTECTED PARTIES UNDER A TAX MATTERS AGREEMENT
ENTERED INTO FOLLOWING THE EXERCISE OF ANY RIGHTS UNDER SECTION 8.10 (THE “OTHER
PROTECTED PARTIES”)) AS A RESULT OF SUCH DISPOSITION SHALL NOT EXCEED THE LESSER
OF (A) THE AGGREGATE AMOUNT OTHERWISE PAYABLE TO SUCH PROTECTED PARTIES PURSUANT
TO SECTION 10.13 HEREOF AND SUCH OTHER PROTECTED PARTIES AND (B) $20 MILLION.
ANY REDUCTION IN THE AGGREGATE AMOUNT PAYABLE TO THE PROTECTED PARTIES OR THE
OTHER PROTECTED PARTIES BY REASON OF THE FOREGOING LIMITATION SHALL REDUCE THE
AMOUNT PAYABLE TO EACH PROTECTED PARTY AND EACH OTHER PROTECTED PARTY IN
PROPORTION TO THE TOTAL AMOUNT OTHERWISE PAYABLE TO SUCH


 


74

--------------------------------------------------------------------------------



 

Protected Party pursuant to Section 10.13 hereof and such Other Protected Party
pursuant to such tax matters agreement with respect to the disposition that is
subject to this Section 10.13.B.


 


C.            NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY,
THE SOLE AND EXCLUSIVE RIGHTS AND REMEDIES OF ANY PARTNER OR PROTECTED PARTY FOR
A BREACH OF THE OBLIGATIONS SET FORTH IN SECTIONS 10.8, 10.9, 10.10 OR 10.11
HEREOF SHALL BE A CLAIM FOR DAMAGES AGAINST PARENT LP OR THE PARTNERSHIP,
COMPUTED AS SET FORTH IN SECTION 10.13.A, AND NO PARTNER OR PROTECTED PARTY
SHALL BE ENTITLED TO PURSUE A CLAIM FOR SPECIFIC PERFORMANCE OF THE COVENANTS
SET FORTH IN SECTION 10.8, 10.9, 10.10 OR 10.11 HEREOF, OR BRING A CLAIM AGAINST
ANY PERSON THAT ACQUIRES A PROTECTED ASSET, OTHER THAN AS PROVIDED IN 10.8.B. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, PARENT LP SHALL NOT
BE LIABLE FOR, OR OBLIGATED TO INDEMNIFY ANY PERSON WITH RESPECT TO, ANY CLAIM
OR CAUSE OF ACTION REQUESTING OR CLAIMING SPECIAL, EXEMPLARY, INCIDENTAL,
INDIRECT, PUNITIVE, RELIANCE OR CONSEQUENTIAL DAMAGES OR LOSSES WITH RESPECT TO
ANY RECOGNITION EVENT, OTHER THAN CLAIMS FOR ANY REASONABLE ATTORNEY’S,
ACCOUNTANT’S OR SIMILAR FEES REASONABLY INCURRED IN CONNECTION WITH THE
DETERMINATION OR COLLECTION OF ANY DAMAGES INCURRED AS A RESULT OF ANY BREACH OF
THIS ARTICLE X.  ANY CLAIM OR CAUSE OF ACTION REQUESTING OR CLAIMING ANY SUCH
DAMAGES IS SPECIFICALLY WAIVED AND BARRED, WHETHER OR NOT SUCH DAMAGES WERE
FORESEEABLE OR ANY PARTY WAS NOTIFIED OF THE POSSIBILITY OF SUCH DAMAGES.


 


D.            IF THE PARTNERSHIP HAS BREACHED AN OBLIGATION SET FORTH IN THIS
ARTICLE X (OR A PROTECTED PARTY OR THE LIMITED PARTNER TAX REPRESENTATIVE
ASSERTS THAT THE PARTNERSHIP HAS BREACHED AN OBLIGATION SET FORTH IN THIS
ARTICLE X), THE PARTNERSHIP AND THE LIMITED PARTNER TAX REPRESENTATIVE (OR IF
THE LIMITED PARTNER TAX REPRESENTATIVE IS NOT A PROTECTED PARTY CLAIMING OR
DISPUTING A GROSS-UP AMOUNT OWED TO IT, THE PROTECTED PARTIES CLAIMING OR
DISPUTING THE GROSS-UP AMOUNT) AGREE TO NEGOTIATE IN GOOD FAITH TO RESOLVE ANY
DISAGREEMENTS REGARDING ANY SUCH ALLEGED BREACH AND THE AMOUNT OF DAMAGES, IF
ANY, PAYABLE TO SUCH PROTECTED PARTY UNDER SECTION 10.13 HEREOF.  IF ANY SUCH
DISAGREEMENT CANNOT BE RESOLVED WITHIN THIRTY (30) DAYS AFTER NOTICE TO THE
OTHER PARTY OF THE ALLEGED BREACH OR DISPUTED AMOUNT, THE PARTNERSHIP AND THE
LIMITED PARTNER TAX REPRESENTATIVE (OR PROTECTED PARTY) SHALL REFER THE MATTER
TO AN INDEPENDENT LAW FIRM, ACCOUNTING FIRM, VALUATION FIRM OR OTHER INDEPENDENT
ARBITRATOR MUTUALLY AGREED UPON BY THEM (THE “TAX ARBITRATOR”) TO RESOLVE AS
EXPEDITIOUSLY AS POSSIBLE ALL POINTS OF ANY SUCH DISAGREEMENT.  ALL
DETERMINATIONS MADE BY THE TAX ARBITRATOR WITH RESPECT TO THE RESOLUTION OF ANY
ALLEGED BREACH OR AMOUNT OF DAMAGES SHALL BE FINAL, CONCLUSIVE AND BINDING ON
THE PARTNERSHIP AND THE LIMITED PARTNER TAX REPRESENTATIVE AND/OR THE AFFECTED
PROTECTED PARTIES.  THE FEES AND EXPENSES OF THE TAX ARBITRATOR INCURRED IN
CONNECTION WITH ANY SUCH DETERMINATION SHALL BE SHARED EQUALLY BY PARENT LP AND
THE AFFECTED PROTECTED PARTIES (OR IN THE CASE OF A DISPUTE NOT INVOLVING A
PAYMENT PURSUANT TO SECTION 10.13 HEREOF, BY ALL WILMORITE LIMITED PARTNERS). 
IF THE PARTNERSHIP AND THE LIMITED PARTNER TAX REPRESENTATIVE OR PROTECTED
PARTIES, AS APPLICABLE, EACH HAVING ACTED IN GOOD FAITH AND WITH ITS OR HIS BEST
EFFORTS TO SELECT A TAX ARBITRATOR, ARE UNABLE TO AGREE UPON AND RETAIN A TAX
ARBITRATOR WITHIN SIXTY (60) DAYS AFTER THE THIRTY (30) DAY PERIOD MENTIONED
ABOVE, THEN FOLLOWING THE EXPIRATION OF SUCH SIXTY (60) DAY PERIOD, ANY
DISAGREEMENT MAY BE SETTLED IN ANY DELAWARE COURT PURSUANT TO SECTION 15.9
HEREOF.


 

Section 10.14.  Tax Treatment of Amendment

 

Except to the extent required by law, the entering into of this Agreement upon
the Effective Date shall not be treated as resulting in any actual or deemed
contribution or

 

75

--------------------------------------------------------------------------------


 

distribution of assets or termination of the Partnership pursuant to Section 708
of the Code or otherwise.  Notwithstanding the foregoing, in order to properly
take into account the changes in the Partners’ future interests in the
Partnership for all periods after the Effective Date, the Partnership shall
undertake an interim closing of the books as of the close of business on the
Effective Date (immediately prior to the adjustment of the Partners’ Capital
Accounts to reflect their fair market value as of the Effective Date), and shall
allocate any income, gain (including, for the avoidance of doubt, any income or
gain resulting from the disposition of the Fort Henry property), loss or
deduction for the portion of the taxable period up to and including the
Effective Date (including for these purposes any deduction with respect to any
compensation including bonuses, stock appreciation or similar rights in respect
of employees of the Partnership or its Subsidiaries or Affiliates, including the
General Partner, which accrue, are paid, or become fixed as of the Effective
Date) in the manner provided for in the Partnership Agreement as in effect prior
to the Effective Date.  Furthermore, and except to the extent required by law,
any deduction for tax purposes relating to any item of compensation, including
bonuses, stock appreciation or similar rights in respect of employees of the
Partnership or its Subsidiaries or Affiliates, including the General Partner,
that has economically accrued on or before the Effective Date but is not
deductible for tax purposes until a later period, shall, when deductible for tax
purposes, be specially allocated to the Partners (or their successors, in the
case of any person who is no longer a Partner) in the manner provided for in the
Partnership Agreement as in effect prior to the Effective Date as if it had
accrued and been deductible for tax purposes on such date.

 

Section 10.15.  Limited Partner Tax Representative

 

The Limited Partner Tax Representative has been duly appointed as agent and
representative of the Protected Parties and the Wilmorite Limited Partners for
the purposes set forth herein, and the Limited Partner Tax Representative has
accepted such appointment on the terms set forth herein.  The Limited Partner
Tax Representative represents and warrants to the General Partner that it has
the right, power and authority to (i) enter into and perform this Agreement and
to bind all of the Protected Parties and the Wilmorite Limited Partners for the
purposes set forth herein, (ii) give and receive directions, instructions and
notices hereunder, and (iii) make all determinations that may be required or
that it deems appropriate under this Agreement.  Until notified in writing by a
notice signed by all of the Wilmorite Limited Partners, the General Partner may
rely conclusively and act upon the directions, instructions and notices of the
Limited Partner Tax Representative for the purposes set forth herein and,
thereafter, upon the directions, instructions and notices of any successor named
in a writing executed by all of the Protected Parties and the Wilmorite Limited
Partners.  In addition, the Protected Parties and the Wilmorite Limited Partners
acknowledge that the General Partner may rely exclusively upon the directions,
instructions and notice of the Limited Partner Tax Representative for the
purposes set forth herein, notwithstanding the fact that the General Partner may
have received conflicting directions, instructions and notices from the
Protected Parties or the Wilmorite Limited Partners.

 

Section 10.16.  Exclusion of Certain Transactions

 

For the avoidance of doubt, the indemnification provided in Section 10.13 shall
not apply to any taxes or other amounts of a Protected Party incurred as a
result of (i) the consummation of the Merger and the consummation of the
transactions contemplated thereby, including the payment of any purchase price
adjustments, (ii) the Partnership Merger and the consummation of

 

76

--------------------------------------------------------------------------------


 

the transactions contemplated thereby, including the amendment of the
Partnership’s limited partnership agreement by this 2005 Amended and Restated
Agreement of Limited Partnership, (iii) the creation or exercise of the Class A
Forced Conversion, Class A Put Right, Redemption Right, the Participating
Election Right, the Partnership Call Right or the rights described in
Section 8.9 and 8.10.B hereof and the creation of the rights set forth in
Section 8.10 hereof (and any corresponding rights provided under an amendment to
Parent LP’s partnership agreement entered into in connection with a transaction
described in Section 8.10), and (iv) any payments made by any person pursuant to
Section 8.7(A)(2)(iv) hereof; provided, however, that the foregoing shall not in
any respect limit the Partnership’s obligation to maintain the Required
Nonrecourse Debt Amount in accordance with Section 10.9 hereof upon any exercise
of the rights referred to in this clause (iii) or to limit the rights of a
Protected Party under Section 10.13 in respect of any breach of such obligation
to maintain the Required Nonrecourse Debt Amount in accordance with
Section 10.9.

 

Section 10.17.  Prior Tax Protection Agreements

 

Upon the Effective Date, any and all Prior Partnership Tax Protection Agreements
including, but not limited to, the Tax Protection Agreement dated as of
February 24, 2000 by and between the Partnership, ACI Danbury, Inc. and the
other parties thereto, shall cease to be in force and be of no further effect
provided, however, that this sentence shall not be construed to refer to that
certain Shoppingtown Option Agreement made as of the 30th day of April 1996. 
For these purposes “Prior Partnership Tax Protection Agreements” shall mean any
agreement entered into prior to the Effective Date to which the Partnership is a
party pursuant to which (i) any liability to any Partner (or any owner of any
Partner) relating to taxes may arise; (ii) in connection with the deferral of
income taxes of a Partner (or owner of any Partner), the Partnership or any of
its subsidiaries has agreed to (A) maintain a minimum level of, put in place or
replace any debt or continue a particular debt, (B) retain or not dispose of
assets for a period of time that has not since expired, (C) make or refrain from
making tax elections, (D) operate (or refrain from operating) in a particular
manner, and/or (E) only dispose of assets in a particular manner; (iii) the
Partners (or their owners) have guaranteed debt, or have the opportunity to
guarantee debt, directly or indirectly, of the Partnership or its Subsidiaries
(including without limitation any “deficit restoration obligation,” guarantee
(including, without limitation, a “bottom guarantee”), indemnification agreement
or other similar arrangement); and/or (iv) any other agreement that would
require the Partnership or the General Partner to consider separately the
interests of any Partner (or owner of any Partner) in respect of taxes.

 

Section 10.18.  Cooperation Regarding Zone Credits

 

The Partnership shall exercise good faith in attempting to obtain the benefits
of the Zone Credit program.

 

ARTICLE XI - TRANSFERS AND WITHDRAWALS

 

Section 11.1.  Transfer

 


A.            THE TERM “TRANSFER,” WHEN USED IN THIS ARTICLE XI WITH RESPECT TO
A PARTNERSHIP UNIT, SHALL BE DEEMED TO REFER TO A TRANSACTION BY WHICH THE
GENERAL PARTNER PURPORTS

 

77

--------------------------------------------------------------------------------


 

to assign all or any part of its General Partner Interest to another Person or
by which a Limited Partner purports to assign all or any part of its Limited
Partner Interest to another Person, and includes a sale, assignment, gift,
pledge, encumbrance, hypothecation, mortgage, exchange or any other disposition
by operation of law or otherwise.  The term “transfer” when used in this
Article XI does not include any redemption or conversion of Partnership
Interests by a Limited Partner or any acquisition of Partnership Units from a
Limited Partner by Parent or Parent LP pursuant to Section 8.6, 8.7, 8.8, 8.9 or
8.10 hereof.  To the fullest extent permitted by law, no part of the interest of
a Limited Partner shall be subject to the claims of any creditor, any spouse for
alimony or support, or to legal process, and may not be voluntarily or
involuntarily alienated or encumbered except as may be specifically provided for
in this Agreement or consented to in writing by the General Partner.


 


B.            TO THE FULLEST EXTENT PERMITTED BY LAW, NO PARTNERSHIP INTEREST
MAY BE TRANSFERRED, IN WHOLE OR IN PART, EXCEPT IN ACCORDANCE WITH THE TERMS AND
CONDITIONS SET FORTH IN THIS ARTICLE XI.  TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY TRANSFER OR PURPORTED TRANSFER OF A PARTNERSHIP INTEREST NOT MADE IN
ACCORDANCE WITH THIS ARTICLE XI SHALL BE NULL AND VOID.


 

Section 11.2.  Transfer of the General Partner Interest and of Parent’s Limited
Partner Interests; Extraordinary Transactions

 


A.            THE GENERAL PARTNER MAY NOT TRANSFER ANY OF ITS GENERAL PARTNER
INTEREST OR LIMITED PARTNER INTEREST, OR WITHDRAW AS GENERAL PARTNER AND PARENT
MAY NOT, DIRECTLY OR THROUGH ITS WHOLLY-OWNED SUBSIDIARIES, TRANSFER ANY OF ITS
LIMITED PARTNER INTEREST AND NONE OF THE GENERAL PARTNER, PARENT OR PARENT LP
SHALL ENGAGE IN AN EXTRAORDINARY TRANSACTION, EXCEPT, IN ANY SUCH CASE, (I) IF
SUCH EXTRAORDINARY TRANSACTION, OR SUCH WITHDRAWAL OR TRANSFER, IS PURSUANT TO
AN EXTRAORDINARY TRANSACTION THAT IS PERMITTED UNDER SECTION 11.2.B HEREOF,
(II) IF LIMITED PARTNERS HOLDING TWO-THIRDS-IN-INTEREST OF THE COMMON UNITS AND
CLASS A PREFERRED UNITS (ON AN AS-CONVERTED BASIS), OTHER THAN PARTNERSHIP UNITS
HELD BY THE GENERAL PARTNER, PARENT OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR
AFFILIATES OR ANY PARENT TRANSFEREE, CONSENT TO SUCH WITHDRAWAL OR TRANSFER OR
EXTRAORDINARY TRANSACTION OR (III) IF SUCH TRANSFER IS TO EITHER PARENT LP OR AN
AFFILIATE OF PARENT OR, COMPLIES WITH SECTION 11.2.E.  IN THE EVENT THAT THE
GENERAL PARTNER OR PARENT (AS APPLICABLE) TRANSFERS ANY OF ITS LIMITED PARTNER
INTEREST IN ACCORDANCE WITH THIS SECTION, THE TRANSFEREE (AND ANY AND ALL
SUBSEQUENT TRANSFEREES) SHALL BE ENTITLED TO THE SAME RIGHTS TO DISTRIBUTIONS
(OF OPERATING CASH FLOW AS WELL AS LIQUIDATION PROCEEDS), WITH REGARD TO SUCH
LIMITED PARTNER INTEREST AS THE GENERAL PARTNER HEREUNDER.  EXCEPT AS PROVIDED
IN SECTION 11.2.E., PARENT (OR ITS SUCCESSORS IN INTEREST) MAY NOT OWN, DIRECTLY
OR INDIRECTLY, LESS THAN A CONTROLLING INTEREST IN THE GENERAL PARTNER UNLESS
LIMITED PARTNERS HOLDING TWO-THIRDS-IN-INTEREST OF THE COMMON UNITS AND CLASS A
PREFERRED UNITS (ON AN AS-CONVERTED BASIS), OTHER THAN PARTNERSHIP UNITS HELD BY
THE GENERAL PARTNER, PARENT OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR
AFFILIATES OR ANY PARENT TRANSFEREE, CONSENT TO THE TRANSACTION RESULTING IN
PARENT (OR ITS SUCCESSORS IN INTEREST) OWNING, DIRECTLY OR INDIRECTLY, LESS THAN
SUCH CONTROLLING INTEREST IN GENERAL PARTNER.  NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, PARENT, THE GENERAL PARTNER, THEIR RESPECTIVE
SUBSIDIARIES AND AFFILIATES AND ANY PARENT TRANSFEREE MAY PLEDGE THEIR LIMITED
PARTNER INTERESTS IN CONNECTION WITH A BONA FIDE FINANCING.


 


B.            SUBJECT TO THE REQUIREMENTS OF SECTION 8.8.E AND ARTICLE X HEREOF,
THE GENERAL PARTNER AND PARENT ARE PERMITTED TO ENGAGE IN (AND CAUSE THE
PARTNERSHIP TO PARTICIPATE

 

78

--------------------------------------------------------------------------------


 

in) an Extraordinary Transaction without the approval or vote of the Limited
Partners if: (i) the rights, preferences and privileges of the Common
Unitholders after the transaction are at least as favorable as those in effect
immediately prior to the consummation of such transaction; (ii) such rights of
the Common Unitholders include the right to exchange their Common Units for cash
or, at the election of Parent, for publicly traded common equity securities, at
an exchange ratio based on the relative fair market value of such securities (as
determined pursuant to Section 11.2.D hereof) and the REIT Shares; (iii) the
Class A Preferred Units remain outstanding with their terms, rights and
privileges unchanged or are exchanged for securities in the surviving entity
with terms, rights and privileges identical in all material respects to this
Agreement (it being understood that any changes to the rights to tax protection
in Article X are material); (iv) the holders of Common Units are offered the
opportunity to elect to receive (but are not required to elect), for each Common
Unit, an amount of cash, securities, or other property at least as equal in
value to the product of (x) the REIT Shares Amount multiplied by (y) the amount
of cash, securities or other property paid to a holder of one REIT Share in
consideration of one such REIT Share pursuant to the terms of the Extraordinary
Transaction during the period from and after the date on which the Extraordinary
Transaction is consummated; and (v) the surviving entity in the Extraordinary
Transaction expressly assumes Parent’s and Parent LP’s obligations under this
Agreement.  Nothing in this Agreement shall prevent Parent from causing the
Company to be liquidated for tax or any other purposes.


 

In the event that Parent engages in a “going private” transaction within the
meaning of Rule 13e-3, the Class A Preferred Unitholders will have the right, in
connection with such transaction to exercise the redemption right in
Section 8.6.C hereof contingent upon the closing of such transaction.

 


C.            IF A PURCHASE OR CASH TENDER OFFER SHALL HAVE BEEN MADE TO AND
ACCEPTED BY THE HOLDERS OF MORE THAN FIFTY PERCENT (50%) OF THE OUTSTANDING REIT
SHARES, EACH LIMITED PARTNER SHALL BE ENTITLED TO ELECT TO RECEIVE IN CONNECTION
WITH (AND PRIOR TO THE CLOSING OF) SUCH TRANSACTION THE AMOUNT OF CASH AND/OR
THE VALUE IN CASH OF OTHER CONSIDERATION WHICH SUCH PARTNER WOULD HAVE RECEIVED
HAD IT EXERCISED ITS REDEMPTION RIGHT AND RECEIVED REIT SHARES IN EXCHANGE FOR
ITS PARTNERSHIP INTERESTS (OR ECONOMIC INTERESTS THEREIN) IMMEDIATELY PRIOR TO
THE EXPIRATION OF SUCH PURCHASE OR TENDER OFFER AND HAD THEREUPON ACCEPTED SUCH
PURCHASE OR TENDER OFFER.  UPON SUCH ELECTION, THE PERSON SHALL CEASE TO BE A
LIMITED PARTNER OF THE PARTNERSHIP AND ITS PARTNERSHIP INTERESTS SHALL BE DEEMED
TO BE TRANSFERRED TO THE GENERAL PARTNER EFFECTIVE UPON THE PAYMENT OF SUCH CASH
OR OTHER CONSIDERATION.  IF AN EXCHANGE OFFER SHALL HAVE BEEN MADE AND ACCEPTED
PURSUANT TO WHICH THE HOLDERS OF MORE THAN FIFTY PERCENT (50%) OF THE
OUTSTANDING REIT SHARES EXCHANGE THEIR REIT SHARES FOR EQUITY SECURITIES OF THE
ACQUIRING PERSON, WHICH ARE PUBLICLY TRADED ON A NATIONALLY RECOGNIZED
SECURITIES EXCHANGE OR QUOTATION SYSTEM, AND THE GENERAL PARTNER INTEREST IS
TRANSFERRED (DIRECTLY OR INDIRECTLY), THEN THE CONVERSION FACTOR SHALL BE
ADJUSTED TO REFLECT SUCH TRANSACTION AND EACH LIMITED PARTNER SHALL BE ENTITLED
TO EXCHANGE ALL OR ANY PORTION OF THE PARTNERSHIP INTERESTS (OR ECONOMIC
INTEREST THEREIN) FOR REIT SHARES OF SUCH ACQUIRING PERSON.


 


D.            IN CONNECTION WITH ANY TRANSACTION PERMITTED BY SECTION 11.2.B
HEREOF, THE RELATIVE FAIR MARKET VALUES SHALL BE DETERMINED IN GOOD FAITH BY THE
GENERAL PARTNER AS OF THE TIME OF SUCH TRANSACTION AND, TO THE EXTENT
APPLICABLE, SHALL BE NO LESS FAVORABLE TO THE LIMITED

 

79

--------------------------------------------------------------------------------


 

Partners than the relative values reflected in the terms of such transaction for
REIT Shares or partnership interests of Parent LP.


 


E.             NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO THE
CONTRARY, AT THE EFFECTIVE DATE OR AT ANY TIME THEREAFTER THE GENERAL PARTNER
SHALL BE ENTITLED TO TRANSFER ITS GENERAL PARTNER INTERESTS AND/OR LIMITED
PARTNER INTERESTS TO ONE OR MORE PERSONS (EACH SUCH PERSON, A “PARENT
TRANSFEREE”) WITHOUT THE CONSENT OF THE LIMITED PARTNERS; PROVIDED THAT
(1) PARENT, PARENT LP OR ONE OF THEIR RESPECTIVE AFFILIATES IS EITHER THE SOLE
MANAGING MEMBER OR THE SOLE GENERAL PARTNER OF SUCH PERSON, OR IS THE SOLE
GENERAL PARTNER; AND (2) (A) PARENT, PARENT LP OR ONE OR MORE OF THEIR
RESPECTIVE AFFILIATES DIRECTLY OR INDIRECTLY OWN AT LEAST 50% OF THE TOTAL
PARTNERSHIP INTEREST INITIALLY ACQUIRED BY THE COMPANY PURSUANT TO THE MERGER
AND THE PARTNERSHIP MERGER, OR (B) THE AGGREGATE PARTNERSHIP INTEREST HELD BY
PARENT, PARENT LP OR ONE OR MORE OF THEIR RESPECTIVE AFFILIATES (WHETHER HELD
DIRECTLY OR THROUGH ANY BENEFICIAL INTEREST IN ANY JOINT VENTURE ENTITY)
REPRESENT AT LEAST 50% OF THE TOTAL PARTNERSHIP INTEREST HELD BY ANY SUCH JOINT
VENTURE ENTITY PLUS ANY PARTNERSHIP INTEREST HELD DIRECTLY BY PARENT, PARENT LP
OR ONE OR MORE OF THEIR RESPECTIVE AFFILIATES.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT TO THE CONTRARY, HOLDERS OF INTERESTS IN THE GENERAL
PARTNER (INCLUDING A GENERAL PARTNER THAT IS A PARENT TRANSFEREE), OTHER THAN
THOSE BENEFICIALLY OWNED BY PARENT OR PARENT LP OR ONE OR MORE OF THEIR
RESPECTIVE AFFILIATES, SHALL BE ENTITLED TO TRANSFER THEIR INTERESTS IN THE
GENERAL PARTNER (OR PARENT TRANSFEREE) WITHOUT RESTRICTION.  TRANSFERS OF
INTERESTS IN THE GENERAL PARTNER (INCLUDING A GENERAL PARTNER THAT IS A PARENT
TRANSFEREE) BENEFICIALLY OWNED BY PARENT OR PARENT LP OR ONE OR MORE OF THEIR
RESPECTIVE AFFILIATES SHALL BE GOVERNED BY SECTION 11.2 HEREOF.  EACH PARENT
TRANSFEREE ACQUIRING A PARTNERSHIP INTEREST PURSUANT TO THIS SECTION 11.2.E
SHALL (I) BE ADMITTED AS A SUBSTITUTED LIMITED PARTNER SUBJECT TO THE RIGHTS AND
OBLIGATIONS SET FORTH HEREIN THAT ARE IMPOSED ON THE GENERAL PARTNER SOLELY IN
ITS CAPACITY AS A LIMITED PARTNER, INCLUDING THE SAME RIGHTS TO DISTRIBUTIONS
(OF OPERATING CASH FLOW AS WELL AS LIQUIDATION PROCEEDS), (II) ALSO BE ADMITTED
AS THE GENERAL PARTNER, IF THE GENERAL PARTNERSHIP INTEREST IS TRANSFERRED TO
THE PARENT TRANSFEREE, (III) NOT BE ENTITLED OR SUBJECT TO ANY OF THE CONVERSION
OR REDEMPTION RIGHTS SPECIFIED IN ARTICLE VIII OTHER THAN THE PARENT LP CALL
RIGHT (AT THE GENERAL PARTNER’S SOLE ELECTION), AND (IV) BE LIABLE FOR ITS PRO
RATA SHARE OF ANY INDEMNIFICATION OBLIGATIONS IMPOSED ON THE PARENT LP,
INCLUDING BUT NOT LIMITED TO THOSE SPECIFIED IN SECTION 10.13.  IN ADDITION, FOR
THE AVOIDANCE OF DOUBT, THE FOLLOWING SHALL NOT BE CONSIDERED “TRANSFERS” FOR
PURPOSES OF THIS AGREEMENT (EXCEPT TO THE EXTENT THAT THEY CONSTITUTE AN
EXTRAORDINARY TRANSACTION): (A) TRANSFERS OR ISSUANCE OF SHARES OF PARENT OR ITS
SHAREHOLDERS, OR (B) TRANSFERS OR ISSUANCES OF LIMITED PARTNER INTERESTS IN
PARENT LP, AS LONG AS PARENT THEREAFTER REMAINS THE SOLE GENERAL PARTNER OF, AND
RETAINS A CONTROLLING INTEREST IN, PARENT LP.


 

Section 11.3.  Limited Partners’ Rights to Transfer

 


A.            SUBJECT TO THE PROVISIONS OF SECTIONS 11.3.B – 11.3.F (INCLUSIVE)
HEREOF OR IN CONNECTION WITH THE EXERCISE OF A REDEMPTION OR CONVERSION RIGHT
PURSUANT TO SECTIONS 8.6, 8.7, 8.8, 8.9 OR 8.10 HEREOF, A LIMITED PARTNER (OTHER
THAN THE GENERAL PARTNER, PARENT OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR
AFFILIATES OR ANY PARENT TRANSFEREE) MAY NOT TRANSFER ALL OR ANY PORTION OF ITS
PARTNERSHIP INTEREST OR ANY OF SUCH LIMITED PARTNER’S ECONOMIC RIGHTS AS A
LIMITED PARTNER WITHOUT THE PRIOR WRITTEN CONSENT OF THE GENERAL PARTNER, WHICH
CONSENT MAY BE GIVEN OR WITHHELD IN THE GENERAL PARTNER’S SOLE AND ABSOLUTE
DISCRETION.


 


80

--------------------------------------------------------------------------------



 


B.            IF A LIMITED PARTNER IS SUBJECT TO INCAPACITY, THE EXECUTOR,
ADMINISTRATOR, TRUSTEE, COMMITTEE, GUARDIAN, CONSERVATOR OR RECEIVER OF SUCH
LIMITED PARTNER’S ESTATE SHALL HAVE ALL OF THE RIGHTS OF A LIMITED PARTNER, BUT
NOT MORE RIGHTS THAN THOSE ENJOYED BY OTHER LIMITED PARTNERS, FOR THE PURPOSE OF
SETTLING OR MANAGING THE ESTATE AND SUCH POWER AS THE INCAPACITATED LIMITED
PARTNER POSSESSED TO TRANSFER ALL OR ANY PART OF HIS OR ITS PARTNERSHIP
INTEREST.  THE INCAPACITY OF A LIMITED PARTNER, IN AND OF ITSELF, SHALL NOT
DISSOLVE OR TERMINATE THE PARTNERSHIP.


 


C.            NOTWITHSTANDING SECTION 11.3.A HEREOF, BUT SUBJECT TO SECTIONS
11.3.D, 11.3.E AND 11.3.F HEREOF, A LIMITED PARTNER MAY, SUBJECT ONLY TO SUCH
TRANSFER NOT VIOLATING THE LAST SENTENCE OF SECTION 3.2, AND UPON NOT LESS THAN
FIVE (5) BUSINESS DAYS PRIOR WRITTEN NOTICE CONTAINING THE IDENTITY AND ADDRESS
OF THE PROPOSED TRANSFEREE AND SUCH OTHER INFORMATION ABOUT SUCH PROPOSED
TRANSFEREE AS THE GENERAL PARTNER SHALL REASONABLY REQUEST TO ENABLE IT TO
DETERMINE THAT SUCH PROPOSED TRANSFER IS PERMITTED HEREUNDER AND DOES NOT
VIOLATE THE LAST SENTENCE OF SECTION 3.2, TRANSFER ALL OR A PORTION OF ITS
PARTNERSHIP INTEREST TO (I) A PERSON WHO IS, AT THE TIME OF THE TRANSFER, A
LIMITED PARTNER, (II) A PERSON WHO IS A MEMBER OF SUCH LIMITED PARTNER’S FAMILY
GROUP, (III) A PERSON WHO OR WHICH IS AN AFFILIATE OF SUCH LIMITED PARTNER, OR
(IV) ANY LENDERS TO SUCH LIMITED PARTNER THROUGH A PLEDGE OF SUCH LIMITED
PARTNER’S PARTNERSHIP INTEREST, PROVIDED, HOWEVER, THAT NOTWITHSTANDING ANY
OTHER PROVISION HEREIN, NO LIMITED PARTNER MAY PLEDGE, ENCUMBER, HYPOTHECATE OR
MORTGAGE ANY OF ITS CLASS A PREFERRED UNITS OR COMMON UNITS WITHOUT THE PRIOR
CONSENT OF THE GENERAL PARTNER, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR
DELAYED.


 


D.            WITHOUT LIMITING THE FOREGOING, THE GENERAL PARTNER MAY PROHIBIT
ANY TRANSFER BY A LIMITED PARTNER OF ITS PARTNERSHIP UNITS IF, IN THE OPINION OF
LEGAL COUNSEL TO THE PARTNERSHIP, SUCH TRANSFER WOULD REQUIRE FILING OF A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR WOULD
OTHERWISE VIOLATE ANY FEDERAL OR STATE SECURITIES LAWS OR REGULATIONS APPLICABLE
TO THE PARTNERSHIP OR THE PARTNERSHIP UNITS.


 


E.             NO TRANSFER BY A LIMITED PARTNER OF ITS PARTNERSHIP UNITS
(INCLUDING A REDEMPTION OR EXCHANGE PURSUANT TO SECTION 8.6 HEREOF) MAY BE MADE
TO ANY PERSON IF (I) IN THE OPINION OF LEGAL COUNSEL FOR THE PARTNERSHIP, IT
WOULD RESULT IN THE PARTNERSHIP BEING TREATED AS AN ASSOCIATION OR PUBLICLY
TRADED PARTNERSHIP TAXABLE AS A CORPORATION; (II) SUCH TRANSFER IS EFFECTUATED
THROUGH AN “ESTABLISHED SECURITIES MARKET” OR A “SECONDARY MARKET” (OR THE
SUBSTANTIAL EQUIVALENT THEREOF) WITHIN THE MEANING OF SECTION 7704 OF THE CODE;
(III) SUCH TRANSFER WOULD CAUSE THE PARTNERSHIP TO BECOME, WITH RESPECT TO ANY
EMPLOYEE BENEFIT PLAN SUBJECT TO TITLE I OF ERISA, A “PARTY-IN-INTEREST” (AS
DEFINED IN SECTION 3(14) OF ERISA) OR A “DISQUALIFIED PERSON” (AS DEFINED IN
SECTION 4975(C) OF THE CODE); (IV) SUCH TRANSFER WOULD, IN THE OPINION OF LEGAL
COUNSEL FOR THE PARTNERSHIP, CAUSE ANY PORTION OF THE ASSETS OF THE PARTNERSHIP
TO CONSTITUTE ASSETS OF ANY EMPLOYEE BENEFIT PLAN PURSUANT TO DEPARTMENT OF
LABOR REGULATIONS SECTION 2510.2-101; (V) SUCH TRANSFER WOULD SUBJECT THE
PARTNERSHIP TO BE REGULATED UNDER THE INVESTMENT COMPANY ACT OF 1940, THE
INVESTMENT ADVISORS ACT OF 1940 AS AMENDED OR ERISA; OR (VI) IN THE OPINION OF
LEGAL COUNSEL FOR THE PARTNERSHIP, SUCH TRANSFER LIKELY WOULD JEOPARDIZE
PARENT’S ABILITY TO QUALIFY AS A REIT CURRENTLY OR IN THE FUTURE OR WOULD
SUBJECT PARENT TO ANY ADDITIONAL TAXES UNDER SECTION 857 OR SECTION 4981 OF THE
CODE.


 


F.             NO TRANSFER OF ANY PARTNERSHIP UNITS MAY BE MADE TO A LENDER TO
THE PARTNERSHIP OR ANY PERSON WHO IS RELATED (WITHIN THE MEANING OF
SECTION 1.752-4(B) OF THE


 


81

--------------------------------------------------------------------------------



 

Regulations) to any lender to the Partnership whose loan constitutes a
Nonrecourse Liability, without the consent of the General Partner, which consent
may be given or withheld by the General Partner in its sole and absolute
discretion; provided that as a condition to such consent the lender may be
required to enter into an arrangement with the Partnership and the General
Partner to redeem for the Cash Amount any Partnership Units in which a security
interest is held by such lender simultaneously with the time at which such
lender would be deemed to be a partner in the Partnership for purposes of
allocating liabilities to such lender under Section 752 of the Code.


 

Section 11.4.  Substituted Limited Partners

 


A.            EXCEPT AS PROVIDED BY SECTION 11.3 HEREOF, NO LIMITED PARTNER
SHALL HAVE THE RIGHT TO SUBSTITUTE A TRANSFEREE AS A LIMITED PARTNER IN HIS
PLACE.  EXCEPT AS PROVIDED BY SECTION 11.3, THE GENERAL PARTNER SHALL, HOWEVER,
HAVE THE RIGHT TO CONSENT TO THE ADMISSION OF A TRANSFEREE OF THE INTEREST OF A
LIMITED PARTNER PURSUANT TO THIS SECTION 11.4 AS A SUBSTITUTED LIMITED PARTNER,
WHICH CONSENT MAY BE GIVEN OR WITHHELD BY THE GENERAL PARTNER IN ITS SOLE AND
ABSOLUTE DISCRETION; PROVIDED, HOWEVER, THAT THE GENERAL PARTNER WILL BE DEEMED
TO HAVE CONSENTED TO ANY TRANSFERS IN ACCORDANCE WITH SECTION 11.3 HEREOF.  THE
GENERAL PARTNER’S FAILURE OR REFUSAL TO PERMIT A TRANSFEREE OF ANY SUCH
INTERESTS TO BECOME A SUBSTITUTED LIMITED PARTNER SHALL NOT GIVE RISE TO ANY
CAUSE OF ACTION AGAINST THE PARTNERSHIP OR ANY PARTNER.


 


B.            A TRANSFEREE WHO HAS BEEN ADMITTED AS A SUBSTITUTED LIMITED
PARTNER IN ACCORDANCE WITH THIS ARTICLE XI SHALL HAVE ALL THE RIGHTS AND POWERS
AND BE SUBJECT TO ALL THE RESTRICTIONS AND LIABILITIES OF A LIMITED PARTNER
UNDER THIS AGREEMENT.  THE ADMISSION OF ANY TRANSFEREE AS A SUBSTITUTED LIMITED
PARTNER SHALL BE CONDUCTED UPON THE TRANSFEREE EXECUTING AND DELIVERING TO THE
PARTNERSHIP AN ACCEPTANCE OF ALL THE TERMS AND CONDITIONS OF THIS AGREEMENT AND
SUCH OTHER DOCUMENTS OR INSTRUMENTS AS MAY BE REASONABLY REQUESTED BY THE
GENERAL PARTNER TO EFFECT THE ADMISSION.


 


C.            UPON THE ADMISSION OF A SUBSTITUTED LIMITED PARTNER, THE GENERAL
PARTNER SHALL AMEND EXHIBIT A TO REFLECT THE NAME, ADDRESS, NUMBER OF
PARTNERSHIP UNITS AND PERCENTAGE INTEREST OF SUCH SUBSTITUTED LIMITED PARTNER
AND TO ELIMINATE OR ADJUST, IF NECESSARY, THE NAME, ADDRESS AND INTEREST OF THE
PREDECESSOR OF SUCH SUBSTITUTED LIMITED PARTNER.


 

Section 11.5.  General Provisions

 


A.            NO LIMITED PARTNER MAY WITHDRAW FROM THE PARTNERSHIP OTHER THAN AS
A RESULT OF A PERMITTED TRANSFER OF ALL OF SUCH LIMITED PARTNER’S PARTNERSHIP
UNITS IN ACCORDANCE WITH THIS ARTICLE XI, OR PURSUANT TO REDEMPTION OF ALL OF
ITS PARTNERSHIP UNITS UNDER SECTION 8.6, 8.7, 8.8 OR 8.10 HEREOF.


 


B.            ANY LIMITED PARTNER WHO SHALL TRANSFER ALL OF ITS PARTNERSHIP
UNITS IN A TRANSFER PERMITTED PURSUANT TO THIS ARTICLE XI SHALL CEASE TO BE A
LIMITED PARTNER UPON THE ADMISSION OF THE TRANSFEREE AS SUBSTITUTED LIMITED
PARTNER.  SIMILARLY, ANY LIMITED PARTNER WHO SHALL TRANSFER ALL OF ITS
PARTNERSHIP UNITS PURSUANT TO A REDEMPTION OF ALL OF ITS PARTNERSHIP UNITS UNDER
SECTION 8.6, 8.7, 8.8 OR 8.10 HEREOF SHALL CEASE TO BE A LIMITED PARTNER.

 

82

--------------------------------------------------------------------------------


 


C.            IF ANY PARTNERSHIP INTEREST IS TRANSFERRED OR ASSIGNED DURING ANY
QUARTERLY SEGMENT OF THE PARTNERSHIP’S FISCAL YEAR IN COMPLIANCE WITH THE
PROVISIONS OF THIS ARTICLE XI OR REDEEMED OR TRANSFERRED PURSUANT TO
SECTION 8.6, 8.7, 8.8 OR 8.10 HEREOF ON ANY DAY OTHER THAN THE FIRST DAY OF A
PARTNERSHIP YEAR, THEN NET INCOME, NET LOSSES, EACH ITEM THEREOF AND ALL OTHER
ITEMS ATTRIBUTABLE TO SUCH INTEREST FOR SUCH PARTNERSHIP YEAR SHALL BE DIVIDED
AND ALLOCATED BETWEEN THE TRANSFEROR PARTNER AND THE TRANSFEREE PARTNER BY
TAKING INTO ACCOUNT THEIR VARYING INTERESTS DURING THE PARTNERSHIP YEAR IN
ACCORDANCE WITH SECTION 706(D) OF THE CODE, USING THE INTERIM CLOSING OF THE
BOOKS METHOD OR SUCH OTHER METHOD (OR COMBINATION OF METHODS) REASONABLY
SELECTED BY THE GENERAL PARTNER.  SOLELY FOR PURPOSES OF MAKING SUCH
ALLOCATIONS, EACH OF SUCH ITEMS FOR THE CALENDAR MONTH IN WHICH THE TRANSFER OR
ASSIGNMENT OCCURS SHALL BE ALLOCATED TO THE TRANSFEREE PARTNER, AND NONE OF SUCH
ITEMS FOR THE CALENDAR MONTH IN WHICH A REDEMPTION OCCURS SHALL BE ALLOCATED TO
THE REDEEMING PARTNER; PROVIDED, HOWEVER, THAT THE GENERAL PARTNER MAY ADOPT
SUCH OTHER CONVENTIONS RELATING TO ALLOCATIONS IN CONNECTION WITH TRANSFERS,
ASSIGNMENTS OR REDEMPTIONS AS IT DETERMINES ARE NECESSARY OR APPROPRIATE.  ALL
DISTRIBUTIONS OF AVAILABLE CASH ATTRIBUTABLE TO SUCH PARTNERSHIP UNIT WITH
RESPECT TO WHICH THE PARTNERSHIP RECORD DATE IS BEFORE THE DATE OF SUCH TRANSFER
OR ASSIGNMENT SHALL BE MADE TO THE TRANSFEROR PARTNER , AND ALL DISTRIBUTIONS OF
AVAILABLE CASH THEREAFTER ATTRIBUTABLE TO SUCH PARTNERSHIP UNIT SHALL BE MADE TO
THE TRANSFEREE PARTNER.


 


D.            TRANSFER PURSUANT TO THIS ARTICLE XI MAY ONLY BE MADE ON THE FIRST
(1ST) DAY OF A FISCAL QUARTER OF THE PARTNERSHIP, UNLESS THE GENERAL PARTNER
OTHERWISE AGREES.


 

ARTICLE XII - ADMISSION OF PARTNERS

 

Section 12.1.  Admission of Successor General Partner

 

A successor to all of the General Partner Interest pursuant to Section 11.2
hereof who is proposed to be admitted as a successor General Partner (including
but not limited to any Parent Transferee) shall be admitted to the Partnership
as the General Partner, effective upon such transfer.  Any such transferee shall
carry on the business of the Partnership without dissolution.  In each case, the
admission shall be subject to the successor General Partner executing and
delivering to the Partnership an express acceptance of all of the terms and
conditions of this Agreement and such other documents or instruments as may be
required to effect the admission.  In the case of such admission on any day
other than the first day of a Partnership Year, all items attributable to the
General Partner Interest for such Partnership Year shall be allocated between
the transferring General Partner and such successor as provided in
Section 11.5.C hereof.

 

Section 12.2.  Admission of Additional Limited Partners

 


A.            AFTER THE DATE HEREOF, A PERSON WHO MAKES A CAPITAL CONTRIBUTION
TO THE PARTNERSHIP IN ACCORDANCE WITH THIS AGREEMENT SHALL BE ADMITTED TO THE
PARTNERSHIP AS AN ADDITIONAL LIMITED PARTNER ONLY UPON FURNISHING TO THE GENERAL
PARTNER (I) EVIDENCE OF ACCEPTANCE IN FORM SATISFACTORY TO THE GENERAL PARTNER
OF ALL OF THE TERMS AND CONDITIONS OF THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, THE POWER OF ATTORNEY GRANTED IN SECTION 2.4 HEREOF AND (II) SUCH
OTHER DOCUMENTS OR INSTRUMENTS AS MAY BE REQUIRED IN THE DISCRETION OF THE
GENERAL PARTNER IN ORDER TO EFFECT SUCH PERSON’S ADMISSION AS AN ADDITIONAL
LIMITED PARTNER.

 

83

--------------------------------------------------------------------------------


 


B.            NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 12.2, NO
PERSON SHALL BE ADMITTED AS AN ADDITIONAL LIMITED PARTNER WITHOUT THE WRITTEN
CONSENT OF THE GENERAL PARTNER, WHICH CONSENT MAY BE GIVEN OR WITHHELD IN THE
GENERAL PARTNER’S SOLE AND ABSOLUTE DISCRETION.  THE ADMISSION OF ANY PERSON AS
AN ADDITIONAL LIMITED PARTNER SHALL BECOME EFFECTIVE ON THE DATE UPON WHICH THE
NAME OF SUCH PERSON IS RECORDED ON THE BOOKS AND RECORDS OF THE PARTNERSHIP,
FOLLOWING THE WRITTEN CONSENT OF THE GENERAL PARTNER TO SUCH ADMISSION.


 


C.            IF ANY ADDITIONAL LIMITED PARTNER IS ADMITTED TO THE PARTNERSHIP
ON ANY DAY OTHER THAN THE FIRST DAY OF A PARTNERSHIP YEAR, THEN NET INCOME, NET
LOSSES, EACH ITEM THEREOF AND ALL OTHER ITEMS ALLOCABLE AMONG PARTNERS FOR SUCH
PARTNERSHIP YEAR SHALL BE ALLOCATED AMONG SUCH ADDITIONAL LIMITED PARTNER AND
ALL OTHER PARTNERS BY TAKING INTO ACCOUNT THEIR VARYING INTERESTS DURING THE
PARTNERSHIP YEAR IN ACCORDANCE WITH SECTION 706(D) OF THE CODE, USING ANY
CONVENTION PERMITTED BY LAW AND SELECTED BY THE GENERAL PARTNER.  SOLELY FOR
PURPOSES OF MAKING SUCH ALLOCATIONS, EACH SUCH ITEM FOR THE CALENDAR MONTH IN
WHICH AN ADMISSION OF ANY ADDITIONAL LIMITED PARTNER OCCURS SHALL BE ALLOCATED
AMONG ALL OF THE PARTNERS, INCLUDING SUCH ADDITIONAL LIMITED PARTNER; PROVIDED,
HOWEVER, THAT THE GENERAL PARTNER MAY ADOPT SUCH OTHER CONVENTIONS RELATING TO
ALLOCATIONS TO ADDITIONAL LIMITED PARTNERS AS IT DETERMINES ARE NECESSARY OR
APPROPRIATE.  ALL DISTRIBUTIONS OF AVAILABLE CASH WITH RESPECT TO WHICH THE
PARTNERSHIP RECORD DATE IS BEFORE THE DATE OF SUCH ADMISSION SHALL BE MADE
SOLELY TO PARTNERS OTHER THAN THE ADDITIONAL LIMITED PARTNER, AND, ALL
DISTRIBUTIONS OF AVAILABLE CASH THEREAFTER SHALL BE MADE TO ALL OF THE PARTNERS
PURSUANT TO SECTION 5.1 HEREOF, INCLUDING SUCH ADDITIONAL LIMITED PARTNER.


 

Section 12.3.  Amendment of Agreement and Certificate of Limited Partnership

 

For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to amend the records of
the Partnership and, if necessary, to prepare as soon as practical an amendment
of this Agreement (including an amendment of Exhibit A) and, if required by law,
shall prepare and file an amendment to the Certificate of Limited Partnership
and may for this purpose exercise the power of attorney granted pursuant to
Section 2.4 hereof.

 


ARTICLE XIII - DISSOLUTION, LIQUIDATION AND TERMINATION

 

Section 13.1.  Dissolution

 


A.            THE PARTNERSHIP SHALL NOT BE DISSOLVED BY THE ADMISSION OF
SUBSTITUTED LIMITED PARTNERS OR ADDITIONAL LIMITED PARTNERS OR BY THE ADMISSION
OF A SUCCESSOR GENERAL PARTNER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT. 
UPON THE WITHDRAWAL OF THE GENERAL PARTNER, ANY SUCCESSOR GENERAL PARTNER SHALL
CONTINUE THE BUSINESS OF THE PARTNERSHIP WITHOUT DISSOLUTION.  THE PARTNERSHIP
SHALL DISSOLVE, AND ITS AFFAIRS SHALL BE WOUND UP, ONLY UPON THE FIRST TO OCCUR
OF ANY OF THE FOLLOWING (EACH, A “LIQUIDATING EVENT”):


 

(1)           THE EXPIRATION OF ITS TERM AS PROVIDED IN SECTION 2.5 HEREOF;

 

(2)           AN EVENT OF WITHDRAWAL OF THE GENERAL PARTNER, AS DEFINED IN THE
ACT (OTHER THAN AN EVENT DESCRIBED IN SECTION 17-402(A)(4) AND (A)(5) OF THE ACT
IN WHICH CASE THE GENERAL PARTNER SHALL CONTINUE TO BE THE GENERAL PARTNER OF
THE PARTNERSHIP AND

 

84

--------------------------------------------------------------------------------


 

other than a transfer by the General Partner of its entire general partner
interest in the Partnership when a successor general partner of the Partnership
has been admitted as such in accordance with this Agreement), unless, within
ninety (90) days after such event of withdrawal a “majority in interest” (as
defined below) of the remaining Partners agree in writing to continue the
business of the Partnership and to the appointment, effective as of the date of
such event of withdrawal, of a successor General Partner;

 

(3)           FROM AND AFTER JUNE 1, 2011 THROUGH DECEMBER 31, 2054, AN ELECTION
TO DISSOLVE THE PARTNERSHIP MADE BY THE GENERAL PARTNER WITH THE CONSENT OF
LIMITED PARTNERS HOLDING TWO-THIRDS-IN-INTEREST OF THE COMMON UNITS AND THE
CLASS A PREFERRED UNITS (ON AN AS-CONVERTED BASIS), OTHER THAN PARTNERSHIP UNITS
HELD BY THE GENERAL PARTNER, PARENT OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR
AFFILIATES OR ANY PARENT TRANSFEREE;

 

(4)           ON OR AFTER JANUARY 1, 2055, AN ELECTION TO DISSOLVE THE
PARTNERSHIP MADE BY THE GENERAL PARTNER, IN ITS SOLE AND ABSOLUTE DISCRETION;

 

(5)           ENTRY OF A DECREE OF JUDICIAL DISSOLUTION OF THE PARTNERSHIP
PURSUANT TO THE PROVISIONS OF THE ACT;

 

(6)           THE SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS AND PROPERTIES
OF THE PARTNERSHIP; OR

 

(7)           A FINAL AND NON-APPEALABLE JUDGMENT IS ENTERED BY A COURT OF
COMPETENT JURISDICTION RULING THAT THE GENERAL PARTNER IS BANKRUPT OR INSOLVENT,
OR A FINAL AND NON-APPEALABLE ORDER FOR RELIEF IS ENTERED BY A COURT WITH
APPROPRIATE JURISDICTION AGAINST THE GENERAL PARTNER, IN EACH CASE UNDER ANY
FEDERAL OR STATE BANKRUPTCY OR INSOLVENCY LAWS AS NOW OR HEREAFTER IN EFFECT,
UNLESS PRIOR TO THE ENTRY OF SUCH ORDER OR JUDGMENT ALL OF THE REMAINING
PARTNERS AGREE IN WRITING TO CONTINUE THE BUSINESS OF THE PARTNERSHIP AND TO THE
APPOINTMENT, EFFECTIVE AS OF A DATE PRIOR TO THE DATE OF SUCH ORDER OR JUDGMENT,
OF A SUBSTITUTE GENERAL PARTNER.

 


B.            AS USED IN THIS ARTICLE XIII, A “MAJORITY IN INTEREST” SHALL REFER
TO PARTNERS (EXCLUDING THE GENERAL PARTNER) WHO HOLD MORE THAN FIFTY PERCENT
(50%) OF THE OUTSTANDING PERCENTAGE INTERESTS NOT HELD BY THE GENERAL PARTNER,
PARENT OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR AFFILIATES OR ANY PARENT
TRANSFEREE.


 

Section 13.2.  Winding Up

 


A.            UPON THE OCCURRENCE OF A LIQUIDATING EVENT, THE PARTNERSHIP SHALL
CONTINUE SOLELY FOR THE PURPOSES OF WINDING UP ITS AFFAIRS IN AN ORDERLY MANNER,
LIQUIDATING ITS ASSETS, AND SATISFYING THE CLAIMS OF ITS CREDITORS AND
PARTNERS.  NO PARTNER SHALL TAKE ANY ACTION THAT IS INCONSISTENT WITH, OR NOT
NECESSARY TO OR APPROPRIATE FOR, THE WINDING UP OF THE PARTNERSHIP’S BUSINESS
AND AFFAIRS.  THE GENERAL PARTNER, OR, IN THE EVENT THERE IS NO REMAINING
GENERAL PARTNER, ANY PERSON ELECTED BY A MAJORITY IN INTEREST OF THE LIMITED
PARTNERS (THE GENERAL PARTNER OR SUCH OTHER PERSON BEING REFERRED TO HEREIN AS
THE “LIQUIDATOR”), SHALL BE RESPONSIBLE FOR OVERSEEING THE WINDING UP AND
DISSOLUTION OF THE PARTNERSHIP AND SHALL TAKE FULL ACCOUNT OF THE PARTNERSHIP’S

 

85

--------------------------------------------------------------------------------


 

liabilities and property and the Partnership property shall be liquidated as
promptly as is consistent with obtaining the fair value thereof, and the
proceeds therefrom (which may, to the extent determined by the Liquidator,
include shares of common stock in the Company) shall be applied and distributed
in the following order:


 

(1)           FIRST, TO THE SATISFACTION (WHETHER BY PAYMENT OR REASONABLE
PROVISION FOR PAYMENT), TO THE EXTENT PERMITTED BY LAW OF ALL OF THE
PARTNERSHIP’S DEBTS AND LIABILITIES TO CREDITORS OTHER THAN THE PARTNERS;

 

(2)           SECOND, TO THE SATISFACTION (WHETHER BY PAYMENT OR REASONABLE
PROVISION FOR PAYMENT), TO THE EXTENT PERMITTED BY LAW OF ALL OF THE
PARTNERSHIP’S DEBTS AND LIABILITIES TO THE GENERAL PARTNER;

 

(3)           THIRD, TO THE SATISFACTION (WHETHER BY PAYMENT OR REASONABLE
PROVISION FOR PAYMENT), TO THE EXTENT PERMITTED BY LAW OF ALL OF THE
PARTNERSHIP’S DEBTS AND LIABILITIES TO THE OTHER PARTNERS; AND

 

(4)           FOURTH, THE BALANCE, IF ANY, TO THE GENERAL PARTNER AND LIMITED
PARTNERS (INCLUDING THE CLASS A PREFERRED UNITHOLDERS) IN ACCORDANCE WITH THEIR
CAPITAL ACCOUNTS, AFTER GIVING EFFECT TO ALL CONTRIBUTIONS, DISTRIBUTIONS, AND
ALLOCATIONS FOR ALL PERIODS.

 

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article XIII.

 


B.            NOTWITHSTANDING THE PROVISIONS OF SECTION 13.2.A HEREOF WHICH
REQUIRE LIQUIDATION OF THE ASSETS OF THE PARTNERSHIP, BUT SUBJECT TO THE ORDER
OF PRIORITIES SET FORTH THEREIN, IF PRIOR TO OR UPON DISSOLUTION OF THE
PARTNERSHIP THE LIQUIDATOR DETERMINES THAT AN IMMEDIATE SALE OF PART OR ALL OF
THE PARTNERSHIP’S ASSETS WOULD BE IMPRACTICAL OR WOULD CAUSE UNDUE LOSS TO THE
PARTNERS, THE LIQUIDATOR MAY, IN ITS SOLE AND ABSOLUTE DISCRETION, DEFER FOR A
REASONABLE TIME THE LIQUIDATION OF ANY ASSETS EXCEPT THOSE NECESSARY TO SATISFY
LIABILITIES OF THE PARTNERSHIP (INCLUDING TO THOSE PARTNERS AS CREDITORS) AND/OR
DISTRIBUTE TO THE PARTNERS, IN LIEU OF CASH, AS TENANTS IN COMMON AND IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 13.2.A HEREOF, UNDIVIDED INTERESTS IN
SUCH PARTNERSHIP ASSETS AS THE LIQUIDATOR DEEMS NOT SUITABLE FOR LIQUIDATION. 
ANY SUCH DISTRIBUTIONS IN KIND SHALL BE MADE ONLY IF, IN THE GOOD FAITH JUDGMENT
OF THE LIQUIDATOR, SUCH DISTRIBUTIONS IN KIND ARE IN THE BEST INTEREST OF THE
PARTNERS, AND SHALL BE SUBJECT TO SUCH CONDITIONS RELATING TO THE DISPOSITION
AND MANAGEMENT OF SUCH PROPERTIES AS THE LIQUIDATOR DEEMS REASONABLE AND
EQUITABLE AND TO ANY AGREEMENTS GOVERNING THE OPERATION OF SUCH PROPERTIES AT
SUCH TIME.  THE LIQUIDATOR SHALL DETERMINE THE FAIR MARKET VALUE OF ANY PROPERTY
DISTRIBUTED IN KIND USING SUCH REASONABLE METHOD OF VALUATION AS IT MAY ADOPT.


 


C.            IN THE DISCRETION OF THE LIQUIDATOR, A PRO RATA PORTION OF THE
DISTRIBUTIONS THAT WOULD OTHERWISE BE MADE TO THE GENERAL PARTNER AND LIMITED
PARTNERS PURSUANT TO THIS ARTICLE XIII MAY BE:


 

(1)           DISTRIBUTED TO A TRUST ESTABLISHED FOR THE BENEFIT OF THE GENERAL
PARTNER AND LIMITED PARTNERS FOR THE PURPOSES OF LIQUIDATING PARTNERSHIP ASSETS,
COLLECTING

 

86

--------------------------------------------------------------------------------


 

AMOUNTS OWED TO THE PARTNERSHIP, AND PAYING ANY CONTINGENT, CONDITIONAL OR
UNMATURED LIABILITIES OR OBLIGATIONS OF THE PARTNERSHIP OR THE GENERAL PARTNER
ARISING OUT OF OR IN CONNECTION WITH THE PARTNERSHIP.  THE ASSETS OF ANY SUCH
TRUST SHALL BE DISTRIBUTED TO THE GENERAL PARTNER AND LIMITED PARTNERS FROM TIME
TO TIME, IN THE REASONABLE DISCRETION OF THE LIQUIDATOR, IN THE SAME PROPORTIONS
AS THE AMOUNT DISTRIBUTED TO SUCH TRUST BY THE PARTNERSHIP WOULD OTHERWISE HAVE
BEEN DISTRIBUTED TO THE GENERAL PARTNER AND LIMITED PARTNERS PURSUANT TO THIS
AGREEMENT; OR

 

(2)           WITHHELD OR ESCROWED TO PROVIDE A REASONABLE RESERVE FOR
PARTNERSHIP LIABILITIES (CONTINGENT OR OTHERWISE) AND TO REFLECT THE UNREALIZED
PORTION OF ANY INSTALLMENT OBLIGATIONS OWED TO THE PARTNERSHIP, PROVIDED THAT
SUCH WITHHELD OR ESCROWED AMOUNTS SHALL BE DISTRIBUTED TO THE GENERAL PARTNER
AND LIMITED PARTNERS IN THE MANNER AND ORDER OF PRIORITY SET FORTH IN
SECTION 13.2.A HEREOF AS SOON AS PRACTICABLE.

 

Section 13.3.  Compliance with Timing Requirements of Regulations

 

In the event the Partnership is “liquidated” within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g), distributions shall be made pursuant to this
Article XIII to the General Partner and Limited Partners who have positive
Capital Accounts in compliance with Regulations Section 1.704-1(b)(2)(ii)(b)(2).

 

Section 13.4.  Rights of Limited Partners

 

Except as otherwise provided in this Agreement, each Limited Partner shall look
solely to the assets of the Partnership for the return of its Capital
Contributions and shall have no right or power to demand or receive property
other than cash from the Partnership.  Except as otherwise provided in this
Agreement, no Limited Partner shall have priority over any other Partner as to
the return of its Capital Contributions, distributions, or allocations.

 

Section 13.5.  Notice of Dissolution

 

In the event a Liquidating Event occurs or an event occurs that would, but for
the provisions of an election or objection by one or more Partners pursuant to
Section 13.1 hereof, result in a dissolution of the Partnership, the General
Partner shall, within thirty (30) days thereafter, provide written notice
thereof to each of the Partners.

 

Section 13.6.  Termination of Partnership and Cancellation of Certificate of
Limited Partnership

 

Upon the completion of the liquidation of the Partnership’s assets, as provided
in Section 13.2 hereof, the Partnership shall be terminated, a certificate of
cancellation shall be filed, and all qualifications of the Partnership as a
foreign limited partnership in jurisdictions other than the State of Delaware
shall be canceled and such other actions as may be necessary to terminate the
Partnership shall be taken.

 

87

--------------------------------------------------------------------------------


 

Section 13.7.  Reasonable Time for Winding Up

 

A reasonable time shall be allowed for the orderly winding up of the business
and affairs of the Partnership and the liquidation of its assets pursuant to
Section 13.2 hereof, in order to minimize any losses otherwise attendant upon
such winding up, and the provisions of this Agreement shall remain in effect
between the Partners during the period of liquidation.

 

Section 13.8.  Waiver of Partition

 

Each Partner hereby waives any right to partition of the Partnership property.

 

Section 13.9.  Liability of Liquidator

 

Any Liquidator shall be indemnified and held harmless by the Partnership in the
same manner and to the same degree as an Indemnitee may be indemnified pursuant
to Section 7.7 hereof.

 


ARTICLE XIV - AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS

 

Section 14.1.  Amendments

 


A.            SUBJECT TO SECTION 14.1.B, THE GENERAL PARTNER SHALL HAVE THE
POWER, WITHOUT THE CONSENT OF THE LIMITED PARTNERS, TO AMEND THIS AGREEMENT AT
ITS SOLE DISCRETION.  THE GENERAL PARTNER SHALL PROVIDE PROMPT WRITTEN NOTICE TO
THE LIMITED PARTNERS FOLLOWING THE TAKING OF ANY SUCH ACTION UNDER THIS
SECTION 14.1.A.

 


B.            NOTWITHSTANDING SECTION 14.1.A, AND SUBJECT TO SECTION 8.7.B(1),
THIS AGREEMENT SHALL NOT BE AMENDED WITHOUT THE CONSENT OF EACH PARTNER
ADVERSELY AFFECTED IF SUCH AMENDMENT WOULD (I) CONVERT A LIMITED PARTNER’S
INTEREST IN THE PARTNERSHIP INTO A GENERAL PARTNER INTEREST; (II) MODIFY THE
LIMITED LIABILITY OF A LIMITED PARTNER IN A MANNER ADVERSE TO SUCH LIMITED
PARTNER; (III) ALTER RIGHTS OF THE PARTNER (EXCEPT IN CONNECTION WITH THE
ISSUANCE OF ADDITIONAL PARTNERSHIP INTERESTS AND THE RELATIVE RIGHTS, POWERS AND
DUTIES INCIDENT THERETO) TO RECEIVE DISTRIBUTIONS PURSUANT TO ARTICLE V OR
ARTICLE XIII HEREOF OR THE ALLOCATIONS SPECIFIED IN ARTICLE VI AND EXHIBITS B
AND C HERETO (EXCEPT AS PERMITTED PURSUANT TO SECTION 4.2 AND TO SET FORTH AND
REFLECT IN THE AGREEMENT THE DESIGNATIONS, RIGHTS, POWERS, DUTIES, AND
PREFERENCES OF THE HOLDERS OF ANY ADDITIONAL PARTNERSHIP INTERESTS ISSUED
PURSUANT TO SECTION 4.2.A HEREOF); (IV) ALTER OR MODIFY THE REDEMPTION RIGHTS
AND REIT SHARES AMOUNT AS SET FORTH IN SECTIONS 8.6 – 8.10 (INCLUSIVE) AND
11.2.B HEREOF, AND THE RELATED DEFINITIONS, IN A MANNER ADVERSE TO SUCH PARTNER;
(V) ALTER OR MODIFY ARTICLE X HEREOF AND THE SCHEDULES OR DEFINITIONS RELATED
THERETO, (VI) CAUSE THE TERMINATION OR LIQUIDATION OF THE PARTNERSHIP PRIOR TO
THE TIME SET FORTH IN SECTION 2.5 OR 13.1 HEREOF, (VII) ALTER OR MODIFY ANY OF
SECTIONS 7.1.B, 7.3.B, 7.12, 8.7, 8.8, 8.10 OR THE RESPECTIVE SCHEDULES,
EXHIBITS AND DEFINITIONS RELATED TO EACH OF THE FOREGOING, OR (VIII) AMEND THIS
SECTION 14.1.B.  FOR THE AVOIDANCE OF DOUBT, FOR PURPOSES OF THIS
SECTION 14.1.B, EACH PARTICIPATING LIMITED PARTNER SHALL BE TREATED AS ADVERSELY
AFFECTED BY ANY AMENDMENT TO THE SECTIONS REFERRED TO IN CLAUSE (VII) OF THE
PRECEDING SENTENCE OR ANY AMENDMENT TO ARTICLE V (INCLUDING THE CLASS A
PREFERRED RETURN AMOUNT) THAT WOULD REDUCE OR ELIMINATE THE POSSIBILITY OF
DISTRIBUTIONS ON SUCH UNITS DECREASING.

 

88

--------------------------------------------------------------------------------


 

Section 14.2.  Meetings of the Partners and Action by Written Consent

 


A.            MEETINGS OF THE PARTNERS MAY BE CALLED BY THE GENERAL PARTNER. 
THE REQUEST SHALL STATE THE NATURE OF THE BUSINESS TO BE TRANSACTED.  NOTICE OF
ANY SUCH MEETING SHALL BE GIVEN TO ALL PARTNERS NOT LESS THAN SEVEN (7) DAYS NOR
MORE THAN THIRTY (30) DAYS PRIOR TO THE DATE OF SUCH MEETING; THE PARTNERS MAY
VOTE IN PERSON OR BY PROXY AT SUCH MEETING.  WHENEVER THE VOTE OR CONSENT OF THE
PARTNERS IS PERMITTED OR REQUIRED UNDER THIS AGREEMENT, SUCH VOTE OR CONSENT MAY
BE GIVEN AT A MEETING OF THE PARTNERS OR MAY BE GIVEN IN ACCORDANCE WITH THE
PROCEDURE PRESCRIBED IN SECTION 14.2.B HEREOF.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS AGREEMENT, THE CONSENT OF HOLDERS OF A MAJORITY-IN-INTEREST OF
THE COMMON UNITS AND THE CLASS A PREFERRED UNITS (ON AN AS CONVERTED BASIS) OF
THE LIMITED PARTNERS, OTHER THAN PARTNERSHIP UNITS HELD BY THE GENERAL PARTNER,
PARENT OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR AFFILIATES OR ANY PARENT
TRANSFEREE, SHALL CONTROL.

 


B.            ANY ACTION REQUIRED OR PERMITTED TO BE TAKEN AT A MEETING OF THE
PARTNERS MAY BE TAKEN WITHOUT A MEETING IF A WRITTEN CONSENT SETTING FORTH THE
ACTION SO TAKEN IS SIGNED BY SUCH PERCENTAGE OF THE LIMITED PARTNERS AS IS
EXPRESSLY REQUIRED BY THIS AGREEMENT TO TAKE SUCH ACTION.  SUCH CONSENT MAY BE
IN ONE INSTRUMENT OR IN SEVERAL INSTRUMENTS, AND SHALL HAVE THE SAME FORCE AND
EFFECT AS A VOTE TAKEN AT A MEETING.  SUCH CONSENT SHALL BE FILED WITH THE
RECORDS OF THE PARTNERSHIP.  AN ACTION SO TAKEN SHALL BE DEEMED TO BE EFFECTIVE
WHEN A SUFFICIENT NUMBER OF CONSENTS HAVE BEEN RECEIVED.

 


C.            EACH LIMITED PARTNER MAY AUTHORIZE ANY PERSON OR PERSONS TO ACT
FOR HIM BY PROXY ON ALL MATTERS IN WHICH A LIMITED PARTNER IS ENTITLED TO
PARTICIPATE, INCLUDING WAIVING NOTICE OF ANY MEETING, OR VOTING OR PARTICIPATING
AT A MEETING.  EVERY PROXY MUST BE SIGNED BY THE LIMITED PARTNER OR HIS ATTORNEY
IN FACT.  A PROXY MAY BE GRANTED IN WRITING, BY MEANS OF ELECTRONIC TRANSMISSION
OR AS OTHERWISE PERMITTED BY APPLICABLE LAW.  NO PROXY SHALL BE VALID AFTER THE
EXPIRATION OF TWELVE (12) MONTHS FROM THE DATE THEREOF UNLESS OTHERWISE PROVIDED
IN THE PROXY.  EVERY PROXY SHALL BE REVOCABLE AT THE PLEASURE OF THE LIMITED
PARTNER EXECUTING IT, SUCH REVOCATION TO BE EFFECTIVE UPON THE PARTNERSHIP’S
RECEIPT OF WRITTEN NOTICE OF SUCH REVOCATION FROM THE LIMITED PARTNER EXECUTING
SUCH PROXY.

 


D.            EACH MEETING OF THE PARTNERS SHALL BE CONDUCTED BY THE GENERAL
PARTNER OR SUCH OTHER PERSON AS THE GENERAL PARTNER MAY APPOINT PURSUANT TO SUCH
RULES FOR THE CONDUCT OF THE MEETING AS THE GENERAL PARTNER OR SUCH OTHER PERSON
DEEMS APPROPRIATE.  WITHOUT LIMITATION, MEETINGS OF PARTNERS MAY BE CONDUCTED IN
THE SAME MANNER AS MEETINGS OF THE STOCKHOLDERS OF PARENT AND MAY BE HELD AT THE
SAME TIME, AND AS PART OF, MEETINGS OF THE STOCKHOLDERS OF PARENT.

 


ARTICLE XV - GENERAL PROVISIONS


 

Section 15.1.  Addresses and Notice

 

Any notice, demand, request or report required or permitted to be given or made
to a Partner under this Agreement shall be in writing and shall be deemed given
or made when delivered in person or when sent by certified first class United
States mail, return receipt requested, nationally recognized overnight delivery
service or facsimile transmission (with

 

89

--------------------------------------------------------------------------------


 

receipt confirmed) to the Partner at the address set forth on the signature
page hereto or such other address of which the Partner shall notify the General
Partner in writing.

 

Section 15.2.  Titles and Captions

 

All Article or Section titles or captions in this Agreement are for convenience
only.  They shall not be deemed part of this Agreement and in no way define,
limit, extend or describe the scope or intent of any provisions hereof.  Except
as specifically provided otherwise, references to “Articles” and “Sections” are
to Articles and Sections of this Agreement.

 

Section 15.3.  Pronouns and Plurals

 

Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa.

 

Section 15.4.  Further Action

 

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

 

Section 15.5.  Binding Effect

 

Subject to the terms set forth herein, this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their heirs, executors,
administrators, successors, legal representatives and permitted assigns.

 

Section 15.6.  Creditors

 

Other than as expressly set forth herein with respect to the Indemnitees, none
of the provisions of this Agreement shall be for the benefit of, or shall be
enforceable by, any creditor of the Partnership.

 

Section 15.7.  Waiver

 

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach or any other covenant, duty, agreement or condition.

 

Section 15.8.  Counterparts

 

This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all of the parties hereto, notwithstanding
that all such parties are not signatories to the original or the same
counterpart.  Each party shall become bound by this Agreement immediately upon
affixing its signature hereto.

 

90

--------------------------------------------------------------------------------


 

Section 15.9.  Applicable Law; Consent to Jurisdiction

 


A.            THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAW.

 


B.            EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY AND
UNCONDITIONALLY CONSENTS TO SUBMIT TO THE SOLE AND EXCLUSIVE JURISDICTION OF ANY
COURT LOCATED IN THE STATE OF DELAWARE (THE “DELAWARE COURTS”) FOR ANY
LITIGATION ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE NEGOTIATION,
VALIDITY OR PERFORMANCE OF THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR OTHER MATTERS ARISING BETWEEN OR INVOLVING THE GENERAL PARTNER AND ANY
OF THE LIMITED PARTNERS (AND AGREES NOT TO COMMENCE ANY LITIGATION RELATING
THERETO EXCEPT IN SUCH COURTS), WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF
ANY SUCH LITIGATION IN THE DELAWARE COURTS AND AGREES NOT TO PLEAD OR CLAIM IN
ANY DELAWARE COURT THAT SUCH LITIGATION BROUGHT THEREIN HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.  EACH OF THE PARTIES HERETO AGREES, (I) TO THE EXTENT SUCH
PARTY IS NOT OTHERWISE SUBJECT TO SERVICE OF PROCESS IN THE STATE OF DELAWARE,
TO APPOINT AND MAINTAIN AN AGENT IN THE STATE OF DELAWARE AS SUCH PARTY’S AGENT
FOR ACCEPTANCE OF LEGAL PROCESS, AND (II) THAT SERVICE OF PROCESS MAY ALSO BE
MADE ON SUCH PARTY BY PREPAID CERTIFIED MAIL WITH A PROOF OF MAILING RECEIPT
VALIDATED BY THE UNITED STATES POSTAL SERVICE CONSTITUTING EVIDENCE OF VALID
SERVICE.  SERVICE MADE PURSUANT TO (I) OR (II) ABOVE SHALL HAVE THE SAME LEGAL
FORCE AND EFFECT AS IF SERVED UPON SUCH PARTY PERSONALLY WITHIN THE STATE OF
DELAWARE.  FOR PURPOSES OF IMPLEMENTING THE PARTIES’ AGREEMENT TO APPOINT AND
MAINTAIN AN AGENT FOR SERVICE OF PROCESS IN THE STATE OF DELAWARE, EACH OF THE
PARTIES HERETO DOES HEREBY APPOINT THE CORPORATION TRUST COMPANY, CORPORATION
TRUST CENTER, 1209 ORANGE STREET, WILMINGTON, DELAWARE 19801, AS SUCH AGENT.

 

Section 15.10.  Invalidity of Provisions

 

If any provision of this Agreement shall to any extent be held void or
unenforceable (as to duration, scope, activity, subject or otherwise) by a court
of competent jurisdiction, such provision shall be deemed to be modified so as
to constitute a provision conforming as nearly as possible to the original
provision while still remaining valid and enforceable.  In such event, the
remainder of this Agreement (or the application of such provision to Persons or
circumstances other than those in respect of which it is deemed to be void or
unenforceable) shall not be affected thereby.  Each other provision of this
Agreement, unless specifically conditioned upon the voided aspect of such
provision, shall remain valid and enforceable to the fullest extent permitted by
law; any other provisions of this Agreement that are specifically conditioned on
the voided aspect of such invalid provision shall also be deemed to be modified
so as to constitute a provision conforming as nearly as possible to the original
provision while still remaining valid and enforceable to the fullest extent
permitted by law.

 

Section 15.11.  No Rights as Stockholders

 

Nothing contained in this Agreement shall be construed as conferring upon the
holders of Partnership Units any rights whatsoever as stockholders of Parent,
including without limitation, any right to receive dividends or other
distributions made to such stockholders by Parent or to

 

91

--------------------------------------------------------------------------------


 

vote or consent or to receive notice as stockholders in respect of any meeting
of such stockholders for the election of directors of Parent or any other
matter.

 

Section 15.12.  Entire Agreement

 

This Agreement, the Exhibits and Schedules hereto, and that certain Registration
Rights Agreement dated of even date herewith contain the entire understanding
and agreement among the Partners with respect to the subject matter hereof and
supersedes the Prior Agreements, any other prior written or oral understandings
or agreements among them with respect thereto.

 

[Signature Page Follows]

 

92

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement of Limited
Partnership as of the date first written above.

 

 

GENERAL PARTNER:

 

 

 

MACWPI CORP.

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

Name:

 Richard A. Bayer

 

 

Title:

Executive Vice President

 

 

 

LIMITED PARTNERS:

 

 

 

See attached signature pages for Limited
Partners listed on Exhibit A hereto [attach a
form signature page from the Election
Package]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Amended Restated Agreement of Limited Partnership of MACWH,
LP]

 

S-1

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ Thomas C. Wilmot

 

 

 

 

Name:

Freecorp Property, Inc.

 

 

 

 

Address of Limited Partner:

1265 Scottsville Road

 

 

 

 

 

 

 

Rochester, NY 14624

 

 

 

Signature Page to

2005 Amended and Restated Agreement

of Limited Partnership

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ Thomas C. Wilmot

 

 

 

 

Name:

Freehold Raceway Mall, Inc.

 

 

 

 

Address of Limited Partner:

1265 Scottsville Road

 

 

 

 

 

 

 

Rochester, NY 14624

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ James L. Backus

 

 

 

 

Name:

James L. Backus

 

 

 

 

Address of Limited Partner:

44 Stonington Drive

 

 

 

 

 

 

 

Pittsford New York 14534

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ Thomas C. Wilmot

 

 

 

 

Name:

Danmall Property, Inc.

 

 

 

 

Address of Limited Partner:

1265 Scottsville Road

 

 

 

 

 

 

 

Rochester, NY 14624

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ John W. Anderson

 

 

 

 

Name:

John W. Anderson

 

 

 

 

Address of Limited Partner:

317 Garnsey Rd

 

 

 

 

 

 

 

Pittsford NY 14534

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ Ronald A. Cocquyt

 

 

 

 

Name:

Ronald A. Cocquyt

 

 

 

 

Address of Limited Partner:

1116 Hunters Run

 

 

 

 

 

 

 

Victor, New York 14564

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ Philip Scaturro

 

 

 

 

Name:

Philip Scaturro

 

 

 

 

Address of Limited Partner:

1455 Ocean Drive #1103

 

 

 

 

 

 

 

Miami Beach

 

 

 

 

 

 

 

Florida, 33139

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ Richard B. Caschette

 

 

 

 

Name:

Richard B. Caschette

 

 

 

 

Address of Limited Partner:

602 Shadycroft Lane

 

 

 

 

 

 

 

Littleton CO. 80120

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ Kenneth A. Caschette

 

 

 

 

Name:

Kenneth A. Caschette

 

 

 

 

Address of Limited Partner:

2735 S. Miller Lane

 

 

 

 

 

 

 

Las Vegas, Nevada 89117

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ Foster Devereux

 

 

 

 

Name:

Foster Devereux

 

 

 

 

Address of Limited Partner:

2210 Southwind Blvd

 

 

 

 

 

 

 

Unit 119

 

 

 

 

 

 

 

Vero Beach, FL 32963

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ Robert J. Coleman

 

 

 

 

Name:

Robert J. Coleman

 

 

 

 

Address of Limited Partner:

1136 5th Ave

 

 

 

 

 

 

 

New York City

 

 

 

 

 

 

 

N.Y 10128

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ Thomas C. Wilmot

 

 

 

 

Name:

Wildey Property, Inc.

 

 

 

 

Address of Limited Partner:

1265 Scottsville Road

 

 

 

 

 

 

 

Rochester, NY 14624

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ Thomas C. Wilmot

 

 

 

 

Name:

Syracuse Venture Associates

 

 

 

 

Address of Limited Partner:

1265 Scottsville Road

 

 

 

 

 

 

 

Rochester, NY 14624

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ Thomas C. Wilmot

 

 

 

 

Name:

Rotterdam Holdings, L.P.

 

 

 

 

Address of Limited Partner:

1265 Scottsville Road

 

 

 

 

 

 

 

Rochester, NY 14624

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ Thomas C. Wilmot

 

 

 

 

Name:

Maywil Associates, L.P.

 

 

 

 

Address of Limited Partner:

1265 Scottsville Road

 

 

 

 

 

 

 

Rochester, NY 14624

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ Judy W. Linehan / trustee

 

 

 

 

Name:

James P. Wilmot UW FBO Michael Paul Linehan
Judy W. Linehan as Trustee

 

 

 

 

Address of Limited Partner:

1265 Scottsville Road

 

 

 

 

 

 

 

Rochester, NY 14624

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ Judy W. Linehan / trustee

 

 

 

 

Name:

James P. Wilmot UW FBO Jamie P. Linehan
Judy W. Linehan as Trustee

 

 

 

 

Address of Limited Partner:

1265 Scottsville Road

 

 

 

 

 

 

 

Rochester, NY 14624

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ Judy W. Linehan

 

 

 

 

Name:

Judy W. Linehan

 

 

 

 

Address of Limited Partner:

289 Smith Road

 

 

 

 

 

 

 

Pittsford, New York 14534

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ Ronald A. Cocquyt V.P.

 

 

 

 

Name:

LGW Holdings, L.P.

 

 

 

 

Address of Limited Partner:

1265 Scottsville Rd.

 

 

 

 

 

 

 

Rochester, NY 14624

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ John R. Kraus

 

 

 

 

Name:

John R. Kraus

 

 

 

 

Address of Limited Partner:

360 Allens Creek Rd.

 

 

 

 

 

 

 

Rochester, N.Y.

 

 

 

 

 

 

 

14618

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ John E. Kelly

 

 

 

 

Name:

John E. Kelly

 

 

 

 

Address of Limited Partner:

1 Mile Post Lane

 

 

 

 

 

 

 

Pittsford

 

 

 

 

 

 

 

New York 14534

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ Thomas C. Wilmot

 

 

 

 

Name:

Hudwil Properties, Inc.

 

 

 

 

Address of Limited Partner:

1265 Scottsville Road

 

 

 

 

 

 

 

Rochester, NY 14624

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ Thomas C. Wilmot

 

 

 

 

Name:

Great Northern Holdings, L.P.

 

 

 

 

Address of Limited Partner:

1265 Scottsville Road

 

 

 

 

 

 

 

Rochester, NY 14624

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ Thomas C. Wilmot

 

 

 

 

Name:

GMT, LLC

 

 

 

 

Address of Limited Partner:

1265 Scottsville Road

 

 

 

 

 

 

 

Rochester, NY 14624

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ Thomas C. Wilmot

 

 

 

 

Name:

GEM, Inc.

 

 

 

 

Address of Limited Partner:

1265 Scottsville Road

 

 

 

 

 

 

 

Rochester, NY 14624

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ Alfred W. Friedrich

 

 

 

 

Name:

Alfred W. Friedrich

 

 

 

 

Address of Limited Partner:

39 Greylock Ridge

 

 

 

 

 

 

 

Pittsford NY 14534

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ Thomas C. Wilmot

 

 

 

 

Name:

Wilsar Property, Inc.

 

 

 

 

Address of Limited Partner:

1265 Scottsville Road

 

 

 

 

 

 

 

Rochester, NY 14624

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ Thomas C. Wilmot

 

 

 

 

Name:

Wilridge Property, Inc.

 

 

 

 

Address of Limited Partner:

1265 Scottsville Road

 

 

 

 

 

 

 

Rochester, NY 14624

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ William B. Wilmot

 

 

 

 

Name:

William B. Wilmot

 

 

 

 

Address of Limited Partner:

99 Pelham Rd

 

 

 

 

 

 

 

Rochester NY

 

 

 

 

 

 

 

14610

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ Thomas C. Wilmot

 

 

 

 

 

James P. Wilmot Trust UW FBO

 

 

Thomas Carl Wilmot

 

Name:

Thomas C. Wilmot, as Trustee

 

 

 

 

Address of Limited Partner:

1265 Scottsville Road

 

 

 

 

 

 

 

Rochester, New York 14624

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ Dennis A. Wilmot

 

 

 

 

Name:

Dennis A. Wilmot

 

 

 

 

Address of Limited Partner:

21 Roxbury Ln.

 

 

 

 

 

 

 

Pittsford, NY 14534

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ Thomas C. Wilmot

 

 

 

 

 

JAMES P. WILMOT TRUST UW FBO

 

 

PAUL JAMES WILMOT

 

Name:

THOMAS C. WILMOT, AS TRUSTEE

 

 

 

 

Address of Limited Partner:

1265 Scottsville Road

 

 

 

 

 

 

 

Rochester, New York 14624

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ Thomas C. Wilmot

 

 

 

 

 

James P. Wilmot Trust UW FBO

 

 

 

Loretta Colleen Wilmot

 

 

Name:

Thomas C. Wilmot, as Trustee

 

 

 

 

Address of Limited Partner:

1265 Scottsville Road

 

 

 

 

 

 

 

Rochester, New York 14624

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ Thomas C. Wilmot

 

 

 

 

 

Thomas C. Wilmot Trust FBO

 

 

 

James Albert Wilmot

 

 

Name:

Thomas C. Wilmot, as Trustee

 

 

 

 

Address of Limited Partner:

1265 Scottsville Road

 

 

 

 

 

 

 

Rochester, New York 14624

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ Thomas C. Wilmot

 

 

 

 

Name:

Thomas C. Wilmot

 

 

 

 

Address of Limited Partner:

217 Smith Road

 

 

 

 

 

 

 

Pittsford, New York 14534

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ Sallie Ann Wilmot

 

 

 

 

Name:

Sallie Ann Wilmot

 

 

 

 

Tax Filing Address of Limited Partner:

1672 Monroe Ave

 

 

 

 

 

 

 

Rochester NY 14618

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ Patrick Wilmot

 

 

 

 

Name:

Patrick Wilmot

 

 

 

 

Address of Limited Partner:

530 Allens Creek Rd

 

 

 

 

 

 

 

Rochester NY 14618

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ Michael Wilmot

 

 

 

 

Name:

Michael Wilmot

 

 

 

 

Address of Limited Partner:

480 Main St.

 

 

 

 

 

 

 

Hingham, MA

 

 

 

 

 

 

 

02043

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ Kevin R. Wilmot

 

 

 

 

Name:

Kevin R. Wilmot

 

 

 

 

Address of Limited Partner:

1410 Clover St.

 

 

 

 

 

 

 

Rochester NY 14610

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ James R. Wilmot

 

 

 

 

Name:

James R. Wilmot

 

 

 

 

Address of Limited Partner:

34 Muirfield Ct

 

 

 

 

 

 

 

Pittsford N.Y. 14534

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ Daniel H. Wilmot

 

 

 

 

Name:

Daniel H. Wilmot

 

 

 

 

Address of Limited Partner:

74 Meadow Cove Rd.

 

 

 

 

 

 

 

Pittsford, NY 14534

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

SIGNATURE PAGE TO

2005 AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

The undersigned, desiring to continue as a Limited Partner of the Delaware
limited partnership formerly known as Wilmorite Holdings, L.P. (or such name may
be amended after this Agreement becomes effective), hereby consents to the
adoption of, and becomes a party to, the 2005 Amended and Restated Agreement of
Limited Partnership of Wilmorite Holdings, L.P. (or such name may be amended
after this Agreement becomes effective), dated as of the date first set forth in
this Agreement.  The undersigned agrees that this signature page may be attached
to any counterpart of said Agreement of Limited Partnership.

 

 

Signature:

/s/ Thomas C. Wilmot

 

 

 

 

Name:

Wilmorite Inc.

 

 

 

 

Address of Limited Partner:

1265 Scottsville Road

 

 

 

 

 

 

 

Rochester, NY 14624

 

 

--------------------------------------------------------------------------------


 

The undersigned has executed this Agreement for the purposes of Sections 7.1B,
7.8.B, 7.12, 8.6, 8.7, 8.8, and 11.2 hereof only.

 

 

THE MACERICH COMPANY

 

a Maryland corporation

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

Name:

Richard A. Bayer

 

 

Title: 

Executive Vice President

 

 

The undersigned has executed this Agreement for the purposes of Sections 7.12.B,
8.7.D, 8.10, Article X and Section 11.2 hereof.

 

 

THE MACERICH PARTNERSHIP, L.P.

 

a Delaware limited partnership

 

 

 

 

 

By:

The Macerich Company

 

 

General Partner

 

 

 

By:

/s/ Richard A. Bayer

 

 

Name:

Richard A. Bayer

 

 

Title: 

Executive Vice President

 

 

The undersigned has executed this Agreement to acknowledge his acceptance of his
responsibilities as the Participating LP Representative.

 

 

/s/ Thomas C. Wilmot, Sr.

 

 

Name: Thomas C. Wilmot, Sr.

 

The undersigned has executed this Agreement to acknowledge his acceptance of his
responsibilities as the Limited Partner Tax Representative.

 

 

/s/ Thomas C. Wilmot, Sr.

 

 

Name: Thomas C. Wilmot, Sr.

 

[Signature Page to Amended Restated Agreement of Limited Partnership of MACWH,
LP]

 

S-2

--------------------------------------------------------------------------------